UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- BNY Mellon Funds Trust (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 08/31 Date of reporting period: 05/31/17 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS BNY Mellon Asset Allocation Fund May 31, 2017 (Unaudited) Principal Bonds and Notes - 14.3% Amount ($) Value ($) Commercial Mortgage Pass-Through Ctfs. - .2% UBS Commercial Mortgage Trust, Ser. 2012-C1, Cl. A3, 3.40%, 5/10/45 274,817 288,819 WFRBS Commercial Mortgage Trust, Ser. 2013-C13, Cl. A4, 3.00%, 5/15/45 540,000 550,673 Consumer Discretionary - .7% 21st Century Fox America, Gtd. Notes, 6.15%, 3/1/37 265,000 324,882 Amazon.com, Sr. Unscd. Notes, 2.50%, 11/29/22 435,000 439,711 Comcast, Gtd. Notes, 2.75%, 3/1/23 625,000 634,049 eBay, Sr. Unscd. Notes, 2.60%, 7/15/22 340,000 340,367 Ford Motor Credit, Sr. Unscd. Notes, 3.22%, 1/9/22 325,000 327,749 Hyundai Capital America, Sr. Unscd. Notes, 2.40%, 10/30/18 195,000 a 195,718 Scripps Networks Interactive, Sr. Unscd. Notes, 2.80%, 6/15/20 345,000 349,528 Time Warner, Gtd. Notes, 4.00%, 1/15/22 470,000 496,210 Consumer Staples - .3% Anheuser-Busch InBev Finance, Gtd. Notes, 4.90%, 2/1/46 375,000 417,383 CVS Health, Sr. Unscd. Notes, 4.88%, 7/20/35 340,000 375,231 Kroger, Sr. Unscd. Notes, 2.60%, 2/1/21 235,000 236,919 PepsiCo, Sr. Unscd. Notes, 4.50%, 1/15/20 375,000 401,504 Energy - .3% Apache, Sr. Unscd. Notes, 3.25%, 4/15/22 265,000 270,967 BP Capital Markets, Gtd. Notes, 4.75%, 3/10/19 255,000 268,075 Enterprise Products Operating, Gtd. Notes, 2.55%, 10/15/19 200,000 202,609 Exxon Mobil, Sr. Unscd. Notes, 1.71%, 3/1/19 260,000 260,911 Spectra Energy Partners, Sr. Unscd. Notes, 3.50%, 3/15/25 195,000 196,158 Williams Partners, 4.30%, 3/4/24 225,000 237,095 Financials - 2.3% AerCap Ireland Capital, Gtd. Notes, 4.50%, 5/15/21 680,000 722,628 Bank of America, Sr. Unscd. Notes, Ser. L, 2.60%, 1/15/19 645,000 651,620 Bank of America, Sub. Notes, Ser. L, 3.95%, 4/21/25 590,000 600,896 Barclays, Sub. Notes, 5.20%, 5/12/26 255,000 271,520 Citigroup, Sub. Notes, 4.45%, 9/29/27 800,000 835,180 STATEMENT OF INVESTMENTS (Unaudited) (continued) Principal Bonds and Notes - 14.3% (continued) Amount ($) Value ($) Financials - 2.3% (continued) Citizens Financial Group, Sub. Notes, 4.15%, 9/28/22 545,000 a 569,886 Deutsche Bank London, Sr. Unscd. Notes, 6.00%, 9/1/17 350,000 353,648 GE Capital International Funding, Gtd. Notes, 2.34%, 11/15/20 410,000 414,323 General Electric, Sub. Notes, 5.30%, 2/11/21 142,000 158,191 General Motors Financial, Gtd. Notes, 3.20%, 7/6/21 210,000 212,214 Goldman Sachs Group, Sub. Notes, 6.75%, 10/1/37 530,000 678,054 HSBC Finance, Sub. Notes, 6.68%, 1/15/21 642,000 730,763 Intercontinental Exchange, Gtd. Notes, 2.75%, 12/1/20 410,000 418,341 JPMorgan Chase & Co., Sub. Notes, 3.38%, 5/1/23 425,000 b 432,426 MetLife, Sr. Unscd. Notes, 7.72%, 2/15/19 345,000 378,506 Morgan Stanley, Sub. Notes, 4.88%, 11/1/22 735,000 802,135 Rabobank Nederland, Gtd. Notes, 4.50%, 1/11/21 530,000 572,882 Societe Generale, Sub. Notes, 4.75%, 11/24/25 510,000 a 532,994 Total System Services, Sr. Unscd. Notes, 4.80%, 4/1/26 350,000 383,971 Toyota Motor Credit, Sr. Unscd. Bonds, 1.55%, 7/13/18 325,000 325,401 Wells Fargo & Co., Sr. Unscd. Notes, 2.60%, 7/22/20 210,000 213,182 Wells Fargo & Co., Sub. Notes, 4.90%, 11/17/45 405,000 435,580 Foreign/Governmental - .2% Petroleos Mexicanos, Gtd. Notes, 4.88%, 1/24/22 550,000 574,970 Province of Ontario Canada, Sr. Unscd. Bonds, 4.00%, 10/7/19 330,000 347,661 Health Care - .3% AbbVie, Sr. Unscd. Notes, 2.90%, 11/6/22 325,000 327,980 Amgen, Sr. Unscd. Notes, 5.65%, 6/15/42 325,000 384,655 Biogen, Sr. Unscd. Notes, 2.90%, 9/15/20 345,000 353,077 Celgene, Sr. Unscd. Notes, 2.88%, 8/15/20 265,000 271,232 Industrials - .3% ABB Finance USA, Gtd. Notes, 2.88%, 5/8/22 505,000 518,928 American Airlines, Ser. 2015-1, Cl. A, Pass Through Trust, Bonds, 3.38%, 11/1/28 316,374 316,374 Burlington North Santa Fe., Sr. Unscd. Debs., 3.45%, 9/15/21 430,000 451,628 General Electric, Jr. Sub. Debs., Ser. D, 5.00%, 12/31/49 295,000 c 311,682 Principal Bonds and Notes - 14.3% (continued) Amount ($) Value ($) Information Technology - .9% Adobe Systems, Sr. Unscd. Notes, 3.25%, 2/1/25 305,000 314,286 Apple, Sr. Unscd. Notes, 4.38%, 5/13/45 300,000 321,783 Arrow Electronics, Sr. Unscd. Notes, 3.50%, 4/1/22 385,000 394,831 Dell International, Sr. Scd. Notes, 6.02%, 6/15/26 375,000 a 414,340 Fidelity National Information Services, Gtd. Notes, 3.88%, 6/5/24 465,000 486,788 Flex, Gtd. Notes, 4.75%, 6/15/25 290,000 311,609 Intel, Sr. Unscd. Notes, 2.70%, 12/15/22 290,000 295,359 Intel, Sr. Unscd. Notes, 4.90%, 7/29/45 415,000 477,721 Microsoft, Sr. Unscd. Notes, 3.75%, 2/12/45 440,000 432,390 Oracle, Sr. Unscd. Notes, 2.50%, 5/15/22 570,000 577,490 Seagate HDD Cayman, Gtd. Bonds, 4.75%, 1/1/25 190,000 189,772 Materials - .1% Eastman Chemical, Sr. Unscd. Notes, 3.60%, 8/15/22 224,000 Municipal Bonds - 1.1% California Earthquake Authority, Revenue, 2.81%, 7/1/19 350,000 352,954 California Educational Facilities Authority, Revenue (Stanford University), 5.00%, 10/1/32 375,000 483,788 Chicago, GO, 7.38%, 1/1/33 290,000 296,977 Commonwealth of Massachusetts, GO (Build America Bonds), 4.91%, 5/1/29 325,000 382,860 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue Bonds, Ser. A, 3.00%, 7/1/20 900,000 924,462 New York City, GO (Build America Bonds), 6.25%, 6/1/35 345,000 382,505 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Build America Bonds), 6.28%, 6/15/42 530,000 599,398 Oakland Unified School District, GO (Build America Bonds), 9.50%, 8/1/34 180,000 208,084 Philadelphia School District, GO (Qualified School Construction Bonds), 5.06%, 9/1/42 330,000 333,152 South Carolina Public Service Authority, Revenue Obligations, 2.39%, 12/1/23 260,000 245,102 Texas Public Finance Authority, Windstorm Insurance Association Premium Revenue, 8.25%, 7/1/24 310,000 329,862 University of California Regents, Limited Project Revenue, 4.13%, 5/15/45 340,000 343,621 Real Estate - .4% Alexandria Real Estate Equities, Gtd. Notes, 4.30%, 1/15/26 265,000 279,391 STATEMENT OF INVESTMENTS (Unaudited) (continued) Principal Bonds and Notes - 14.3% (continued) Amount ($) Value ($) Real Estate - .4% (continued) Boston Properties, Sr. Unscd. Notes, 4.13%, 5/15/21 215,000 228,497 CubeSmart, Gtd. Notes, 4.80%, 7/15/22 335,000 361,001 Essex Portfolio, Gtd. Notes, 3.38%, 1/15/23 265,000 269,100 Kimco Realty, Sr. Unscd. Notes, 3.40%, 11/1/22 340,000 349,468 Tanger Properties, Sr. Unscd. Notes, 3.13%, 9/1/26 235,000 221,574 Telecommunications - .4% AT&T, Sr. Unscd. Notes, 4.45%, 5/15/21 525,000 562,270 Telefonica Emisiones, Gtd. Notes, 4.10%, 3/8/27 590,000 611,068 Verizon Communications, Sr. Unscd. Bonds, 5.50%, 3/16/47 570,000 622,311 U.S. Government Agencies/Mortgage-Backed - 3.8% Federal Home Loan Mortgage Corp.: 3.50%, 12/1/28-11/1/46 1,038,124 d 1,071,910 4.00%, 6/1/26-4/1/37 446,836 d 475,716 4.50%, 12/1/40 785,189 d 856,847 5.00%, 7/1/40 230,687 d 253,191 Federal National Mortgage Association: 2.50%, 9/1/31 1,124,786 d 1,137,001 3.00%, 2/1/32-9/1/46 3,606,367 d 3,651,833 3.50%, 1/1/28-6/1/47 3,825,224 d 3,956,778 4.00%, 2/1/47-6/1/47 2,336,477 d 2,469,190 4.50%, 6/1/47 415,000 d 447,471 5.00%, 11/1/43 149,762 d 166,120 Government National Mortgage Association II: 3.00%, 1/20/47 864,889 881,847 3.50%, 2/20/47 505,741 528,062 4.00%, 3/20/47 1,174,641 1,244,627 4.50%, 3/20/47 317,993 340,815 U.S. Government Securities - 2.9% U.S. Treasury Bonds, 2.50%, 5/15/46 460,000 425,303 U.S. Treasury Bonds, 2.25%, 8/15/46 420,000 b 367,156 U.S. Treasury Bonds, 3.00%, 2/15/47 565,000 b 579,534 U.S. Treasury Inflation Protected Securities, Notes, 0.13%, 4/15/20 317,520 e 320,367 U.S. Treasury Inflation Protected Securities, Notes, 0.63%, 7/15/21 968,113 e 1,001,996 U.S. Treasury Inflation Protected Securities, Notes, 0.13%, 1/15/22 764,769 e 771,132 U.S. Treasury Inflation Protected Securities, Notes, 0.38%, 7/15/25 663,092 b,e 667,512 U.S. Treasury Inflation Protected Securities, Notes, 0.38%, 1/15/27 322,960 e 322,691 U.S. Treasury Inflation Protected Securities, Notes, 1.00%, 2/15/46 632,780 e 645,028 U.S. Treasury Notes, 1.13%, 1/15/19 2,820,000 2,814,546 U.S. Treasury Notes, 1.13%, 2/28/19 875,000 b 873,035 U.S. Treasury Notes, 1.25%, 3/31/19 2,465,000 2,464,085 U.S. Treasury Notes, 1.38%, 2/15/20 940,000 b 939,486 Principal Bonds and Notes - 14.3% (continued) Amount ($) Value ($) U.S. Government Securities - 2.9% (continued) U.S. Treasury Notes, 1.13%, 2/28/21 730,000 717,353 U.S. Treasury Notes, 2.13%, 9/30/21 485,000 493,658 Utilities - .1% Consumers Energy, First Mortgage Bonds, 3.25%, 8/15/46 180,000 164,247 Exelon, Sr. Unscd. Notes, 3.40%, 4/15/26 280,000 281,459 Public Service Enterprise, Sr. Unscd. Notes, 1.60%, 11/15/19 170,000 167,932 Total Bonds and Notes (cost $64,752,100) Common Stocks - 21.5% Shares Value ($) Consumer Discretionary - 2.4% Amazon.com 1,599 f 1,590,397 Best Buy 17,645 1,047,937 Brunswick 3,029 167,383 Burlington Stores 4,245 f 415,373 Carnival 14,578 934,012 D.R. Horton 4,493 146,876 Darden Restaurants 11,440 1,017,359 eBay 16,586 f 568,900 Home Depot 2,635 404,499 Lear 5,120 763,085 Lowe's 7,577 596,840 Omnicom Group 1,525 127,673 Ross Stores 2,995 191,440 Sirius XM Holdings 121,786 639,376 Time Warner 10,820 1,076,482 Walt Disney 13,824 1,492,163 Consumer Staples - 1.8% Altria Group 2,270 171,249 Campbell Soup 3,049 175,775 Church & Dwight 3,830 197,858 Conagra Brands 22,077 850,848 CVS Health 9,889 759,772 Kimberly-Clark 7,330 950,921 PepsiCo 14,119 1,650,088 Procter & Gamble 3,923 345,577 Spectrum Brands Holdings 5,450 732,752 Walgreens Boots Alliance 9,935 804,934 Wal-Mart Stores 17,977 1,412,992 Energy - 1.5% Chevron 15,458 1,599,594 Cimarex Energy 5,465 587,815 Devon Energy 6,855 232,933 Exxon Mobil 29,002 2,334,661 Newfield Exploration 4,515 f 146,647 ONEOK 15,245 757,372 Phillips 66 2,279 173,455 Valero Energy 14,169 870,968 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 21.5% (continued) Shares Value ($) Financials - 3.1% Affiliated Managers Group 908 139,696 American Express 14,543 1,118,938 Ameriprise Financial 7,622 920,661 Aon 7,525 985,098 Bank of America 87,926 1,970,422 Berkshire Hathaway, Cl. B 2,949 f 487,411 Discover Financial Services 13,724 805,599 Eaton Vance 15,975 743,956 Everest Re Group 1,820 463,463 JPMorgan Chase & Co. 27,674 2,273,419 Marsh & McLennan Co. 12,995 1,007,892 Prudential Financial 1,330 139,451 State Street 11,460 933,532 Synchrony Financial 4,700 126,195 Travelers 8,016 1,000,798 Wells Fargo & Co. 21,715 1,110,505 Health Care - 3.4% AbbVie 5,288 349,114 Agilent Technologies 12,174 734,579 Amgen 8,506 1,320,471 Baxter International 17,602 1,043,975 Biogen 525 f 130,079 Celgene 9,690 f 1,108,633 Cigna 3,514 566,562 Danaher 12,080 1,026,075 Express Scripts Holding 11,485 f 686,229 Gilead Sciences 14,149 918,129 Johnson & Johnson 18,242 2,339,536 Merck & Co. 25,958 1,690,125 Pfizer 51,616 1,685,262 Thermo Fisher Scientific 6,012 1,038,813 UnitedHealth Group 5,685 995,898 Industrials - 2.1% 3M 3,793 775,555 Boeing 7,711 1,446,815 CDK Global 10,700 657,622 Delta Air Lines 17,607 865,032 General Electric 65,399 1,790,625 HD Supply Holdings 11,555 f 466,244 Illinois Tool Works 2,569 362,794 Ingersoll-Rand 9,860 883,456 Lennox International 1,380 244,398 Oshkosh 9,130 576,286 S&P Global 6,830 975,392 Spirit AeroSystems Holdings, Cl. A 12,669 690,334 Information Technology - 5.2% Accenture, Cl. A 5,140 639,776 Alphabet, Cl. A 2,064 f 2,037,354 Alphabet, Cl. C 2,064 f 1,991,471 Apple 25,199 3,849,399 Applied Materials 25,398 1,165,260 Automatic Data Processing 2,250 230,333 Cisco Systems 46,801 1,475,636 Citrix Systems 1,530 f 126,286 Common Stocks - 21.5% (continued) Shares Value ($) Information Technology - 5.2% (continued) F5 Networks 3,910 f 500,988 Facebook, Cl. A 11,676 f 1,768,447 Fiserv 2,779 f 348,153 HP 51,812 971,993 Intel 12,205 440,723 International Business Machines 8,641 1,318,876 Lam Research 5,700 884,469 Microsoft 21,745 1,518,671 Motorola Solutions 8,385 700,734 NCR 16,865 f 649,808 Red Hat 2,327 f 208,429 TE Connectivity 2,335 184,115 Texas Instruments 14,268 1,176,967 VeriSign 6,847 f 617,326 VMware, Cl. A 8,430 f 818,974 Materials - .5% Air Products & Chemicals 5,650 813,939 Celanese, Ser. A 9,935 859,874 Crown Holdings 3,144 f 181,535 Eagle Materials 1,530 144,279 Nucor 3,853 223,859 Owens-Illinois 7,730 f 174,466 Real Estate - .4% Equity Residential 11,445 g 744,955 Public Storage 3,938 g 848,048 Simon Property Group 920 g 141,910 Telecommunications - .7% AT&T 47,316 1,823,085 Verizon Communications 33,225 1,549,614 Utilities - .4% FirstEnergy 22,950 671,058 Great Plains Energy 22,115 635,364 MDU Resources Group 27,220 741,201 Total Common Stocks (cost $78,543,403) Other Investments - 64.3% Shares Value ($) Registered Investment Companies: ASG Managed Futures Strategy Fund, Cl. Y 1,032,164 10,135,854 BNY Mellon Corporate Bond Fund, Cl. M 956,016 h 12,409,082 BNY Mellon Emerging Markets Fund, Cl. M 2,084,721 h 20,805,511 BNY Mellon Focused Equity Opportunities Fund, Cl. M 2,387,469 h 38,987,375 BNY Mellon Income Stock Fund, Cl. M 1,573,546 h 14,350,741 BNY Mellon Intermediate Bond Fund, Cl. M 1,905,698 h 23,935,573 BNY Mellon International Fund, Cl. M 1,015,926 h 12,780,354 BNY Mellon Mid Cap Multi-Strategy Fund, Cl. M 2,475,569 h 40,401,284 BNY Mellon Small Cap Multi-Strategy Fund, Cl. M 270,270 f,h 5,083,784 STATEMENT OF INVESTMENTS (Unaudited) (continued) Other Investments - 64.3% (continued) Shares Value ($) Registered Investment Companies: (continued) BNY Mellon Small/Mid Cap Multi-Strategy Fund, Cl. M 679,407 h 9,518,494 Dreyfus Floating Rate Income Fund, Cl. Y 855,270 h 10,382,974 Dreyfus Global Real Estate Securities Fund, Cl. Y 935,557 h 8,223,550 Dreyfus High Yield Fund, Cl. I 1,577,390 h 10,000,650 Dreyfus Institutional Preferred Government Plus Money Market Fund 5,470,545 i 5,470,545 Dreyfus International Small Cap Fund, Cl. Y 741,307 h 11,201,150 Dreyfus Research Growth Fund, Cl. Y 582,971 h 8,849,494 Dreyfus Select Managers Small Cap Growth Fund, Cl. Y 677,347 f,h 17,014,968 Dreyfus Select Managers Small Cap Value Fund, Cl. Y 622,545 h 14,791,670 Dreyfus/Newton International Equity Fund, Cl. Y 602,528 h 12,357,842 Dynamic Total Return Fund, Cl. Y 487,575 f,h 8,059,616 Total Other Investments (cost $255,754,863) Total Investments (cost $399,050,366) % Liabilities, Less Cash and Receivables %) ) Net Assets % GO—General Obligation a Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2017, these securities were valued at $1,712,938 or .37% of net assets. b Security, or portion thereof, on loan. At May 31, 2017, the value of the fund’s securities on loan was $3,859,148 and the value of the collateral held by the fund was $3,970,106, consisting of U.S. Government & Agency securities. c Variable rate security—rate shown is the interest rate in effect at period end. d The Federal Housing Finance Agency (“FHFA”) placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. e Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. f Non-income producing security. g Investment in real estate investment trust. h Investment in affiliated mutual fund. i Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Mutual Funds: Domestic 48.8 Common Stocks 21.5 Mutual Funds: Foreign 14.3 U.S. Government Agencies/Mortgage-Backed 6.7 Corporate Bonds 6.1 Money Market Investment 1.2 Municipal Bonds 1.1 Foreign/Governmental .2 Commercial Mortgage-Backed .2 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS BNY Mellon Asset Allocation Fund May 31, 2017 (Unaudited) The following is a summary of the inputs used as of May 31, 2017 in valuing the fund’s investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Commercial Mortgage-Backed - 839,492 - Corporate Bonds † - 28,173,452 - Equity Securities Domestic Common Stocks † 98,708,450 - - Foreign Government - 922,631 - Municipal Bonds † - 4,882,765 - Registered Investment Companies 294,760,511 - - U.S. Government Agencies/Mortgage- Backed - 17,481,408 - U.S. Treasury - 13,402,882 - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities, excluding short-term investments (other than U.S. Treasury Bills), are valued each business day by an independent pricing service (the “Service”) approved by the Board Memebers ("Board"). Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other NOTES investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board.These securities are generally categorized within Level 2 of the fair value hierarchy. The Service is engaged under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. NOTES Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At May 31, 2017, accumulated net unrealized appreciation on investments was $60,121,225, consisting of $64,236,560 gross unrealized appreciation and $4,115,335 gross unrealized depreciation At May 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Bond Fund May 31, 2017 (Unaudited) Coupon Maturity Principal Bonds and Notes - 99.0% Rate (%) Date Amount ($) Value ($) Commercial Mortgage Pass-Through Ctfs. - 1.4% UBS Commercial Mortgage Trust, Ser. 2012-C1, Cl. A3 3.40 5/10/45 4,225,307 4,440,593 WFRBS Commercial Mortgage Trust, Ser. 2013-C13, Cl. A4 3.00 5/15/45 9,045,000 9,223,771 Consumer Discretionary - 3.2% 21st Century Fox America, Gtd. Notes 6.15 3/1/37 4,365,000 5,351,359 Comcast, Gtd. Notes 2.75 3/1/23 9,400,000 9,536,093 General Motors Financial, Gtd. Notes 3.20 7/6/21 3,240,000 3,274,153 Scripps Networks Interactive, Sr. Unscd. Notes 2.80 6/15/20 5,465,000 5,536,728 Time Warner, Gtd. Notes 4.00 1/15/22 7,570,000 7,992,156 Consumer Staples - 2.4% Anheuser-Busch InBev Finance, Gtd. Notes 4.90 2/1/46 5,935,000 6,605,786 CVS Health, Sr. Unscd. Notes 4.88 7/20/35 5,540,000 6,114,060 Kroger, Sr. Unscd. Notes 2.60 2/1/21 3,735,000 3,765,496 PepsiCo, Sr. Unscd. Notes 4.50 1/15/20 7,040,000 7,537,566 Energy - 2.4% Apache, Sr. Unscd. Notes 3.25 4/15/22 4,120,000 4,212,766 BP Capital Markets, Gtd. Notes 4.75 3/10/19 4,640,000 4,877,911 Enterprise Products Operating, Gtd. Notes 2.55 10/15/19 3,235,000 3,277,204 Exxon Mobil, Sr. Unscd. Notes 1.71 3/1/19 4,425,000 4,440,496 Spectra Energy Partners, Sr. Unscd. Notes 3.50 3/15/25 3,145,000 3,163,681 Williams Partners, Sr. Unscd Notes 4.30 3/4/24 3,516,000 3,705,006 Financials - 16.8% AerCap Ireland Capital, Gtd. Notes 4.50 5/15/21 10,430,000 11,083,836 Bank of America, Sr. Unscd. Notes, Ser. L 2.60 1/15/19 9,330,000 9,425,763 Bank of America, Sub. Notes, Ser. L 3.95 4/21/25 9,170,000 9,339,352 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 99.0% (continued) Rate (%) Date Amount ($) Value ($) Financials - 16.8% (continued) Barclays, Sub. Notes 5.20 5/12/26 4,055,000 4,317,707 Citigroup, Sub. Notes 4.45 9/29/27 10,200,000 10,648,545 Citizens Financial Group, Sub. Notes 4.15 9/28/22 8,555,000 a 8,945,638 Cooperatieve Rabobank, Gtd. Notes 4.50 1/11/21 8,060,000 8,712,135 Deutsche Bank , Sr. Unscd. Notes 6.00 9/1/17 5,485,000 5,542,170 Ford Motor Credit, Sr. Unscd. Notes 3.22 1/9/22 4,995,000 5,037,248 GE Capital International Funding, Gtd. Notes 2.34 11/15/20 6,873,000 6,945,469 Goldman Sachs Group, Sub. Notes 6.75 10/1/37 8,270,000 10,580,200 HSBC Finance, Sub. Notes 6.68 1/15/21 10,510,000 11,963,113 Hyundai Capital America, Sr. Unscd. Notes 2.40 10/30/18 3,035,000 a 3,046,181 Intercontinental Exchange, Gtd. Notes 2.75 12/1/20 6,035,000 6,157,781 JPMorgan Chase & Co., Sub. Notes 3.38 5/1/23 5,770,000 b 5,870,813 MetLife, Sr. Unscd. Notes 7.72 2/15/19 6,865,000 7,531,722 Morgan Stanley, Sub. Notes 4.88 11/1/22 11,490,000 12,539,497 Societe Generale, Sub. Notes 4.75 11/24/25 8,355,000 a 8,731,702 Total System Services, Sr. Unscd. Notes 4.80 4/1/26 5,765,000 6,324,551 Toyota Motor Credit, Sr. Unscd. Bonds 1.55 7/13/18 5,385,000 5,391,645 Wells Fargo & Co., Sr. Unscd Notes 2.60 7/22/20 3,415,000 3,466,747 Wells Fargo & Co., Sub. Notes 4.90 11/17/45 6,265,000 6,738,039 Foreign/Governmental - 1.6% Petroleos Mexicanos, Gtd. Notes 4.88 1/24/22 8,605,000 8,995,667 Province of Ontario Canada, Sr. Unscd. Bonds 4.00 10/7/19 6,500,000 6,847,860 Health Care - 2.1% AbbVie, Sr. Unscd. Notes 2.90 11/6/22 5,090,000 5,136,665 Amgen, Sr. Unscd. Notes 5.65 6/15/42 4,955,000 5,864,515 Biogen, Sr. Unscd. Notes 2.90 9/15/20 5,600,000 5,731,102 Celgene, Sr. Unscd. Notes 2.88 8/15/20 4,305,000 4,406,236 Coupon Maturity Principal Bonds and Notes - 99.0% (continued) Rate (%) Date Amount ($) Value ($) Industrials - 2.7% ABB Finance USA, Gtd. Notes 2.88 5/8/22 7,215,000 7,413,997 American Airlines , Ser. 2015-1, Cl. A 3.38 11/1/28 4,926,391 4,926,391 Burlington Northern Santa Fe, Sr. Unscd. Debs. 3.45 9/15/21 6,415,000 6,737,662 General Electric, Jr. Sub. Notes, Ser. D 5.00 12/31/49 5,393,000 c 5,697,974 General Electric, Sub. Notes 5.30 2/11/21 2,373,000 2,643,579 Information Technology - 8.0% Adobe Systems, Sr. Unscd. Notes 3.25 2/1/25 4,895,000 5,044,038 Amazon.com, Sr. Unscd. Notes 2.50 11/29/22 6,675,000 6,747,297 Apple, Sr. Unscd. Notes 4.38 5/13/45 4,895,000 5,250,426 Arrow Electronics, Sr. Unscd. Notes 3.50 4/1/22 5,620,000 5,763,501 Dell International, Sr. Scd. Notes 6.02 6/15/26 5,775,000 a 6,380,838 eBay, Sr. Unscd. Notes 2.60 7/15/22 5,295,000 5,300,713 Fidelity National Information Services, Gtd. Notes 3.88 6/5/24 7,445,000 7,793,843 Flex, Gtd. Notes 4.75 6/15/25 4,895,000 5,259,746 Intel, Sr. Unscd. Notes 2.70 12/15/22 4,020,000 4,094,282 Intel, Sr. Unscd. Notes 4.90 7/29/45 7,250,000 8,345,736 Microsoft, Sr. Unscd. Notes 3.75 2/12/45 7,035,000 6,913,323 Oracle, Sr. Unscd. Notes 2.50 5/15/22 9,660,000 9,786,942 Seagate HDD Cayman, Gtd. Bonds 4.75 1/1/25 3,135,000 3,131,238 Materials - .4% Eastman Chemical, Sr. Unscd. Notes 3.60 8/15/22 3,440,000 Municipal Bonds - 7.8% California Earthquake Authority, Revenue 2.81 7/1/19 5,700,000 5,748,108 California Educational Facilities Authority, Revenue (Stanford University) 5.00 10/1/32 6,125,000 7,901,862 Chicago, GO 7.38 1/1/33 4,710,000 4,823,323 Commonwealth of Massachusetts, GO (Build America Bonds) 4.20 12/1/21 335,000 358,822 Commonwealth of Massachusetts, GO (Build America Bonds) 4.91 5/1/29 4,990,000 5,878,370 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue Bonds 3.00 7/1/20 14,000,000 14,380,520 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 99.0% (continued) Rate (%) Date Amount ($) Value ($) Municipal Bonds - 7.8% (continued) New York City, GO (Build America Bonds) 6.25 6/1/35 5,470,000 6,064,644 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Build America Bonds) 6.28 6/15/42 8,440,000 9,545,134 Oakland Unified School District, GO (Build America Bonds) 9.50 8/1/34 3,550,000 4,103,871 Philadelphia School District, GO (Qualified School Construction Bonds) 5.06 9/1/42 5,260,000 5,310,233 South Carolina Public Service Authority, Revenue Obligations 2.39 12/1/23 3,950,000 3,723,665 Texas Public Finance Authority, Windstorm Insurance Association Premium Revenue 8.25 7/1/24 4,890,000 5,203,302 University of California Regents, Limited Project Revenue 4.13 5/15/45 5,530,000 5,588,894 Real Estate - 2.6% Alexandria Real Estate Equities, Gtd. Notes 4.30 1/15/26 4,180,000 4,406,995 Boston Properties, Sr. Unscd. Notes 4.13 5/15/21 3,005,000 3,193,648 CubeSmart, Gtd. Notes 4.80 7/15/22 5,173,000 5,574,502 Essex Portfolio, Gtd. Notes 3.38 1/15/23 4,081,000 4,144,145 Kimco Realty, Sr. Unscd. Notes 3.40 11/1/22 5,595,000 5,750,804 Tanger Properties, Sr. Unscd. Notes 3.13 9/1/26 3,605,000 3,399,039 Telecommunications - 3.0% AT&T, Sr. Unscd. Notes 4.45 5/15/21 7,980,000 8,546,508 Telefonica Emisiones, Gtd. Notes 4.10 3/8/27 9,675,000 10,020,485 Verizon Communications, Sr. Unscd. Notes 5.50 3/16/47 10,605,000 11,578,263 U.S. Government Agencies/Mortgage-Backed - 26.6% Federal Home Loan Mortgage Corp. 3.50%, 12/1/28-11/1/46 16,281,595 d 16,811,029 4.00%, 6/1/26-4/1/37 6,769,354 d 7,207,428 4.50%, 12/1/40 12,467,225 d 13,604,998 5.00%, 12/1/39-7/1/40 6,397,179 d 7,035,929 Federal National Mortgage Association 2.50%, 10/1/31 16,665,060 d 16,846,033 3.00%, 2/1/32-9/1/46 53,130,626 d 53,812,274 3.50%, 1/1/28-6/1/47 58,603,732 d 60,619,737 Coupon Maturity Principal Bonds and Notes - 99.0% (continued) Rate (%) Date Amount ($) Value ($) U.S. Government Agencies/Mortgage-Backed - 26.6% (continued) 4.00%, 2/1/47-6/1/47 36,445,263 d 38,515,376 4.50%, 6/1/47 6,315,000 d 6,809,108 5.00%, 11/1/43 1,442,976 d 1,600,588 Government National Mortgage Association I 5.00%, 11/15/34 11,759 13,065 Government National Mortgage Association II 3.00%, 1/20/47 13,269,862 13,530,055 3.50%, 2/20/47 7,680,317 8,019,293 4.00%, 3/20/47 16,828,228 17,830,864 4.50%, 3/20/47 4,869,273 5,218,729 U.S. Government Securities - 17.1% U.S. Treasury Bonds 2.88 8/15/45 115,000 115,036 U.S. Treasury Bonds 2.50 5/15/46 2,340,000 2,163,496 U.S. Treasury Bonds 2.25 8/15/46 5,500,000 b 4,807,990 U.S. Treasury Bonds 3.00 2/15/47 10,540,000 b 10,811,120 U.S. Treasury Inflation Protected Securities, Bonds 1.00 2/15/46 9,646,031 e 9,832,749 U.S. Treasury Inflation Protected Securities, Notes 0.13 4/15/20 4,892,935 e 4,936,795 U.S. Treasury Inflation Protected Securities, Notes 0.63 7/15/21 14,343,209 e 14,845,222 U.S. Treasury Inflation Protected Securities, Notes 0.13 1/15/22 11,719,283 e 11,816,788 U.S. Treasury Inflation Protected Securities, Notes 0.38 7/15/25 12,552,491 b,e 12,636,165 U.S. Treasury Inflation Protected Securities, Notes 0.38 1/15/27 5,046,250 e 5,042,052 U.S. Treasury Notes 1.25 12/31/18 7,500,000 7,501,027 U.S. Treasury Notes 1.13 1/15/19 39,000,000 38,924,574 U.S. Treasury Notes 1.13 2/28/19 13,750,000 b 13,719,117 U.S. Treasury Notes 1.38 2/15/20 14,500,000 b 14,492,068 U.S. Treasury Notes 1.13 2/28/21 13,080,000 12,853,402 U.S. Treasury Notes 2.13 9/30/21 7,250,000 7,379,427 Utilities - .9% Consumers Energy, First Mortgage Bonds 3.25 8/15/46 2,720,000 2,481,956 Exelon, Sr. Unscd. Notes 3.40 4/15/26 4,400,000 4,422,920 Public Service Enterprise Group, Sr. Unscd. Notes 1.60 11/15/19 2,670,000 2,637,525 Total Bonds and Notes (cost $976,039,932) STATEMENT OF INVESTMENTS (Unaudited) (continued) Other Investment - 1.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $14,766,465) 14,766,465 f Total Investments (cost $990,806,397) % Liabilities, Less Cash and Receivables %) ) Net Assets % GO—General Obligation a Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2017, these securities were valued at $27,104,359 or 2.7% of net assets. b Security, or portion thereof, on loan. At May 31, 2017, the value of the fund’s securities on loan was $58,010,476 and the value of the collateral held by the fund was $59,733,930, consisting of U.S. Government & Agency securities. c Variable rate security—rate shown is the interest rate in effect at period end. d The Federal Housing Finance Agency (“FHFA”) placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. e Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. f Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Corporate Bonds 44.5 U.S. Government Agencies/Mortgage-Backed 26.6 U.S. Government Securities 17.1 Municipal Bonds 7.8 Foreign/Governmental 1.6 Money Market Investment 1.4 Commercial Mortgage-Backed 1.4 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS BNY Mellon Bond Fund May 31, 2017 (Unaudited) The following is a summary of the inputs used as of May 31, 2017 in valuing the fund’s investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Commercial Mortgage-Backed - 13,664,364 - Corporate Bonds † - 445,847,687 - Foreign Government - 15,843,527 - Municipal Bonds † - 78,630,748 - Registered Investment Companies 14,766,465 - - U.S. Government Agencies/Mortgage-Backed - 267,474,506 - U.S. Treasury - 171,877,028 - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (FASB) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the funds investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are generally categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S. Treasury Bills), financial futures and forward foreign currency exchange contracts ("forward contracts") are valued each business day by an independent pricing service (the Service) approved by the fund's Board Members (the "Board"). Investments for which quoted bid prices are readily available and are representative of the bid side of the NOTES market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service is engaged under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. NOTES Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At May 31, 2017, accumulated net unrealized appreciation on investments was $17,297,928, consisting of $22,708,688 gross unrealized appreciation and $5,410,760 gross unrealized depreciation. At May 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Corporate Bond Fund May 31, 2017 (Unaudited) Coupon Maturity Principal Bonds and Notes - 98.7% Rate (%) Date Amount ($) Value ($) Consumer Discretionary - 11.8% Borgwarner, Sr. Unscd. Notes 4.63 9/15/20 3,000,000 3,220,761 Brinker International, Sr. Unscd. Notes 3.88 5/15/23 2,500,000 2,386,000 Daimler Finance North America, Gtd. Notes 2.25 7/31/19 4,000,000 a,b 4,018,268 Ford Motor Credit, Sr. Unscd. Bonds 4.39 1/8/26 3,750,000 3,846,128 General Motors Financial, Gtd. Notes 3.70 5/9/23 2,000,000 2,016,678 General Motors Financial, Gtd. Notes 4.00 1/15/25 2,000,000 2,014,748 Grupo Televisa, Sr. Unscd. Notes 6.00 5/15/18 5,000,000 5,190,593 Grupo Televisa, Sr. Unscd. Notes 4.63 1/30/26 1,000,000 1,056,771 Harley-Davidson Financial Services, Gtd. Notes 2.15 2/26/20 5,000,000 a,b 4,994,020 Hasbro, Sr. Unscd. Notes 3.15 5/15/21 6,000,000 6,160,800 Macy's Retail Holdings, Gtd. Notes 3.63 6/1/24 3,000,000 b 2,788,950 Marriott International, Sr. Unscd. Notes 2.88 3/1/21 3,000,000 3,060,315 NBCUniversal Media, Gtd. Notes 4.38 4/1/21 5,000,000 5,425,485 Newell Brands, Sr. Unscd. Notes 4.20 4/1/26 5,000,000 5,311,375 Nordstorm, Sr. Unscd. Notes 4.00 3/15/27 4,000,000 3,999,556 NVR, Sr. Unscd. Notes 3.95 9/15/22 6,750,000 7,087,520 Scripps Networks Interactive, Sr. Unscd. Notes 2.80 6/15/20 5,500,000 5,572,187 Sky, Gtd. Notes 2.63 9/16/19 4,000,000 a 4,033,480 Thomson Reuters, Sr. Unscd. Notes 4.70 10/15/19 5,000,000 5,287,080 Time Warner, Gtd. Notes 4.00 1/15/22 2,000,000 2,111,534 Time Warner, Gtd. Notes 3.80 2/15/27 2,500,000 2,498,650 Volkswagen Group of America Finance, Gtd. Notes 2.13 5/23/19 5,000,000 a 5,007,260 Wyndham Worldwide, Sr. Unscd. Notes 5.10 10/1/25 3,000,000 b 3,257,247 Consumer Staples - 3.5% Anheuser-Busch InBev Finance, Gtd. Notes 3.65 2/1/26 4,000,000 4,121,192 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 98.7% (continued) Rate (%) Date Amount ($) Value ($) Consumer Staples - 3.5% (continued) Becle, Gtd. Notes 3.75 5/13/25 6,000,000 a 6,045,506 Flowers Foods, Sr. Unscd. Notes 4.38 4/1/22 5,500,000 b 5,924,000 Flowers Foods, Sr. Unscd. Notes 3.50 10/1/26 2,000,000 1,983,730 Grupo Bimbo, Gtd. Notes 3.88 6/27/24 3,000,000 a 3,090,851 Kraft Heinz Foods, Scd. Notes 4.88 2/15/25 3,599,000 a 3,855,411 Whole Foods Market, Gtd. Notes 5.20 12/3/25 2,000,000 2,142,248 Energy - 8.5% Anadarko Petroleum, Sr. Unscd. Notes 5.55 3/15/26 2,750,000 b 3,092,614 Antero Resources, Gtd. Notes 5.13 12/1/22 3,000,000 b 3,048,750 Boardwalk Pipelines, Gtd. Notes 4.95 12/15/24 2,000,000 2,149,862 Continental Resources, Gtd. Notes 5.00 9/15/22 3,750,000 3,768,750 Enbridge, Sr. Unscd. Notes 4.25 12/1/26 4,000,000 4,224,536 EQT Midstream Partners, Sr. Unscd. Notes 4.13 12/1/26 3,000,000 3,068,046 Marathon Oil, Sr. Unscd. Notes 2.80 11/1/22 5,000,000 4,885,130 Newfield Exploration, Sr. Unscd. Notes 5.63 7/1/24 1,355,000 1,443,075 Newfield Exploration, Sr. Unscd. Notes 5.38 1/1/26 2,000,000 2,100,000 Noble Energy, Sr. Unscd. Notes 3.90 11/15/24 3,000,000 3,105,096 Petrobras Global Finance, Gtd. Notes 5.38 1/27/21 7,500,000 7,698,375 Pioneer Natural Resources, Sr. Unscd. Notes 3.95 7/15/22 5,855,000 6,218,063 Regency Energy Partners, Gtd. Notes 5.88 3/1/22 2,500,000 2,802,025 Sabine Lass Liquefaction, Sr. Scd. Notes 4.20 3/15/28 6,000,000 a 6,087,858 Sunoco Logistics Partners Operations, Gtd. Notes 3.45 1/15/23 3,100,000 3,149,836 Tesoro, Gtd. Notes 4.75 12/15/23 4,000,000 a 4,230,000 Valero Energy Partners, Sr. Unscd. Notes 4.38 12/15/26 1,000,000 1,036,048 Williams Partners LP, Sr. Unscd. Notes 3.75 6/15/27 3,000,000 2,998,470 Financials - 25.5% Apollo Management Holdings, Gtd. Notes 4.00 5/30/24 7,000,000 a 7,144,585 Assured Guaranty U.S. Holdings, Gtd. Notes 5.00 7/1/24 7,000,000 b 7,553,896 Coupon Maturity Principal Bonds and Notes - 98.7% (continued) Rate (%) Date Amount ($) Value ($) Financials - 25.5% (continued) BAC Capital Trust XIV, Gtd. Notes, Ser. G 4.00 3/15/43 3,000,000 c 2,584,680 Bank of America, Sub. Notes 4.20 8/26/24 5,000,000 5,204,965 Barclays, Sub. Notes 5.20 5/12/26 7,000,000 7,453,502 BBVA Bancomer, Sr. Unscd. Notes 4.38 4/10/24 5,000,000 a 5,193,750 Blackstone Holdings Finance, Gtd. Notes 6.63 8/15/19 2,000,000 a 2,193,872 Blackstone Holdings Finance, Gtd. Notes 4.75 2/15/23 3,000,000 a 3,317,445 Carlyle Holdings Finance, Gtd. Notes 3.88 2/1/23 5,921,000 a 6,101,342 Citigroup, Jr. Sub. Debs., Ser. Q 5.95 12/29/49 5,000,000 c 5,281,250 Citigroup, Sub. Bonds 4.40 6/10/25 4,000,000 4,177,624 Citizens Financial Group, Sub. Bonds 3.75 7/1/24 6,000,000 6,030,096 Cooperatieve Rabobank, Bank Gtd. Notes 4.38 8/4/25 5,000,000 5,259,215 Credit Suisse Group Funding, Gtd. Notes 3.80 9/15/22 7,000,000 7,262,500 Deutsche Bank, Sub. Notes 4.50 4/1/25 9,000,000 b 9,011,070 Five Corners Funding Trust, Sr. Unscd. Bonds 4.42 11/15/23 6,000,000 a 6,484,362 Goldman Sachs Group, Sr. Unscd. Notes 6.15 4/1/18 2,000,000 2,071,336 Goldman Sachs Group, Sub. Notes 4.25 10/21/25 5,000,000 5,194,960 HSBC Finance, Sub. Notes 6.68 1/15/21 7,000,000 7,967,820 International Lease Finance, Sr. Unscd. Notes 5.88 8/15/22 7,000,000 7,959,637 JPMorgan Chase & Co., Sub. Notes 3.38 5/1/23 4,500,000 b 4,578,624 Legg Mason, Sr. Unscd. Notes 4.75 3/15/26 6,000,000 6,393,114 Lloyds Banking Group, Sub. Notes 4.65 3/24/26 7,000,000 7,362,138 Moody's, Sr. Unscd. Notes 2.75 7/15/19 2,000,000 2,035,740 Moody's, Sr. Unscd. Notes 4.50 9/1/22 5,000,000 5,396,105 Morgan Stanley, Sub. Notes 4.88 11/1/22 7,000,000 7,639,380 Nasdaq, Sr. Unscd. Notes 3.85 6/30/26 2,000,000 2,045,922 Royal Bank of Canada, Sub. Notes 4.65 1/27/26 6,000,000 6,425,790 Royal Bank of Scotland Group, Jr. Sub. Notes 8.63 12/29/49 3,000,000 c 3,292,500 Royal Bank of Scotland Group, Sub. Bonds 6.13 12/15/22 5,000,000 5,482,495 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 98.7% (continued) Rate (%) Date Amount ($) Value ($) Financials - 25.5% (continued) Santander UK Group Holdings, Sr. Unscd. Notes 2.88 8/5/21 6,000,000 6,026,076 Societe Generale, Sub. Notes 4.75 11/24/25 7,250,000 a 7,576,881 Stifel Financial, Sr. Unscd. Bonds 4.25 7/18/24 7,000,000 7,188,517 TIAA Asset Management Finance, Sr. Unscd. Notes 2.95 11/1/19 5,000,000 a 5,084,610 Toronto-Dominion Bank, Sub. Notes 3.63 9/15/31 1,000,000 c 988,205 Westpac Banking, Sub. Notes 4.32 11/23/31 4,500,000 c 4,637,894 Foreign/Governmental - 2.3% Bermudian Government, Sr. Unscd. Notes 5.60 7/20/20 6,102,000 a 6,696,518 Petroleos Mexicanos, Gtd. Notes 5.50 1/21/21 3,000,000 3,192,750 Petroleos Mexicanos, Gtd. Notes 4.63 9/21/23 5,000,000 5,109,500 Saudi Arabian Government, Sr. Unscd. Notes 2.38 10/26/21 2,700,000 a 2,674,733 Health Care - 4.2% AbbVie, Sr. Unscd. Notes 3.60 5/14/25 5,000,000 5,120,785 Aetna, Sr. Unscd. Notes 2.20 3/15/19 4,000,000 4,031,328 Amgen, Sr. Unscd. Notes 3.88 11/15/21 3,500,000 3,716,192 Dignity Health, Unscd. Notes 3.13 11/1/22 5,000,000 5,017,920 Express Scripts Holdings, Gtd. Notes 3.00 7/15/23 3,000,000 2,983,062 Teva Pharmaceutical Finance IV, Gtd. Notes 2.25 3/18/20 4,000,000 4,003,368 Teva Pharmaceutical Finance Netherlands III, Gtd. Notes 3.15 10/1/26 5,000,000 b 4,704,825 UnitedHealth Group, Sr. Unscd. Notes 3.35 7/15/22 3,000,000 3,155,196 Industrials - 5.7% Air Canada 2015-1A PTT, Notes 3.60 9/15/28 2,808,357 a 2,848,376 American Airlines 2015-1A PTT, Bonds 3.38 11/1/28 4,067,662 4,067,662 CRH America Finance, Gtd. Notes 3.40 5/9/27 1,000,000 a 1,008,738 GATX, Sr. Unscd. Notes 4.75 6/15/22 3,000,000 3,277,212 GATX, Sr. Unscd. Notes 3.25 3/30/25 2,000,000 1,975,042 General Electric, Jr. Sub. Debs., Ser. D 5.00 12/29/49 6,838,000 c 7,224,689 Coupon Maturity Principal Bonds and Notes - 98.7% (continued) Rate (%) Date Amount ($) Value ($) Industrials - 5.7% (continued) Pentair Finance, Gtd. Notes 2.65 12/1/19 4,500,000 4,561,596 Stanley Black & Decker, Sub. Notes 1.62 11/17/18 3,000,000 2,993,196 Tech Data, Sr. Unscd. Notes 4.95 2/15/27 6,250,000 6,597,881 United Airlines 2016-2 A PTT, Notes 3.10 4/7/30 5,000,000 4,862,500 Waste Management, Gtd. Notes 4.75 6/30/20 3,853,000 4,173,701 Information Technology - 12.2% Arrow Electronics, Sr. Unscd. Notes 5.13 3/1/21 3,000,000 3,237,132 Arrow Electronics, Sr. Unscd. Notes 3.50 4/1/22 2,000,000 2,051,068 Arrow Electronics, Sr. Unscd. Notes 4.00 4/1/25 3,000,000 3,062,151 Avnet, Sr. Unscd. Notes 4.88 12/1/22 3,000,000 3,188,784 Broadridge Financial Solutions, Sr. Unscd. Notes 3.95 9/1/20 4,850,000 5,089,144 CA, Sr. Unscd. Notes 2.88 8/15/18 3,750,000 3,796,650 CA, Sr. Unscd. Notes 3.60 8/1/20 5,000,000 5,179,460 Cadence Design Systems, Sr. Unscd. Notes 4.38 10/15/24 5,250,000 5,472,747 Diamond 1 Finance, Gtd. Notes 7.13 6/15/24 1,250,000 a,b 1,393,440 Diamond 1 Finance, Sr. Scd. Notes 6.02 6/15/26 2,000,000 a 2,209,814 Diamond 1 Finance, Sr. Scd. Notes 8.10 7/15/36 3,000,000 a 3,782,442 eBay, Sr. Unscd. Notes 2.60 7/15/22 2,000,000 2,002,158 eBay , Sr. Unscd. Notes 3.80 3/9/22 2,500,000 2,631,415 Electronic Arts, Sr. Unscd. Notes 4.80 3/1/26 4,426,000 4,876,947 Fidelity National Information Services, Gtd. Notes 3.50 4/15/23 2,000,000 2,072,186 Fiserv, Sr. Unscd. Notes 3.50 10/1/22 6,500,000 6,752,070 Flex , Gtd. Notes 4.75 6/15/25 7,000,000 7,521,598 Jabil Circuit, Sr. Unscd. Bonds 5.63 12/15/20 3,737,000 4,073,330 Lam Research, Sr. Unscd. Notes 3.80 3/15/25 8,000,000 8,192,656 Maxim Integrated Products, Sr. Unscd. Notes 2.50 11/15/18 5,000,000 5,047,475 Seagate HDD Cayman, Gtd. Bonds 4.88 6/1/27 4,000,000 3,907,244 Total System Services, Sr. Unscd. Notes 4.80 4/1/26 7,500,000 8,227,950 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 98.7% (continued) Rate (%) Date Amount ($) Value ($) Materials - 5.7% Allegheny Technologies, Sr. Unscd. Notes 7.88 8/15/23 6,500,000 6,760,000 CRH America, Gtd. Notes 3.88 5/18/25 3,000,000 a 3,139,554 Dow Chemical, Sr. Unscd. Notes 4.13 11/15/21 5,500,000 5,882,838 Georgia-Pacific, Sr. Unscd. Notes 3.16 11/15/21 6,000,000 a 6,165,486 Glencore Funding, Gtd. Notes 4.63 4/29/24 3,000,000 a 3,142,740 Glencore Funding, Notes 4.00 3/27/27 5,000,000 a,b 4,943,720 International Paper, Sr. Unscd. Notes 3.00 2/15/27 5,000,000 4,833,225 Valmont Industries, Gtd. Notes 6.63 4/20/20 1,667,000 1,852,902 Vulcan Materials, Notes 7.50 6/15/21 5,846,000 6,942,809 Municipal Bonds - 7.1% Alabama Economic Settlement Authority, BP Settlement Revenue 3.16 9/15/25 5,000,000 5,086,750 Chicago, GO 7.05 1/1/29 4,000,000 4,131,080 Illinois, GO 5.88 3/1/19 2,000,000 2,096,360 Illinois, GO 6.20 7/1/21 1,100,000 1,158,091 Las Vegas Valley Water District, GO (Build America Bonds) 7.10 6/1/39 5,000,000 5,483,450 Massachusetts Development Finance Agency, Revenue (Emerson College Issue) 2.96 1/1/19 4,000,000 3,996,400 New Jersey Transportation Trust Fund Authority, (Transportation System) 1.76 12/15/18 5,000,000 4,954,500 North Texas Tollway Authority, Subordinate Lien System Revenue (Build America Bonds) 8.91 2/1/30 5,000,000 5,769,550 Texas Public Finance Authority, Windstorm Insurance Association Premium Revenue 8.25 7/1/24 7,500,000 7,980,525 The Medical Center Hospital Authority, RAC (Columbus Regional Healthcare System, Inc. Project) 4.88 8/1/22 5,000,000 5,036,400 Wayne County, GO 4.25 12/1/18 3,105,000 3,136,578 West Contra Costa Unified School District, GO (Build America Bonds) 8.46 8/1/34 5,000,000 5,691,400 Real Estate - 6.9% Alexandria Real Estate Equities, Gtd. Notes 4.30 1/15/26 2,000,000 2,108,610 Alexandria Real Estate Equities, Gtd. Notes 3.95 1/15/27 3,327,000 3,407,290 Brixmor Operating Partnership, Sr. Unscd. Notes 3.88 8/15/22 3,750,000 3,875,265 Coupon Maturity Principal Bonds and Notes - 98.7% (continued) Rate (%) Date Amount ($) Value ($) Real Estate - 6.9% (continued) CBRE Services, Gtd. Notes 4.88 3/1/26 6,000,000 6,439,560 CubeSmart, Gtd. Notes 4.80 7/15/22 6,000,000 6,465,690 Duke Realty, Sr. Unscd. Notes 3.25 6/30/26 1,000,000 988,397 EPR Properties, Gtd. Notes 4.75 12/15/26 2,500,000 2,575,000 Essex Portfolio, Gtd. Notes 3.25 5/1/23 2,500,000 2,525,810 Kilroy Realty, Gtd. Notes 4.38 10/1/25 5,000,000 5,282,290 Kimco Realty, Sr. Unscd. Notes 3.40 11/1/22 2,240,000 2,302,377 Liberty Property, Sr. Unscd. Notes 3.25 10/1/26 4,000,000 3,903,432 Prologis, Gtd. Notes 2.75 2/15/19 3,000,000 3,039,996 Retail Opportunity Investments Partnership, Gtd. Notes 5.00 12/15/23 3,750,000 3,922,628 Retail Opportunity Investments Partnership, Gtd. Notes 4.00 12/15/24 3,000,000 2,928,681 Weingarten Realty Investment, Sr. Unscd. Notes 4.45 1/15/24 3,000,000 3,164,112 Telecommunications - 2.9% AT&T, Sr. Unscd. Notes 3.60 2/17/23 7,000,000 7,170,464 Telefonica Emisiones, Gtd. Notes 4.57 4/27/23 6,500,000 7,082,465 Verizon Communications, Sr. Unscd. Notes 5.15 9/15/23 7,000,000 7,839,475 Utilities - 2.4% Black Hills, Sr. Unscd. Notes 4.25 11/30/23 5,000,000 5,344,430 Entergy, Sr. Unscd. Notes 2.95 9/1/26 2,000,000 1,935,788 Exelon, Jr. Sub. Notes 3.50 6/1/22 3,000,000 3,075,000 Great Plains Energy, Sr. Unscd. Notes 3.15 4/1/22 3,000,000 3,053,409 NextEra Energy Capital Holdings, Gtd. Debs. 2.70 9/15/19 3,000,000 3,046,143 PPL Capital Funding, Gtd. Notes 3.95 3/15/24 2,000,000 2,097,790 Total Bonds and Notes (cost $737,774,365) Other Investment - .6% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $4,490,819) 4,490,819 d STATEMENT OF INVESTMENTS (Unaudited) (continued) Investment of Cash Collateral for Securities Loaned - 4.0% Registered Investment Company; Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares (cost $30,796,705) 30,796,705 d Total Investments (cost $773,061,889) % Liabilities, Less Cash and Receivables %) ) Net Assets % GO—General Obligation a Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2017, these securities were valued at $122,465,062 or 15.95% of net assets. b Security, or portion thereof, on loan. At May 31, 2017, the value of the fund’s securities on loan was $34,943,363 and the value of the collateral held by the fund was $36,085,582, consisting of cash collateral of $30,796,705 and U.S. Government & Agency securities valued at $5,288,877. c Variable rate security—rate shown is the interest rate in effect at period end. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Corporate Bonds 89.3 Municipal Bonds 7.1 Money Market Investments 4.6 Foreign/Governmental 2.3 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS BNY Mellon Corporate Bond Fund May 31, 2017 (Unaudited) The following is a summary of the inputs used as of May 31, 2017 in valuing the fund’s investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Corporate Bonds † - 685,545,282 - Foreign Government - 54,521,084 - Municipal Bonds † - 17,673,501 - Registered Investment Companies 35,287,524 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are generally categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S. Treasury Bills), financial futures and forward foreign currency exchange contracts ("forward contracts") are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the "Board"). Investments for which quoted bid prices are readily available and are representative of the bid side of the NOTES market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service is engaged under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. NOTES Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At May 31, 2017, accumulated net unrealized appreciation on investments was $19,965,502, consisting of $24,560,223 gross unrealized appreciation and $4,594,721 gross unrealized depreciation. At May 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Emerging Markets Fund May 31, 2017 (Unaudited) Common Stocks - 95.2% Shares Value ($) Brazil - 4.2% Ambev, ADR 488,143 2,787,297 Cia de Saneamento Basico do Estado de Sao Paulo 391,200 3,505,864 JBS 2,683,600 6,692,517 Kroton Educacional 446,600 2,001,174 Localiza Rent a Car 281,720 3,785,345 Magazine Luiza 4,100 318,021 MRV Engenharia e Participacoes 723,300 2,894,586 Qualicorp 396,400 3,432,416 Tim Participacoes 2,612,300 8,008,163 Canada - .4% Gran Tierra Energy 1,265,015 a,b China - 26.2% Alibaba Group Holding, ADR 280,124 b 34,303,985 Anhui Conch Cement, Cl. H 2,397,500 7,953,157 ANTA Sports Products 574,000 1,697,865 Beijing Capital International Airport, Cl. H 1,316,000 1,921,846 China Construction Bank, Cl. H 27,957,939 23,105,290 China Lodging Group, ADR 175,707 b 13,424,015 Ctrip.com International, ADR 36,498 b 1,994,616 Guangzhou Automobile Group, Cl. H 2,128,000 3,571,904 JD.com, ADR 261,262 b 10,458,318 Jiangsu Expressway, Cl. H 2,368,000 3,439,921 PICC Property & Casualty, Cl. H 7,540,000 12,578,681 Ping An Insurance Group Company of China, Cl. H 2,330,500 14,938,432 Shanghai Pharmaceuticals Holding, Cl. H 4,084,600 11,819,973 Tencent Holdings 1,608,600 55,240,115 Weibo, ADR 83,432 b 6,134,755 Weichai Power, Cl. H 2,337,700 3,791,895 Colombia - .3% Bancolombia, ADR 55,917 Hong Kong - 4.4% China Everbright International 5,995,000 7,654,779 China Mobile 1,389,500 15,415,015 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 95.2% (continued) Shares Value ($) Hong Kong - 4.4% (continued) China Resources Beer Holdings 1,708,000 4,309,152 China Resources Power Holdings 1,304,000 2,690,816 Haier Electronics Group 1,724,000 4,384,916 Hungary - 2.1% MOL Hungarian Oil & Gas 69,931 5,687,032 Richter Gedeon 432,150 11,046,364 India - 4.9% Bharat Electronics 1,471,899 3,938,676 Engineers India 1,539,597 3,772,633 ICICI Bank 273,856 1,385,621 Jubilant Life Sciences 249,943 2,876,940 Manappuram Finance 2,289,305 3,165,003 Maruti Suzuki India 62,452 6,979,872 Power Finance 3,177,975 6,578,093 Reliance Industries 163,590 3,399,335 UPL 499,241 6,664,542 Indonesia - 3.5% Bank Negara Indonesia 16,457,500 8,092,840 Bank Rakyat Indonesia 7,535,500 8,188,916 Telekomunikasi Indonesia 33,506,700 10,942,503 Malaysia - .4% AirAsia 4,956,300 Mexico - 2.3% Arca Continental 1,010,458 7,181,481 Grupo Aeroportuario del Centro Norte 1,232,900 6,647,848 Wal-Mart de Mexico 1,973,800 4,519,013 Panama - .6% Copa Holdings, Cl. A 38,952 Peru - 1.3% Credicorp 60,528 Philippines - .1% Puregold Price Club 1,112,300 Poland - .5% KGHM Polska Miedz 124,994 Common Stocks - 95.2% (continued) Shares Value ($) Russia - 3.2% LUKOIL, ADR 296,048 14,284,316 Sberbank of Russia, ADR 996,540 11,151,283 South Africa - 4.5% AngloGold Ashanti, ADR 250,257 2,850,427 Barclays Africa Group 1,183,990 12,548,579 Barloworld 380,796 3,381,724 Clicks Group 735,672 7,641,116 Shoprite Holdings 361,073 5,754,042 Telkom 648,649 3,647,569 South Korea - 19.8% BGF Retail 18,012 2,244,260 Coway 34,231 3,072,718 GS Retail 115,252 5,774,953 Hana Financial Group 127,946 4,691,125 Hankook Tire 71,997 3,916,236 Hugel 21,071 b 8,798,403 Hyundai Development Co-Engineering & Construction 165,474 7,596,788 Hyundai Mobis 28,176 6,908,103 KB Financial Group 196,379 9,401,495 Korea Electric Power 272,329 10,386,253 Korea Investment Holdings 121,305 6,630,820 KT 55,886 1,624,767 KT, ADR 30,572 514,221 LG Chem 30,141 8,130,209 LG Innotek 27,262 3,262,869 NAVER 1,502 1,133,610 POSCO 39,506 9,950,600 Samsung Card 186,187 6,984,507 Samsung Electronics 17,355 34,644,896 Samsung SDI 43,688 6,457,989 SK Hynix 179,278 9,127,229 SK Innovation 30,169 4,553,913 Taiwan - 11.4% Advanced Semiconductor Engineering 7,152,850 9,155,382 Airtac International Group 603,000 6,655,673 Catcher Technology 884,000 9,345,789 Chailease Holding 1,514,000 4,087,131 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 95.2% (continued) Shares Value ($) Taiwan - 11.4% (continued) China Life Insurance 3,423,720 3,357,816 Fubon Financial Holding 3,957,000 6,031,731 Hon Hai Precision Industry 3,357,000 11,495,429 Largan Precision 23,000 3,632,102 Merry Electronics 644,000 3,607,633 Powertech Technology 2,113,000 6,490,947 Realtek Semiconductor 944,000 3,154,094 Taiwan Semiconductor Manufacturing 3,369,000 22,737,026 Thailand - .6% Thai Beverage 2,856,000 1,806,093 Thanachart Capital 2,332,000 3,217,968 Turkey - 1.6% Enka Insaat ve Sanayi 1 1 Tupras Turkiye Petrol Rafinerileri 116,211 3,129,353 Turkiye Garanti Bankasi 3,358,368 9,138,675 United Arab Emirates - 1.7% Abu Dhabi Commercial Bank 3,714,834 7,383,144 Emaar Properties 3,205,921 6,205,853 United States - 1.2% iShares MSCI Emerging Markets ETF 234,039 Total Common Stocks (cost $583,440,283) Preferred Stocks - 3.7% Brazil - 3.7% Cia Energetica de Minas Gerais 2,752,000 6,497,406 Cia Paranaense de Energia, Cl. B 389,700 3,353,929 Petroleo Brasileiro 2,887,800 b 11,565,657 Vale 987,700 7,871,810 Total Preferred Stocks (cost $29,237,713) Other Investment - .9% Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $7,156,524) 7,156,524 c Investment of Cash Collateral for Securities Loaned - .2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares (cost $1,688,065) 1,688,065 c Total Investments (cost $621,522,585) % Cash and Receivables (Net) .0 % Net Assets % ADR—American Depository Receipt ETF—Exchange-Traded Fund a Security, or portion thereof, on loan. At May 31, 2017, the value of the fund’s securities on loan was $1,573,277 and the value of the collateral held by the fund was $1,688,065. b Non-income producing security. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Information Technology 27.9 Financials 22.2 Consumer Discretionary 7.8 Industrials 7.7 Consumer Staples 6.3 Materials 6.0 Energy 5.8 Telecommunication Services 5.1 Health Care 4.8 Utilities 3.3 Exchange-Traded Funds 1.2 Money Market Investments 1.1 Real Estate .8 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS BNY Mellon Emerging Markets Fund May 31, 2017 (Unaudited) The following is a summary of the inputs used as of May 31, 2017 in valuing the fund’s investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities - Foreign Common Stocks† 740,938,478 - - Equity Securities - Foreign Preferred Stocks† 29,288,802 - - Exchange-Traded Funds 9,642,407 - - Registered Investment Companies 8,844,589 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. At May 31, 2017, accumulated net unrealized appreciation on investments was $167,191,691, consisting of $181,804,070 gross unrealized appreciation and $14,612,379 gross unrealized depreciation. At May 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Focused Equity Opportunities Fund May 31, 2017 (Unaudited) Common Stocks - 99.4% Shares Value ($) Capital Goods - 10.2% 3M 58,411 11,943,297 Eaton 167,090 12,929,424 Honeywell International 86,748 11,536,616 Illinois Tool Works 80,621 11,385,298 Consumer Services - 2.8% Yum! Brands 179,640 Diversified Financials - 9.6% Charles Schwab 385,710 14,946,262 Intercontinental Exchange 267,995 16,130,619 Invesco 434,490 a 13,773,333 Energy - 6.8% Nabors Industries 1,127,830 a 9,924,904 Tesoro 120,520 10,032,085 Valero Energy 192,770 11,849,572 Food & Staples Retailing - 3.3% Costco Wholesale 85,050 Food, Beverage & Tobacco - 6.3% Constellation Brands, Cl. A 74,797 13,669,152 Philip Morris International 130,612 15,647,318 Health Care Equipment & Services - 7.1% Abbott Laboratories 425,900 19,446,594 UnitedHealth Group 78,052 13,673,149 Insurance - 3.2% Hartford Financial Services Group 302,540 Materials - 2.8% Dow Chemical 211,120 Media - 6.7% Comcast, Cl. A 463,520 19,324,149 Twenty-First Century Fox, Cl. A 431,800 11,710,416 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.4% (continued) Shares Value ($) Pharmaceuticals, Biotechnology & Life Sciences - 6.2% Agilent Technologies 241,450 14,569,093 Allergan 65,026 14,549,567 Retailing - 3.4% Amazon.com 15,873 b Semiconductors & Semiconductor Equipment - 13.9% Broadcom 78,289 18,748,650 Micron Technology 723,840 b 22,272,557 NVIDIA 163,900 23,658,965 Software & Services - 17.1% Adobe Systems 137,548 b 19,512,559 Alphabet, Cl. A 23,041 b 22,743,541 Electronic Arts 189,910 b 21,522,500 Visa, Cl. A 169,220 16,114,821 Total Common Stocks (cost $344,709,528) Other Investment - .6% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $2,599,509) 2,599,509 c Total Investments (cost $347,309,037) % Cash and Receivables (Net) .0 % Net Assets % a Security, or portion thereof, on loan. At May 31, 2017, the value of the fund’s securities on loan was $9,416,421 and the value of the collateral held by the fund was $9,434,896, consisting of U.S. Government & Agency securities. b Non-income producing security. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Software & Services 17.1 Semiconductors & Semiconductor Equipment 13.9 Capital Goods 10.2 Diversified Financials 9.6 Health Care Equipment & Services 7.1 Energy 6.8 Media 6.7 Food, Beverage & Tobacco 6.3 Pharmaceuticals, Biotechnology & Life Sciences 6.2 Retailing 3.4 Food & Staples Retailing 3.3 Insurance 3.2 Materials 2.8 Consumer Services 2.8 Money Market Investment .6 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS BNY Mellon Focused Equity Opportunities Fund May 31, 2017 (Unaudited) The following is a summary of the inputs used as of May 31, 2017 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 445,071,461 - - Equity Securities— Foreign Common Stocks † 18,748,650 - - Registered Investment Company 2,599,509 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At May 31, 2017, accumulated net unrealized appreciation on investments was $119,110,583, consisting of $127,986,901 gross unrealized appreciation and $8,876,318 gross unrealized depreciation. At May 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Government Money Market Fund May 31, 2017 (Unaudited) Principal U.S. Government Agencies - 58.2% Amount ($) Value ($) Federal Farm Credit Bank 0.95% - 1.17%, 6/1/17 - 6/29/17 50,000,000 a 49,999,362 Federal Home Loan Bank 0.77% - 0.87%, 6/19/17 - 7/21/17 210,000,000 209,823,525 Federal Home Loan Bank 0.82% - 1.04%, 6/1/17 - 6/28/17 155,000,000 a 155,000,008 Total U.S. Government Agencies (cost $414,822,895) U.S. Treasury Notes - 5.5% U.S. Treasury Floating Rate Notes 1.02% - 1.09%, 6/1/17 14,000,000 a 14,003,690 U.S. Treasury Notes 0.79%, 9/30/17 25,000,000 24,984,147 Total U.S. Treasury Notes (cost $38,987,837) Repurchase Agreements - 36.3% ABN AMRO Bank Tri-Party Agreement thru BNY Mellon, 0.80%, dated 5/31/17, due 6/1/17 in the amount of $139,003,089 (fully collateralized by $142,087,663 U.S. Treasuries, 0.13%-2.63%, due 12/31/17-7/15/24, value $ 139,000,000 139,000,000 Bank of Nova Scotia Tri-Party Agreement thru BNY Mellon, 0.80%, dated 5/31/17, due 6/1/17 in the amount of $40,000,889 (fully collateralized by $38,565,042 U.S. Treasuries (including strips), 0%-5.38%, due 6/30/17- 11/15/45, value$40,800,003) 40,000,000 40,000,000 BNP Paribas Tri-Party Agreement thru BNY Mellon, 0.80%, dated 5/31/17, due 6/1/17 in the amount of $80,001,778 (fully collateralized by $81,305,570 U.S. Treasuries (including strips), 0%-2.13%, due 6/30/20-8/15/38, value $81,600,000) 80,000,000 80,000,000 Total Repurchase Agreements (cost $259,000,000) Total Investments (cost $712,810,732) % Cash and Receivables (Net) .0 % Net Assets % a Variable rate security—rate shown is the interest rate in effect at period end. Date shown represents the earlier of the next interest reset date or ultimate maturity date. STATEMENT OF INVESTMENTS BNY Mellon Government Money Market Fund May 31, 2017 (Unaudited) The following is a summary of the inputs used as of May 31, 2017 in valuing the fund’s investments: Valuation Inputs Short-Term Investments ($) † Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 712,810,732 Level 3 - Significant Unobservable Inputs - Total † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the fund’s Board Members (“Board”). The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected within Level 2 of the fair value hierarchy. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by Dreyfus, subject to the seller’s agreement to repurchase and the fund’s NOTES agreement to resell such securities at a mutually agreed upon price. Pursuant to the terms of the repurchase agreement, such securities must have an aggregate market value greater than or equal to the terms of the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. The collateral is held on behalf of the fund by the tri-party administrator with respect to any tri-party agreement. The fund may also jointly enter into one or more repurchase agreements with other Dreyfus-managed funds in accordance with an exemptive order granted by the SEC pursuant to section 17(d) and Rule 17d-1 under the Act. Any joint repurchase agreements must be collateralized fully by U.S. Government securities. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Income Stock Fund May 31, 2017 (Unaudited) Common Stocks - 95.3% Shares Value ($) Banks - 16.6% Bank of America 1,421,262 31,850,481 BB&T 586,077 24,410,107 Citigroup 241,812 14,639,299 JPMorgan Chase & Co. 660,627 54,270,508 PNC Financial Services Group 150,314 17,842,272 SunTrust Banks 218,271 11,649,123 U.S. Bancorp 961,024 48,906,511 Capital Goods - 5.9% Honeywell International 137,445 18,278,811 Raytheon 156,749 25,708,404 United Technologies 231,202 28,040,179 Diversified Financials - 3.1% Ameriprise Financial 183,584 22,175,111 Goldman Sachs Group 77,693 16,413,423 Energy - 7.0% Occidental Petroleum 787,282 46,394,528 Phillips 66 302,477 23,021,525 Schlumberger 229,183 15,948,845 Food, Beverage & Tobacco - 9.8% Coca-Cola 844,392 38,394,504 Conagra Brands 301,372 11,614,877 Kellogg 452,134 32,372,794 Kraft Heinz 163,844 15,106,417 Molson Coors Brewing, Cl. B 233,467 22,130,337 Health Care Equipment & Services - 2.1% AmerisourceBergen 139,729 12,822,930 UnitedHealth Group 73,008 12,789,541 Insurance - 6.1% American International Group 192,930 12,276,136 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 95.3% (continued) Shares Value ($) Insurance - 6.1% (continued) Chubb 176,262 25,238,956 Prudential Financial 354,918 37,213,152 Materials - 4.1% Dow Chemical 370,471 22,954,383 Packaging Corporation of America 263,089 26,877,172 Media - 3.5% Comcast, Cl. A 304,984 12,714,783 Omnicom Group 366,546 30,687,231 Pharmaceuticals, Biotechnology & Life Sciences - 5.8% Bristol-Myers Squibb 192,927 10,408,412 Eli Lilly & Co. 149,693 11,911,072 Merck & Co. 567,806 36,969,849 Pfizer 372,571 12,164,443 Real Estate - 4.9% Lamar Advertising, Cl. A 417,253 a 29,211,883 Uniti Group 1,214,029 30,362,865 Retailing - 2.0% Nordstrom 311,389 13,016,060 Staples 1,224,328 11,116,898 Semiconductors & Semiconductor Equipment - 3.5% Microchip Technology 180,651 15,048,228 Texas Instruments 330,764 27,284,722 Technology Hardware & Equipment - 8.4% Apple 246,008 37,580,182 Cisco Systems 1,333,933 42,058,908 Corning 778,205 22,645,766 Telecommunication Services - 6.4% AT&T 1,163,593 44,833,238 Vodafone Group, ADR 1,100,060 33,287,816 Utilities - 6.1% FirstEnergy 781,813 22,860,212 Common Stocks - 95.3% (continued) Shares Value ($) Utilities - 6.1% (continued) NextEra Energy Partners LP 893,642 30,866,395 NRG Yield, Cl. C 1,185,709 20,987,049 Total Common Stocks (cost $962,088,424) Preferred Stocks - 1.2% Energy - 1.2% Hess (cost $16,085,057) 249,859 Number of Options Purchased - .0% Contracts Value ($) Put Options - .0% S&P 500 Index, June 2017 @ 215 (cost $2,991,262) 530 Other Investment - .8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $9,901,718) 9,901,718 b Total Investments (cost $991,066,461) % Cash and Receivables (Net) % Net Assets % ADR—American Depository Receipt LP—Limited Partnership a Investment in real estate investment trust. b Investment in affiliated money market mutual fund. STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Banks 16.6 Food, Beverage & Tobacco 9.8 Technology Hardware & Equipment 8.4 Energy 8.1 Telecommunication Services 6.4 Insurance 6.1 Utilities 6.1 Capital Goods 5.9 Pharmaceuticals, Biotechnology & Life Sciences 5.8 Real Estate 4.9 Materials 4.1 Media 3.5 Semiconductors & Semiconductor Equipment 3.5 Diversified Financials 3.2 Health Care Equipment & Services 2.1 Retailing 2.0 Money Market Investment .8 Option Purchased .0 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS BNY Mellon Income Stock Fund May 31, 2017 (Unaudited) The following is a summary of the inputs used as of May 31, 2017 in valuing the fund’s investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities – Domestic Common Stocks † 1,132,068,522 - - Equity Securities – Domestic Preferred Stocks † 14,014,591 - - Equity Securities – Foreign Common Stocks † 33,287,816 - - Registered Investment Company 9,901,718 - - Other Financial Instruments: Options Purchased 25,970 - - Liabilities ($) Other Financial Instruments: Options Written (211,098 ) - - ) † See Statement of Investments for additional detailed categorizations. STATEMENT OF OPTIONS WRITTEN BNY Mellon Income Stock Fund May 31, 2017 (Unaudited) Number of Contracts Value ($) Put Options: Apple June 2017 @ 150 100 (5,700 ) AT&T June 2017 @ 37.5 200 (2,200 ) AT&T June 2017 @ 38 197 (591 ) Bank of America June 2017 @ 22 454 (13,620 ) Cisco Systems June 2017 @ 31 484 (8,228 ) Citigroup June 2017 @ 60 167 (12,692 ) Coca-Cola June 2017 @ 43 174 (696 ) Comcast, Cl. A June 2017 @ 38.5 260 (1,170 ) Corning June 2017 @ 28.5 263 (7,101 ) Dow Chemical June 2017 @ 60 125 (4,750 ) Eli Lilly & Co. June 2017 @ 77.5 187 (7,854 ) FirstEnergy June 2017 @ 28 500 (5,000 ) Hess June 2017 @ 45 111 (12,210 ) Honeywell International June 2017 @ 130 115 (4,370 ) JPMorgan Chase & Co. June 2017 @ 83 228 (31,236 ) Kellogg June 2017 @ 67.5 74 (740 ) Kellogg June 2017 @ 70 143 (5,720 ) Merck & Co. June 2017 @ 62.5 160 (3,040 ) Number of Contracts Value ($) Put Options: (continued) Nordstrom June 2017 @ 37.5 353 (4,942 ) Occidental Petroleum June 2017 @ 59.5 246 (15,252 ) Packaging Corporation of America June 2017 @ 97.5 78 (2,925 ) PNC Financial Services Group June 2017 @ 115 87 (8,700 ) Prudential Financial June 2017 @ 100 100 (5,300 ) S&P 500 Index June 2017 @ 192 530 (7,950 ) Schlumberger June 2017 @ 69.5 207 (15,111 ) Uniti Group June 2017 @ 25 600 (24,000 ) Total Options Written (premiums received $1,493,107) ) See notes to financial statements. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at May 31, 2017 is discussed below. Options Transactions : The fund purchases and writes (sells) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an investment. The fund is subject to market riskinterest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying financial instrument at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying financial instrument at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument decreases between those dates. As a writer of an option, the fund has no control over whether the underlying financial instrument may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the financial instrument underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. The Statement of Operations reflects any unrealized gains or losses which occurred during the period as well as any realized gains or losses which occurred upon the expiration or closing of the option transaction. NOTES At May 31, 2017, accumulated net unrealized appreciation on investments was $199,514,165, consisting of $229,376,607 gross unrealized appreciation and $29,862,442 gross unrealized depreciation. At May 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Intermediate Bond Fund May 31, 2017 (Unaudited) Coupon Maturity Principal Bonds and Notes - 98.6% Rate (%) Date Amount ($) Value ($) Consumer Discretionary - 4.9% American Honda Finance, Sr. Unscd. Bonds 1.70 9/9/21 4,260,000 4,184,807 BMW US Capital, Gtd. Notes 1.53 4/6/20 2,000,000 a,b 2,001,272 General Motors Financial, Gtd. Notes 3.20 7/6/21 2,805,000 2,834,568 Grupo Televisa, Sr. Unscd. Notes 6.00 5/15/18 6,120,000 6,353,286 Hyundai Capital America, Sr. Unscd. Notes 2.40 10/30/18 2,665,000 b 2,674,818 Macy's Retail Holdings , Gtd. Notes 3.88 1/15/22 2,420,000 2,408,643 NBCUniversal Media, Gtd. Notes 4.38 4/1/21 7,050,000 7,649,934 Stanford University, Unscd. Bonds 4.75 5/1/19 5,000,000 5,288,995 Time Warner, Gtd. Notes 4.00 1/15/22 7,400,000 7,812,676 Consumer Staples - 4.0% Anheuser-Busch InBev Finance, Gtd. Notes 2.65 2/1/21 6,635,000 6,747,098 Coca-Cola, Sr. Unscd. Notes 1.15 4/1/18 3,055,000 3,050,271 CVS Health, Sr. Unscd. Notes 2.80 7/20/20 4,340,000 4,429,712 Dr. Pepper Snapple Group, Gtd. Notes 2.60 1/15/19 6,145,000 6,224,867 Kroger, Sr. Unscd. Notes 2.30 1/15/19 4,570,000 4,608,260 Wal-Mart Stores, Sr. Unscd. Notes 3.63 7/8/20 7,920,000 8,357,311 Energy - 2.2% Apache, Sr. Unscd. Notes 3.25 4/15/22 3,525,000 3,604,369 BP Capital Markets, Gtd. Notes 4.75 3/10/19 5,813,000 6,111,056 Enterprise Products Operating, Gtd. Notes 2.55 10/15/19 3,330,000 3,373,443 Sabine Pass Liquefaction, Sr. Scd. Notes 5.75 5/15/24 2,500,000 2,796,595 Spectra Energy Partners, Sr. Unscd. Notes 3.50 3/15/25 2,760,000 2,776,394 Financials - 18.6% AerCap Ireland Capital, Gtd. Notes 4.50 5/15/21 4,435,000 4,713,021 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 98.6% (continued) Rate (%) Date Amount ($) Value ($) Financials - 18.6% (continued) American Express Credit, Sr. Unscd. Notes 1.80 7/31/18 6,735,000 6,744,059 Bank of America, Sr. Unscd. Notes, Ser. L 2.60 1/15/19 7,325,000 7,400,184 Bank of America, Sub. Notes, Ser. L 3.95 4/21/25 7,175,000 7,307,508 Bank of Montreal, Sr. Unscd. Notes 2.10 12/12/19 8,250,000 8,283,858 Berkshire Hathaway Finance, Gtd. Notes 1.70 3/15/19 3,225,000 3,237,958 Citigroup, Sr. Unscd. Bonds 2.50 7/29/19 5,565,000 5,621,173 Citigroup, Sub. Bonds 4.40 6/10/25 5,500,000 5,744,233 Citizens Financial Group, Sub. Notes 4.30 12/3/25 6,885,000 7,220,031 Cooperatieve Rabobank, Gtd. Notes 3.75 7/21/26 6,785,000 c 6,832,909 Credit Suisse Group Funding Guernsey, Sr. Unscd. Notes 3.45 4/16/21 4,315,000 4,431,781 Deutsche Bank, Sr. Unscd. Notes 3.38 5/12/21 4,420,000 4,482,525 Fidelity National Information Services, Gtd. Notes 3.88 6/5/24 5,470,000 5,726,302 Ford Motor Credit, Sr. Unscd. Notes 3.81 1/9/24 4,270,000 4,342,406 GE Capital International Funding, Gtd. Notes 2.34 11/15/20 2,293,000 2,317,177 Goldman Sachs Group, Sr. Unscd. Notes 2.63 1/31/19 7,790,000 7,877,271 HSBC Finance, Sub. Notes 6.68 1/15/21 9,502,000 10,815,747 Intercontinental Exchange, Gtd. Notes 2.75 12/1/20 6,195,000 6,321,036 JPMorgan Chase & Co., Sub. Notes 3.38 5/1/23 7,895,000 c 8,032,941 Morgan Stanley, Sub. Notes 4.88 11/1/22 7,610,000 8,305,097 Royal Bank of Canada, Sub. Notes 4.65 1/27/26 6,510,000 6,971,982 Santander Holdings USA, Sr. Unscd. Notes 2.65 4/17/20 4,615,000 4,618,914 Societe Generale, Gtd. Notes 2.63 10/1/18 2,000,000 2,020,658 Societe Generale, Sub. Notes 4.75 11/24/25 7,335,000 b 7,665,713 Sumitomo Mitsui Banking, Gtd. Notes 1.76 10/19/18 4,725,000 4,718,517 Toyota Motor Credit, Sr. Unscd. Notes 2.10 1/17/19 5,640,000 5,684,770 Foreign/Governmental - 1.6% Petroleos Mexicanos, Gtd. Notes 4.88 1/24/22 6,390,000 6,680,106 Province of Ontario Canada, Sr. Unscd. Bonds 4.00 10/7/19 6,515,000 6,863,663 Coupon Maturity Principal Bonds and Notes - 98.6% (continued) Rate (%) Date Amount ($) Value ($) Health Care - 4.2% Abbott Laboratories, Sr. Unscd. Notes 2.35 11/22/19 3,925,000 3,951,345 Abbvie, Sr. Unscd. Notes 2.85 5/14/23 4,235,000 4,234,102 Actavis Funding, Gtd. Notes 3.45 3/15/22 4,560,000 4,732,518 Amgen, Sr. Unscd. Notes 5.70 2/1/19 2,905,000 3,091,196 GlaxoSmithKline Capital, Gtd. Bonds 5.65 5/15/18 5,853,000 6,086,909 Providence St Joseph Health Obligated Group, Unscd. Notes, Ser. H 2.75 10/1/26 4,095,000 3,955,590 Shire Acquisitions Investments Ireland, Gtd. Notes 3.20 9/23/26 5,005,000 4,897,032 UnitedHealth Group, Sr. Unscd. Notes 1.90 7/16/18 4,335,000 4,354,958 Industrials - 3.5% American Airlines, Ser. 2015-1, Cl. A, Bonds 3.38 11/1/28 4,248,447 4,248,447 Caterpillar Financial Services, Sr. Unscd. Notes 2.10 6/9/19 6,590,000 6,630,377 General Electric, Jr. Sub. Debs., Ser. D 5.00 12/29/49 3,884,000 a 4,103,640 General Electric, Sub. Notes 5.30 2/11/21 792,000 882,307 John Deere Capital, Sr. Unscd. Notes 1.95 1/8/19 4,915,000 4,944,623 Snap-On, Sr. Unscd. Notes 3.25 3/1/27 3,890,000 3,994,598 Waste Management, Gtd. Notes 3.13 3/1/25 4,775,000 4,862,206 Information Technology - 10.2% Adobe Systems, Sr. Unscd. Notes 4.75 2/1/20 6,414,000 6,916,062 Amazon.com, Sr. Unscd. Notes 2.60 12/5/19 6,345,000 6,476,811 Apple, Sr. Unscd. Notes 2.25 2/23/21 5,915,000 5,986,980 Automatic Data Processing, Sr. Unscd. Notes 2.25 9/15/20 4,135,000 4,193,378 Cisco Systems, Sr. Unscd. Notes 2.13 3/1/19 7,265,000 7,336,807 Dell International, Sr. Scd. Notes 6.02 6/15/26 4,850,000 b 5,358,799 Ebay, Sr. Unscd. Notes 2.15 6/5/20 3,855,000 3,856,234 EMC, Sr. Unscd. Notes 1.88 6/1/18 5,710,000 5,677,236 Fiserv, Sr. Unscd. Notes 3.85 6/1/25 6,035,000 6,308,983 Flex, Gtd. Notes 4.75 6/15/25 4,265,000 4,582,802 Intel, Sr. Unscd. Notes 2.45 7/29/20 7,930,000 8,079,845 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 98.6% (continued) Rate (%) Date Amount ($) Value ($) Information Technology - 10.2% (continued) Microsoft, Sr. Unscd. Notes 3.13 11/3/25 6,550,000 6,734,055 Oracle, Sr. Unscd. Notes 2.50 5/15/22 7,000,000 7,091,987 Qualcomm, Sr. Unscd. Notes 1.85 5/20/19 5,340,000 5,351,000 Seagate HDD Cayman, Gtd. Bonds 4.75 1/1/25 2,710,000 2,706,748 Materials - .5% Dow Chemical, Sr. Unscd. Notes 4.25 11/15/20 4,053,000 Municipal Bonds - 5.0% California Earthquake Authority, Revenue 2.81 7/1/19 4,800,000 4,840,512 California Federally Taxable, GO 2.37 4/1/22 2,850,000 2,870,378 Chicago, GO 7.05 1/1/29 4,000,000 4,131,080 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue Bonds 3.00 7/1/20 7,100,000 7,292,978 Massachusetts, GO (Build America Bonds) 4.20 12/1/21 6,495,000 6,956,859 South Carolina Public Service Authority, Revenue Obligations 2.39 12/1/23 3,380,000 3,186,326 Texas Public Finance Authority, Windstorm Insurance Association Premium Revenue 8.25 7/1/24 4,305,000 4,580,821 University of California, Revenue 3.06 7/1/25 8,540,000 8,647,946 Real Estate - 1.5% Boston Properties, Sr. Unscd. Notes 3.70 11/15/18 3,473,000 3,555,286 Kimco Realty, Sr. Unscd. Notes 3.40 11/1/22 3,290,000 3,381,617 UDR, Gtd. Notes 2.95 9/1/26 3,620,000 3,440,756 Weingarten Realty Investors, Sr. Unscd. Notes 3.25 8/15/26 2,135,000 2,063,232 Telecommunications - 2.8% AT&T, Sr. Unscd. Notes 4.45 5/15/21 6,960,000 7,454,097 Telefonica Emisiones, Gtd. Notes 4.57 4/27/23 4,460,000 4,859,661 Verizon Communications, Sr. Unscd. Notes 5.15 9/15/23 10,515,000 11,776,011 U.S. Government Agencies - 1.0% Federal Home Loan Bank, Bonds 5.38 5/15/19 4,795,000 5,164,412 Coupon Maturity Principal Bonds and Notes - 98.6% (continued) Rate (%) Date Amount ($) Value ($) U.S. Government Agencies - 1.0% (continued) Federal National Mortgage Association, Notes 2.00 4/30/20 3,610,000 d 3,658,695 U.S. Government Agencies/Mortgage-Backed - .4% Government National Mortgage Association, Ser. 2013-17, Cl. AB 2.30 1/16/49 3,525,956 U.S. Government Securities - 37.2% U. S. Treasury Notes 1.25 5/31/19 4,000,000 3,997,420 U.S. Treasury Inflation Protected Securities, Notes 0.13 4/15/20 4,185,021 c,e 4,222,536 U.S. Treasury Inflation Protected Securities, Notes 0.63 7/15/21 11,779,604 e 12,191,890 U.S. Treasury Inflation Protected Securities, Notes 0.13 1/15/22 9,990,473 e 10,073,594 U.S. Treasury Inflation Protected Securities, Notes 0.38 1/15/27 13,079,880 e 13,068,998 U.S. Treasury Notes 1.88 8/31/17 20,610,000 20,652,292 U.S. Treasury Notes 0.63 9/30/17 32,515,000 32,470,552 U.S. Treasury Notes 0.75 10/31/17 41,775,000 c 41,713,006 U.S. Treasury Notes 2.63 1/31/18 39,010,000 39,387,578 U.S. Treasury Notes 1.00 5/31/18 15,000,000 14,968,650 U.S. Treasury Notes 1.13 1/31/19 20,900,000 20,857,949 U.S. Treasury Notes 0.88 5/15/19 23,000,000 22,819,864 U.S. Treasury Notes 0.75 8/15/19 15,115,000 14,932,849 U.S. Treasury Notes 2.00 11/30/20 5,955,000 6,045,254 U.S. Treasury Notes 1.13 2/28/21 9,680,000 9,512,304 U.S. Treasury Notes 1.13 6/30/21 5,000,000 4,895,800 U.S. Treasury Notes 1.88 1/31/22 10,250,000 10,312,863 U.S. Treasury Notes 1.88 2/28/22 7,200,000 7,245,281 U.S. Treasury Notes 1.75 9/30/22 8,980,000 8,945,625 U.S. Treasury Notes 1.38 8/31/23 4,000,000 3,866,252 U.S. Treasury Notes 2.25 11/15/24 7,750,000 7,845,364 U.S. Treasury Notes 1.63 5/15/26 5,665,000 5,407,311 Utilities - 1.0% NiSource Finance, Gtd. Notes 3.49 5/15/27 3,600,000 3,656,592 Southern, Sr. Unscd. Notes 1.55 7/1/18 4,990,000 4,977,894 Total Bonds and Notes (cost $831,534,421) STATEMENT OF INVESTMENTS (Unaudited) (continued) Other Investment - 1.6% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $13,229,752) 13,229,752 f Total Investments (cost $844,764,173) % Liabilities, Less Cash and Receivables %) ) Net Assets % GO—General Obligation a Variable rate security—rate shown is the interest rate in effect at period end. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2017, these securities were valued at $17,700,602 or 2.09% of net assets. c Security, or portion thereof, on loan. At May 31, 2017, the value of the fund’s securities on loan was $52,960,665 and the value of the collateral held by the fund was $54,086,023, consisting of U.S. Government & Agency securities. d The Federal Housing Finance Agency (“FHFA”) placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. e Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. f Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Corporate Bonds 53.4 U.S. Government Securities 37.2 Municipal Bonds 5.0 Foreign/Governmental 1.6 Money Market Investment 1.6 U.S. Government Agencies/Mortgage-Backed 1.4 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS BNY Mellon Intermediate Bond Fund May 31, 2017 (Unaudited) The following is a summary of the inputs used as of May 31, 2017 in valuing the fund’s investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Corporate Bonds † - 451,832,633 - Foreign Government - 13,543,769 - Municipal Bonds † - 42,506,900 - Registered Investment Company 13,229,752 - - U.S. Government Agencies/Mortgage-Backed - 12,241,574 - U.S. Treasury - 315,433,232 - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are generally categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S. Treasury Bills), financial futures and forward foreign currency exchange contracts ("forward contracts") are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the "Board"). Investments for which quoted bid prices are readily available and are representative of the bid side of the NOTES market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service is engaged under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. NOTES Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At May 31, 2017, accumulated net unrealized appreciation on investments was $4,023,687, consisting of $10,796,095 gross unrealized appreciation and $6,772,408 gross unrealized depreciation. At May 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon International Appreciation Fund May 31, 2017 (Unaudited) Common Stocks - 97.9% Shares Value ($) Automobiles & Components - 4.4% Bridgestone, ADR 14,448 304,708 Daimler 6,357 462,154 Denso, ADR 17,138 365,725 Ferrari 2,939 254,870 Fiat Chrysler Automobiles 13,195 a 139,471 Honda Motor, ADR 13,948 389,568 Nissan Motor, ADR 8,962 171,667 Sumitomo Electric Industries, ADR 16,020 254,313 Toyota Motor, ADR 7,048 757,942 Volkswagen, ADR 7,750 243,505 Banks - 12.4% Australia & New Zealand Banking Group, ADR 22,898 474,447 Banco Bilbao Vizcaya Argentaria, ADR 52,559 432,035 Banco Santander, ADR 106,669 697,615 Barclays, ADR 22,240 239,525 BNP Paribas, ADR 14,661 518,120 Commerzbank, ADR 22,392 a 236,236 Commonwealth Bank of Australia, ADR 3,423 b 608,906 Credit Agricole, ADR 35,091 268,271 Danske Bank, ADR 22,808 427,422 Erste Group Bank, ADR 12,283 224,166 Hachijuni Bank, ADR 2,799 161,230 Hang Seng Bank, ADR 12,669 266,049 HSBC Holdings, ADR 21,528 936,253 ING Groep, ADR 30,369 512,629 Intesa Sanpaolo, ADR 16,734 289,665 Lloyds Banking Group, ADR 90,723 335,675 Mitsubishi UFJ Financial Group, ADR 72,092 448,412 Mizuho Financial Group, ADR 63,000 220,500 National Australia Bank, ADR 43,206 480,667 Shinsei Bank, ADR 35,546 116,946 Societe Generale, ADR 29,295 311,699 Sumitomo Mitsui Financial Group, ADR 35,296 252,719 Sumitomo Mitsui Trust Holdings, ADR 31,240 104,654 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 97.9% (continued) Shares Value ($) Banks - 12.4% (continued) United Overseas Bank, ADR 8,700 290,145 Westpac Banking, ADR 23,815 540,839 Capital Goods - 10.2% ABB, ADR 21,572 542,104 Airbus, ADR 22,772 467,965 Asahi Glass, ADR 24,076 195,979 Atlas Copco, Cl. A, ADR 8,647 320,717 Atlas Copco, Cl. B, ADR 5,620 185,488 BAE Systems, ADR 7,289 253,438 CK Hutchison Holdings, ADR 14,471 187,834 FANUC, ADR 16,000 315,120 ITOCHU, ADR 5,705 162,136 Kajima, ADR 3,417 262,953 Kawasaki Heavy Industries, ADR 11,754 134,231 Keppel, ADR 13,187 122,046 Komatsu, ADR 9,788 240,687 Kubota, ADR 3,271 259,586 Marubeni, ADR 1,423 87,600 Metso, ADR 30,248 253,781 Mitsubishi Electric, ADR 9,575 265,419 Mitsubishi, ADR 5,957 238,876 Mitsui & Co., ADR 811 219,002 Nidec, ADR 11,562 287,732 NSK, ADR 7,210 172,896 Rolls-Royce Holdings, ADR 18,030 205,272 Sandvik, ADR 23,276 365,899 Siemens, ADR 11,472 820,420 SKF, ADR 10,990 225,185 Sumitomo, ADR 17,536 224,987 Teijin, ADR 8,848 165,543 TOTO, ADR 5,445 207,785 Volvo AB, Cl. B, ADR 19,952 325,218 Commercial & Professional Services - 2.6% Dai Nippon Printing, ADR 22,828 254,760 Experian, ADR 11,973 251,074 RELX, ADR 16,624 360,408 Secom, ADR 20,620 377,140 Toppan Printing, ADR 30,905 345,209 Common Stocks - 97.9% (continued) Shares Value ($) Commercial & Professional Services - 2.6% (continued) Wolters Kluwer, ADR 8,172 359,241 Consumer Durables & Apparel - 3.8% adidas, ADR 4,525 434,174 Casio Computer, ADR 1,290 201,833 Cie Financiere Richemont, ADR 40,900 341,454 Electrolux, Cl. B, ADR 3,367 216,835 LVMH Moet Hennessy Louis Vuitton, ADR 11,669 597,219 Panasonic, ADR 21,520 278,254 Pandora A/S 10,600 250,902 Sega Sammy Holdings, ADR 44,384 138,922 Sony, ADR 10,522 385,316 Consumer Services - 1.5% Compass Group, ADR 20,625 449,419 InterContinental Hotels Group, ADR 4,728 267,321 Sodexo, ADR 14,960 408,408 Diversified Financials - 2.2% Credit Suisse Group, ADR 17,222 a 243,519 Daiwa Securities Group, ADR 42,790 258,452 Deutsche Bank 10,806 188,889 Nomura Holdings, ADR 42,857 256,713 ORIX, ADR 3,179 251,046 UBS Group 27,651 a 439,374 Energy - 4.6% BP, ADR 17,666 638,626 Eni, ADR 11,575 368,779 Repsol, ADR 15,992 267,546 Royal Dutch Shell, Cl. A, ADR 9,928 540,182 Royal Dutch Shell, Cl. B, ADR 8,593 483,012 Statoil, ADR 10,155 176,799 Total, ADR 14,372 751,656 Woodside Petroleum, ADR 10,215 241,891 Food & Staples Retailing - .9% Aeon, ADR 11,968 180,118 J Sainsbury, ADR 1,318 19,309 Koninklijke Ahold, ADR 15,426 341,686 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 97.9% (continued) Shares Value ($) Food & Staples Retailing - .9% (continued) Tesco, ADR 21,655 a 153,967 Food, Beverage & Tobacco - 7.4% Ajinomoto, ADR 10,230 219,336 Anheuser-Busch InBev, ADR 4,685 547,911 British American Tobacco, ADR 10,408 750,625 Coca-Cola Amatil, ADR 19,462 135,261 Coca-Cola HBC, ADR 5,662 a 162,160 Danone, ADR 29,659 441,771 Diageo, ADR 3,298 402,092 Heineken, ADR 7,309 360,085 Imperial Brands, ADR 5,274 250,990 Japan Tobacco, ADR 14,000 262,990 Kirin Holdings, ADR 9,382 197,773 Nestle, ADR 17,855 1,520,532 Orkla, ADR 17,707 178,309 Yamazaki Baking, ADR 1,023 212,306 Health Care Equipment & Services - 1.8% Essilor International, ADR 7,284 485,916 Fresenius Medical Care & Co., ADR 7,800 372,216 Olympus, ADR 6,140 224,970 Smith & Nephew, ADR 8,103 285,307 Household & Personal Products - 3.5% Henkel AG & Co., ADR 2,322 327,054 Kao, ADR 4,988 314,967 L'Oreal, ADR 9,964 426,459 Reckitt Benckiser Group, ADR 14,141 294,359 Svenska Cellulosa, ADR 8,419 295,465 Unilever (NY Shares) 10,103 573,648 Unilever, ADR 7,838 435,950 Insurance - 5.4% Aegon (NY Shares) 24,627 121,904 Ageas, ADR 6,836 277,542 AIA Group, ADR 26,000 737,880 Allianz, ADR 37,220 716,485 AXA, ADR 14,800 397,380 Legal & General Group, ADR 18,467 306,423 Common Stocks - 97.9% (continued) Shares Value ($) Insurance - 5.4% (continued) MS&AD Insurance Group Holdings, ADR 17,902 314,717 Prudential, ADR 10,632 478,759 Tokio Marine Holdings, ADR 8,055 342,096 Zurich Insurance Group, ADR 14,447 424,164 Materials - 6.8% Air Liquide, ADR 16,867 412,229 Akzo Nobel, ADR 11,115 309,997 Alumina, ADR 33,720 192,035 Amcor, ADR 5,596 255,471 Anglo American, ADR 12,623 a 83,627 ArcelorMittal 6,451 a 140,890 Asahi Kasei, ADR 10,985 211,461 BASF, ADR 7,596 717,442 BHP Billiton, ADR 9,104 319,459 BHP Billiton, ADR 3,045 92,263 Boral, ADR 7,621 155,240 Glencore, ADR 38,136 a 279,155 James Hardie Industries, ADR 16,620 243,151 Johnson Matthey, ADR 1,892 152,020 Kobe Steel, ADR 5,450 24,743 Nippon Steel & Sumitomo Metal, ADR 8,082 171,823 Nitto Denko, ADR 5,620 226,233 Norsk Hydro, ADR 20,133 109,020 OJI Holdings, ADR 3,200 157,128 Rio Tinto, ADR 6,824 275,075 South32, ADR 13,639 133,799 Toray Industries, ADR 15,040 251,770 UPM-Kymmene, ADR 8,622 242,623 Media - 1.2% Pearson, ADR 9,333 84,464 Publicis Groupe, ADR 14,114 269,436 Sky, ADR 3,357 172,684 WPP, ADR 3,596 405,377 Pharmaceuticals, Biotechnology & Life Sciences - 9.4% AstraZeneca, ADR 16,886 580,709 Bayer, ADR 5,680 754,020 CSL, ADR 4,500 217,080 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 97.9% (continued) Shares Value ($) Pharmaceuticals, Biotechnology & Life Sciences - 9.4% (continued) Eisai, ADR 4,123 216,973 GlaxoSmithKline, ADR 16,440 727,141 Novartis, ADR 15,237 1,245,929 Novo Nordisk, ADR 15,475 655,676 Roche Holding, ADR 40,282 1,384,895 Sanofi, ADR 16,289 807,771 Shire, ADR 1,985 342,849 Teva Pharmaceutical Industries, ADR 7,100 197,806 Real Estate - 3.5% British Land, ADR 9,094 75,116 CapitaLand, ADR 56,796 286,820 City Developments, ADR 32,591 247,692 Daiwa House Industry, ADR 7,610 248,352 Hysan Development, ADR 23,301 217,864 LendLease Group, ADR 21,216 259,153 Mitsubishi Estate, ADR 18,000 337,050 Sino Land, ADR 21,641 184,814 Sun Hung Kai Properties, ADR 18,037 268,571 Swire Pacific, Cl. A, ADR 18,906 186,791 Westfield, ADR 24,214 305,217 Retailing - .8% Hennes & Mauritz, ADR 53,006 261,850 Kingfisher, ADR 20,001 171,009 Marui Group, ADR 5,401 157,223 Semiconductors & Semiconductor Equipment - .3% ASML Holding 1,900 Software & Services - 2.9% Computershare, ADR 18,742 199,227 Dassault Systemes, ADR 3,770 348,951 Fujitsu, ADR 5,602 204,607 NICE Systems, ADR 2,700 210,357 Sage Group, ADR 8,164 303,744 SAP, ADR 8,462 910,173 Technology Hardware & Equipment - 2.8% Canon, ADR 8,097 281,938 Ericsson, ADR 23,804 172,341 Common Stocks - 97.9% (continued) Shares Value ($) Technology Hardware & Equipment - 2.8% (continued) FUJIFILM Holdings, ADR 7,819 285,276 Hitachi, ADR 4,435 268,539 Kyocera, ADR 5,424 313,453 Nokia, ADR 45,630 288,382 Omron, ADR 4,660 195,347 Ricoh, ADR 15,155 126,393 TDK, ADR 3,571 214,938 Telecommunication Services - 4.6% BT Group, ADR 10,368 207,049 Deutsche Telekom, ADR 25,034 481,654 KDDI, ADR 22,000 305,140 Nippon Telegraph & Telephone, ADR 4,682 225,579 Orange, ADR 15,952 279,798 Singapore Telecommunications, ADR 1,960 53,214 SoftBank Group, ADR 11,000 446,270 Swisscom, ADR 4,736 227,707 Telecom Italia, ADR 16,796 a 158,890 Telefonica, ADR 30,412 341,223 Telenor, ADR 7,588 124,519 Telstra, ADR 15,248 249,152 Vodafone Group, ADR 13,664 413,473 Transportation - 1.4% ANA Holdings, ADR 31,722 204,924 Deutsche Lufthansa, ADR 3,566 69,198 International Consolidated Airlines Group, ADR 5,755 89,663 MTR, ADR 6,662 379,534 Nippon Yusen, ADR 34,373 a 123,193 Ryanair Holdings, ADR 1,745 a 186,261 Utilities - 3.5% Centrica, ADR 10,470 109,726 CLP Holdings, ADR 18,613 203,998 E.ON, ADR 16,644 145,652 EDP - Energias de Portugal, ADR 3,830 140,446 Enel, ADR 60,207 320,301 Engie, ADR 7,886 120,735 Hong Kong & China Gas, ADR 92,782 201,801 Iberdrola, ADR 16,048 512,734 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 97.9% (continued) Shares Value ($) Utilities - 3.5% (continued) National Grid, ADR 4,440 304,163 RWE, ADR 4,530 a 91,891 SSE, ADR 7,960 156,732 United Utilities Group, ADR 5,547 150,213 Veolia Environnement, ADR 10,027 220,795 Total Common Stocks (cost $91,326,464) Principal Short-Term Investments - .1% Amount ($) Value ($) U.S. Treasury Bills 0.75%, 6/15/17 (cost $54,984) 55,000 c Other Investment - 1.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $1,128,572) 1,128,572 d Total Investments (cost $92,510,020) % Cash and Receivables (Net) .5 % Net Assets % ADR—American Depository Receipt a Non-income producing security. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2017, these securities were valued at $608,906 or .8% of net assets. c Held by or on behalf of a counterparty for open futures contracts. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Banks 12.4 Capital Goods 10.2 Pharmaceuticals, Biotechnology & Life Sciences 9.4 Food, Beverage & Tobacco 7.4 Materials 6.8 Insurance 5.4 Telecommunication Services 4.6 Energy 4.6 Automobiles & Components 4.4 Consumer Durables & Apparel 3.8 Utilities 3.5 Household & Personal Products 3.5 Real Estate 3.5 Software & Services 2.9 Technology Hardware & Equipment 2.8 Commercial & Professional Services 2.6 Diversified Financials 2.2 Health Care Equipment & Services 1.8 Short-Term/Money Market Investments 1.6 Consumer Services 1.5 Transportation 1.4 Media 1.2 Food & Staples Retailing .9 Retailing .8 Semiconductors & Semiconductor Equipment .3 † Based on net assets. See notes to financial statements. STATEMENT OF FINANCIAL FUTURES BNY Mellon International Appreciation Fund May 31, 2017 (Unaudited) Market Value Covered by Unrealized Contracts Contracts ($) Expiration Appreciation ($) Futures Long MSCI EAFE Index 13 1,225,835 June 2017 30,420 Gross Unrealized Appreciation See notes to financial statements. STATEMENT OF INVESTMENTS BNY Mellon International Appreciation Fund May 31, 2017 (Unaudited) The following is a summary of the inputs used as of May 31, 2017 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Foreign Common Stocks † 74,216,963 - - Registered Investment Company 1,128,572 - - U.S. Treasury - 54,984 - Other Financial Instruments: Futures †† 30,420 - - † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation at period end. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service is engaged under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Financial futures, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at May 31, 2017 is discussed below. Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in futures in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for NOTES the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations. There is minimal counterparty credit risk to the fund with futures since they are exchange traded, and the exchange guarantees the futures against default. At May 31, 2017, accumulated net unrealized depreciation on investments was $17,109,501, consisting of 13,206,452 gross unrealized appreciation and $30,315,953 gross unrealized depreciation. At May 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon International Equity Income Fund May 31, 2017 (Unaudited) Common Stocks - 96.0% Shares Value ($) Australia - 7.0% Australia & New Zealand Banking Group 323,225 6,727,249 Bank of Queensland 330,000 2,736,514 Commonwealth Bank of Australia 89,240 5,281,592 National Australia Bank 185,400 4,149,389 Telstra 506,634 1,656,405 Westpac Banking 146,467 3,319,396 Canada - 5.1% BCE 42,800 1,939,363 CI Financial 68,800 1,367,495 Inter Pipeline 137,500 2,722,823 National Bank of Canada 93,000 3,668,090 Royal Bank of Canada 28,600 1,976,816 Shaw Communications, Cl. B 78,800 1,683,509 Toronto-Dominion Bank 68,600 3,270,415 TransCanada 20,100 933,095 China - 8.3% Bank of China, Cl. H 5,382,500 2,693,823 Chongqing Changan Automobile, Cl. B 3,732,886 4,934,036 CNOOC 1,957,400 2,235,579 Guangzhou R&F Properties, Cl. H 6,500,000 10,510,038 Industrial & Commercial Bank of China, Cl. H 4,942,000 3,304,158 Jiangsu Expressway, Cl. H 1,111,300 1,614,352 Zhejiang Expressway, Cl. H 2,802,700 3,287,329 Czech Republic - 2.3% CEZ 351,500 6,683,108 Komercni banka 30,800 1,227,142 Finland - 1.6% Fortum 337,400 France - 3.1% Electricite de France 200,000 2,155,046 Renault 51,750 4,830,325 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 96.0% (continued) Shares Value ($) France - 3.1% (continued) TOTAL 66,254 3,518,155 Germany - 3.7% Deutsche Post 30,000 1,095,777 HUGO BOSS 25,200 1,897,523 Muenchener Rueckversicherungs 18,523 3,656,991 ProSiebenSat.1 Media 139,367 5,917,136 Hong Kong - .2% WH Group 790,000 a Israel - 1.6% Bezeq The Israeli Telecommunication Corporation 3,221,229 Italy - 3.1% Eni 38,005 601,546 Intesa Sanpaolo 3,010,000 8,615,554 Snam 278,140 1,275,421 Japan - 12.8% Aozora Bank 646,000 2,374,014 Asahi Glass 118,000 963,178 Bridgestone 42,000 1,764,190 Daito Trust Construction 51,900 8,186,844 Honda Motor 68,000 1,913,824 ITOCHU 442,200 6,280,637 JFE Holdings 57,300 955,345 Marubeni 548,800 3,389,428 Nippon Steel & Sumitomo Metal 25,200 536,197 NTT DOCOMO 58,600 1,437,618 SBI Holdings 90,000 1,165,327 Sumitomo 706,300 9,008,115 Takeda Pharmaceutical 112,400 5,792,025 Luxembourg - .6% RTL Group 27,200 Macau - 2.5% Sands China 1,873,500 Malaysia - .7% British American Tobacco Malaysia 216,600 New Zealand - 2.8% Auckland International Airport 738,100 3,655,384 Common Stocks - 96.0% (continued) Shares Value ($) New Zealand - 2.8% (continued) Spark New Zealand 2,195,200 5,847,936 Norway - 2.7% Marine Harvest 533,000 b Qatar - .0% Commercial Bank QSC 12,314 b Russia - 2.8% MMC Norilsk Nickel 13,400 1,866,834 Severstal 600,000 7,812,059 South Africa - 1.0% Fortress Income Fund, Cl. A 577,700 747,508 MMI Holdings 1,079,801 1,804,746 MTN Group 100,000 895,921 South Korea - .1% Korea Electric Power 8,200 Spain - 3.3% Banco Santander 690,700 4,485,488 Telefonica 606,100 6,750,104 Sweden - .8% Investor, Cl. B 32,004 1,479,532 Skanska, Cl. B 50,500 1,202,160 Switzerland - 6.0% Novartis 79,436 6,503,820 Roche Holding 10,971 3,010,781 STMicroelectronics 419,573 6,921,477 Zurich Insurance Group 13,785 4,052,026 Taiwan - 5.4% Asustek Computer 236,000 2,236,112 Casetek Holdings 645,000 1,929,918 Chicony Electronics 392,231 1,018,426 Compal Electronics 1,093,900 730,988 MediaTek 216,000 1,651,651 Novatek Microelectronics 660,000 2,622,095 Siliconware Precision Industries 2,798,000 4,725,503 Taiwan Semiconductor Manufacturing 420,000 2,834,536 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 96.0% (continued) Shares Value ($) Taiwan - 5.4% (continued) Transcend Information 264,400 905,389 Turkey - 2.6% Petkim Petrokimya Holding 5,790,000 United Arab Emirates - 1.0% Dubai Islamic Bank 2,208,000 United Kingdom - 14.7% AstraZeneca 56,940 3,839,872 BP 1,624,051 9,765,691 British American Tobacco 130,712 9,313,354 GlaxoSmithKline 181,124 3,975,426 HSBC Holdings 238,773 2,078,454 Imperial Brands 82,355 3,850,725 Legal & General Group 959,709 3,113,586 Persimmon 41,800 1,322,188 Royal Dutch Shell, Cl. A 347,945 9,414,460 SSE 161,452 3,130,729 Vodafone Group 174,795 521,369 United States - .2% iShares MSCI EAFE ETF 10,000 Total Common Stocks (cost $297,308,598) Preferred Stocks - 1.2% South Korea - 1.2% Hyundai Motor (cost $3,628,051) 40,900 Other Investment - 1.9% Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $6,554,869) 6,554,869 c Total Investments (cost $307,491,518) % Cash and Receivables (Net) .9 % Net Assets % ETF—Exchange-Traded Fund a Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2017, these securities were valued at $740,066 or .22% of net assets. b Non-income producing security. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Financials 21.9 Consumer Discretionary 16.3 Energy 8.5 Telecommunications 7.7 Consumer Staples 7.5 Information Technology 7.2 Health Care 6.8 Materials 5.9 Real Estate 5.7 Utilities 5.5 Industrials 4.0 Money Market Investment 1.9 Exchange-Traded Funds .2 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS BNY Mellon International Equity Income Fund May 31, 2017 (Unaudited) The following is a summary of the inputs used as of May 31, 2017 in valuing the fund’s investments: Level 3- Level 1- Level 2 - Other Significant Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities - Foreign Common Stocks † 328,321,879 - - Equity Securities - Foreign Preferred Stocks † 3,872,276 - - Exchange-Traded Funds 660,600 - - Registered Investment Company 6,554,869 - - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† - (1,006 ) - ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized (depreciation) at period end. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Services procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the funds rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At May 31, 2017, accumulated net unrealized appreciation on investments was $31,918,106, consisting of $39,267,827 gross unrealized appreciation and $7,349,721 gross unrealized depreciation. At May 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon International Fund May 31, 2017 (Unaudited) Common Stocks - 98.1% Shares Value ($) Australia - 5.1% Australia & New Zealand Banking Group 465,796 9,694,565 BHP Billiton 420,626 7,469,878 Macquarie Group 247,444 16,483,396 Woodside Petroleum 426,779 10,195,382 Woolworths 470,117 9,099,827 Belgium - .4% bpost 179,617 Brazil - 1.1% Aperam 242,047 Finland - .8% UPM-Kymmene 296,033 France - 11.8% Arkema 98,628 10,306,088 Atos 76,816 11,019,449 BNP Paribas 319,453 22,543,544 Carrefour 415,082 10,838,788 Cie de St-Gobain 141,196 7,894,978 Cie Generale des Etablissements Michelin 72,013 9,060,376 Orange 1,143,800 20,095,746 Renault 123,572 11,534,164 Thales 44,816 4,949,852 Vinci 159,679 13,942,921 Germany - 8.7% Allianz 99,983 19,194,885 Continental 36,097 8,028,854 Deutsche Post 130,194 4,755,454 E.ON 2,396,790 20,968,782 Evonik Industries 276,528 9,522,648 Fresenius & Co. 231,647 19,831,517 Infineon Technologies 385,939 8,536,536 Hong Kong - 2.7% AIA Group 2,760,800 19,574,363 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.1% (continued) Shares Value ($) Hong Kong - 2.7% (continued) Sun Hung Kai Properties 584,000 8,640,971 Ireland - .4% CRH 119,223 Italy - 4.1% Enel 2,295,634 12,269,995 Fiat Chrysler Automobiles 518,220 a 5,440,149 Leonardo 846,125 14,903,829 Moncler 190,369 4,636,313 Prysmian 182,150 5,068,418 Japan - 24.4% Aisin Seiki 282,000 13,902,664 Alps Electric 367,600 10,322,673 Astellas Pharma 872,600 11,018,791 Chubu Electric Power 599,300 8,135,869 Daiwa Securities Group 947,000 5,758,957 Japan Airlines 250,500 7,339,706 JTEKT 309,800 4,651,895 Kandenko 434,000 4,428,172 KDDI 470,900 13,036,383 MINEBEA MITSUMI 538,100 8,779,654 Mitsubishi Electric 749,300 10,331,206 Nintendo 57,300 17,409,887 Panasonic 1,228,500 15,756,968 Park24 147,700 4,120,930 Seiko Epson 748,300 15,695,719 Seven & i Holdings 359,000 15,261,147 Shionogi & Co. 152,000 8,123,594 Showa Shell Sekiyu 942,000 8,641,734 Sony 565,900 20,612,556 Sumitomo Mitsui Financial Group 592,300 21,253,275 Suzuki Motor 352,900 16,617,368 Tosoh 503,000 4,273,797 Zeon Corp 808,000 8,251,449 Netherlands - 5.1% ABN AMRO Group 748,484 b 19,300,880 Heineken 156,020 15,365,566 Common Stocks - 98.1% (continued) Shares Value ($) Netherlands - 5.1% (continued) NN Group 495,229 17,802,186 Norway - .9% Telenor 542,467 Portugal - 1.3% Galp Energia 864,629 Singapore - .6% Ascendas Real Estate Investment Trust 3,545,400 Spain - 4.3% Actividades de Construccion y Servicios 325,876 13,019,445 Banco Santander 3,734,155 24,250,048 Gamesa Corp Tecnologica 314,028 7,122,328 Sweden - .5% Volvo, Cl. B 303,529 Switzerland - 9.8% ABB 384,745 9,664,804 Adecco Group 171,216 12,763,198 Julius Baer Group 294,340 a 15,240,464 Lonza Group 55,351 a 11,463,952 Novartis 280,243 22,944,887 Roche Holding 92,572 25,404,613 Swiss Life Holding 13,797 a 4,602,561 United Kingdom - 15.6% Anglo American 417,551 a 5,549,378 Diageo 670,909 20,115,254 Imperial Brands 397,020 18,563,714 Prudential 866,949 19,391,384 Royal Dutch Shell, Cl. B 497,065 13,727,840 Shire 260,221 14,992,053 Smiths Group 265,950 5,492,866 Standard Chartered 1,744,118 16,447,244 Unilever 344,966 19,252,190 Wolseley 109,774 7,227,464 WPP 934,879 21,007,163 United States - .5% iShares MSCI EAFE ETF 81,633 Total Common Stocks (cost $943,470,665) STATEMENT OF INVESTMENTS (Unaudited) (continued) Other Investment - .9% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $8,584,846) 8,584,846 c Total Investments (cost $952,055,511) % Cash and Receivables (Net) % Net Assets % ETF—Exchange-Traded Fund a Non-income producing security. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2017, this security was valued at $19,300,880 or 1.86% of net assets. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Financials 22.3 Industrials 15.0 Consumer Discretionary 12.2 Health Care 11.0 Consumer Staples 10.4 Materials 6.7 Information Technology 6.1 Energy 4.4 Telecommunications 4.0 Utilities 4.0 Real Estate 1.5 Money Market Investment .9 Exchange-Traded Funds .5 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS BNY Mellon International Fund May 31, 2017 (Unaudited) The following is a summary of the inputs used as of May 31, 2017 in valuing the fund’s investments: Level 2 - Other Level 3 - Level 1 - Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities - Foreign Common Stocks † 1,013,517,199 - - Exchange-Traded Funds 5,392,676 - - Registered Investment Company 8,584,846 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board Members (the "Board"). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. At May 31, 2017, accumulated net unrealized appreciation on investments was $75,439,210, consisting of $105,117,977 gross unrealized appreciation and $29,678,767 gross unrealized depreciation. At May 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Large Cap Market Opportunities Fund May 31, 2017 (Unaudited) Common Stocks - 47.9% Shares Value ($) Capital Goods - 4.9% 3M 3,635 743,248 Donaldson 1,444 69,254 Eaton 10,305 797,401 Emerson Electric 1,600 94,592 Fastenal 2,595 112,026 Flowserve 2,125 103,063 Honeywell International 5,277 701,788 Illinois Tool Works 4,993 705,111 Toro 1,750 119,857 Consumer Durables & Apparel - .2% NIKE, Cl. B 2,496 Consumer Services - 1.5% McDonald's 982 148,174 Starbucks 2,757 175,373 Yum! Brands 9,790 711,146 Diversified Financials - 3.8% Charles Schwab 22,240 861,800 Intercontinental Exchange 15,820 952,206 Invesco 25,868 820,016 Energy - 3.4% EOG Resources 1,711 154,520 Halliburton 805 36,378 Nabors Industries 63,600 559,680 Occidental Petroleum 2,251 132,651 Pioneer Natural Resources 395 65,910 Schlumberger 1,526 106,194 Tesoro 7,390 615,144 Valero Energy 10,955 673,404 Food & Staples Retailing - 1.3% Costco Wholesale 4,915 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 47.9% (continued) Shares Value ($) Food, Beverage & Tobacco - 2.3% Constellation Brands, Cl. A 3,920 716,380 Philip Morris International 7,324 877,415 Health Care Equipment & Services - 3.8% Abbott Laboratories 21,390 976,667 Cerner 2,480 a 162,068 Edwards Lifesciences 727 a 83,656 Henry Schein 807 a 148,464 Intuitive Surgical 179 a 163,728 ResMed 1,435 102,029 Stryker 1,007 143,961 UnitedHealth Group 4,400 770,792 Varian Medical Systems 1,241 a 122,884 Household & Personal Products - .5% Colgate-Palmolive 1,746 133,325 Estee Lauder, Cl. A 2,055 193,458 Insurance - 1.2% Hartford Financial Services Group 17,180 Materials - 2.1% Dow Chemical 12,510 775,120 Ecolab 1,040 138,154 FMC 2,045 154,132 International Flavors & Fragrances 805 111,001 Monsanto 1,179 138,438 Praxair 1,058 139,963 Media - 2.7% Comcast, Cl. A 26,000 1,083,940 Twenty-First Century Fox, Cl. A 23,790 645,185 Walt Disney 1,563 168,710 Pharmaceuticals, Biotechnology & Life Sciences - 3.2% Agilent Technologies 14,070 848,984 Allergan 3,566 797,892 Biogen 510 a 126,363 Celgene 964 a 110,291 Gilead Sciences 1,115 72,352 Johnson & Johnson 1,175 150,694 Common Stocks - 47.9% (continued) Shares Value ($) Pharmaceuticals, Biotechnology & Life Sciences - 3.2% (continued) Mettler-Toledo International 237 a 138,126 Retailing - 1.9% Amazon.com 978 a 972,738 O'Reilly Automotive 266 a 64,393 The TJX Companies 2,661 200,134 Tractor Supply 1,804 99,491 Semiconductors & Semiconductor Equipment - 5.3% Broadcom 4,509 1,079,815 Micron Technology 41,430 a 1,274,801 NVIDIA 9,580 1,382,873 Software & Services - 8.6% Adobe Systems 8,977 a 1,273,477 Alphabet, Cl. A 1,359 a 1,341,455 Alphabet, Cl. C 140 a 135,080 Automatic Data Processing 1,495 153,043 Cognizant Technology Solutions, Cl. A 1,990 133,151 Electronic Arts 9,970 a 1,129,900 Jack Henry & Associates 1,555 165,157 Manhattan Associates 1,515 a 70,963 Mastercard, Cl. A 1,988 244,285 Microsoft 2,619 182,911 Oracle 2,871 130,315 Paychex 2,606 154,353 Visa, Cl. A 9,405 895,638 Technology Hardware & Equipment - 1.0% Amphenol, Cl. A 3,043 227,008 Cisco Systems 4,558 143,714 IPG Photonics 1,510 a 209,950 TE Connectivity 1,290 101,717 Transportation - .2% Expeditors International of Washington 2,560 Total Common Stocks (cost $23,198,879) STATEMENT OF INVESTMENTS (Unaudited) (continued) Other Investment - 51.6% Shares Value ($) Registered Investment Company; BNY Mellon Income Stock Fund, Cl. M 874,574 b 7,976,117 Dreyfus Institutional Preferred Government Plus Money Market Fund 532,097 c 532,097 Dreyfus Research Growth Fund, Cl. Y 941,514 b 14,292,176 Dreyfus Strategic Value Fund, Cl. Y 335,663 b 13,174,781 Total Other Investment (cost $30,465,197) Total Investments (cost $53,664,076) % Cash and Receivables (Net) .5 % Net Assets % a Non-income producing security. b Investment in affiliated mutual fund. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Mutual Funds: Domestic 50.8 Software & Services 8.6 Semiconductors & Semiconductor Equipment 5.3 Capital Goods 4.9 Health Care Equipment & Services 3.8 Diversified Financials 3.8 Energy 3.4 Pharmaceuticals, Biotechnology & Life Sciences 3.2 Media 2.7 Food, Beverage & Tobacco 2.3 Materials 2.1 Retailing 1.9 Consumer Services 1.5 Food & Staples Retailing 1.3 Insurance 1.2 Technology Hardware & Equipment 1.0 Money Market Investment .8 Household & Personal Products .5 Transportation .2 Consumer Durables & Apparel .2 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS BNY Mellon Large Cap Market Opportunities Fund May 31, 2017 (Unaudited) The following is a summary of the inputs used as of May 31, 2017 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 32,342,904 - - Equity Securities— Foreign Common Stocks † 1,079,815 - - Registered Investment Company 35,975,171 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At May 31, 2017, accumulated net unrealized appreciation on investments was $15,734,814, consisting of $16,267,412 gross unrealized appreciation and $532,598 gross unrealized depreciation. At May 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Large Cap Stock Fund May 31, 2017 (Unaudited) Common Stocks - 99.7% Shares Value ($) Automobiles & Components - .8% Lear 15,140 Banks - 5.4% Bank of America 259,405 5,813,266 JPMorgan Chase & Co. 81,084 6,661,051 Wells Fargo & Co. 63,439 3,244,270 Capital Goods - 7.3% 3M 11,153 2,280,454 Boeing 22,745 4,267,644 General Electric 192,624 5,274,045 HD Supply Holdings 34,485 a 1,391,470 Illinois Tool Works 7,592 1,072,142 Ingersoll-Rand 29,240 2,619,904 Lennox International 4,085 723,453 Oshkosh 27,090 1,709,921 Spirit AeroSystems Holdings, Cl. A 37,132 2,023,323 Consumer Durables & Apparel - .3% Brunswick 8,935 493,748 D.R. Horton 13,250 433,142 Consumer Services - 2.0% Carnival 42,985 2,754,049 Darden Restaurants 33,546 2,983,246 Diversified Financials - 6.3% Affiliated Managers Group 2,696 414,780 American Express 42,781 3,291,570 Ameriprise Financial 22,440 2,710,528 Berkshire Hathaway, Cl. B 8,785 a 1,451,985 Discover Financial Services 40,445 2,374,121 Eaton Vance 47,455 2,209,979 S&P Global 20,265 2,894,045 State Street 34,020 2,771,269 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.7% (continued) Shares Value ($) Diversified Financials - 6.3% (continued) Synchrony Financial 13,950 374,558 Energy - 6.8% Chevron 45,820 4,741,454 Cimarex Energy 16,205 1,743,010 Devon Energy 20,245 687,925 Exxon Mobil 85,697 6,898,608 Newfield Exploration 13,385 a 434,745 ONEOK 45,255 2,248,268 Phillips 66 6,720 511,459 Valero Energy 41,422 2,546,210 Food & Staples Retailing - 3.0% CVS Health 29,235 2,246,125 Walgreens Boots Alliance 29,430 2,384,419 Wal-Mart Stores 52,693 4,141,670 Food, Beverage & Tobacco - 2.9% Altria Group 6,687 504,467 Campbell Soup 8,980 517,697 Conagra Brands 65,370 2,519,360 PepsiCo 41,555 4,856,533 Health Care Equipment & Services - 4.4% Baxter International 51,835 3,074,334 Cigna 10,161 1,638,258 Danaher 35,955 3,054,018 Express Scripts Holding 33,840 a 2,021,940 UnitedHealth Group 16,845 2,950,907 Household & Personal Products - 2.3% Church & Dwight 11,380 587,891 Kimberly-Clark 21,810 2,829,411 Procter & Gamble 11,504 1,013,387 Spectrum Brands Holdings 16,095 2,163,973 Insurance - 3.6% Aon 22,315 2,921,257 Everest Re Group 5,390 1,372,563 Marsh & McLennan Cos. 38,505 2,986,448 Common Stocks - 99.7% (continued) Shares Value ($) Insurance - 3.6% (continued) Prudential Financial 3,891 407,971 Travelers 23,411 2,922,863 Materials - 2.4% Air Products & Chemicals 16,710 2,407,243 Celanese, Ser. A 29,365 2,541,541 Crown Holdings 9,270 a 535,250 Eagle Materials 4,550 429,065 Nucor 11,385 661,468 Owens-Illinois 22,915 a 517,192 Media - 3.4% Omnicom Group 4,530 379,252 Sirius XM Holdings 361,560 1,898,190 Time Warner 31,851 3,168,856 Walt Disney 40,499 4,371,462 Pharmaceuticals, Biotechnology & Life Sciences - 11.4% AbbVie 15,580 1,028,592 Agilent Technologies 36,190 2,183,705 Amgen 24,844 3,856,783 Biogen 1,560 a 386,521 Celgene 28,645 a 3,277,274 Gilead Sciences 41,357 2,683,656 Johnson & Johnson 53,918 6,914,983 Merck & Co. 77,406 5,039,905 Pfizer 152,511 4,979,484 Thermo Fisher Scientific 17,805 3,076,526 Real Estate - 1.7% Equity Residential 33,935 b 2,208,829 Public Storage 11,475 b 2,471,141 Simon Property Group 2,654 b 409,379 Retailing - 4.3% Amazon.com 4,690 a 4,664,768 Best Buy 52,375 3,110,551 Burlington Stores 12,635 a 1,236,335 Home Depot 7,754 1,190,317 Lowe's 22,324 1,758,461 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.7% (continued) Shares Value ($) Retailing - 4.3% (continued) Ross Stores 8,855 566,012 Semiconductors & Semiconductor Equipment - 3.7% Applied Materials 75,070 3,444,212 Intel 36,215 1,307,724 Lam Research 16,860 2,616,166 Texas Instruments 42,436 3,500,546 Software & Services - 12.9% Accenture, Cl. A 15,235 1,896,300 Alphabet, Cl. A 6,042 a 5,963,998 Alphabet, Cl. C 6,041 a 5,828,719 Automatic Data Processing 6,655 681,272 CDK Global 31,760 1,951,970 Citrix Systems 4,530 a 373,906 eBay 49,030 a 1,681,729 Facebook, Cl. A 34,501 a 5,225,521 Fiserv 8,200 a 1,027,296 International Business Machines 25,276 3,857,876 Microsoft 64,300 4,490,712 Red Hat 6,895 a 617,585 VeriSign 20,248 a 1,825,560 VMware, Cl. A 25,005 a 2,429,236 Technology Hardware & Equipment - 8.4% Apple 74,426 11,369,316 Cisco Systems 138,500 4,366,905 F5 Networks 11,555 a 1,480,542 HP 153,215 2,874,313 Motorola Solutions 24,955 2,085,489 NCR 49,850 a 1,920,720 TE Connectivity 6,905 544,459 Telecommunication Services - 3.4% AT&T 140,692 5,420,863 Verizon Communications 97,439 4,544,555 Transportation - .9% Delta Air Lines 51,877 Common Stocks - 99.7% (continued) Shares Value ($) Utilities - 2.1% FirstEnergy 67,415 1,971,215 Great Plains Energy 65,570 1,883,826 MDU Resources Group 80,415 2,189,700 Total Common Stocks (cost $227,121,327) Other Investment - .2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $789,093) 789,093 c Total Investments (cost $227,910,420) % Cash and Receivables (Net) .1 % Net Assets % a Non-income producing security. b Investment in real estate investment trust. c Investment in affiliated money market mutual fund. STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Software & Services 12.9 Pharmaceuticals, Biotechnology & Life Sciences 11.4 Technology Hardware & Equipment 8.4 Capital Goods 7.3 Energy 6.8 Diversified Financials 6.3 Banks 5.4 Health Care Equipment & Services 4.4 Retailing 4.3 Semiconductors & Semiconductor Equipment 3.7 Insurance 3.6 Telecommunication Services 3.4 Media 3.4 Food & Staples Retailing 3.0 Food, Beverage & Tobacco 2.9 Materials 2.4 Household & Personal Products 2.3 Utilities 2.1 Consumer Services 2.0 Real Estate 1.7 Transportation .9 Automobiles & Components .8 Consumer Durables & Apparel .3 Money Market Investment .2 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS BNY Mellon Large Cap Stock Fund May 31, 2017 (Unaudited) The following is a summary of the inputs used as of May 31, 2017 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 291,295,289 - - Registered Investment Company 789,093 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At May 31, 2017, accumulated net unrealized appreciation on investments was $64,173,962, consisting of $68,417,811 gross unrealized appreciation and $4,243,849 gross unrealized depreciation. At May 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Massachusetts Intermediate Municipal Bond Fund May 31, 2017 (Unaudited) Long-Term Municipal Investments - Coupon Maturity Principal 98.4% Rate (%) Date Amount ($) Value ($) California - 1.9% California, GO (Various Purpose) 5.00 9/1/30 2,000,000 2,435,780 Palomar Health, GO 4.00 8/1/30 3,000,000 3,265,980 Illinois - .7% Chicago, GO 5.00 1/1/23 1,970,000 Massachusetts - 87.5% Barnstable, GO 4.00 9/15/21 580,000 650,917 Berkshire Wind Power Cooperative Corporation, Wind Project Revenue 5.25 7/1/23 750,000 826,628 Boston Water and Sewer Commission, General Revenue 5.00 11/1/28 500,000 604,115 Boston Water and Sewer Commission, General Revenue 5.00 11/1/29 1,000,000 1,202,590 Boston Water and Sewer Commission, General Revenue 5.00 11/1/30 1,000,000 1,200,010 Boston Water and Sewer Commission, General Revenue 5.00 11/1/31 600,000 720,282 Boston Water and Sewer Commission, General Revenue (Prerefunded) 5.00 11/1/19 2,500,000 a 2,739,200 Canton, GO (Municipal Purpose Loan) 5.00 3/15/21 1,250,000 1,432,500 Groton-Dunstable Regional School District, GO 5.00 9/1/20 725,000 815,335 Massachusetts, Commonwealth Transportation Fund Revenue (Rail Enhancement and Accelerated Bridge Programs) 4.00 6/1/46 2,500,000 2,637,300 Massachusetts, Federal Highway GAN (Accelerated Bridge Program) 5.00 6/15/25 5,060,000 6,197,184 Massachusetts, Federal Highway GAN (Accelerated Bridge Program) 5.00 6/15/27 2,000,000 2,408,680 Massachusetts, GO 1.24 11/1/18 2,500,000 b 2,500,375 Massachusetts, GO 5.25 8/1/21 1,975,000 2,308,597 Massachusetts, GO (Consolidated Loan) 5.00 7/1/25 2,500,000 2,948,200 Massachusetts, GO (Consolidated Loan) 5.00 3/1/31 2,250,000 2,657,025 Massachusetts, GO (Consolidated Loan) (Prerefunded) 5.00 8/1/21 920,000 a 1,066,188 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 98.4% (continued) Rate (%) Date Amount ($) Value ($) Massachusetts - 87.5% (continued) Massachusetts, GO (Consolidated Loan) (Prerefunded) 5.00 8/1/21 5,000,000 a 5,783,400 Massachusetts, Transportation Fund Revenue (Accelerated Bridge Program) 5.00 6/1/21 2,100,000 2,420,670 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 5.25 7/1/21 3,085,000 3,593,470 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 5.25 7/1/21 2,000,000 2,329,640 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 5.25 7/1/22 2,430,000 2,905,308 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 0.00 7/1/32 2,500,000 c 1,542,725 Massachusetts Clean Energy Cooperative Corporation, Clean Energy Cooperative Revenue (A Massachusetts Municipal Lighting Plant Cooperative) 5.00 7/1/28 1,250,000 1,455,988 Massachusetts College Building Authority, Project Revenue 5.00 5/1/27 3,000,000 3,568,020 Massachusetts Department of Transportation, Metropolitan Highway System Senior Revenue 5.00 1/1/32 1,530,000 1,666,399 Massachusetts Department of Transportation, Metropolitan Highway System Subordinated Revenue (Commonwealth Contract Assistance Secured) 5.00 1/1/35 3,045,000 3,327,028 Massachusetts Development Finance Agency, Revenue (Babson College Issue) 5.00 10/1/25 545,000 665,936 Massachusetts Development Finance Agency, Revenue (Baystate Medical Center Issue) 5.00 7/1/24 350,000 421,845 Massachusetts Development Finance Agency, Revenue (Bentley University Issue) 5.00 7/1/40 1,500,000 1,724,085 Massachusetts Development Finance Agency, Revenue (Berklee College of Music Issue) 5.00 10/1/29 1,000,000 1,202,090 Massachusetts Development Finance Agency, Revenue (Berklee College of Music Issue) 5.00 10/1/37 1,750,000 2,037,665 Massachusetts Development Finance Agency, Revenue (Berklee College of Music) 5.00 10/1/23 400,000 477,140 Massachusetts Development Finance Agency, Revenue (Boston Medical Center Issue) 5.00 7/1/23 765,000 891,791 Massachusetts Development Finance Agency, Revenue (Boston Medical Center Issue) 5.00 7/1/24 475,000 558,044 Long-Term Municipal Investments - Coupon Maturity Principal 98.4% (continued) Rate (%) Date Amount ($) Value ($) Massachusetts - 87.5% (continued) Massachusetts Development Finance Agency, Revenue (Boston Medical Center Issue) 5.00 7/1/25 500,000 589,375 Massachusetts Development Finance Agency, Revenue (Boston Medical Center Issue) 5.00 7/1/26 500,000 588,780 Massachusetts Development Finance Agency, Revenue (Boston Medical Center Issue) (Green Bonds) 5.00 7/1/44 2,000,000 2,174,340 Massachusetts Development Finance Agency, Revenue (Boston University Issue) 4.00 10/1/32 1,000,000 1,089,350 Massachusetts Development Finance Agency, Revenue (Boston University Issue) 5.00 10/1/46 2,000,000 2,304,100 Massachusetts Development Finance Agency, Revenue (CareGroup Issue) 5.00 7/1/22 1,000,000 1,169,090 Massachusetts Development Finance Agency, Revenue (CareGroup Issue) 5.00 7/1/24 1,000,000 1,205,270 Massachusetts Development Finance Agency, Revenue (CareGroup Issue) 5.00 7/1/26 1,000,000 1,226,630 Massachusetts Development Finance Agency, Revenue (CareGroup Issue) 5.00 7/1/29 1,000,000 1,191,720 Massachusetts Development Finance Agency, Revenue (CareGroup Issue) 5.00 7/1/30 1,000,000 1,183,270 Massachusetts Development Finance Agency, Revenue (Dana-Farber Cancer Institute Issue) 5.00 12/1/32 1,565,000 1,850,456 Massachusetts Development Finance Agency, Revenue (Dana-Farber Cancer Institute Issue) 5.00 12/1/33 1,500,000 1,765,380 Massachusetts Development Finance Agency, Revenue (Emerson College Issue) 5.00 1/1/19 2,000,000 2,098,460 Massachusetts Development Finance Agency, Revenue (Emerson College Issue) 5.00 1/1/22 565,000 640,993 Massachusetts Development Finance Agency, Revenue (Emerson College Issue) 5.00 1/1/23 400,000 462,404 Massachusetts Development Finance Agency, Revenue (Emerson College Issue) 5.00 1/1/25 1,000,000 1,156,740 Massachusetts Development Finance Agency, Revenue (Emmanuel College Issue) 5.00 10/1/30 1,000,000 1,154,240 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 98.4% (continued) Rate (%) Date Amount ($) Value ($) Massachusetts - 87.5% (continued) Massachusetts Development Finance Agency, Revenue (Emmanuel College Issue) (Green Bonds) 4.00 10/1/46 1,000,000 1,010,840 Massachusetts Development Finance Agency, Revenue (Lahey Health System Obligated Group Issue) 5.00 8/15/27 1,000,000 1,121,490 Massachusetts Development Finance Agency, Revenue (Lahey Health System Obligated Group Issue) 5.00 8/15/28 1,000,000 1,118,210 Massachusetts Development Finance Agency, Revenue (Lesley University Issue) 5.00 7/1/28 1,550,000 1,847,150 Massachusetts Development Finance Agency, Revenue (Lesley University Issue) 5.00 7/1/31 1,000,000 1,170,100 Massachusetts Development Finance Agency, Revenue (MCPHS University Issue) 5.00 7/1/37 465,000 534,183 Massachusetts Development Finance Agency, Revenue (Olin College Issue) 5.00 11/1/38 5,000,000 5,689,050 Massachusetts Development Finance Agency, Revenue (Partners HealthCare System Issue) 5.00 7/1/25 1,825,000 2,093,877 Massachusetts Development Finance Agency, Revenue (Partners HealthCare System Issue) 4.00 7/1/32 2,000,000 2,148,060 Massachusetts Development Finance Agency, Revenue (SABIS International Charter School Issue) 5.00 4/15/33 3,410,000 3,709,330 Massachusetts Development Finance Agency, Revenue (SABIS International Charter School Issue) 5.00 4/15/40 1,230,000 1,320,590 Massachusetts Development Finance Agency, Revenue (Simmons College Issue) 5.25 10/1/24 465,000 544,655 Massachusetts Development Finance Agency, Revenue (Simmons College Issue) 5.00 10/1/25 700,000 830,599 Massachusetts Development Finance Agency, Revenue (Simmons College Issue) 5.00 10/1/29 2,820,000 3,234,145 Massachusetts Development Finance Agency, Revenue (South Shore Hospital Issue) 5.00 7/1/24 530,000 634,908 Massachusetts Development Finance Agency, Revenue (South Shore Hospital Issue) 5.00 7/1/25 500,000 604,400 Long-Term Municipal Investments - Coupon Maturity Principal 98.4% (continued) Rate (%) Date Amount ($) Value ($) Massachusetts - 87.5% (continued) Massachusetts Development Finance Agency, Revenue (South Shore Hospital Issue) 5.00 7/1/28 750,000 890,115 Massachusetts Development Finance Agency, Revenue (South Shore Hospital Issue) 5.00 7/1/41 2,000,000 2,231,660 Massachusetts Development Finance Agency, Revenue (Southcoast Health System Obligated Group Issue) 4.00 7/1/20 530,000 572,103 Massachusetts Development Finance Agency, Revenue (Sterling and Francine Clark Art Institute Issue) 5.00 7/1/28 1,000,000 1,239,270 Massachusetts Development Finance Agency, Revenue (Sterling and Francine Clark Art Institute Issue) 5.00 7/1/32 1,910,000 2,251,355 Massachusetts Development Finance Agency, Revenue (Suffolk University) 5.00 7/1/23 1,250,000 1,456,788 Massachusetts Development Finance Agency, Revenue (Suffolk University) 5.00 7/1/25 1,340,000 1,582,754 Massachusetts Development Finance Agency, Revenue (The Broad Institute Issue) 5.25 4/1/23 3,675,000 4,227,242 Massachusetts Development Finance Agency, Revenue (The Broad Institute Issue) 5.25 4/1/24 4,500,000 5,170,725 Massachusetts Development Finance Agency, Revenue (The Park School Issue) 5.00 9/1/21 300,000 340,281 Massachusetts Development Finance Agency, Revenue (UMass Memorial Health Care Obligated Group Issue) 5.00 7/1/24 1,000,000 1,168,430 Massachusetts Development Finance Agency, Revenue (UMass Memorial Health Care Obligated Group Issue) 5.00 7/1/25 2,375,000 2,799,531 Massachusetts Development Finance Agency, Revenue (UMass Memorial Health Care Obligated Group Issue) 5.00 7/1/28 1,000,000 1,161,420 Massachusetts Development Finance Agency, Revenue (Wentworth Institute of Technology Issue) 5.00 10/1/20 705,000 782,726 Massachusetts Development Finance Agency, Revenue (Wentworth Institute of Technology Issue) 5.00 10/1/24 550,000 650,276 Massachusetts Development Finance Agency, Revenue (Western New England University Issue) 5.00 9/1/35 1,350,000 1,505,209 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 98.4% (continued) Rate (%) Date Amount ($) Value ($) Massachusetts - 87.5% (continued) Massachusetts Development Finance Agency, Revenue (Western New England University Issue) 5.00 9/1/40 2,650,000 2,934,557 Massachusetts Development Finance Agency, Revenue (WGBH Educational Foundation Issue) 4.00 1/1/19 170,000 177,963 Massachusetts Development Finance Agency, Revenue (WGBH Educational Foundation Issue) 5.00 1/1/20 200,000 219,488 Massachusetts Development Finance Agency, Revenue (WGBH Educational Foundation Issue) 5.00 1/1/21 100,000 112,950 Massachusetts Development Finance Agency, Revenue (WGBH Educational Foundation Issue) 5.00 1/1/22 200,000 231,276 Massachusetts Development Finance Agency, Revenue (WGBH Educational Foundation Issue) 5.00 1/1/23 250,000 294,200 Massachusetts Development Finance Agency, Revenue (WGBH Educational Foundation Issue) 3.00 1/1/25 190,000 202,477 Massachusetts Development Finance Agency, Revenue (WGBH Educational Foundation Issue) 4.00 1/1/26 130,000 148,318 Massachusetts Development Finance Agency, Revenue (WGBH Educational Foundation Issue) 5.00 1/1/27 310,000 377,685 Massachusetts Development Finance Agency, Revenue (WGBH Educational Foundation Issue) 5.00 1/1/28 140,000 169,039 Massachusetts Development Finance Agency, Revenue (WGBH Educational Foundation Issue) 5.00 1/1/29 200,000 239,682 Massachusetts Development Finance Agency, Revenue (WGBH Educational Foundation Issue) 5.00 1/1/30 410,000 487,322 Massachusetts Development Finance Agency, Revenue (WGBH Educational Foundation Issue) 5.00 1/1/31 415,000 490,323 Massachusetts Development Finance Agency, Revenue (Williams College Issue) 5.00 7/1/28 1,375,000 1,737,161 Long-Term Municipal Investments - Coupon Maturity Principal 98.4% (continued) Rate (%) Date Amount ($) Value ($) Massachusetts - 87.5% (continued) Massachusetts Development Finance Agency, Revenue (Williams College Issue) 5.00 7/1/29 620,000 776,277 Massachusetts Development Finance Agency, Revenue (Williams College Issue) 5.00 7/1/30 1,000,000 1,243,870 Massachusetts Development Finance Agency, Revenue (Worcester City Campus Corporation Issue) (University of Massachusetts Project) 5.00 10/1/20 905,000 1,023,048 Massachusetts Development Finance Agency, Revenue (Worcester City Campus Corporation Issue) (University of Massachusetts Project) 5.00 10/1/21 830,000 965,830 Massachusetts Development Finance Agency, Special Obligation Revenue (Commonwealth Contract Assistance) 5.00 5/1/34 1,000,000 1,142,000 Massachusetts Development Finance Agency, Special Obligation Revenue (Commonwealth Contract Assistance) 5.00 5/1/39 1,460,000 1,663,641 Massachusetts Development Finance Agency, SWDR (Dominion Energy Brayton Point Issue) (Prerefunded) 5.75 5/1/19 2,000,000 a 2,181,500 Massachusetts Educational Financing Authority, Education Loan Revenue (Issue I) 4.00 1/1/18 2,500,000 2,534,675 Massachusetts Educational Financing Authority, Education Loan Revenue (Issue I) 5.00 1/1/20 1,400,000 1,507,044 Massachusetts Educational Financing Authority, Education Loan Revenue (Issue J) 5.00 7/1/21 2,350,000 2,609,463 Massachusetts Health and Educational Facilities Authority, Revenue (Berklee College of Music Issue) 5.00 10/1/32 125,000 126,654 Massachusetts Health and Educational Facilities Authority, Revenue (Berklee College of Music Issue) 5.00 10/1/37 360,000 364,648 Massachusetts Health and Educational Facilities Authority, Revenue (Cape Cod Healthcare Obligated Group Issue) (Insured; Assured Guaranty Corp.) (Prerefunded) 5.13 11/15/19 1,000,000 a 1,100,130 Massachusetts Health and Educational Facilities Authority, Revenue (CareGroup Issue) 5.00 7/1/18 690,000 719,429 Massachusetts Health and Educational Facilities Authority, Revenue (CareGroup Issue) (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.25 7/1/18 1,000,000 a 1,047,340 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 98.4% (continued) Rate (%) Date Amount ($) Value ($) Massachusetts - 87.5% (continued) Massachusetts Health and Educational Facilities Authority, Revenue (Dana-Farber Cancer Institute Issue) 5.25 12/1/22 2,750,000 2,943,242 Massachusetts Health and Educational Facilities Authority, Revenue (Dana-Farber Cancer Institute Issue) 5.25 12/1/27 2,000,000 2,136,060 Massachusetts Health and Educational Facilities Authority, Revenue (Isabella Stewart Gardner Museum Issue) (Prerefunded) 5.00 5/1/19 2,525,000 a 2,719,778 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Institute of Technology Issue) 5.50 7/1/22 1,800,000 2,180,592 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Institute of Technology Issue) 5.00 7/1/23 3,335,000 4,053,459 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 5.00 10/1/24 2,000,000 2,235,020 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 5.00 10/1/24 1,000,000 1,170,890 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 5.63 10/1/29 3,000,000 3,300,840 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 5.00 10/1/30 3,000,000 3,329,490 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.00 7/1/22 115,000 115,389 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) (Prerefunded) 7.50 10/1/18 590,000 a 640,988 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) (Prerefunded) 7.50 10/1/18 410,000 a 445,432 Massachusetts Health and Educational Facilities Authority, Revenue (Sterling and Francine Clark Art Institute Issue) (Prerefunded) 5.00 7/1/20 4,640,000 a 5,205,106 Massachusetts Health and Educational Facilities Authority, Revenue (Suffolk University Issue) 6.25 7/1/30 840,000 921,169 Massachusetts Health and Educational Facilities Authority, Revenue (Suffolk University Issue) (Prerefunded) 6.25 7/1/19 1,260,000 a 1,397,138 Long-Term Municipal Investments - Coupon Maturity Principal 98.4% (continued) Rate (%) Date Amount ($) Value ($) Massachusetts - 87.5% (continued) Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) 5.25 2/15/26 3,130,000 3,981,297 Massachusetts Housing Finance Agency, Housing Revenue 4.00 6/1/19 1,490,000 1,563,978 Massachusetts Housing Finance Agency, Housing Revenue 2.95 12/1/32 1,000,000 967,260 Massachusetts Housing Finance Agency, SFHR 3.50 12/1/46 1,500,000 1,586,760 Massachusetts Port Authority, Revenue 5.00 7/1/24 315,000 383,390 Massachusetts Port Authority, Revenue 5.00 7/1/27 1,345,000 1,546,468 Massachusetts Port Authority, Revenue 5.00 7/1/28 200,000 235,826 Massachusetts Port Authority, Revenue 5.00 7/1/28 2,500,000 2,791,525 Massachusetts Port Authority, Revenue 5.00 7/1/29 200,000 234,074 Massachusetts Port Authority, Revenue 5.00 7/1/31 1,500,000 1,722,735 Massachusetts Port Authority, Revenue 5.00 7/1/32 750,000 879,510 Massachusetts Port Authority, Revenue 5.00 7/1/33 2,000,000 2,335,420 Massachusetts Port Authority, Revenue 5.00 7/1/40 2,000,000 2,194,260 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 8/15/26 4,000,000 4,704,040 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 8/15/29 2,700,000 3,160,458 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 8/15/30 2,000,000 2,313,420 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 4.00 8/15/32 2,500,000 2,714,675 Massachusetts State College Building Authority, Revenue 4.00 5/1/20 715,000 777,155 Massachusetts Turnpike Authority, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) (Escrowed to Maturity) 5.00 1/1/20 2,295,000 2,435,431 Massachusetts Water Pollution Abatement Trust, (Pool Program) 5.00 8/1/18 75,000 75,260 Massachusetts Water Pollution Abatement Trust, State Revolving Fund Revenue 5.00 8/1/23 3,000,000 3,644,640 Massachusetts Water Pollution Abatement Trust, Water Pollution Abatement Revenue (MWRA Program) 5.75 8/1/29 155,000 155,600 Massachusetts Water Resources Authority, General Revenue 5.00 8/1/27 2,570,000 3,059,636 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 98.4% (continued) Rate (%) Date Amount ($) Value ($) Massachusetts - 87.5% (continued) Massachusetts Water Resources Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.25 8/1/17 95,000 a 95,702 Massachusetts Water Resources Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.25 8/1/17 65,000 a 65,480 Massachusetts Water Resources Authority, General Revenue (Prerefunded) 5.00 8/1/21 500,000 a 579,005 Metropolitan Boston Transit Parking Corporation, Systemwide Senior Lien Parking Revenue 5.00 7/1/25 1,000,000 1,142,810 Metropolitan Boston Transit Parking Corporation, Systemwide Senior Lien Parking Revenue 5.00 7/1/41 4,090,000 4,567,957 Mount Greylock Regional School District, GO (School Bonds) 4.00 6/15/27 640,000 720,237 Mount Greylock Regional School District, GO (School Bonds) 4.00 6/15/28 420,000 466,964 Mount Greylock Regional School District, GO (School Bonds) 4.00 6/15/29 745,000 821,683 Mount Greylock Regional School District, GO (School Bonds) 4.00 6/15/30 315,000 344,799 Town of Brookline, GO 5.00 3/15/25 1,360,000 1,699,796 Town of Mansfield, GO 4.00 5/15/29 815,000 919,255 Town of Mansfield, GO 4.00 5/15/30 845,000 945,800 Weston, GO 4.00 12/1/23 530,000 618,945 Michigan - .8% Michigan Finance Authority, HR (Trinity Health Credit Group) 5.00 12/1/33 2,000,000 New Jersey - 2.8% New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; AMBAC) 5.25 12/15/20 1,760,000 1,926,954 New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 6/15/25 2,000,000 2,325,980 New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 12/15/21 2,160,000 2,440,519 Long-Term Municipal Investments - Coupon Maturity Principal 98.4% (continued) Rate (%) Date Amount ($) Value ($) New Jersey - 2.8% (continued) New Jersey Transportation Trust Fund Authority, Federal Highway Reimbursement Revenue Notes 5.00 6/15/24 1,750,000 1,806,087 New Mexico - .4% New Mexico Finance Authority, Revenue (Senior Lien Public Project) 5.00 6/1/24 1,100,000 New York - 2.3% Metropolitan Transportation Authority Hudson Rail Yards Trust, Obligations Revenue 5.00 11/15/46 2,250,000 2,415,645 New York Liberty Development Corporation, Revenue (3 World Trade Center Project) 5.00 11/15/44 1,750,000 d 1,881,670 New York State Energy Research and Development Authority, PCR (New York State Electric and Gas Corporation Project) 2.00 5/1/20 2,000,000 2,007,160 TSASC, Inc. of New York, Senior Tobacco Settlement Bonds 5.00 6/1/22 550,000 627,017 U.S. Related - 2.0% Guam, Business Privilege Tax Revenue 5.00 1/1/25 1,500,000 1,642,335 Guam, Hotel Occupancy Tax Revenue 6.00 11/1/26 500,000 581,820 Guam, LOR (Section 30) (Prerefunded) 5.63 12/1/19 1,000,000 a 1,114,390 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/19 1,000,000 1,063,450 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/17 1,000,000 1,001,200 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue 5.00 7/1/20 2,000,000 e 137,500 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.75 8/1/32 1,000,000 257,500 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.25 8/1/33 750,000 f 150,698 Total Long-Term Municipal Investments (cost $287,921,757) STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Municipal Investments - % Massachusetts - 1.5% Massachusetts Health and Educational Facilities Authority, Revenue (Baystate Medical Center Issue) (LOC; JPMorgan Chase Bank) 0.78 6/1/17 300,000 g 300,000 Massachusetts Health and Educational Facilities Authority, Revenue (Children's Hospital Issue) (LOC; JPMorgan Chase Bank) 0.78 6/1/17 1,000,000 g 1,000,000 Massachusetts Health and Educational Facilities Authority, Revenue (Museum of Fine Arts Issue) (Liquidity Facility; Wells Fargo Bank) 0.79 6/1/17 700,000 g 700,000 Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) (Liquidity Facility; Bank of America) 0.75 6/1/17 1,240,000 g 1,240,000 Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) (Liquidity Facility; U.S. Bank NA) 0.73 6/1/17 1,300,000 g 1,300,000 Total Short-Term Municipal Investments (cost $4,540,000) Total Investments (cost $292,461,757) % Cash and Receivables (Net) % Net Assets % a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Variable rate security—rate shown is the interest rate in effect at period end. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2017, these securities were valued at $1,881,670 or .63% of net assets. e Non-income producing—security in default. f Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. g Variable rate demand note—rate shown is the interest rate in effect at May 31, 2017. Maturity date represents the next demand date, or the ultimate maturity date if earlier. STATEMENT OF FINANCIAL FUTURES BNY Mellon Massachusetts Intermediate Municipal Bond Fund May 31, 2017 (Unaudited) Market Value Covered by Unrealized Contracts Contracts ($) Expiration (Depreciation) ($) Futures Short U.S. Treasury 10 Year Notes 24 (3,031,125) September 2017 (6,601 ) U.S. Treasury 5 Year Notes 32 (3,786,000) September 2017 (2,157 ) Ultra 10 Year U.S. Treasury Notes 72 (9,772,875) September 2017 (36,122 ) Gross Unrealized Depreciation ) See notes to financial statements. STATEMENT OF INVESTMENTS BNY Mellon Massachusetts Intermediate Municipal Bond Fund May 31, 2017 (Unaudited) The following is a summary of the inputs used as of May 31, 2017 in valuing the fund’s investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds † - 300,299,380 - Liabilities ($) Other Financial Instruments: Futures †† (44,880 ) - - ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized (depreciation) at period end. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the "Board") Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at NOTES fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All of the preceding securities are generally categorized within Level 2 of the fair value hierarchy. The Service is engaged under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Options and financial futures on municipal and U.S. Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at May 31, 2017 is discussed below. Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in futures in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations. There is minimal counterparty credit risk to the fund with futures since they are exchange traded, and the exchange guarantees the futures against default. NOTES At May 31, 2017, accumulated net unrealized appreciation on investments was $7,837,623, consisting of $11,845,260 gross unrealized appreciation and $4,007,637 gross unrealized depreciation. At May 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Mid Cap Multi-Strategy Fund May 31, 2017 (Unaudited) Common Stocks - 98.9% Shares Value ($) Automobiles & Components - .8% Adient 12,797 a 876,978 BorgWarner 101,113 4,298,314 Delphi Automotive 29,680 2,610,950 Gentex 84,095 1,596,123 Goodyear Tire & Rubber 54,820 1,766,300 Harley-Davidson 28,450 a 1,508,135 Tenneco 44,286 2,517,659 Thor Industries 12,105 1,095,866 Visteon 49,183 b 4,932,563 Banks - 4.4% BB&T 58,015 2,416,325 BOK Financial 10,680 a 860,060 CIT Group 40,920 1,843,446 Citizens Financial Group 23,125 788,563 Comerica 30,315 2,078,396 Cullen/Frost Bankers 19,210 1,760,789 East West Bancorp 231,615 12,676,289 Fifth Third Bancorp 400,260 9,502,172 First Horizon National 109,990 a 1,863,231 First Republic Bank 114,171 10,515,149 Huntington Bancshares 1,411,995 17,706,417 KeyCorp 1,080,052 18,868,508 M&T Bank 18,002 2,816,773 New York Community Bancorp 38,465 496,968 PacWest Bancorp 21,430 1,000,138 People's United Financial 56,980 944,159 Popular 29,965 1,114,698 Regions Financial 289,428 4,005,684 Signature Bank 49,320 b 7,053,746 SunTrust Banks 193,438 10,323,786 SVB Financial Group 54,121 b 9,227,630 TCF Financial 66,050 994,713 Zions Bancorporation 54,390 2,179,407 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.9% (continued) Shares Value ($) Capital Goods - 10.9% Acuity Brands 30,635 a 4,990,748 AECOM 45,390 b 1,457,473 Air Lease 87,998 a 3,248,886 Allegion 98,792 7,768,015 AMETEK 286,460 17,479,789 Arconic 21,123 580,249 Beacon Roofing Supply 78,741 b 3,797,678 BWX Technologies 145,175 7,055,505 Carlisle 6,999 709,209 Chicago Bridge & Iron Co. 30,333 a 573,900 Cummins 11,843 1,867,641 Curtiss-Wright 18,812 1,693,644 Donaldson 44,485 2,133,501 Dover 24,330 2,008,442 Eaton 45,342 3,508,564 EnerSys 20,550 1,521,933 Fastenal 118,852 5,130,841 Flowserve 13,960 677,060 Fluor 85,754 3,846,924 Fortune Brands Home & Security 112,411 a 7,093,134 Graco 59,219 a 6,506,392 HD Supply Holdings 455,588 b 18,382,976 Herc Holdings 3,410 b 129,000 Hubbell 107,132 12,417,670 Huntington Ingalls Industries 13,650 2,672,806 IDEX 80,903 8,775,548 Ingersoll-Rand 168,188 15,069,645 Johnson Controls International 93,316 3,896,876 L3 Technologies 26,071 4,395,310 Lincoln Electric Holdings 17,075 1,526,164 Masco 256,338 9,548,590 Middleby 47,165 b 6,054,099 MSC Industrial Direct, Cl. A 14,305 1,200,762 Nordson 69,158 8,014,029 Orbital ATK 10,985 1,116,735 Owens Corning 28,985 1,808,664 PACCAR 44,045 2,773,073 Parker-Hannifin 15,194 2,392,599 Pentair 26,730 1,770,061 Quanta Services 188,340 b 5,774,504 Common Stocks - 98.9% (continued) Shares Value ($) Capital Goods - 10.9% (continued) Rockwell Automation 15,034 2,386,196 Rockwell Collins 23,475 2,559,949 Roper Technologies 62,925 14,296,560 Snap-on 163,958 26,505,450 Spirit AeroSystems Holdings, Cl. A 69,254 3,773,650 Stanley Black & Decker 87,846 12,091,123 Terex 26,455 a 867,195 Textron 369,113 17,643,601 Timken 110,673 5,107,559 TransDigm Group 8,180 a 2,192,894 United Rentals 18,545 b 2,016,398 WABCO Holdings 46,655 b 5,683,512 Wabtec 55,045 a 4,499,929 Watsco 30,588 4,316,579 WESCO International 53,614 b 3,278,496 Xylem 42,795 2,231,331 Commercial & Professional Services - 1.9% Avery Dennison 17,365 1,463,175 Cintas 17,005 2,140,589 Copart 352,543 a,b 10,995,816 IHS Markit 38,186 b 1,750,828 ManpowerGroup 72,745 7,410,533 Republic Services 43,970 2,796,932 Robert Half International 148,269 6,893,026 Stericycle 10,435 b 853,270 Verisk Analytics 89,804 b 7,264,246 Waste Connections 106,507 10,134,141 Consumer Durables & Apparel - 2.3% Brunswick 137,936 7,622,343 Carter's 53,702 4,412,156 Coach 33,095 1,529,320 D.R. Horton 31,455 1,028,264 Garmin 22,545 a 1,173,242 Hanesbrands 68,645 a 1,417,519 Hasbro 53,248 5,604,884 Kate Spade & Company 30,705 b 565,586 Leggett & Platt 25,880 a 1,346,278 Lennar, Cl. A 28,855 1,480,550 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.9% (continued) Shares Value ($) Consumer Durables & Apparel - 2.3% (continued) Mattel 62,110 1,422,940 Michael Kors Holdings 18,925 b 627,932 Mohawk Industries 3,807 b 911,015 Newell Brands 330,446 17,497,116 NVR 780 b 1,780,256 Polaris Industries 12,611 a 1,054,280 PulteGroup 55,720 1,263,172 PVH 72,532 7,684,765 Ralph Lauren 10,939 741,664 Skechers USA, Cl. A 22,611 b 577,033 Toll Brothers 45,290 1,671,654 TopBuild 6,003 b 321,461 Tupperware Brands 13,175 a 947,414 Under Armour, Cl. A 24,735 a,b 473,923 Under Armour, Cl. C 24,910 a,b 444,145 Whirlpool 8,340 1,547,404 Consumer Services - 1.1% Aramark 54,045 2,013,717 Brinker International 16,785 a 658,476 Chipotle Mexican Grill 3,537 b 1,688,387 Darden Restaurants 22,040 1,960,017 Dunkin' Brands Group 18,135 a 1,061,079 Grand Canyon Education 17,579 b 1,378,194 Hilton Grand Vacations 17,801 636,742 Hilton Worldwide Holdings 19,703 1,309,658 Hyatt Hotels, Cl. A 9,770 a,b 563,729 ILG 8,080 217,675 Marriott International, Cl. A 28,440 3,061,566 MGM Resorts International 60,420 1,916,522 Norwegian Cruise Line Holdings 20,300 b 1,014,391 Panera Bread, Cl. A 6,821 a,b 2,145,136 Royal Caribbean Cruises 20,180 2,223,432 Service Corporation International 52,230 1,665,092 Texas Roadhouse 53,122 2,598,728 Wyndham Worldwide 22,890 2,311,661 Wynn Resorts 11,505 1,480,694 Diversified Financials - 8.5% Affiliated Managers Group 37,723 5,803,684 Common Stocks - 98.9% (continued) Shares Value ($) Diversified Financials - 8.5% (continued) AGNC Investment 61,310 a 1,274,635 Ally Financial 35,690 661,693 Ameriprise Financial 22,290 2,692,409 Capital One Financial 174,493 13,422,002 CBOE Holdings 74,586 6,441,993 Discover Financial Services 118,893 6,979,019 Donnelley Financial Solutions 2,323 52,918 Dun & Bradstreet 11,198 1,172,543 E*TRADE Financial 711,140 b 24,612,555 Equifax 17,235 2,357,748 H&R Block 37,745 1,001,752 Intercontinental Exchange 363,154 21,858,239 Invesco 158,731 5,031,773 Legg Mason 37,895 a 1,397,189 Leucadia National 837,719 20,431,966 LPL Financial Holdings 22,080 859,574 MFA Financial 185,725 c 1,545,232 Moody's 38,542 4,565,300 Nasdaq 23,680 1,601,952 Navient 300,466 4,335,724 Northern Trust 21,140 1,848,482 Principal Financial Group 32,030 2,015,007 Raymond James Financial 383,116 27,687,793 SEI Investments 59,714 2,991,074 SLM 2,457,555 b 25,533,996 Starwood Property Trust 22,000 c 484,440 State Street 78,326 6,380,436 Synchrony Financial 876,562 23,535,690 T. Rowe Price Group 28,625 2,016,345 TD Ameritrade Holding 359,375 13,426,250 Two Harbors Investment 155,860 1,555,483 Energy - 4.0% Antero Resources 43,110 a,b 886,773 Baker Hughes 52,850 2,914,677 Cabot Oil & Gas 61,905 1,373,672 Cheniere Energy 141,433 b 6,890,616 Cimarex Energy 31,034 3,338,017 Concho Resources 17,823 b 2,259,600 CONSOL Energy 43,345 a,b 628,936 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.9% (continued) Shares Value ($) Energy - 4.0% (continued) Devon Energy 54,785 1,861,594 Diamond Offshore Drilling 33,290 a,b 384,500 Diamondback Energy 153,726 a,b 14,259,624 Energen 131,750 b 7,515,020 EQT 76,834 4,246,615 Gulfport Energy 129,109 a,b 1,852,714 Helmerich & Payne 25,640 a 1,350,202 Hess 9,170 420,811 HollyFrontier 30,210 a 722,019 Marathon Oil 345,208 4,494,608 Marathon Petroleum 151,871 7,903,367 Murphy Oil 37,165 a 907,198 Nabors Industries 68,335 601,348 National Oilwell Varco 51,920 a 1,696,226 Newfield Exploration 131,175 b 4,260,564 Noble 89,495 362,455 Noble Energy 59,035 1,693,714 ONEOK 24,750 a 1,229,580 Parsley Energy, Cl. A 146,145 b 4,333,199 Patterson-UTI Energy 43,605 929,659 PDC Energy 109,542 a,b 5,439,856 QEP Resources 205,394 b 2,053,940 Range Resources 39,670 914,790 Rice Energy 63,177 a,b 1,263,540 RSP Permian 97,534 b 3,471,235 Southwestern Energy 46,030 a,b 278,942 Superior Energy Services 558,682 a,b 5,793,532 Targa Resources 22,765 a 1,045,596 TechnipFMC 87,551 b 2,534,601 Tesoro 60,135 a 5,005,637 Weatherford International 150,975 a,b 724,680 Williams Cos. 93,670 2,678,962 World Fuel Services 11,675 412,595 WPX Energy 100,855 b 1,091,251 Exchange-Traded Funds - .5% iShares Russell Mid-Cap Growth ETF 92,404 a 9,962,999 SPDR S&P MidCap rust 10,207 a 3,198,568 Common Stocks - 98.9% (continued) Shares Value ($) Food & Staples Retailing - .5% Rite Aid 185,155 b 631,379 Sprouts Farmers Market 174,354 b 4,177,522 Sysco 6,140 334,998 US Foods Holding 211,397 6,333,454 Whole Foods Market 59,120 a 2,068,609 Food, Beverage & Tobacco - 2.5% Archer-Daniels-Midland 422,564 17,570,211 Brown-Forman, Cl. B 17,330 a 900,294 Bunge 7,155 572,185 Campbell Soup 26,690 1,538,679 Coca-Cola European Partners 116,340 4,774,594 Conagra Brands 57,730 2,224,914 Constellation Brands, Cl. A 7,293 1,332,796 Dr. Pepper Snapple Group 12,270 1,138,779 Hershey 14,800 1,705,996 Ingredion 18,750 2,139,188 J.M. Smucker 48,033 6,141,019 Kellogg 8,495 608,242 Lamb Weston Holdings 32,136 1,491,432 McCormick & Co. 19,335 2,013,740 Mead Johnson Nutrition 23,765 2,125,066 Molson Coors Brewing, Cl. B 132,528 12,562,329 Monster Beverage 17,622 b 890,968 Pilgrim's Pride 18,420 a,b 428,633 Pinnacle Foods 29,975 1,867,742 Post Holdings 11,080 890,167 TreeHouse Foods 55,163 a,b 4,257,480 Tyson Foods, Cl. A 39,385 2,258,336 Health Care Equipment & Services - 8.6% Abbott Laboratories 30,756 1,404,319 ABIOMED 73,528 b 10,104,953 Acadia Healthcare 15,740 a,b 650,692 Alere 16,305 b 790,956 Align Technology 107,623 b 15,626,860 Allscripts Healthcare Solutions 40,940 b 467,125 AmerisourceBergen 28,230 2,590,667 athenahealth 46,111 a,b 6,177,952 Becton Dickinson & Co. 22,218 4,204,312 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.9% (continued) Shares Value ($) Health Care Equipment & Services - 8.6% (continued) Boston Scientific 1,017,802 b 27,511,188 Brookdale Senior Living 369,184 b 5,072,588 C.R. Bard 15,138 4,653,875 Cardinal Health 27,175 2,018,831 Centene 125,442 b 9,110,852 Cerner 130,418 b 8,522,816 Cooper 34,889 7,631,969 DaVita 63,850 b 4,230,701 DENTSPLY SIRONA 250,453 15,908,775 DexCom 321,651 a,b 21,499,153 Edwards Lifesciences 26,979 b 3,104,474 Envision Healthcare 1,371 b 74,870 Henry Schein 34,793 b 6,400,868 Hill-Rom Holdings 15,000 1,160,400 Hologic 29,485 b 1,276,995 Humana 52,909 12,288,644 IDEXX Laboratories 37,542 b 6,321,697 Intuitive Surgical 3,569 b 3,264,493 Laboratory Corporation of America Holdings 131,376 b 18,261,264 Medidata Solutions 48,436 b 3,447,674 MEDNAX 16,575 b 900,023 NuVasive 37,864 a,b 2,840,936 Quest Diagnostics 25,140 2,734,478 ResMed 23,420 a 1,665,162 STERIS 68,809 a 5,336,826 Tenet Healthcare 21,140 a,b 349,656 Universal Health Services, Cl. B 40,238 4,573,451 Varex Imaging 11,148 382,934 Varian Medical Systems 66,392 b 6,574,136 Veeva Systems, Cl. A 16,395 b 1,041,738 WellCare Health Plans 7,260 b 1,247,268 Zimmer Biomet Holdings 50,539 6,024,754 Household & Personal Products - .5% Church & Dwight 175,610 9,072,013 Clorox 9,230 1,252,788 Coty, Cl. A 54,025 1,023,234 Edgewell Personal Care 11,310 b 827,213 Energizer Holdings 12,239 656,010 Herbalife 11,315 a,b 812,191 Common Stocks - 98.9% (continued) Shares Value ($) Household & Personal Products - .5% (continued) Nu Skin Enterprises, Cl. A 13,635 a 748,289 Insurance - 3.6% Alleghany 13,207 b 7,756,999 Allstate 69,633 6,012,113 Aon 81,895 10,720,874 Assurant 47,110 4,615,838 Assured Guaranty 26,870 1,049,542 Athene Holding, Cl. A 102,508 a 5,051,594 Cincinnati Financial 30,550 2,140,944 Everest Re Group 8,640 2,200,176 FNF Group 48,465 2,065,094 Hartford Financial Services Group 53,110 2,623,103 Lincoln National 36,155 2,349,352 Loews 143,594 6,771,893 Markel 1,474 a,b 1,440,467 Marsh & McLennan Cos. 66,529 5,159,989 Old Republic International 77,165 1,526,324 Progressive 61,690 2,617,507 Reinsurance Group of America 76,400 9,512,564 Torchmark 29,231 2,206,941 Unum Group 257,520 11,583,250 Validus Holdings 23,265 1,242,351 W.R. Berkley 91,010 6,278,780 XL Group 82,801 3,617,576 Materials - 4.7% Albemarle 19,155 2,176,008 Alcoa 4,167 137,261 Ashland Global Holdings 10,961 729,345 Ball 34,470 1,409,823 Bemis 28,100 1,254,384 Berry Plastics Group 114,332 b 6,630,113 Celanese, Ser. A 22,210 1,922,276 CF Industries Holdings 2,740 73,706 Crown Holdings 101,482 b 5,859,571 Eagle Materials 124,630 11,752,609 Eastman Chemical 6,350 508,699 FMC 58,152 4,382,916 Freeport-McMoRan 622,732 b 7,155,191 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.9% (continued) Shares Value ($) Materials - 4.7% (continued) GCP Applied Technologies 8,515 b 256,302 Graphic Packaging Holding 210,002 2,837,127 Huntsman 33,630 803,757 Ingevity 3,558 b 210,171 International Flavors & Fragrances 15,023 2,071,521 International Paper 340,110 17,985,017 Martin Marietta Materials 8,904 1,995,386 Methanex 59,685 2,462,006 Mosaic 54,600 1,235,598 Newmont Mining 277,130 9,463,989 Nucor 41,765 2,426,546 Packaging Corporation of America 89,217 9,114,409 PPG Industries 29,397 3,126,665 Reliance Steel & Aluminum 20,285 1,479,791 Royal Gold 11,570 930,459 Sealed Air 35,710 1,586,238 Sherwin-Williams 2,924 970,095 Sonoco Products 27,465 a 1,392,750 Steel Dynamics 211,911 7,202,855 Valspar 17,765 2,007,267 Valvoline 137,511 a 3,076,121 Vulcan Materials 62,225 7,756,346 W.R. Grace & Co. 9,876 708,010 WestRock 104,718 5,698,754 Media - 1.8% AMC Networks, Cl. A 10,100 a,b 535,098 CBS, Cl. B 130,546 7,977,666 Charter Communications, Cl. A 1,958 b 676,587 Cinemark Holdings 29,195 1,155,246 Discovery Communications, Cl. A 22,600 a,b 598,900 Discovery Communications, Cl. C 8,480 b 219,038 Gannett 15,382 a 120,749 Interpublic Group of Companies 250,315 a 6,240,353 John Wiley & Sons, Cl. A 17,755 900,179 Liberty Broadband, Cl. A 2,552 b 225,214 Liberty Broadband, Cl. C 12,465 b 1,111,504 Liberty Media Corp-Liberty Braves, Cl. A 1,021 b 24,218 Liberty Media Corp-Liberty Braves, Cl. C 4,175 a,b 97,361 Liberty Media Corp-Liberty Formula One, Cl. A 2,552 a,b 81,409 Common Stocks - 98.9% (continued) Shares Value ($) Media - 1.8% (continued) Liberty Media Corp-Liberty SiriusXM, Cl. A 10,210 b 425,451 Liberty Media Corp-Liberty SiriusXM, Cl. C 43,000 b 1,791,810 Liberty Media Group, Cl. C 90,999 a,b 3,030,267 Lions Gate Entertainment, Cl. B 15,128 b 382,587 News Corp., Cl. A 86,120 1,152,286 Nielsen Holdings 85,041 3,272,378 Omnicom Group 72,415 a 6,062,584 Scripps Networks Interactive, Cl. A 17,350 a 1,148,917 Sinclair Broadcast Group, Cl. A 362,889 a 11,757,604 TEGNA 50,955 1,209,672 Pharmaceuticals, Biotechnology & Life Sciences - 3.6% Agilent Technologies 141,558 8,541,610 Agios Phamaceuticals 8,136 a,b 379,707 Akorn 18,795 b 625,310 Alexion Pharmaceuticals 112,584 b 11,036,610 Alkermes 204,144 b 11,791,357 Alnylam Pharmaceuticals 14,030 a,b 918,404 BioMarin Pharmaceutical 102,360 b 8,970,830 Bio-Techne 11,230 1,258,658 Bruker 70,311 1,913,162 Charles River Laboratories International 11,800 b 1,086,190 Endo International 44,210 b 582,688 ICON 18,195 a,b 1,712,150 Illumina 17,607 b 3,122,778 Incyte 23,036 b 2,979,246 Intercept Pharmaceuticals 743 a,b 83,142 Ionis Pharmaceuticals 17,325 a,b 793,312 Jazz Pharmaceuticals 170,619 b 24,835,302 Juno Therapeutics 12,740 a,b 295,950 Mallinckrodt 1,821 b 78,540 Mettler-Toledo International 4,135 b 2,409,919 Neurocrine Biosciences 158,043 a,b 6,870,129 Perrigo 1,286 93,685 QIAGEN 38,791 b 1,301,826 Quintiles Transnational Holdings 13,985 a,b 1,208,863 Seattle Genetics 2,375 a,b 151,953 United Therapeutics 4,758 b 575,195 Waters 14,140 b 2,539,827 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.9% (continued) Shares Value ($) Pharmaceuticals, Biotechnology & Life Sciences - 3.6% (continued) Zoetis 46,430 2,891,660 Real Estate - 4.9% American Assets Trust 56,799 c 2,218,001 American Homes 4 Rent, Cl. A 86,334 c 1,939,925 Apartment Investment & Management, Cl. A 45,595 c 1,956,937 Apple Hospitality REIT 34,915 a,c 653,609 AvalonBay Communities 11,789 c 2,254,528 Boston Properties 86,860 c 10,537,855 Camden Property Trust 21,145 c 1,761,590 CBRE Group, Cl. A 63,290 b,c 2,207,555 Colony NorthStar, Cl. A 73,755 a 1,042,158 CoreCivic 14,634 420,728 Crown Castle International 17,445 c 1,773,284 CyrusOne 23,600 a,c 1,327,736 DDR 103,390 c 887,086 Digital Realty Trust 25,055 c 2,961,250 Douglas Emmett 102,677 c 3,897,619 Equinix 24,081 c 10,619,962 Equity Commonwealth 50,205 b,c 1,562,380 Equity Lifestyle Properties 30,160 c 2,545,504 Equity Residential 48,724 c 3,171,445 Essex Property Trust 18,922 c 4,861,440 Extra Space Storage 28,165 a,c 2,181,943 Federal Realty Investment Trust 11,548 c 1,417,402 Forest City Realty Trust, Cl. A 67,420 c 1,535,153 Four Corners Property Trust 8,576 c 211,141 Gaming and Leisure Properties 22,805 c 837,172 GGP 166,214 3,703,248 HCP 67,960 c 2,129,866 Healthcare Trust of America, Cl. A 57,265 c 1,757,463 Hospitality Properties Trust 46,945 c 1,357,649 Host Hotels & Resorts 105,409 c 1,896,308 Iron Mountain 59,418 c 2,074,877 Jones Lang LaSalle 6,630 765,566 Kilroy Realty 24,267 c 1,776,830 Kimco Realty 195,498 c 3,429,035 Macerich 48,283 c 2,771,927 Omega Healthcare Investors 32,820 a,c 1,027,922 Outfront Media 211,086 a,c 4,823,315 Common Stocks - 98.9% (continued) Shares Value ($) Real Estate - 4.9% (continued) Park Hotels & Resorts 17,491 450,218 Prologis 57,060 c 3,169,112 Quality Care Properties 6,719 113,685 Rayonier 37,674 c 1,058,263 Realty Income 44,600 a,c 2,449,878 Regency Centers 107,105 c 6,518,410 SBA Communications 17,347 b 2,397,008 SL Green Realty 100,434 c 10,146,847 Taubman Centers 7,150 a,c 437,223 UDR 63,425 c 2,448,839 Uniti Group 2,880 72,029 Ventas 46,020 c 3,059,870 VEREIT 134,910 c 1,115,706 Vornado Realty Trust 23,030 c 2,123,366 Weingarten Realty Investors 36,915 c 1,110,772 Welltower 47,225 c 3,425,701 Weyerhaeuser 98,197 c 3,236,573 WP Carey 13,625 a,c 888,759 Retailing - 5.4% Advance Auto Parts 31,683 4,233,799 AutoZone 3,700 b 2,241,904 Bed Bath & Beyond 220,134 a 7,574,811 Best Buy 59,519 a 3,534,833 Burlington Stores 10,770 b 1,053,845 CarMax 25,000 a,b 1,570,750 Dick's Sporting Goods 17,765 a 730,674 Dillard's, Cl. A 8,883 a 457,297 Dollar General 29,645 2,175,647 Dollar Tree 151,311 b 11,756,865 Domino's Pizza 7,623 1,613,942 eBay 440,642 b 15,114,021 Expedia 127,961 a 18,398,233 Foot Locker 30,885 1,834,878 GameStop, Cl. A 27,365 a 605,861 Gap 27,175 611,438 Genuine Parts 13,935 1,290,660 L Brands 16,100 830,760 Liberty Expedia Holdings, Cl. A 9,106 b 475,060 Liberty Interactive Corp. QVC Group, Cl. A 67,655 b 1,587,186 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.9% (continued) Shares Value ($) Retailing - 5.4% (continued) Liberty Ventures, Ser. A 12,684 b 683,541 LKQ 426,911 b 13,443,427 Macy's 52,050 1,223,175 Murphy USA 14,322 a,b 974,326 Nordstrom 39,400 a 1,646,920 O'Reilly Automotive 39,379 b 9,532,868 Pool 22,031 2,624,553 Ross Stores 209,440 13,387,405 Signet Jewelers 13,251 a 637,373 Staples 122,410 1,111,483 Tiffany & Co. 16,960 1,474,842 Tractor Supply 73,099 4,031,410 TripAdvisor 18,565 a,b 714,938 Ulta Beauty 36,883 b 11,243,414 Williams-Sonoma 191,364 a 9,311,772 Semiconductors & Semiconductor Equipment - 3.4% Analog Devices 30,871 2,647,497 Applied Materials 37,675 1,728,529 Broadcom 7,809 1,870,099 Cypress Semiconductor 72,365 a 1,012,386 KLA-Tencor 18,510 1,925,040 Lam Research 21,200 3,289,604 Marvell Technology Group 212,679 3,666,586 Maxim Integrated Products 266,941 12,759,780 Mellanox Technologies 130,643 a,b 6,205,542 Microchip Technology 25,294 a 2,106,990 Micron Technology 122,435 b 3,767,325 Microsemi 106,898 b 5,249,761 NVIDIA 81,262 11,730,170 ON Semiconductor 235,910 b 3,651,887 Qorvo 23,885 a,b 1,861,836 Skyworks Solutions 151,169 16,088,917 Teradyne 312,101 11,095,191 United Microelectronics, ADR 797,231 a 1,642,296 Xilinx 32,320 2,156,067 Software & Services - 13.7% Activision Blizzard 231,412 13,556,115 Akamai Technologies 27,945 b 1,317,607 Common Stocks - 98.9% (continued) Shares Value ($) Software & Services - 13.7% (continued) Alliance Data Systems 8,320 2,006,202 Amdocs 137,489 8,906,537 ANSYS 112,082 b 14,159,319 Autodesk 28,790 b 3,217,858 Booz Allen Hamilton Holdings 307,619 12,132,493 Broadridge Financial Solutions 183,027 13,889,919 CA 31,425 998,372 CDK Global 14,640 899,774 CDW 3,555 213,940 Citrix Systems 15,845 b 1,307,846 Cognizant Technology Solutions, Cl. A 130,425 8,726,737 CommerceHub, Ser. A 2,554 b 43,469 CommerceHub, Ser. C 4,948 b 85,007 Conduent 41,544 681,737 CoreLogic 21,925 b 949,353 CoStar Group 50,633 a,b 13,244,074 CSRA 22,595 681,465 DXC Technology 103,115 7,993,475 Electronic Arts 46,965 b 5,322,543 Fidelity National Information Services 295,496 25,374,242 First Data, Cl. A 1,113,502 b 19,074,289 Fiserv 98,227 b 12,305,879 FleetCor Technologies 4,984 b 719,141 Gartner 76,916 b 9,199,154 Global Payments 29,990 2,747,384 HubSpot 162,811 b 11,738,673 IAC/InterActiveCorp 73,491 b 7,815,033 Intuit 139,075 19,559,508 j2 Global 44,878 a 3,797,576 Jack Henry & Associates 24,220 2,572,406 Leidos Holdings 52,371 2,909,733 LogMeIn 2,060 228,660 Manhattan Associates 100,127 b 4,689,949 MAXIMUS 56,145 a 3,485,482 NetEase, ADR 14,290 4,069,506 New Relic 200,241 b 8,744,524 Nuance Communications 561,600 b 10,395,216 Paychex 94,906 5,621,282 Proofpoint 36,106 a,b 3,105,116 Red Hat 90,160 b 8,075,631 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.9% (continued) Shares Value ($) Software & Services - 13.7% (continued) Sabre 39,510 886,209 Science Applications International 85,368 6,487,114 ServiceNow 141,457 b 14,803,475 Shopify, Cl. A 166,789 b 15,321,238 Splunk 93,996 b 5,756,315 Square, Cl. A 648,727 b 14,914,234 SS&C Technologies Holdings 336,257 a 12,636,538 Symantec 60,505 1,833,907 Tableau Software, Cl. A 13,962 b 865,784 Total System Services 37,190 2,214,665 Twilio, Cl. A 380,241 a 9,243,659 Twitter 82,520 a,b 1,511,766 Tyler Technologies 38,606 a,b 6,596,993 Ultimate Software Group 22,475 a,b 4,961,131 VeriSign 22,480 a,b 2,026,797 Western Union 64,740 1,231,355 Workday, Cl. A 13,895 b 1,389,222 Technology Hardware & Equipment - 5.8% 3D Systems 30,440 a,b 622,498 Amphenol, Cl. A 302,578 22,572,319 ARRIS International 20,425 b 572,717 Arrow Electronics 99,362 b 7,510,774 Brocade Communications Systems 94,935 1,199,029 Ciena 378,503 a,b 8,887,250 Cognex 7,835 716,981 CommScope Holding 80,751 b 2,986,979 EchoStar, Cl. A 15,595 b 920,885 F5 Networks 12,730 b 1,631,095 Fitbit, Cl. A 58,610 a,b 306,530 Flex 370,512 b 6,395,037 FLIR Systems 531,728 20,147,174 Harris 94,230 10,568,837 Hewlett Packard Enterprise 421,037 7,919,706 Jabil Circuit 89,261 a 2,670,689 Juniper Networks 55,900 1,639,547 Keysight Technologies 327,405 b 12,650,929 Motorola Solutions 25,235 2,108,889 National Instruments 63,223 a 2,411,957 NCR 23,450 b 903,529 Common Stocks - 98.9% (continued) Shares Value ($) Technology Hardware & Equipment - 5.8% (continued) NetApp 26,220 1,061,648 Palo Alto Networks 12,380 a,b 1,468,144 Teradata 399,838 a,b 10,899,584 Trimble 341,861 b 12,320,670 Viavi Solutions 858,145 b 9,636,968 Western Digital 62,597 5,637,486 Xerox 117,500 830,725 Zebra Technologies, Cl. A 33,825 b 3,529,300 Telecommunication Services - .4% CenturyLink 71,935 a 1,794,778 Level 3 Communications 35,662 b 2,122,602 Sprint 116,415 a,b 988,363 TE Connectivity 65,215 5,142,203 Telephone & Data Systems 29,200 a 833,076 Zayo Group Holdings 28,265 b 909,002 Transportation - 1.7% American Airlines Group 55,700 a 2,696,437 CH Robinson Worldwide 25,380 a 1,700,714 Copa Holdings, Cl. A 8,535 964,796 Delta Air Lines 49,768 2,445,102 Expeditors International of Washington 28,005 1,494,907 Genesee & Wyoming, Cl. A 6,105 a,b 399,878 Hertz Global Holdings 107,719 a,b 1,099,811 J.B. Hunt Transport Services 164,177 14,017,432 JetBlue Airways 48,500 b 1,087,370 Kansas City Southern 18,870 1,796,424 Landstar System 15,410 1,287,506 Macquarie Infrastructure 11,345 883,776 Norfolk Southern 17,160 2,128,355 Southwest Airlines 27,785 1,669,601 Spirit Airlines 14,530 b 771,543 Swift Transportation 287,132 b 6,876,811 United Continental Holdings 66,969 b 5,335,420 Utilities - 3.4% AES 148,880 1,738,918 Alliant Energy 89,613 3,716,251 Ameren 53,545 3,038,679 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.9% (continued) Shares Value ($) Utilities - 3.4% (continued) American Electric Power 93,301 6,697,146 American Water Works 27,465 2,147,214 Aqua America 52,070 a 1,702,168 Atmos Energy 13,595 1,132,599 Calpine 620,596 a,b 7,974,659 CenterPoint Energy 32,965 943,129 CMS Energy 57,200 2,711,852 Consolidated Edison 22,755 1,883,886 DTE Energy 22,480 2,462,010 Edison International 133,969 10,927,851 Entergy 25,085 1,983,220 Eversource Energy 56,275 3,492,989 First Solar 16,565 a,b 637,918 Great Plains Energy 48,662 1,398,059 National Fuel Gas 8,530 a 484,163 NiSource 104,185 2,716,103 NRG Energy 65,635 1,054,098 OGE Energy 31,455 1,120,742 PG&E 93,287 6,378,965 Pinnacle West Capital 86,654 7,655,881 Portland General Electric 71,132 3,367,389 PPL 83,210 3,320,911 Public Service Enterprise Group 47,975 2,154,557 SCANA 32,040 2,185,128 Sempra Energy 22,455 2,615,783 Vectren 34,775 a 2,133,099 WEC Energy Group 22,830 1,432,811 Westar Energy 18,415 975,074 Xcel Energy 67,480 3,232,967 Total Common Stocks (cost $2,023,294,408) Master Limited Partnerships - .1% Diversified Financials - .1% Blackstone Group LP (cost $1,602,921) 78,930 Number of Rights - .0% Rights Value ($) Food & Staples Retailing - .0% Safeway CVRCasa Ley 30,090 b 0 Safeway CVRPDC 30,090 b 0 Number of Rights - .0% (continued) Rights Value ($) Health Care Equipment & Services - .0% Community Health Systems (cost $2,051) 33,320 b Total Rights (cost $2,051) Other Investment - 1.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $33,505,783) 33,505,783 d Investment of Cash Collateral for Securities Loaned - 3.2% Registered Investment Company; Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares (cost $88,740,343) 88,740,343 d Total Investments (cost $2,147,145,506) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR—American Depository Receipt ETF—Exchange-Traded Fund LP—Limited Partnership a Security, or portion thereof, on loan. At May 31, 2017, the value of the fund’s securities on loan was $215,828,085 and the value of the collateral held by the fund was $221,269,372, consisting of cash collateral of $88,740,343 and U.S. Government & Agency securities valued at $132,529,029. b Non-income producing security. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Software & Services 13.7 Capital Goods 10.9 Diversified Financials 8.6 Health Care Equipment & Services 8.6 Technology Hardware & Equipment 5.8 Retailing 5.4 Real Estate 4.9 Materials 4.7 Money Market Investments 4.4 Banks 4.4 Energy 4.0 Pharmaceuticals, Biotechnology & Life Sciences 3.6 Insurance 3.6 Utilities 3.4 Semiconductors & Semiconductor Equipment 3.4 Food, Beverage & Tobacco 2.5 Consumer Durables & Apparel 2.3 Commercial & Professional Services 1.9 Media 1.8 Transportation 1.7 Consumer Services 1.1 Automobiles & Components .8 Household & Personal Products .5 Food & Staples Retailing .5 Exchange-Traded Funds .5 Telecommunication Services .4 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS BNY Mellon Mid Cap Multi-Strategy Fund May 31, 2017 (Unaudited) The following is a summary of the inputs used as of May 31, 2017 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 2,684,211,420 - - Equity Securities— Foreign Common Stocks † 41,143,666 - - Exchange-Traded Funds 13,161,567 - - Master Limited Partnerships † 2,595,218 - - Registered Investment Companies 122,246,126 - - Rights † 300 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At May 31, 2017, accumulated net unrealized appreciation on investments was $716,212,791, consisting of $752,975,090 gross unrealized appreciation and $36,762,299 gross unrealized depreciation. At May 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Municipal Opportunities Fund May 31, 2017 (Unaudited) Coupon Maturity Principal Bonds and Notes - .5% Rate (%) Date Amount ($) Value ($) Health Care - .2% Northwell Healthcare, Scd. Notes 3.98 11/1/46 2,000,000 Industrials - .3% California Institute of Technology, Sr. Unscd. Bonds 4.28 9/1/16 5,000,000 Total Bonds and Notes (cost $7,000,000) Long-Term Municipal Investments - % Alabama - 1.6% Jefferson County, Limited Obligation School Warrants (Insured; Assured Guaranty Municipal Corp.) 5.25 1/1/18 5,000,000 5,015,950 Jefferson County, Subordinate Lien Sewer Revenue Warrants 6.00 10/1/42 7,000,000 8,134,560 Lower Alabama Gas District, Gas Project Revenue 5.00 9/1/46 5,170,000 6,461,311 Tuscaloosa Public Educational Building Authority, Student Housing Revenue (Ridgecrest Student Housing, LLC University of Alabama Ridgecrest Residential Project) (Insured; Assured Guaranty Corp.) (Prerefunded) 6.75 7/1/18 1,100,000 a 1,170,202 Arizona - .9% Arizona Board of Regents, Arizona State University System Revenue (Polytechnic Campus Project) (Prerefunded) 6.00 7/1/18 750,000 a 790,215 Arizona Health Facilities Authority, HR (Phoenix Children's Hospital) 5.00 2/1/42 6,000,000 6,445,620 Salt River Project Agricultural Improvement and Power District, Salt River Project Electric System Revenue 5.00 1/1/38 1,130,000 1,343,943 University Medical Center Corporation, HR (Prerefunded) 6.00 7/1/21 2,500,000 a 2,982,275 California - 16.0% Alameda Corridor Transportation Authority, Second Subordinate Lien Revenue 5.00 10/1/35 2,500,000 2,864,850 Alameda Corridor Transportation Authority, Second Subordinate Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 4.00 10/1/35 1,500,000 1,576,305 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 96.4% (continued) Rate (%) Date Amount ($) Value ($) California - 16.0% (continued) Alameda Corridor Transportation Authority, Second Subordinate Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 3.13 10/1/36 2,500,000 2,372,075 Alameda Corridor Transportation Authority, Second Subordinate Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/36 1,000,000 1,155,550 Alameda Corridor Transportation Authority, Second Subordinate Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 4.00 10/1/37 1,000,000 1,042,720 Alameda Corridor Transportation Authority, Second Subordinate Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/37 1,325,000 1,528,785 Anaheim Public Financing Authority, LR (Anaheim Convention Center Expansion Project) 5.00 5/1/46 2,000,000 2,270,860 California, GO (Various Purpose) 5.50 3/1/40 7,950,000 8,839,843 California, GO (Various Purpose) 5.00 9/1/46 4,430,000 5,195,548 California Education Facilities Authority, Revenue (Loma Linda University) 5.00 4/1/42 2,000,000 2,281,640 California Education Facilities Authority, Revenue (Loma Linda University) 5.00 4/1/47 2,500,000 2,838,575 California Health Facilities Financing Authority, Revenue (Children's Hospital) 5.00 8/15/47 1,000,000 1,131,100 California Health Facilities Financing Authority, Revenue (Kaiser Permanente) 4.00 11/1/44 17,000,000 17,600,950 California Health Facilities Financing Authority, Revenue (Providence Health and Services) (Prerefunded) 6.50 10/1/18 10,000 a 10,759 California Health Facilities Financing Authority, Revenue (Saint Joseph Health System) 5.00 7/1/37 2,270,000 2,584,259 California Infrastructure and Economic Development Bank, Revenue (The J. David Gladstone Institutes Project) 5.25 10/1/34 900,000 1,017,711 California Municipal Finance Authority, Revenue (Community Medical Centers) 5.00 2/1/42 1,000,000 1,130,840 California Municipal Finance Authority, Revenue (Community Medical Centers) 5.00 2/1/47 1,000,000 1,125,550 California Municipal Finance Authority, Revenue (Emerson College Issue) 6.00 1/1/42 6,000,000 6,903,900 California Municipal Finance Authority, Revenue (NorthBay Healthcare Group) 5.25 11/1/41 1,200,000 1,364,100 California Municipal Finance Authority, Revenue (NorthBay Healthcare Group) 5.00 11/1/47 2,000,000 2,199,660 California Municipal Finance Authority, Revenue (NorthBay Healthcare Group) 5.25 11/1/47 700,000 788,403 Long-Term Municipal Investments - Coupon Maturity Principal 96.4% (continued) Rate (%) Date Amount ($) Value ($) California - 16.0% (continued) California Municipal Finance Authority, Revenue (Southwestern Law School) 6.50 11/1/31 300,000 355,461 California Municipal Finance Authority, Student Housing Revenue (Bowles Hall Foundation) 5.00 6/1/35 600,000 649,956 California Municipal Finance Authority, Student Housing Revenue (Bowles Hall Foundation) 5.00 6/1/50 2,750,000 2,933,975 California Pollution Control Financing Authority, Water Furnishing Revenue (San Diego County Water Authority Desalination Project Pipeline) 5.00 11/21/45 6,000,000 b 6,011,520 California State Public Works Board, LR (Judicial Council of California) (Various Judicial Council Projects) 5.00 12/1/31 2,000,000 2,282,900 California State University Trustees, Systemwide Revenue 4.00 11/1/45 500,000 522,900 California Statewide Communities Development Authority, Mortgage Revenue (Methodist Hospital of Southern California Project) (Collateralized; FHA) (Prerefunded) 6.75 8/1/19 2,230,000 a 2,507,880 California Statewide Communities Development Authority, PCR (Southern California Edison Company) 2.63 12/1/23 3,000,000 3,121,320 California Statewide Communities Development Authority, Revenue (Loma Linda University Medical Center) 5.00 12/1/36 2,500,000 b 2,718,925 California Statewide Communities Development Authority, Revenue (Loma Linda University Medical Center) 5.00 12/1/41 2,500,000 b 2,709,025 California Statewide Communities Development Authority, Revenue (Loma Linda University Medical Center) 5.25 12/1/44 2,000,000 2,172,760 California Statewide Communities Development Authority, Revenue (Loma Linda University Medical Center) 5.00 12/1/46 3,500,000 b 3,783,780 California Statewide Communities Development Authority, Revenue (Sutter Health) 6.00 8/15/42 6,000,000 6,853,920 California Statewide Communities Development Authority, Revenue (University of California, Irvine East Campus Apartments) 5.00 5/15/40 3,000,000 3,367,860 California Statewide Communities Development Authority, Student Housing Revenue (University of California, Irvine East Campus Apartments, Phase 1 Refunding- CHF - Irvine, L.L.C.) 5.38 5/15/38 1,900,000 2,113,199 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 96.4% (continued) Rate (%) Date Amount ($) Value ($) California - 16.0% (continued) Capistrano Unified School District Community Facilities District Number 90-2, Special Tax Bonds (Improvement Area Number 2002-1) (Insured; Assured Guaranty Municipal Corp.) 5.00 9/1/32 4,000,000 4,590,120 Galt Redevelopment Agency, Tax Allocation Revenue (Galt Redevelopment Project) 7.38 9/1/33 2,000,000 2,396,940 Golden State Tobacco Securitization Corporation, Revenue 5.00 6/1/27 3,000,000 3,633,660 Golden State Tobacco Securitization Corporation, Revenue 5.00 6/1/28 3,000,000 3,595,110 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/29 3,000,000 3,563,820 Grant Joint Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/29 2,080,000 c 1,423,635 Grant Joint Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 2/1/33 4,380,000 c 2,492,921 Irvine Reassessment District Number 12-1, Limited Obligation Improvement Bonds 4.00 9/2/29 1,000,000 1,060,870 Long Beach, Marina Revenue (Alamitos Bay Marina Project) 5.00 5/15/40 2,500,000 2,754,750 Long Beach, Marina Revenue (Alamitos Bay Marina Project) 5.00 5/15/45 2,000,000 2,195,080 Los Angeles County Public Works Financing Authority, LR (Multiple Capital Projects) 5.00 12/1/34 1,000,000 1,170,750 Los Angeles County Public Works Financing Authority, LR (Multiple Capital Projects) 5.00 12/1/39 1,000,000 1,155,210 New Haven Unified School District, GO (Insured; Assured Guaranty Corp.) 0.00 8/1/32 2,500,000 c 1,486,325 Northern California Gas Authority Number 1, Gas Project Revenue 1.49 7/1/27 660,000 616,598 Palomar Health, Revenue 5.00 11/1/39 1,000,000 1,090,080 Riverside County Transportation Commission, Sales Tax Revenue 5.25 6/1/30 2,000,000 2,383,980 Riverside County Transportation Commission, Sales Tax Revenue 5.25 6/1/31 2,000,000 2,374,500 Riverside County Transportation Commission, Sales Tax Revenue 5.25 6/1/33 3,500,000 4,129,300 Riverside County Transportation Commission, Senior Lien Toll Revenue 5.75 6/1/44 2,000,000 2,272,920 Long-Term Municipal Investments - Coupon Maturity Principal 96.4% (continued) Rate (%) Date Amount ($) Value ($) California - 16.0% (continued) Riverside County Transportation Commission, Senior Lien Toll Revenue 5.75 6/1/48 5,000,000 5,675,850 San Diego Unified School District, GO 0.00 7/1/25 4,000,000 c 3,351,680 San Diego Unified School District, GO (Dedicated Unlimited Ad Valorem Property Tax Bonds) 4.00 7/1/35 2,205,000 2,370,375 San Francisco City and County Redevelopment Agency Community Facilities District Number 6, Special Tax Revenue (Mission Bay South Public Improvements) 0.00 8/1/38 2,000,000 c 650,260 San Francisco City and County Redevelopment Agency Community Facilities District Number 6, Special Tax Revenue (Mission Bay South Public Improvements) 0.00 8/1/43 7,835,000 c 1,881,497 San Francisco City and County Redevelopment Financing Authority, Tax Allocation Revenue (San Francisco Redevelopment Projects) 6.63 8/1/41 1,250,000 1,461,213 San Joaquin Hills Transportation Corridor Agency, Senior Lien Toll Road Revenue 5.00 1/15/50 5,000,000 5,496,000 San Jose Airport, Revenue 5.00 3/1/47 1,500,000 1,719,120 South Bayside Waste Management Authority, Solid Waste Enterprise Revenue (Shoreway Environmental Center) 6.00 9/1/36 1,000,000 1,101,040 Tender Option Bond Trust Receipts (Series 2016-XM0427) Non-recourse, (Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport)) 5.25 5/15/18 10,000,000 b,d 11,244,900 University of California Regents, Limited Project Revenue 5.00 5/15/37 14,605,000 16,721,995 Colorado - .1% City and County of Denver, Airport System Revenue (Insured: Assured Guaranty Corp. and National Public Finance Guarantee Corp.) 5.25 11/15/19 1,000,000 1,019,320 Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 6.00 10/1/23 500,000 530,025 Delaware - .6% Tender Option Bond Trust Receipts (Series 2016-XM0431) Non-recourse, University of Delaware, Revenue) 5.00 5/1/21 6,120,000 b,d District of Columbia - 2.3% District of Columbia, GO 5.00 6/1/37 9,030,000 10,813,244 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 96.4% (continued) Rate (%) Date Amount ($) Value ($) District of Columbia - 2.3% (continued) District of Columbia, Revenue (Friendship Public Charter School, Inc. Issue) 5.00 6/1/32 3,500,000 3,723,405 District of Columbia, Revenue (Knowledge is Power Program, District of Columbia Issue) 6.00 7/1/33 1,100,000 1,292,357 District of Columbia, Revenue (Knowledge is Power Program, District of Columbia Issue) 6.00 7/1/43 1,700,000 1,975,638 District of Columbia, Revenue (Knowledge is Power Program, District of Columbia Issue) 6.00 7/1/48 1,450,000 1,680,738 Metropolitan Washington Airports Authority, Dulles Toll Road Revenue (Dulles Metrorail and Capital Improvement Projects) (Insured; Assured Guaranty Corp.) 0.00 10/1/36 6,275,000 c 2,950,505 Metropolitan Washington Airports Authority, Dulles Toll Road Revenue (Dulles Metrorail and Capital Improvement Projects) (Insured; Assured Guaranty Corp.) 0.00 10/1/39 17,560,000 c 7,218,740 Florida - 3.9% Brevard County Health Facilities Authority, Health Facilities Revenue (Health First, Inc. Project) (Prerefunded) 7.00 4/1/19 1,675,000 a 1,859,367 Collier County Health Facilities Authority, Residential Care Facility Revenue (The Moorings Inc.) 5.00 5/1/45 2,500,000 2,775,525 Higher Educational Facilities Financing Authority, Revenue (The University of Tampa Project) 5.25 4/1/42 1,100,000 1,207,943 Jacksonville, Better Jacksonville Sales Tax Revenue 5.00 10/1/30 750,000 851,880 Miami Beach Redevelopment Agency, Tax Increment Revenue (City Center/Historic Convention Village) (Insured; Assured Guaranty Municipal Corp.) 5.00 2/1/40 7,545,000 8,557,614 Miami-Dade County, Aviation Revenue (Miami International Airport) 5.50 10/1/41 1,200,000 1,333,920 Miami-Dade County, Seaport Revenue 5.50 10/1/42 14,145,000 16,606,796 Miami-Dade County Expressway Authority, Toll System Revenue 5.00 7/1/40 1,050,000 1,150,664 Miami-Dade County Health Facilities Authority, Hospital Revenue (Nicklaus Childrens Hospital) 4.00 8/1/42 2,650,000 2,734,906 Long-Term Municipal Investments - Coupon Maturity Principal 96.4% (continued) Rate (%) Date Amount ($) Value ($) Florida - 3.9% (continued) Miami-Dade County Health Facilities Authority, Hospital Revenue (Nicklaus Childrens Hospital) 5.00 8/1/42 4,000,000 4,560,840 Miami-Dade County Health Facilities Authority, Hospital Revenue (Nicklaus Childrens Hospital) 5.00 8/1/47 1,125,000 1,276,324 Orange County Health Facilities Authority, HR (Orlando Health, Inc.) 5.00 10/1/42 5,000,000 5,425,500 Sarasota County Public Hospital District, HR (Sarasota Memorial Hospital Project) 5.63 7/1/39 2,000,000 2,139,120 Georgia - .9% Atlanta Development Authority, Senior Lien Revenue (New Downtown Atlanta Stadium Project) 5.25 7/1/44 1,500,000 1,745,295 Atlanta Water and Wastewater, Revenue 5.00 11/1/38 5,000,000 5,972,800 Burke County Development Authority, PCR (Oglethorpe Power Corporation Vogtle Project) 7.00 1/1/23 1,000,000 1,032,820 Gainesville and Hall County Development Authority, Retirement Community Revenue (ACTS Retirement - Life Communities, Inc. Obligated Group) 5.00 11/15/33 2,225,000 2,543,664 Hawaii - 3.1% Hawaii Department of Budget and Finance, Special Purpose Revenue (Hawaiian Electric Company, Inc. and Subsidiary Projects) 6.50 7/1/39 6,000,000 6,496,200 Hawaii Department of Budget and Finance, Special Purpose Revenue (The Queen's Health Systems) 5.00 7/1/35 7,000,000 8,046,850 Hawaii Department of Budget and Finance, Special Purpose Senior Living Revenue (Kahala Nui) 5.13 11/15/32 1,000,000 1,104,600 Hawaii Department of Budget and Finance, Special Purpose Senior Living Revenue (Kahala Nui) 5.25 11/15/37 1,000,000 1,100,280 Tender Option Bond Trust Receipts (Series 2016-XM0429) Non-recourse, (Hawaii, GO) 5.00 12/1/19 20,000,000 b,d 23,348,807 Idaho - .3% Idaho Health Facilities Authority, Revenue (Trinity Health Credit Group) 5.00 12/1/32 3,900,000 Illinois - 9.2% Chicago, Customer Facility Charge Senior Lien Revenue (Chicago O'Hare International Airport) (Insured; Assured Guaranty Municipal Corp.) 5.50 1/1/43 4,000,000 4,528,040 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 96.4% (continued) Rate (%) Date Amount ($) Value ($) Illinois - 9.2% (continued) Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/31 15,000,000 17,328,900 Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/41 6,800,000 7,744,996 Chicago, General Airport Third Lien Revenue (Chicago O'Hare International Airport) 5.75 1/1/39 2,500,000 2,827,200 Chicago, General Airport Third Lien Revenue (Chicago O'Hare International Airport) (Prerefunded) 6.50 1/1/21 5,000,000 a 5,961,650 Chicago, GO 5.50 1/1/40 5,000,000 5,049,100 Chicago, GO 5.50 1/1/42 1,250,000 1,262,275 Chicago, GO 5.50 1/1/42 1,750,000 1,767,185 Chicago, GO 7.75 1/1/42 7,350,000 7,567,339 Chicago, GO (Project and Refunding Series) 5.00 1/1/35 5,000,000 4,846,250 Chicago Board of Education, Dedicated Capital Improvement Tax Bonds 6.00 4/1/46 1,500,000 1,585,425 Chicago Board of Education, GO (Dedicated Revenues) 5.00 12/1/21 3,090,000 2,803,773 Chicago Board of Education, GO (Dedicated Revenues) 6.50 12/1/46 4,500,000 4,266,270 Chicago Board of Education, Unlimited Tax GO (Dedicated Alternate Revenues) 5.25 12/1/39 8,500,000 7,043,780 Chicago Board of Education, Unlimited Tax GO (Dedicated Revenues) 7.00 12/1/44 2,500,000 2,472,050 Chicago Transit Authority, Second Lien Sales Tax Receipts Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 12/1/51 9,000,000 9,952,830 Illinois, GO 5.50 7/1/33 2,500,000 2,619,450 Illinois, GO 5.50 7/1/38 2,500,000 2,631,650 Illinois, GO 5.00 2/1/39 5,000,000 5,047,650 Illinois Finance Authority, Revenue (Benedictine University Project) 6.25 10/1/33 2,760,000 3,054,409 Illinois Finance Authority, Revenue (Franciscan Communities, Inc.) 5.25 5/15/47 4,250,000 4,318,255 Illinois Finance Authority, Revenue (Lutheran Home and Services Obligated Group) 5.63 5/15/42 3,000,000 3,136,830 Illinois Finance Authority, Revenue (Rehabilitation Institute of Chicago) 5.50 7/1/28 1,560,000 1,806,340 Long-Term Municipal Investments - Coupon Maturity Principal 96.4% (continued) Rate (%) Date Amount ($) Value ($) Illinois - 9.2% (continued) Illinois Finance Authority, Revenue (Rehabilitation Institute of Chicago) 6.50 7/1/34 2,140,000 2,249,290 Illinois Finance Authority, Revenue (Rehabilitation Institute of Chicago) 6.00 7/1/43 5,000,000 5,801,150 Illinois Finance Authority, Revenue (The Art Institute of Chicago) (Prerefunded) 6.00 3/1/19 1,000,000 a 1,088,530 Indiana - .8% Allen County, EDR (StoryPoint Fort Wayne Project) 6.75 1/15/43 750,000 b 778,110 Allen County, EDR (StoryPoint Fort Wayne Project) 6.88 1/15/52 1,250,000 b 1,296,675 Indiana Finance Authority, Lease Appropriation Revenue (Stadium Project) 5.25 2/1/35 5,000,000 5,916,600 Indiana Finance Authority, Private Activity Revenue (I-69 Section 5 Project) 5.25 9/1/40 2,000,000 2,113,180 Kentucky - .3% Kentucky Public Transportation Infrastructure Authority, First Tier Toll Revenue (Downtown Crossing Project) 5.75 7/1/49 3,000,000 3,351,630 Kentucky State Property and Buildings Commission, Revenue (Project Number 90) 5.38 11/1/23 165,000 174,983 Louisiana - 1.2% Jefferson Parish Hospital Service District Number 2, HR (East Jefferson General Hospital) 6.25 7/1/31 5,000,000 5,487,850 Louisiana Public Facilities Authority, Revenue (CHRISTUS Health Obligated Group) 6.00 7/1/29 1,000,000 1,096,830 Louisiana Public Facilities Authority, Revenue (Loyola University Project) 0/5.25 10/1/23 7,500,000 e 5,931,600 New Orleans, Water Revenue 5.00 12/1/34 500,000 571,405 New Orleans Aviation Board, Revenue (Insured; Assured Guaranty Corp.) 6.00 1/1/19 2,000,000 a 2,159,980 Maine - .7% Maine Health and Higher Educational Facilities Authority, Revenue (MaineGeneral Medical Center Issue) 6.00 7/1/26 825,000 901,007 Maine Health and Higher Educational Facilities Authority, Revenue (MaineGeneral Medical Center Issue) 6.75 7/1/41 2,725,000 2,993,303 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 96.4% (continued) Rate (%) Date Amount ($) Value ($) Maine - .7% (continued) Maine Health and Higher Educational Facilities Authority, Revenue (MaineGeneral Medical Center Issue) 7.00 7/1/41 4,240,000 4,696,945 Maryland - 2.5% Baltimore Convention Center Hotel, Revenue (Convention Center Hotel Project) 5.00 9/1/42 1,500,000 1,681,830 Baltimore Convention Center Hotel, Revenue (Convention Center Hotel Project) 5.00 9/1/46 2,000,000 2,233,380 Maryland, GO (State and Local Facilities Loan) 4.00 3/15/25 20,000,000 21,565,200 Maryland Economic Development Corporation, EDR (Terminal Project) 5.75 6/1/35 3,500,000 3,772,615 Maryland Health and Higher Educational Facilities Authority, Revenue (Anne Arundel Health System Issue) (Prerefunded) 6.75 7/1/19 2,000,000 a 2,237,820 Maryland Health and Higher Educational Facilities Authority, Revenue (University of Maryland Medical System Issue) (Prerefunded) 5.13 7/1/19 250,000 a 271,425 Massachusetts - 5.7% Massachusetts Development Finance Agency, HR (Cape Cod Healthcare Obligated Group Issue) 5.25 11/15/41 4,370,000 4,945,835 Massachusetts Development Finance Agency, Revenue (Bentley University Issue) 5.00 7/1/40 5,500,000 6,321,645 Massachusetts Development Finance Agency, Revenue (Berklee College of Music Issue) 5.00 10/1/39 5,000,000 5,799,750 Massachusetts Development Finance Agency, Revenue (Dana-Farber Cancer Institute Issue) 5.00 12/1/41 3,500,000 4,031,160 Massachusetts Development Finance Agency, Revenue (Emerson College Issue) 5.25 1/1/42 5,500,000 6,301,845 Massachusetts Development Finance Agency, Revenue (Emmanuel College Issue) (Green Bonds) 5.00 10/1/43 4,260,000 4,746,875 Massachusetts Development Finance Agency, Revenue (Emmanuel College Issue) (Green Bonds) 4.00 10/1/46 3,000,000 3,032,520 Massachusetts Development Finance Agency, Revenue (SABIS International Charter School Issue) 5.00 4/15/40 1,500,000 1,610,475 Long-Term Municipal Investments - Coupon Maturity Principal 96.4% (continued) Rate (%) Date Amount ($) Value ($) Massachusetts - 5.7% (continued) Massachusetts Development Finance Agency, Revenue (Simmons College Issue) 5.00 10/1/36 2,115,000 2,361,926 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 7.25 1/1/32 3,090,000 3,631,801 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 6.75 1/1/36 1,165,000 1,337,548 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 6.88 1/1/41 1,000,000 1,150,150 Massachusetts Development Finance Agency, Revenue (Wentworth Institute of Technology Issue) 5.00 10/1/46 2,015,000 2,240,217 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) (Prerefunded) 7.50 10/1/18 205,000 a 222,716 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) (Prerefunded) 7.50 10/1/18 295,000 a 320,494 Massachusetts Water Pollution Abatement Trust, Water Pollution Abatement Revenue (MWRA Program) 5.75 8/1/29 50,000 50,194 Tender Option Bond Trust Receipts (Series 2016-XM0428) Non-recourse, (Massachusetts, GO (Consolidated Loan)) 5.00 4/1/19 15,000,000 b,d 17,199,000 Tender Option Bond Trust Receipts (Series 2016-XM0430) Non-recourse, (Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue) 5.00 8/15/20 6,670,000 b,d 8,378,587 Michigan - 1.1% Michigan Building Authority, Revenue (Facilities Program) 5.38 10/15/41 3,000,000 3,404,160 Michigan Finance Authority, HR (Beaumont Health Credit Group) 5.00 8/1/32 2,000,000 2,278,260 Michigan Finance Authority, HR (Trinity Health Credit Group) 5.00 12/1/38 6,475,000 7,263,784 Michigan Finance Authority, Local Government Loan Program Revenue (School District of the City of Detroit State Qualified Unlimited Tax GO Local Project Bonds) 5.00 5/1/25 1,250,000 1,491,363 Minnesota - 2.4% Tender Option Bond Trust Receipts (Series 2016-XM0425) Non-recourse, (Minnesota, GO (Various Purpose)) 5.00 8/1/18 17,125,000 b,d 19,222,226 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 96.4% (continued) Rate (%) Date Amount ($) Value ($) Minnesota - 2.4% (continued) Tender Option Bond Trust Receipts (Series 2016-XM0426) Non-recourse, (Minnesota, GO (Various Purpose)) 5.00 8/1/18 10,000,000 b,d 11,244,700 Mississippi - .3% Mississippi Development Bank, Special Obligation Revenue (Jackson, Water and Sewer System Revenue Bond Project) (Insured; Assured Guaranty Municipal Corp.) 6.88 12/1/40 1,625,000 2,090,627 Warren County, Gulf Opportunity Zone Revenue (International Paper Company Projects) 5.80 5/1/34 1,500,000 1,663,620 New Hampshire - .9% New Hampshire Business Finance Authority, PCR (Public Service Company of New Hampshire Project) (Insured; National Public Finance Guarantee Corp.) 1.44 5/1/21 12,250,000 New Jersey - 2.8% New Jersey, COP (Equipment Lease Purchase Agreement) (Prerefunded) 5.25 6/15/19 1,000,000 a 1,085,650 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.00 6/15/26 2,500,000 2,708,975 New Jersey Economic Development Authority, Private Activity Revenue (The Goethals Bridge Replacement Project) 5.13 1/1/34 5,325,000 5,795,410 New Jersey Economic Development Authority, Private Activity Revenue (The Goethals Bridge Replacement Project) 5.38 1/1/43 5,500,000 6,167,095 New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 6/15/29 13,000,000 14,707,550 New Jersey Health Care Facilities Financing Authority, Revenue (Saint Peter's University Hospital Obligated Group Issue) 6.25 7/1/35 1,500,000 1,617,720 New Jersey Transportation Trust Fund Authority, Federal Highway Reimbursement Revenue Notes 5.00 6/15/30 1,500,000 1,616,475 New Jersey Transportation Trust Fund Authority, Federal Highway Reimbursement Revenue Notes 5.00 6/15/31 3,000,000 3,072,990 Long-Term Municipal Investments - Coupon Maturity Principal 96.4% (continued) Rate (%) Date Amount ($) Value ($) New York - 9.8% Brooklyn Arena Local Development Corporation, PILOT Revenue (Barclays Center Project) (Prerefunded) 6.00 1/15/20 9,500,000 a 10,725,595 Brooklyn Arena Local Development Corporation, PILOT Revenue (Barclays Center Project) (Prerefunded) 6.25 1/15/20 6,000,000 a 6,812,760 Hudson Yards Infrastructure Corporation, Hudson Yards Senior Revenue 5.75 2/15/47 5,000,000 5,702,600 Hudson Yards Infrastructure Corporation Second Indenture, Revenue 4.00 2/15/44 9,000,000 9,503,910 Metropolitan Transportation Authority, Dedicated Tax Fund (Climate Board Certified Green Bond) 5.25 11/15/57 5,000,000 5,982,550 Metropolitan Transportation Authority, Transportation Revenue 6.50 11/15/28 140,000 151,490 Metropolitan Transportation Authority, Transportation Revenue (Prerefunded) 6.50 11/15/18 55,000 a 59,505 Metropolitan Transportation Authority Hudson Rail Yards Trust, Obligations Revenue 5.00 11/15/56 5,000,000 5,523,750 New York City, GO 6.00 10/15/23 245,000 262,498 New York City, GO 5.00 12/1/34 2,000,000 2,388,740 New York City, GO 5.00 12/1/35 2,000,000 2,381,340 New York City, GO 5.00 12/1/37 3,150,000 3,727,458 New York City, GO 5.00 12/1/41 4,000,000 4,685,920 New York City, GO (Prerefunded) 6.00 10/15/18 255,000 a 273,026 New York City Industrial Development Agency, PILOT Revenue (Queens Baseball Stadium Project) (Insured; Assured Guaranty Corp.) 6.50 1/1/46 325,000 352,255 New York City Industrial Development Agency, PILOT Revenue (Yankee Stadium Project) (Insured; Assured Guaranty Corp.) 7.00 3/1/49 1,300,000 1,431,014 New York City Industrial Development Agency, PILOT Revenue (Yankee Stadium Project) (Insured; FGIC) 3.17 3/1/20 6,100,000 f 6,118,971 New York City Municipal Water Finance Authority, Water and Sewer System Revenue 5.75 6/15/40 10,840,000 11,395,008 New York City Municipal Water Finance Authority, Water and Sewer System Revenue (Prerefunded) 5.75 6/15/18 3,250,000 a 3,417,505 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 96.4% (continued) Rate (%) Date Amount ($) Value ($) New York - 9.8% (continued) New York Counties Tobacco Trust VI, Tobacco Settlement Pass-Through Bonds 5.00 6/1/51 4,585,000 4,894,029 New York Liberty Development Corporation, Liberty Revenue (4 World Trade Center Project) 5.75 11/15/51 5,000,000 5,749,350 New York Liberty Development Corporation, Liberty Revenue (7 World Trade Center Project) 5.00 3/15/44 2,000,000 2,185,520 New York Liberty Development Corporation, Revenue (3 World Trade Center Project) 5.00 11/15/44 10,000,000 b 10,752,400 New York State Dormitory Authority, Revenue (Pace University) 5.00 5/1/38 500,000 533,755 Port Authority of New York and New Jersey, Special Project Revenue (JFK International Air Terminal LLC Project) 6.00 12/1/42 5,000,000 5,637,600 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 0.00 11/15/27 2,000,000 c 1,533,860 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 0.00 11/15/28 4,715,000 c 3,455,199 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 11/15/42 1,000,000 1,180,450 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 11/15/47 2,500,000 2,948,750 Triborough Bridge and Tunnel Authority, Subordinate Revenue (MTA Bridges and Tunnels) 0.00 11/15/31 5,000,000 c 3,179,800 Triborough Bridge and Tunnel Authority, Subordinate Revenue (MTA Bridges and Tunnels) 0.00 11/15/32 3,000,000 c 1,824,690 TSASC, Inc. of New York, Senior Tobacco Settlement Bonds 5.00 6/1/41 2,000,000 2,212,860 North Carolina - .7% North Carolina Eastern Municipal Power Agency, Power System Revenue (Insured; Assured Guaranty Corp.) (Escrowed to Maturity) 6.00 1/1/19 105,000 110,608 North Carolina Medical Care Commission, Health System Revenue (Mission Health Combined Group) 5.00 10/1/31 750,000 901,403 North Carolina Medical Care Commission, Health System Revenue (Mission Health Combined Group) 5.00 10/1/33 1,550,000 1,841,849 North Carolina Medical Care Commission, Health System Revenue (Mission Health Combined Group) 5.00 10/1/34 1,000,000 1,181,280 North Carolina Medical Care Commission, Health System Revenue (Mission Health Combined Group) 5.00 10/1/35 1,000,000 1,177,360 North Carolina Turnpike Authority, Monroe Expressway Toll Revenue 5.00 7/1/47 4,000,000 4,469,920 Long-Term Municipal Investments - Coupon Maturity Principal 96.4% (continued) Rate (%) Date Amount ($) Value ($) Ohio - 1.3% Cuyahoga County Hospital, Revenue (The Metrohealth System) 5.25 2/15/47 5,000,000 5,477,250 Cuyahoga County Hospital, Revenue (The Metrohealth System) 5.00 2/15/57 2,000,000 2,095,380 Montgomery County, Revenue (Catholic Health Initiatives) 6.25 10/1/33 1,115,000 1,187,386 Ohio, Private Activity Revenue (Portsmouth Gateway Group, LLC - Borrower) (Portsmouth Bypass Project) (Insured; Assured Guaranty Municipal Corp.) 5.00 12/31/35 3,000,000 3,365,970 Ohio, Private Activity Revenue (Portsmouth Gateway Group, LLC - Borrower) (Portsmouth Bypass Project) (Insured; Assured Guaranty Municipal Corp.) 5.00 12/31/39 2,000,000 2,225,940 Ohio Turnpike and Infrastructure Commission, Turnpike Junior Lien Revenue (Infrastructure Projects) 0/5.70 2/15/34 3,000,000 e 2,897,190 Pennsylvania - 1.0% Beaver County Industrial Development Authority, PCR (FirstEnergy Nuclear Generation Project) 4.38 7/1/22 3,500,000 3,290,000 Pennsylvania Economic Development Financing Authority, Water Facilities Revenue (Aqua Pennsylvania, Inc. Project) 5.00 12/1/43 4,425,000 4,896,838 Pennsylvania Higher Educational Facilities Authority, Revenue (The Foundation for Indiana University of Pennsylvania Student Housing Project at Indiana University of Pennsylvania) 5.00 7/1/32 1,000,000 1,101,050 Pennsylvania Higher Educational Facilities Authority, Revenue (University of Pennsylvania Health System) (Prerefunded) 5.75 8/15/21 2,550,000 a 3,036,004 Rhode Island - .6% Rhode Island Health and Educational Building Corporation, Higher Education Facility Revenue (Providence College Issue) 5.00 11/1/45 7,000,000 South Carolina - .2% South Carolina Public Service Authority, Revenue 5.00 12/1/36 2,000,000 Texas - 18.5% Arlington Higher Education Finance Corporation, Revenue (Uplift Education) 5.00 12/1/36 1,315,000 1,440,017 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 96.4% (continued) Rate (%) Date Amount ($) Value ($) Texas - 18.5% (continued) Arlington Higher Education Finance Corporation, Revenue (Uplift Education) 5.00 12/1/46 1,100,000 1,189,078 Austin, Airport System Revenue 5.00 11/15/46 13,120,000 15,184,301 Austin, Water and Wastewater System Revenue 5.00 11/15/39 13,555,000 15,529,015 Austin Convention Enterprises, Revenue 5.00 1/1/32 1,000,000 1,152,880 Austin Convention Enterprises, Revenue 5.00 1/1/34 400,000 456,880 Bexar County Health Facilities Development Corporation, Revenue (Army Retirement Residence Foundation Project) 5.00 7/15/41 1,750,000 1,906,310 Bexar County Health Facilities Development Corporation, Revenue (Army Retirement Residence Foundation Project) 4.00 7/15/45 3,750,000 3,772,687 Central Texas Regional Mobility Authority, Senior Lien Revenue 5.00 1/1/40 7,300,000 8,296,012 Central Texas Regional Mobility Authority, Senior Lien Revenue 5.00 1/1/46 2,000,000 2,276,320 Central Texas Regional Mobility Authority, Senior Lien Revenue (Prerefunded) 6.00 1/1/21 5,000,000 a 5,850,750 Clifton Higher Education Finance Corporation, Education Revenue (IDEA Public Schools) 5.50 8/15/31 1,250,000 1,360,875 Clifton Higher Education Finance Corporation, Education Revenue (IDEA Public Schools) 5.00 8/15/32 2,745,000 2,925,045 Clifton Higher Education Finance Corporation, Education Revenue (IDEA Public Schools) 6.00 8/15/33 1,500,000 1,729,260 Clifton Higher Education Finance Corporation, Education Revenue (IDEA Public Schools) 5.75 8/15/41 1,000,000 1,083,300 Clifton Higher Education Finance Corporation, Education Revenue (IDEA Public Schools) 5.00 8/15/42 6,135,000 6,448,130 Clifton Higher Education Finance Corporation, Education Revenue (IDEA Public Schools) 6.00 8/15/43 2,770,000 3,183,312 Clifton Higher Education Finance Corporation, Education Revenue (Uplift Education) 5.00 12/1/45 3,855,000 4,129,245 Clint Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 8/15/45 5,000,000 5,765,600 Long-Term Municipal Investments - Coupon Maturity Principal 96.4% (continued) Rate (%) Date Amount ($) Value ($) Texas - 18.5% (continued) Dallas and Fort Worth, Joint Improvement Revenue (Dallas/Fort Worth International Airport) 5.00 11/1/32 7,500,000 8,319,075 El Paso Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 8/15/42 6,000,000 7,000,800 Grand Parkway Transportation Corporation, Grand Parkway System First Tier Toll Revenue 5.50 4/1/53 4,500,000 5,097,150 Grand Parkway Transportation Corporation, Grand Parkway System Subordinate Tier Toll Revenue (Toll Equity Loan Agreement Supported) 0/5.20 10/1/31 2,000,000 e 1,847,200 Grand Parkway Transportation Corporation, Grand Parkway System Subordinate Tier Toll Revenue (Toll Equity Loan Agreement Supported) 0/5.40 10/1/33 2,500,000 e 2,297,175 Grand Parkway Transportation Corporation, Grand Parkway System Subordinate Tier Toll Revenue (Toll Equity Loan Agreement Supported) 0/5.45 10/1/34 2,235,000 e 2,045,897 Harris County Health Facilities Development Corporation, HR (Memorial Hermann Healthcare System) (Prerefunded) 7.00 12/1/18 1,000,000 a 1,091,130 Houston, Airport System Subordinate Lien Revenue 5.00 7/1/32 500,000 548,295 Houston, Airport System Subordinate Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 1.92 7/1/30 10,250,000 9,532,500 Houston, Airport System Subordinate Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 1.94 7/1/30 3,550,000 3,301,500 Houston Higher Education Finance Corporation, Education Revenue (Cosmos Foundation, Inc.) 6.50 5/15/21 1,270,000 a 1,526,972 Houston Higher Education Finance Corporation, Education Revenue (Cosmos Foundation, Inc.) (Prerefunded) 6.50 5/15/21 1,530,000 a 1,846,832 Houston Higher Education Finance Corporation, Higher Education Revenue (Cosmos Foundation, Inc.) 5.88 5/15/21 500,000 546,105 Houston Higher Education Finance Corporation, Higher Education Revenue (Cosmos Foundation, Inc.) (Prerefunded) 6.88 5/15/21 4,400,000 a 5,371,916 Lower Colorado River Authority, Transmission Contract Revenue (Lower Colorado River Authority Transmission Services Corporation Project) 4.00 5/15/42 1,500,000 1,547,880 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 96.4% (continued) Rate (%) Date Amount ($) Value ($) Texas - 18.5% (continued) Mission Economic Development Corporation, Senior Lien Revenue (Natgasoline Project) 5.75 10/1/31 1,000,000 b 1,049,740 Newark Higher Education Finance Corporation, Education Revenue (A+ Charter Schools, Inc.) 5.50 8/15/35 750,000 b 761,310 Newark Higher Education Finance Corporation, Education Revenue (A+ Charter Schools, Inc.) 5.75 8/15/45 1,000,000 b 1,020,210 North Texas Education Finance Corporation, Education Revenue (Uplift Education) 4.88 12/1/32 1,630,000 1,712,527 North Texas Tollway Authority, First Tier System Revenue 6.00 1/1/38 7,000,000 8,039,360 North Texas Tollway Authority, Special Projects System Revenue 5.50 9/1/41 20,000,000 23,245,600 Pottsboro Higher Education Finance Corporation, Education Revenue (Imagine International Academy of North Texas, LLC) 5.00 8/15/46 1,000,000 1,006,760 Schertz-Cibolo-Universal City Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 4.00 2/1/46 4,000,000 4,240,400 Texas Private Activity Bond Surface Transportation Corporation, Senior Lien Revenue (Blueridge Transportation Group, State Highway 288 Toll Lanes Project) 5.00 12/31/45 1,000,000 1,084,260 Texas Private Activity Bond Surface Transportation Corporation, Senior Lien Revenue (LBJ Infrastructure Group LLC IH-635 Managed Lanes Project) 7.00 6/30/40 9,150,000 10,397,602 Texas Private Activity Bond Surface Transportation Corporation, Senior Lien Revenue (North Tarrant Express Mobility Partners Segments 3 LLC Segments 3A and 3B Facility) 7.00 12/31/38 10,000,000 11,505,900 Texas Private Activity Bond Surface Transportation Corporation, Senior Lien Revenue (North Tarrant Express Mobility Partners Segments 3 LLC Segments 3A and 3B Facility) 6.75 6/30/43 5,000,000 5,820,900 Texas Private Activity Bond Surface Transportation Corporation, Senior Lien Revenue (NTE Mobility Partners LLC North Tarrant Express Managed Lanes Project) 7.50 12/31/31 2,500,000 2,852,950 Texas Transportation Commission, Central Texas Turnpike System First Tier Revenue 5.00 8/15/37 15,950,000 18,079,963 Long-Term Municipal Investments - Coupon Maturity Principal 96.4% (continued) Rate (%) Date Amount ($) Value ($) Texas - 18.5% (continued) Texas Transportation Commission, Central Texas Turnpike System First Tier Revenue 5.00 8/15/41 6,000,000 6,635,040 Ysleta Independent School District 5.00 8/15/47 5,000,000 5,835,650 Utah - 1.1% Salt Lake City, Airport Revenue (Salt Lake International Airport) 5.00 7/1/42 1,000,000 1,176,700 Salt Lake City, Airport Revenue (Salt Lake International Airport) 5.00 7/1/42 4,000,000 4,646,200 Salt Lake City, Airport Revenue (Salt Lake International Airport) 5.00 7/1/47 2,000,000 2,341,700 Salt Lake City, Airport Revenue (Salt Lake International Airport) 5.00 7/1/47 5,000,000 5,761,000 Vermont - .1% Burlington, Airport Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/30 1,000,000 Virginia - 1.2% Chesapeake, Transportation System Senior Toll Road Revenue 0/4.88 7/15/40 2,000,000 e 1,632,480 Virginia Small Business Financing Authority, Senior Lien Revenue (95 Express Lanes LLC Project) 5.00 1/1/40 7,510,000 7,896,840 Virginia Small Business Financing Authority, Senior Lien Revenue (Elizabeth River Crossing Opco, LLC Project) 5.25 1/1/32 4,000,000 4,357,280 Virginia Small Business Financing Authority, Senior Lien Revenue (Elizabeth River Crossing Opco, LLC Project) 6.00 1/1/37 1,665,000 1,884,147 Wisconsin - .6% Oneida Tribe of Indians, Retail Sales Revenue 6.50 2/1/31 1,325,000 b 1,447,192 Wisconsin, General Fund Annual Appropriation Bonds 5.75 5/1/19 1,370,000 a 1,495,149 Wisconsin, General Fund Annual Appropriation Bonds 6.00 5/1/19 930,000 a 1,019,364 Wisconsin, General Fund Annual Appropriation Bonds (Prerefunded) 5.75 5/1/19 130,000 a 141,902 Wisconsin, General Fund Annual Appropriation Bonds (Prerefunded) 6.00 5/1/19 70,000 a 76,740 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 96.4% (continued) Rate (%) Date Amount ($) Value ($) Wisconsin - .6% (continued) Wisconsin Center District, Senior Dedicated Tax Revenue (Milwaukee Arena Project) (Insured; Assured Guaranty Municipal Corp.) 0.00 12/15/44 8,735,000 c 2,991,650 Wisconsin Center District, Senior Dedicated Tax Revenue (Milwaukee Arena Project) (Insured; Assured Guaranty Municipal Corp.) 0.00 12/15/46 3,990,000 c 1,258,366 U.S. Related - 3.7% A.B. Won International Airport Authority of Guam, General Revenue 6.25 10/1/34 1,000,000 1,137,540 A.B. Won International Airport Authority of Guam, General Revenue 6.38 10/1/43 1,000,000 1,145,490 A.B. Won International Airport Authority of Guam, General Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 10/1/34 2,000,000 2,328,600 A.B. Won International Airport Authority of Guam, General Revenue (Insured; Assured Guaranty Municipal Corp.) 6.13 10/1/43 2,000,000 2,317,960 Guam, Hotel Occupancy Tax Revenue 6.00 11/1/26 2,500,000 2,909,100 Guam, Hotel Occupancy Tax Revenue 6.13 11/1/31 5,000,000 5,818,400 Guam, Hotel Occupancy Tax Revenue 6.50 11/1/40 2,000,000 2,337,420 Guam, LOR (Section 30) 5.00 12/1/46 1,500,000 1,642,410 Guam Government Department of Education, COP (John F. Kennedy High School Project) 6.63 12/1/30 1,000,000 1,051,430 Puerto Rico Commonwealth, GO 8.00 7/1/35 5,000,000 3,031,250 Puerto Rico Electric Power Authority, Power Revenue 5.00 7/1/22 2,000,000 1,355,000 Puerto Rico Electric Power Authority, Power Revenue 6.75 7/1/36 10,000,000 6,787,500 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/17 750,000 750,900 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/21 500,000 505,885 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue 5.00 8/1/22 4,585,000 2,634,770 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.25 8/1/33 750,000 e 150,698 Long-Term Municipal Investments - Coupon Maturity Principal 96.4% (continued) Rate (%) Date Amount ($) Value ($) U.S. Related - 3.7% (continued) Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.75 8/1/32 15,000,000 3,862,500 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Gross Receipts Taxes Loan Note) 5.00 10/1/29 2,250,000 1,753,110 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Gross Receipts Taxes Loan Note) 5.00 10/1/30 5,000,000 3,897,000 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Gross Receipts Taxes Loan Note) 5.00 10/1/34 1,500,000 1,132,260 Virgin Islands Public Finance Authority, Subordinated Revenue (Virgin Islands Matching Fund Loan Note - Diageo Project) 6.75 10/1/37 1,250,000 999,725 Total Long-Term Municipal Investments (cost $1,175,848,938) Short-Term Municipal Investments - 7.1% Colorado - 1.5% Colorado Education Loan Program, TRAN 4.00 6/29/17 20,000,000 g Florida - .2% Pinellas County Health Facilities Authority, Health System Revenue (BayCare Health System Issue) (LOC; U.S. Bank NA) 0.80 6/1/17 2,400,000 g Iowa - .2% Iowa Higher Education Loan Authority, Private College Facility Revenue (Des Moines University Project) (LOC; BMO Harris Bank NA) 0.82 6/1/17 3,100,000 g Kansas - .1% Kansas Development Finance Authority, Health Facilities Revenue (Kansas University Health System) (LOC; U.S. Bank NA) 0.81 6/1/17 900,000 g Mississippi - .5% Mississippi Business Finance Corporation, Gulf Opportunity Zone IDR (Chevron U.S.A. Inc. Project) 0.80 6/1/17 6,300,000 g Missouri - .2% Missouri Health and Educational Facilities Authority, Educational Facilities Revenue (Ranken Technology College) (LOC; Northern Trust Company) 0.81 6/1/17 2,000,000 g New York - 3.1% New York City, GO Notes (LOC; Mizuho Bank, Ltd.) 0.82 6/1/17 2,400,000 g 2,400,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Municipal Investments - Coupon Maturity Principal 7.1% (continued) Rate (%) Date Amount ($) Value ($) New York - 3.1% (continued) New York City, GO Notes (LOC; Mizuho Bank, Ltd.) 0.82 6/1/17 6,000,000 g 6,000,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; Mizuho Bank, Ltd.) 0.81 6/1/17 4,705,000 g 4,705,000 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue (Liquidity Facility; JPMorgan Chase Bank) 0.81 6/1/17 7,100,000 g 7,100,000 New York State Dormitory Authority, Revenue (University of Rochester) (LOC; HSBC Bank USA) 0.80 6/1/17 200,000 g 200,000 New York State Dormitory Authority, Revenue (University of Rochester) (LOC; JPMorgan Chase Bank) 0.80 6/1/17 100,000 g 100,000 New York State Housing Finance Agency, Housing Revenue (160 Madison Avenue) (LOC; PNC Bank NA) 0.81 6/1/17 7,000,000 g 7,000,000 New York State Housing Finance Agency, Housing Revenue (160 Madison Avenue) (LOC; U.S. Bank NA) 0.81 6/1/17 2,700,000 g 2,700,000 New York State Housing Finance Agency, Housing Revenue (505 West 37th Street) (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.82 6/1/17 6,600,000 g 6,600,000 New York State Housing Finance Agency, Housing Revenue (Maestro West Chelsea) (LOC; Wells Fargo Bank) 0.77 6/7/17 3,500,000 g 3,500,000 Tennessee - 1.0% Clarksville Public Building Authority, Pooled Financing Revenue (Tennessee Municipal Bond Fund) (LOC; Bank of America) 0.86 6/1/17 1,500,000 g 1,500,000 Clarksville Public Building Authority, Pooled Financing Revenue (Tennessee Municipal Bond Fund) (LOC; Bank of America) 0.86 6/1/17 5,000,000 g 5,000,000 Montgomery County Public Building Authority, Pooled Financing Revenue (Tennessee County Loan Pool) (LOC; Bank of America) 0.86 6/1/17 900,000 g 900,000 Montgomery County Public Building Authority, Pooled Financing Revenue (Tennessee County Loan Pool) (LOC; Bank of America) 0.86 6/1/17 5,500,000 g 5,500,000 Short-Term Municipal Investments - Coupon Maturity Principal 7.1% (continued) Rate (%) Date Amount ($) Value ($) Vermont - .2% Vermont Educational and Health Buildings Financing Agency, Revenue (Southwestern Vermont Medical Center Project) (LOC; TD Bank) 0.78 6/1/17 2,200,000 g Washington - .1% Washington Housing Finance Commission, Nonprofit Revenue (Tacoma Art Museum Project) (LOC; Northern Trust Company) 0.79 6/1/17 1,100,000 g Total Short-Term Municipal Investments (cost $91,253,333) Total Investments (cost $1,274,102,271) % Liabilities, Less Cash and Receivables %) ) Net Assets % a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2017, these securities were valued at $130,823,749 or 10.13% of net assets. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d Collateral for floating rate borrowings. e Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. f Variable rate security—rate shown is the interest rate in effect at period end. Date shown represents the earlier of the next interest reset date or ultimate maturity date. g Variable rate demand note—rate shown is the interest rate in effect at May 31, 2017. Maturity date represents the next demand date, or the ultimate maturity date if earlier. STATEMENT OF FINANCIAL FUTURES BNY Mellon Municipal Opportunities Fund May 31, 2017 (Unaudited) Market Value Covered by Unrealized Contracts Contracts ($) Expiration (Depreciation) ($) Futures Short U.S. Treasury 10 Year Notes 213 (26,901,234) September 2017 (58,588 ) U.S. Treasury 5 Year Notes 630 (74,536,875) September 2017 (42,465 ) U.S. Treasury Ultra Long Bond 300 (49,537,500) September 2017 (423,172 ) Ultra 10 Year U.S. Treasury Notes 733 (99,493,297) September 2017 (367,737 ) Gross Unrealized Depreciation ) See notes to financial statements. STATEMENT OF INVESTMENTS BNY Mellon Municipal Opportunities Fund May 31, 2017 (Unaudited) The following is a summary of the inputs used as of May 31, 2017 in valuing the fund’s investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Corporate Bonds † 6,343,004 Municipal Bonds † - 1,336,305,478 - Other Financial Instruments: Liabilities ($) Futures †† (891,962 ) ) Floating Rate Notes ††† - (58,975,000 ) - ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized (depreciation) at period end. ††† Certain of the fund’s liabilities are held at carrying amount, which approximates fair value for financial reporting purposes. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the "Board") Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at NOTES fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All of the preceding securities are generally categorized within Level 2 of the fair value hierarchy. The Service is engaged under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Options and financial futures on municipal and U.S. Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Inverse Floater Securities: The fund participates in secondary inverse floater structures in which fixed-rate, tax-exempt municipal bonds are transferred to a trust (the Inverse Floater Trust). The Inverse Floater Trust typically issues two variable rate securities that are collateralized by the cash flows of the fixed-rate, tax-exempt municipal bonds. One of these variable rate securities pays interest based on a short-term floating rate set by a remarketing agent at predetermined intervals (Trust Certificates). A residual interest tax-exempt security is also created by the Inverse Floater Trust, which is transferred to the fund, and is paid interest based on the remaining cash flows of the Inverse Floater Trust, after payment of interest on the other securities and various expenses of the Inverse Floater Trust. An inverse floater security may be collapsed without the consent of the fund due to certain termination events such as bankruptcy, default or other credit event. The fund accounts for the transfer of bonds to the Inverse Floater Trust as secured borrowings, with the securities transferred remaining in the funds investments, and the Trust Certificates reflected as fund liabilities in the Statement of Assets and Liabilities. NOTES The fund may invest in inverse floater securities on either a non-recourse or recourse basis. These securities are typically supported by a liquidity facility provided by a bank or other financial institution (the Liquidity Provider) that allows the holders of the Trust Certificates to tender their certificates in exchange for payment from the Liquidity Provider of par plus accrued interest on any business day prior to a termination event. When the fund invests in inverse floater securities on a non-recourse basis, the Liquidity Provider is required to make a payment under the liquidity facility due to a termination event to the holders of the Trust Certificates. When this occurs, the Liquidity Provider typically liquidates all or a portion of the municipal securities held in the Inverse Floater Trust. A liquidation shortfall occurs if the Trust Certificates exceed the proceeds of the sale of the bonds in the Inverse Floater Trust (Liquidation Shortfall). When a fund invests in inverse floater securities on a recourse basis, the fund typically enters into a reimbursement agreement with the Liquidity Provider where the fund is required to repay the Liquidity Provider the amount of any Liquidation Shortfall. As a result, a fund investing in a recourse inverse floater security bears the risk of loss with respect to any Liquidation Shortfall. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at May 31, 2017 is discussed below. Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in futures in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations. There is minimal counterparty credit risk to the fund with futures since they are exchange traded, and the exchange guarantees the futures against default. At May 31, 2017, accumulated net unrealized appreciation on investments was $68,546,211, consisting of $89,529,260 gross unrealized appreciation and $20,983,049 gross unrealized depreciation. At May 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon National Intermediate Municipal Bond Fund May 31, 2017 (Unaudited) Long-Term Municipal Investments - Coupon Maturity Principal 99.6% Rate (%) Date Amount ($) Value ($) Alabama - .8% Alabama 21st Century Authority, Tobacco Settlement Revenue 5.00 6/1/20 1,500,000 1,658,565 Alabama 21st Century Authority, Tobacco Settlement Revenue 5.00 6/1/21 1,240,000 1,404,610 Jefferson County, Limited Obligation School Warrants (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/24 13,325,000 13,367,507 Alaska - .3% Alaska, International Airports System Revenue 5.00 10/1/32 5,000,000 Arizona - .3% Maricopa County Industrial Development Authority, Revenue (Banner Health) 5.00 1/1/27 5,000,000 California - 17.9% Alameda Corridor Transportation Authority, Second Subordinate Lien Revenue 5.00 10/1/34 1,500,000 1,724,130 Alameda Corridor Transportation Authority, Second Subordinate Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/35 2,050,000 2,376,093 Anaheim Housing and Public Improvements Authority, Revenue (Electric Utility Distribution System Refunding and Improvements) 5.00 10/1/35 8,000,000 9,009,840 Anaheim Housing and Public Improvements Authority, Revenue (Electric Utility Distribution System Refunding and Improvements) 5.00 10/1/36 2,400,000 2,700,840 Anaheim Housing and Public Improvements Authority, Revenue (Electric Utility Distribution System Refunding and Improvements) 5.00 10/1/41 2,300,000 2,586,258 Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 2.00 4/1/21 10,000,000 10,242,500 California, GO 5.00 8/1/22 5,000,000 5,940,750 California, GO (Various Purpose) 5.00 9/1/21 5,000,000 5,805,100 California, GO (Various Purpose) 5.00 12/1/23 2,500,000 3,052,075 California, GO (Various Purpose) 5.00 12/1/23 12,500,000 15,260,375 California, GO (Various Purpose) 5.25 9/1/29 10,000,000 12,019,500 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 99.6% (continued) Rate (%) Date Amount ($) Value ($) California - 17.9% (continued) California, GO (Various Purpose) 4.00 9/1/31 10,000,000 10,997,300 California, GO (Various Purpose) 5.00 9/1/31 20,000,000 22,933,600 California, GO (Various Purpose) 6.00 3/1/33 11,445,000 12,913,279 California, GO (Various Purpose) 6.50 4/1/33 8,750,000 9,644,425 California, GO (Various Purpose) 5.50 3/1/40 7,950,000 8,839,843 California Department of Water Resources, Water System Revenue (Central Valley Project) (Escrowed to Maturity) 5.00 12/1/19 115,000 126,650 California Health Facilities Financing Authority, Revenue (Adventist Health System/West) 4.00 3/1/33 10,000,000 10,529,600 California Health Facilities Financing Authority, Revenue (City of Hope) 5.00 11/15/23 1,500,000 1,765,110 California Health Facilities Financing Authority, Revenue (City of Hope) 5.00 11/15/24 1,600,000 1,879,008 California Health Facilities Financing Authority, Revenue (Kaiser Permanente) 5.00 11/1/27 10,000,000 12,639,700 California Health Facilities Financing Authority, Revenue (Providence Health and Services) (Prerefunded) 6.25 10/1/18 4,000,000 a 4,289,040 California Health Facilities Financing Authority, Revenue (Providence Health and Services) (Prerefunded) 6.25 10/1/18 8,500,000 a 9,114,210 California Health Facilities Financing Authority, Revenue (Providence Health and Services) (Prerefunded) 6.50 10/1/18 60,000 a 64,551 California Health Facilities Financing Authority, Revenue (Providence Health and Services) (Prerefunded) 6.50 10/1/18 3,440,000 a 3,700,924 California Infrastructure and Economic Development Bank, Infrastructure State Revolving Fund Revenue 4.00 10/1/45 8,275,000 8,750,399 California State Public Works Board, LR (Various Capital Projects) 5.00 10/1/20 2,000,000 2,258,780 California Statewide Communities Development Authority, Mortgage Revenue (Methodist Hospital of Southern California Project) (Collateralized; FHA) (Prerefunded) 6.25 8/1/19 4,170,000 a 4,645,964 Long-Term Municipal Investments - Coupon Maturity Principal 99.6% (continued) Rate (%) Date Amount ($) Value ($) California - 17.9% (continued) California Statewide Communities Development Authority, Revenue (Saint Joseph Health System) (Insured; Assured Guaranty Municipal Corp.) (Escrowed to Maturity) 4.50 7/1/18 1,190,000 1,213,812 Escondido Union School District, GO 5.00 8/1/23 1,105,000 1,340,984 Escondido Union School District, GO 5.00 8/1/25 1,320,000 1,651,967 Evergreen School District, GO 4.00 8/1/41 5,000,000 5,248,600 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset- Backed Bonds 5.00 6/1/29 10,680,000 12,398,519 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset- Backed Bonds 5.00 6/1/32 2,000,000 2,328,980 Long Beach Unified School District, GO 4.00 8/1/38 10,300,000 10,966,616 Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport) 5.25 5/15/26 15,520,000 17,452,085 Los Angeles Unified School District, GO 5.00 7/1/32 10,000,000 11,409,000 New Haven Unified School District, GO (Insured; Assured Guaranty Corp.) 0.00 8/1/33 4,000,000 b 2,254,920 Palomar Health, GO 4.00 8/1/31 3,805,000 4,117,352 Palomar Health, GO 4.00 8/1/32 3,180,000 3,422,539 Port of Oakland, Revenue 5.00 5/1/23 1,875,000 2,115,581 Riverside County Transportation Commission, Sales Tax Revenue 5.25 6/1/28 5,000,000 6,057,100 Sacramento County Sanitation Districts Financing Authority, Subordinate Lien Revenue (Sacramento Regional County Sanitation District) (Insured; FGIC) 1.24 12/1/35 10,000,000 c 9,013,100 Sacramento County Water Financing Authority, Revenue (Sacramento County Water Agency Zones 40 and 41 Water System Project) (Insured; National Public Finance Guarantee Corp.) 1.26 6/1/34 8,000,000 c 7,019,360 San Francisco City and County, COP (War Memorial Veterans Building Seismic Upgrade and Improvements) 5.00 4/1/27 3,555,000 4,199,521 San Francisco City and County Public Utilities Commission, San Francisco Water Revenue 5.00 11/1/37 11,000,000 12,570,800 San Francisco Community College District, GO 5.00 6/15/29 5,000,000 6,039,750 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 99.6% (continued) Rate (%) Date Amount ($) Value ($) California - 17.9% (continued) San Jose Airport, Revenue 5.00 3/1/42 1,000,000 1,168,860 San Jose Airport, Revenue 5.00 3/1/47 1,750,000 2,037,455 Southern California Public Power Authority, Gas Project Revenue (Project Number 1) 5.25 11/1/20 4,000,000 4,473,600 Southern California Public Power Authority, Revenue (Apex Power Project) 5.00 7/1/30 1,000,000 1,193,930 Southern California Public Power Authority, Revenue (Apex Power Project) 5.00 7/1/31 3,855,000 4,569,062 Southern California Public Power Authority, Revenue (Apex Power Project) 5.00 7/1/33 3,380,000 3,970,892 Successor Agency to the Redevelopment Agency of the City of Pittsburg, Subordinate Tax Allocation Revenue (Los Medanos Community Development Project) (Insured; Assured Guaranty Municipal Corp.) 5.00 9/1/20 6,000,000 6,695,280 Successor Agency to the Redevelopment Agency of the City of Pittsburg, Subordinate Tax Allocation Revenue (Los Medanos Community Development Project) (Insured; Assured Guaranty Municipal Corp.) 5.00 9/1/21 1,325,000 1,518,145 Successor Agency to the Redevelopment Agency of the City of Pittsburg, Subordinate Tax Allocation Revenue (Los Medanos Community Development Project) (Insured; Assured Guaranty Municipal Corp.) 5.00 9/1/26 6,610,000 8,109,743 University of California Regents, General Revenue 5.00 5/15/31 9,000,000 10,771,830 University of California Regents, Limited Project Revenue 5.00 5/15/30 11,000,000 13,153,470 Colorado - 1.4% City and County of Denver, Airport System Revenue (Insured: Assured Guaranty Corp. and National Public Finance Guarantee Corp.) 5.25 11/15/19 4,445,000 4,530,877 Colorado Department of Transportation, COP (Headquarters Facilities Lease Purchase Agreement) 5.00 6/15/41 3,000,000 3,186,360 Colorado Education and Cultural Facilities Authority, Revenue (University of Denver Project) 4.00 3/1/35 1,100,000 1,184,095 Colorado Education and Cultural Facilities Authority, Revenue (University of Denver Project) 4.00 3/1/36 1,100,000 1,178,386 Colorado Education and Cultural Facilities Authority, Revenue (University of Denver Project) 4.00 3/1/37 1,050,000 1,121,201 Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 6.00 10/1/23 2,000,000 2,120,100 Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 6.25 10/1/33 1,600,000 1,692,464 Long-Term Municipal Investments - Coupon Maturity Principal 99.6% (continued) Rate (%) Date Amount ($) Value ($) Colorado - 1.4% (continued) Public Authority for Colorado Energy, Natural Gas Purchase Revenue 5.75 11/15/18 995,000 1,029,925 Public Authority for Colorado Energy, Natural Gas Purchase Revenue 6.13 11/15/23 5,350,000 6,506,616 Regional Transportation District of Colorado, COP (Lease Purchase Agreement) 5.00 6/1/19 1,750,000 1,887,060 Regional Transportation District of Colorado, COP (Lease Purchase Agreement) 5.00 6/1/20 2,700,000 3,002,994 Regional Transportation District of Colorado, COP (Lease Purchase Agreement) 5.50 6/1/22 2,200,000 2,481,292 Connecticut - .9% Connecticut, GO 5.00 11/15/21 9,430,000 10,739,167 Connecticut, GO 5.00 4/15/22 5,000,000 5,729,750 Connecticut, GO 4.00 6/15/30 3,000,000 3,210,840 Delaware - .7% Delaware River and Bay Authority, Revenue 5.00 1/1/21 2,000,000 2,259,740 Delaware River and Bay Authority, Revenue 5.00 1/1/22 2,710,000 3,135,091 Delaware River and Bay Authority, Revenue 5.00 1/1/23 1,500,000 1,766,085 Delaware River and Bay Authority, Revenue 5.00 1/1/24 1,000,000 1,197,810 University of Delaware, Revenue 5.00 11/1/27 5,440,000 6,439,056 District of Columbia - .4% Metropolitan Washington Airports Authority, Airport System Revenue 5.00 10/1/23 4,250,000 4,865,017 Metropolitan Washington Airports Authority, Airport System Revenue 5.00 10/1/24 2,500,000 2,859,500 Florida - 3.3% Citizens Property Insurance Corporation, Coastal Account Senior Secured Revenue 5.00 6/1/20 10,000,000 11,000,400 Florida Department of Transportation, State Infrastructure Bank Revenue 5.00 7/1/19 4,220,000 4,333,940 Florida State Board of Education, Public Education Capital Outlay Bonds 5.00 6/1/26 10,000,000 12,193,300 Jacksonville, Better Jacksonville Sales Tax Revenue 5.00 10/1/21 2,500,000 2,881,625 Lee County, Airport Revenue 5.50 10/1/23 3,565,000 4,105,490 Lee County, Airport Revenue 5.50 10/1/24 5,000,000 5,731,800 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 99.6% (continued) Rate (%) Date Amount ($) Value ($) Florida - 3.3% (continued) Miami-Dade County, Aviation Revenue (Miami International Airport) 5.50 10/1/25 3,165,000 3,596,073 Miami-Dade County School Board, COP (Master Lease Purchase Agreement with Miami-Dade County School Board Foundation, Inc.) 5.00 5/1/26 5,600,000 6,681,248 Palm Beach County School Board, COP (Master Lease Purchase Agreement with the Palm Beach School Board Leasing Corporation) 5.00 8/1/27 4,595,000 5,488,636 Sarasota County, Revenue (Environmentally Sensitive Lands and Parkland Program) (Prerefunded) 5.25 10/1/18 240,000 a 253,918 Sarasota County, Revenue (Environmentally Sensitive Lands and Parkland Program) (Prerefunded) 5.25 10/1/18 245,000 a 259,208 Sarasota County, Revenue (Environmentally Sensitive Lands and Parkland Program) (Prerefunded) 5.25 10/1/18 210,000 a 222,178 Sarasota County, Revenue (Environmentally Sensitive Lands and Parkland Program) (Prerefunded) 5.25 10/1/18 1,790,000 a 1,893,802 Sarasota County, Revenue (Environmentally Sensitive Lands and Parkland Program) (Prerefunded) 5.25 10/1/18 1,085,000 a 1,147,919 Tampa Bay Water A Regional Water Supply Authority, Utility System Revenue 5.00 10/1/20 5,000,000 5,648,700 Tampa Sports Authority, Local Option Sales Tax Revenue (Stadium Project) 5.00 1/1/24 90,000 109,172 Tampa Sports Authority, Local Option Sales Tax Revenue (Stadium Project) 5.00 1/1/25 2,865,000 3,518,965 Georgia - 1.4% Atlanta Water and Wastewater, Revenue 5.00 11/1/37 3,375,000 4,041,765 Burke County Development Authority, PCR (Georgia Power Company Plant Vogtle Project) 2.35 12/11/20 7,500,000 7,613,175 Burke County Development Authority, PCR (Oglethorpe Power Corporation Vogtle Project) 7.00 1/1/23 6,000,000 6,196,920 DeKalb County, Water and Sewerage Revenue 5.25 10/1/36 3,500,000 3,990,525 Main Street Natural Gas Inc., Gas Project Revenue 6.38 7/15/38 1,335,000 d,e 14,258 Private Colleges and Universities Authority, Revenue (Emory University) 5.00 9/1/41 6,990,000 7,876,612 Long-Term Municipal Investments - Coupon Maturity Principal 99.6% (continued) Rate (%) Date Amount ($) Value ($) Hawaii - .9% Hawaii, GO 5.00 5/1/25 10,750,000 13,307,640 Hawaii, GO 5.00 10/1/28 5,000,000 6,183,600 Idaho - .8% Idaho Health Facilities Authority, Revenue (Trinity Health Credit Group) 5.00 12/1/33 5,000,000 5,644,300 University of Idaho Regents, General Revenue 5.25 4/1/21 9,515,000 10,784,111 Illinois - 5.6% Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/22 4,615,000 5,316,757 Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/23 2,000,000 2,351,280 Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/24 5,000,000 5,971,900 Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/25 4,450,000 5,378,003 Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/25 7,055,000 8,200,168 Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/26 2,000,000 2,430,560 Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/27 2,500,000 3,003,600 Chicago, GO 5.00 1/1/24 4,500,000 4,593,375 Chicago, GO 5.00 1/1/26 3,000,000 3,041,460 Chicago, GO 5.50 1/1/35 3,750,000 3,793,800 Chicago, GO 5.50 1/1/37 3,500,000 3,538,710 Chicago, GO (Modern Schools Across Chicago Program) (Insured; AMBAC) 5.00 12/1/17 1,110,000 1,113,286 Chicago, GO (Neighborhoods Alive 21 Program) 5.25 1/1/22 1,000,000 1,037,840 Chicago, GO (Project and Refunding Series) (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/26 2,270,000 2,287,320 Chicago, Second Lien Wastewater Transmission Revenue 5.00 1/1/24 3,000,000 3,458,490 Chicago, Second Lien Wastewater Transmission Revenue 5.00 1/1/25 2,110,000 2,456,462 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 99.6% (continued) Rate (%) Date Amount ($) Value ($) Illinois - 5.6% (continued) Chicago Board of Education, Unlimited Tax GO (Dedicated Revenues) (Insured; AMBAC) 5.50 12/1/18 1,605,000 1,647,019 Illinois, GO 5.00 8/1/18 19,900,000 20,465,757 Illinois, GO 5.00 8/1/19 10,000,000 10,463,900 Illinois, GO 5.00 9/1/19 185,000 185,540 Illinois, GO 5.00 8/1/23 5,000,000 5,341,500 Illinois, GO 5.25 2/1/28 6,000,000 6,157,500 Illinois, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/20 5,000,000 5,350,900 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 6.25 6/1/24 10,000,000 10,039,000 Kansas - 1.3% Kansas Department of Transportation, Highway Revenue 5.00 9/1/27 5,000,000 6,058,800 Kansas Department of Transportation, Highway Revenue 5.00 9/1/28 6,000,000 7,226,940 Kansas Department of Transportation, Highway Revenue 5.00 9/1/29 1,300,000 1,555,476 Kansas Development Finance Authority, Revenue (University of Kansas Projects) 4.00 5/1/21 3,370,000 3,636,634 Wichita, Water and Sewer Utility Revenue 5.00 10/1/21 7,990,000 9,273,673 Kentucky - .7% Kentucky Property and Buildings Commission, Revenue (Project Number 112) 5.00 11/1/22 5,000,000 5,873,850 Kentucky State Property and Buildings Commission, Revenue (Project Number 100) 5.00 8/1/21 1,785,000 2,029,277 Kentucky State Property and Buildings Commission, Revenue (Project Number 112) (Insured; Assured Guaranty Municipal Corp.) 5.00 2/1/28 5,150,000 6,110,320 Louisiana - 1.9% Jefferson Sales Tax District, Special Sales Tax Revenue (Insured; AMBAC) (Prerefunded) 5.25 12/1/17 4,000,000 a 4,076,280 Louisiana, GO 5.00 8/1/26 5,000,000 6,019,600 Louisiana Citizens Property Insurance Corporation, Assessment Revenue (Insured; Assured Guaranty Corp.) (Prerefunded) 6.13 6/1/18 9,500,000 a 10,002,360 Long-Term Municipal Investments - Coupon Maturity Principal 99.6% (continued) Rate (%) Date Amount ($) Value ($) Louisiana - 1.9% (continued) Louisiana Citizens Property Insurance Corporation, Assessment Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 6/1/21 5,000,000 5,689,800 Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Louisiana Community and Technical College System Facilities Corporation Project) 5.00 10/1/22 5,000,000 5,578,900 Louisiana Public Facilities Authority, Revenue (CHRISTUS Health Obligated Group) 6.00 7/1/29 2,000,000 2,193,660 Louisiana Public Facilities Authority, Revenue (Loyola University Project) 5.00 10/1/41 6,000,000 6,373,560 Maryland - 3.3% Anne Arundel County, Consolidated General Improvements GO 5.00 4/1/28 2,480,000 2,954,250 Anne Arundel County, Consolidated General Improvements GO 5.00 4/1/29 4,640,000 5,510,278 Anne Arundel County, Consolidated General Improvements GO 5.00 4/1/30 4,640,000 5,491,069 Maryland, GO (State and Local Facilities Loan) 4.00 6/1/27 10,000,000 11,424,500 Maryland Department of Transportation, Consolidated Transportation Revenue 4.00 11/1/27 10,000,000 11,426,300 Maryland Economic Development Corporation, Private Activity Revenue (Purple Line Light Rail Project) (Green Bonds) 5.00 3/31/24 6,000,000 6,800,100 Montgomery County, Consolidated Public Improvement GO 5.00 11/1/26 10,000,000 12,287,500 Montgomery County, Consolidated Public Improvement GO 4.00 12/1/30 12,000,000 13,279,800 Massachusetts - 1.5% Massachusetts, Commonwealth Transportation Fund Revenue (Rail Enhancement and Accelerated Bridge Programs) 4.00 6/1/46 10,000,000 10,549,200 Massachusetts, GO 1.24 11/1/18 2,000,000 c 2,000,300 Massachusetts, GO (Insured; National Public Finance Guarantee Corp.) 5.50 10/1/20 3,285,000 3,767,205 Massachusetts Development Finance Agency, Revenue (Emmanuel College Issue) 5.00 10/1/33 5,000,000 5,682,100 Massachusetts Development Finance Agency, Revenue (Suffolk University) 5.00 7/1/34 1,000,000 1,142,940 Massachusetts Development Finance Agency, Revenue (Suffolk University) 5.00 7/1/35 1,000,000 1,139,260 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 99.6% (continued) Rate (%) Date Amount ($) Value ($) Massachusetts - 1.5% (continued) Massachusetts Development Finance Agency, Revenue (Suffolk University) 5.00 7/1/36 850,000 965,252 Massachusetts Development Finance Agency, Special Obligation Revenue (Commonwealth Contract Assistance) 5.00 5/1/44 2,505,000 2,841,822 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) (Prerefunded) 7.50 10/1/18 1,180,000 a 1,281,976 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) (Prerefunded) 7.50 10/1/18 820,000 a 890,864 Massachusetts Water Pollution Abatement Trust, Water Pollution Abatement Revenue (MWRA Program) 5.75 8/1/29 380,000 381,471 Michigan - 3.1% Detroit, Water Supply System Second Lien Revenue (Insured; FGIC) 5.75 7/1/22 7,000,000 7,349,510 Michigan Building Authority, Revenue (Facilities Program) 5.00 10/15/22 2,400,000 2,832,984 Michigan Building Authority, Revenue (Facilities Program) 5.00 10/15/29 10,000,000 11,672,100 Michigan Building Authority, Revenue (Facilities Program) 5.00 10/15/33 5,000,000 5,751,050 Michigan Finance Authority, HR (Trinity Health Credit Group) 5.00 12/1/31 10,000,000 11,359,500 Michigan Finance Authority, HR (Trinity Health Credit Group) 5.00 12/1/35 5,000,000 5,639,250 Michigan Finance Authority, HR (Trinity Health Credit Group) 5.00 12/1/39 7,095,000 8,042,608 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Sewage Disposal System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/26 1,875,000 2,204,175 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Sewage Disposal System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/27 3,000,000 3,504,240 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Sewage Disposal System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/28 2,500,000 2,900,750 Long-Term Municipal Investments - Coupon Maturity Principal 99.6% (continued) Rate (%) Date Amount ($) Value ($) Michigan - 3.1% (continued) Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Water Supply System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/26 2,500,000 2,938,900 Minnesota - .7% Minneapolis, Health Care System Revenue (Fairview Health Services) (Prerefunded) 6.63 11/15/18 12,000,000 a 12,989,400 Western Minnesota Municipal Power Agency, Power Supply Revenue 5.00 1/1/22 1,500,000 1,749,060 Mississippi - .1% Mississippi Home Corporation, SFMR (Collateralized: FHLMC, FNMA and GNMA) 4.38 12/1/18 335,000 339,670 Southern Mississippi Educational Building Corporation, Revenue (Facilities Refinancing Project) 5.00 9/1/24 450,000 547,443 Southern Mississippi Educational Building Corporation, Revenue (Facilities Refinancing Project) 5.00 9/1/25 250,000 307,838 Southern Mississippi Educational Building Corporation, Revenue (Facilities Refinancing Project) 5.00 9/1/26 550,000 682,737 Missouri - 1.8% Missouri Environmental Improvement and Energy Resources Authority, Water Pollution Control and Drinking Water Revenue (State Revolving Funds Programs) 5.00 7/1/21 1,505,000 1,740,683 Missouri Environmental Improvement and Energy Resources Authority, Water Pollution Control and Drinking Water Revenue (State Revolving Funds Programs) 5.00 7/1/23 2,125,000 2,580,005 Missouri Environmental Improvement and Energy Resources Authority, Water Pollution Control and Drinking Water Revenue (State Revolving Funds Programs) 5.00 1/1/26 750,000 904,973 Missouri Environmental Improvement and Energy Resources Authority, Water Pollution Control and Drinking Water Revenue (State Revolving Funds Programs) (Escrowed to Maturity) 5.00 7/1/21 45,000 51,969 Missouri Environmental Improvement and Energy Resources Authority, Water Pollution Control and Drinking Water Revenue (State Revolving Funds Programs) (Escrowed to Maturity) 5.00 7/1/22 65,000 76,900 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 99.6% (continued) Rate (%) Date Amount ($) Value ($) Missouri - 1.8% (continued) Missouri Environmental Improvement and Energy Resources Authority, Water Pollution Control and Drinking Water Revenue (State Revolving Funds Programs) (Escrowed to Maturity) 5.00 7/1/23 75,000 90,620 Missouri Health and Educational Facilities Authority, Educational Facilities Revenue (Saint Louis University) 5.00 10/1/38 2,000,000 2,304,060 Missouri Highways and Transportation Commission, First Lien State Road Revenue 5.00 5/1/23 25,625,000 31,002,662 Montana - .2% Montana Board of Housing, SFMR 3.50 6/1/44 4,895,000 Nebraska - .5% Central Plains Energy Project, Gas Supply Revenue (Liquidity Facility; Royal Bank of Canada) 5.00 12/1/19 10,000,000 Nevada - 1.2% Clark County, Highway Revenue (Motor Vehicle Fuel Tax) (Prerefunded) 5.00 7/1/19 10,000,000 a 10,837,700 Clark County School District, GO (Insured; National Public Finance Guarantee Corp.) 5.00 6/15/20 12,930,000 13,361,345 New Jersey - 5.7% New Jersey Economic Development Authority, Cigarette Tax Revenue 5.00 6/15/21 10,000,000 10,949,100 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.00 6/15/24 5,000,000 5,487,750 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.00 6/15/20 5,000,000 5,323,700 New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; AMBAC) 5.50 12/15/19 1,410,000 1,520,431 New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; AMBAC) 5.25 12/15/20 5,000,000 5,474,300 New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 3/1/25 13,000,000 14,862,900 Long-Term Municipal Investments - Coupon Maturity Principal 99.6% (continued) Rate (%) Date Amount ($) Value ($) New Jersey - 5.7% (continued) New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 9/1/23 10,000,000 11,698,100 New Jersey Educational Facilities Authority, Revenue (University of Medicine and Dentistry of New Jersey Issue) (Prerefunded) 7.50 6/1/19 3,750,000 a 4,238,550 New Jersey Health Care Facilities Financing Authority, Revenue (Barnabas Health Issue) 5.00 7/1/22 1,830,000 2,129,699 New Jersey Health Care Facilities Financing Authority, Revenue (Barnabas Health Issue) 5.00 7/1/24 3,005,000 3,448,057 New Jersey Health Care Facilities Financing Authority, Revenue (Meridian Health System Obligated Group Issue) 5.00 7/1/19 2,000,000 2,156,740 New Jersey Health Care Facilities Financing Authority, Revenue (Trinitas Regional Medical Center Obligated Group Issue) 5.00 7/1/24 1,000,000 1,174,830 New Jersey Health Care Facilities Financing Authority, Revenue (Trinitas Regional Medical Center Obligated Group Issue) 5.00 7/1/25 1,060,000 1,252,878 New Jersey Health Care Facilities Financing Authority, Revenue (Trinitas Regional Medical Center Obligated Group Issue) 5.00 7/1/26 1,000,000 1,184,180 New Jersey Transportation Trust Fund Authority, (Transportation System) 5.25 12/15/21 7,000,000 7,666,610 New Jersey Transportation Trust Fund Authority, (Transportation System) 5.50 6/15/31 5,000,000 5,292,350 New Jersey Transportation Trust Fund Authority, (Transportation System) (Insured; National Public Finance Guarantee Corp.) 5.50 12/15/21 10,000,000 11,364,800 New Jersey Transportation Trust Fund Authority, Federal Highway Reimbursement Revenue Notes 5.00 6/15/24 10,000,000 10,320,500 New Jersey Transportation Trust Fund Authority, Transportation Program Bonds 5.00 6/15/19 10,000,000 10,538,400 Rutgers The State University, GO 5.00 5/1/21 2,000,000 2,291,580 New Mexico - .5% New Mexico Municipal Energy Acquisition Authority, Gas Supply Revenue 5.00 8/1/19 10,000,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 99.6% (continued) Rate (%) Date Amount ($) Value ($) New York - 14.3% Brooklyn Arena Local Development Corporation, PILOT Revenue (Barclays Center) (Insured; Assured Guaranty Municipal Corp.) 4.00 7/15/32 750,000 809,655 Brooklyn Arena Local Development Corporation, PILOT Revenue (Barclays Center) (Insured; Assured Guaranty Municipal Corp.) 4.00 7/15/33 900,000 967,698 Brooklyn Arena Local Development Corporation, PILOT Revenue (Barclays Center) (Insured; Assured Guaranty Municipal Corp.) 4.00 7/15/34 1,000,000 1,071,770 Hudson Yards Infrastructure Corporation Second Indenture, Revenue 5.00 2/15/32 7,000,000 8,419,320 Hudson Yards Infrastructure Corporation Second Indenture, Revenue 4.00 2/15/44 5,000,000 5,279,950 Metropolitan Transportation Authority, Revenue (Dedicated Tax Fund) (Climate Board Certified Green Bond) 5.00 11/15/33 5,000,000 6,092,350 Metropolitan Transportation Authority, Revenue (Dedicated Tax Fund) (Climate Board Certified Green Bond) 5.25 11/15/33 5,000,000 6,258,150 Metropolitan Transportation Authority, Transportation Revenue 6.50 11/15/28 2,250,000 2,434,657 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/31 10,000,000 12,046,800 Metropolitan Transportation Authority, Transportation Revenue (Prerefunded) 6.50 11/15/18 720,000 a 778,968 Metropolitan Transportation Authority, Transportation Revenue (Prerefunded) 6.50 11/15/18 9,030,000 a 9,769,557 Metropolitan Transportation Authority Hudson Rail Yards Trust, Obligations Revenue 5.00 11/15/46 10,000,000 10,736,200 Metropolitan Transportation Authority Hudson Rail Yards Trust, Obligations Revenue 5.00 11/15/51 5,000,000 5,444,500 Monroe County Industrial Development Corporation, Revenue (University of Rochester Project) 5.00 7/1/30 2,000,000 2,479,420 New York City, GO 5.00 8/1/23 5,000,000 6,048,050 New York City, GO 5.00 8/1/24 5,000,000 6,139,050 New York City, GO 5.00 10/1/25 2,500,000 2,879,325 New York City, GO 5.00 8/1/26 5,660,000 6,653,556 New York City, GO 5.00 8/1/28 16,000,000 18,302,080 Long-Term Municipal Investments - Coupon Maturity Principal 99.6% (continued) Rate (%) Date Amount ($) Value ($) New York - 14.3% (continued) New York City Transitional Finance Authority, Future Tax Revenue 5.00 11/1/38 4,015,000 4,673,821 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 2/1/23 8,325,000 9,468,522 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/1/25 20,000,000 24,047,400 New York Counties Tobacco Trust VI, Tobacco Settlement Pass-Through Bonds 5.00 6/1/45 2,000,000 2,142,420 New York Liberty Development Corporation, Revenue (3 World Trade Center Project) 5.15 11/15/34 3,500,000 f 3,810,135 New York Liberty Development Corporation, Revenue (3 World Trade Center Project) 5.00 11/15/44 8,000,000 f 8,601,920 New York State Dormitory Authority, Revenue (Columbia University) 5.00 10/1/41 7,500,000 8,437,650 New York State Dormitory Authority, Revenue (Consolidated City University System) (Insured; Assured Guaranty Municipal Corp.) 5.75 7/1/18 85,000 87,139 New York State Dormitory Authority, Revenue (The Rockefeller University) 5.00 7/1/40 10,000,000 10,795,700 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/31 5,165,000 6,093,615 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 2/15/33 25,000,000 29,374,000 New York State Dormitory Authority, State Sales Tax Revenue 5.00 3/15/34 2,500,000 2,935,675 New York State Thruway Authority, General Revenue 5.00 1/1/32 3,000,000 3,497,070 New York State Urban Development Corporation, State Personal Income Tax Revenue 5.00 3/15/23 10,845,000 13,031,135 New York State Urban Development Corporation, State Personal Income Tax Revenue 5.00 3/15/25 5,000,000 6,228,500 New York State Urban Development Corporation, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/29 10,000,000 11,867,500 New York Transportation Development Corporation, Special Facility Revenue (LaGuardia Airport Terminal B Redevelopment Project) 5.00 7/1/41 2,000,000 2,193,280 New York Transportation Development Corporation, Special Facility Revenue (LaGuardia Airport Terminal B Redevelopment Project) 5.00 7/1/46 2,500,000 2,733,400 Port Authority of New York and New Jersey, (Consolidated Bonds, 190th Series) 5.00 5/1/36 3,000,000 3,284,130 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 99.6% (continued) Rate (%) Date Amount ($) Value ($) New York - 14.3% (continued) Port Authority of New York and New Jersey, (Consolidated Bonds, 190th Series) 5.00 5/1/37 3,400,000 3,722,014 Port Authority of New York and New Jersey, (Consolidated Bonds, 190th Series) 5.00 5/1/38 1,375,000 1,505,226 Sales Tax Asset Receivable Corporation, Sales Tax Asset Revenue 5.00 10/15/29 6,370,000 7,719,803 Suffolk County, GO Notes (Insured; Assured Guaranty Municipal Corporation) 4.00 2/1/24 5,000,000 5,657,750 Triborough Bridge and Tunnel Authority, Subordinate Revenue (MTA Bridges and Tunnels) 0.00 11/15/29 10,000,000 b 6,904,400 TSASC, Inc. of New York, Senior Tobacco Settlement Bonds 5.00 6/1/23 5,000,000 5,761,050 Utility Debt Securitization Authority of New York, Restructuring Bonds 5.00 12/15/26 2,500,000 3,019,575 North Carolina - .9% North Carolina Eastern Municipal Power Agency, Power System Revenue (Prerefunded) 5.00 1/1/19 11,000,000 a 11,710,930 North Carolina Medical Care Commission, Health System Revenue (Mission Health Combined Group) 5.00 10/1/26 1,000,000 1,232,250 North Carolina Medical Care Commission, Health System Revenue (Mission Health Combined Group) 5.00 10/1/28 1,030,000 1,270,093 North Carolina Medical Care Commission, Health System Revenue (Mission Health Combined Group) 5.00 10/1/29 1,725,000 2,104,741 North Carolina Medical Care Commission, Health System Revenue (Mission Health Combined Group) 5.00 10/1/30 780,000 942,505 North Carolina Municipal Power Agency Number 1, Catawba Electric Revenue 5.00 1/1/24 1,585,000 1,683,302 Ohio - 1.5% Board of Education of the Winton Woods City School District, GO 5.00 11/1/42 1,750,000 1,945,195 Board of Education of the Winton Woods City School District, GO 5.00 11/1/47 2,590,000 2,871,326 Columbus, GO (Various Purpose Limited Tax) 5.00 7/1/21 3,005,000 3,466,478 Hamilton County, Sewer System Improvement Revenue (The Metropolitan Sewer District of Greater Cincinnati) 5.00 12/1/26 3,500,000 4,195,205 Montgomery County, Revenue (Catholic Health Initiatives) 6.00 10/1/23 3,055,000 3,246,426 Ohio Housing Finance Agency, Residential Mortgage Revenue (Mortgage-Backed Securities Program) 4.00 3/1/47 7,420,000 8,056,413 Long-Term Municipal Investments - Coupon Maturity Principal 99.6% (continued) Rate (%) Date Amount ($) Value ($) Ohio - 1.5% (continued) Ohio Housing Finance Agency, Residential Mortgage Revenue (Mortgage-Backed Securities Program) 4.50 3/1/47 2,500,000 2,795,850 Revere Local School District, GO (School Facilities Improvement) 5.00 12/1/42 2,500,000 2,810,800 Revere Local School District, GO (School Facilities Improvement) 5.00 12/1/45 2,100,000 2,356,872 Oklahoma - .3% Grand River Dam Authority, Revenue 5.00 6/1/25 5,000,000 Oregon - .2% Oregon Housing and Community Services Department, Mortgage Revenue (Single-Family Mortgage Program) 4.00 1/1/47 4,740,000 Pennsylvania - 5.4% Geisinger Authority, Health Systems Revenue (General Health System) 5.00 2/15/34 2,000,000 2,341,920 Montgomery County Industrial Development Authority, Retirement Community Revenue (Adult Communities Total Services, Inc. Retirement - Life Communities, Inc. Obligated Group) 5.00 11/15/36 5,000,000 5,560,950 Pennsylvania, GO 5.00 8/15/21 7,210,000 8,308,732 Pennsylvania, GO 5.00 6/15/22 5,220,000 6,128,698 Pennsylvania, GO 5.00 11/15/22 5,000,000 5,774,000 Pennsylvania, GO 5.00 3/15/31 5,000,000 5,776,150 Pennsylvania, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/26 11,520,000 13,465,613 Pennsylvania, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 6/1/28 7,540,000 8,673,488 Pennsylvania Higher Educational Facilities Authority, Health System Revenue (University of Pennsylvania Health System) 5.00 8/15/24 5,000,000 6,076,250 Pennsylvania Higher Educational Facilities Authority, Revenue (State System of Higher Education) 5.00 6/15/29 5,000,000 5,942,550 Pennsylvania Housing Finance Agency, SFMR 4.00 10/1/46 3,000,000 3,247,500 Pennsylvania Turnpike Commission, Turnpike Revenue 5.00 12/1/31 5,110,000 5,820,852 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 5.00 12/1/20 3,675,000 4,099,536 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 5.00 12/1/21 3,740,000 4,279,458 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 99.6% (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania - 5.4% (continued) Philadelphia Authority for Industrial Development Hospital, Revenue (The Children's Hospital of Philadelphia Project) 4.00 7/1/35 1,575,000 1,673,831 Philadelphia Authority for Industrial Development Hospital, Revenue (The Children's Hospital of Philadelphia Project) 4.00 7/1/36 3,750,000 3,972,150 Philadelphia Authority for Industrial Development Hospital, Revenue (The Children's Hospital of Philadelphia Project) 4.00 7/1/37 3,500,000 3,695,090 State Public School Building Authority, School LR (The School District of Philadelphia Project) 5.00 4/1/22 1,000,000 1,110,600 State Public School Building Authority, School LR (The School District of Philadelphia Project) 5.00 4/1/25 2,750,000 3,011,552 State Public School Building Authority, School LR (The School District of Philadelphia Project) (Insured; Assured Guaranty Municipal Corp.) 5.00 6/1/25 5,000,000 5,861,800 State Public School Building Authority, School LR (The School District of Philadelphia Project) (Insured; Assured Guaranty Municipal Corp.) 5.00 6/1/31 5,000,000 5,772,150 West Mifflin Area School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/27 1,140,000 1,332,478 West Mifflin Area School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/28 1,000,000 1,160,620 South Carolina - 1.0% Greenville County School District, Installment Purchase Revenue (Building Equity Sooner for Tomorrow) 5.50 12/1/18 3,000,000 3,202,500 Growth Remedy Opportunity Without Tax Hike, Installment Purchase Revenue (School District Number 2 of Dorchester County, School Carolina Project) 5.00 12/1/28 1,750,000 2,057,423 Growth Remedy Opportunity Without Tax Hike, Installment Purchase Revenue (School District Number 2 of Dorchester County, School Carolina Project) 5.00 12/1/29 2,000,000 2,336,900 South Carolina Public Service Authority, Revenue 5.00 12/1/30 3,315,000 3,812,449 South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.00 12/1/22 7,500,000 8,631,150 South Dakota - .1% South Dakota Educational Enhancement Funding Corporation, Tobacco Settlement Revenue 5.00 6/1/25 1,800,000 2,049,498 Long-Term Municipal Investments - Coupon Maturity Principal 99.6% (continued) Rate (%) Date Amount ($) Value ($) South Dakota - .1% (continued) South Dakota Educational Enhancement Funding Corporation, Tobacco Settlement Revenue 5.00 6/1/27 500,000 561,155 Tennessee - .3% Clarksville Natural Gas Acquisition Corporation, Gas Revenue 5.00 12/15/20 1,690,000 1,862,988 Tennessee Housing Development Agency, Residential Finance Program Revenue 3.50 1/1/47 2,840,000 3,016,392 Tennessee Housing Development Agency, Residential Financing Program Revenue 4.00 1/1/42 2,000,000 2,192,280 Texas - 10.4% Arlington Higher Education Finance Corporation, Education Revenue (Uplift Education) (Insured; Texas Permanent School Fund Guarantee Program) 4.00 12/1/42 2,760,000 2,889,858 Arlington Higher Education Finance Corporation, Revenue (Harmony Public Schools) (Insured; Texas Permanent School Fund Guarantee Program) 5.00 2/15/42 1,000,000 1,165,450 Clifton Higher Education Finance Corporation, Education Revenue (IDEA Public Schools) 5.00 8/15/23 1,100,000 1,218,514 Culberson County-Allamoore Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 4.00 2/15/41 1,300,000 1,340,625 Dallas and Fort Worth, Joint Improvement Revenue (Dallas/Fort Worth International Airport) 5.00 11/1/31 5,000,000 5,636,600 Dallas and Fort Worth, Joint Revenue (Dallas/Fort Worth International Airport) 5.00 11/1/26 3,000,000 3,365,790 Dallas and Fort Worth, Joint Revenue (Dallas/Fort Worth International Airport) 5.00 11/1/27 3,400,000 3,812,148 Dallas Area Rapid Transit, Senior Lien Sales Tax Revenue 5.00 12/1/22 5,700,000 6,802,836 Dallas Area Rapid Transit Senior Lien Sales Tax, Revenue 5.00 12/1/41 5,305,000 6,134,596 El Paso, Water and Sewer Revenue 5.00 3/1/22 1,000,000 1,168,820 Forney Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.00 8/15/27 2,200,000 2,695,308 Forney Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) (Prerefunded) 5.75 8/15/18 1,000,000 a 1,058,070 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 99.6% (continued) Rate (%) Date Amount ($) Value ($) Texas - 10.4% (continued) Harris County, Toll Road Senior Lien Revenue 5.00 8/15/25 2,000,000 2,467,540 Harris County, Unlimited Tax Road Bonds 5.00 10/1/21 10,000,000 10,944,400 Harris County Flood Control District, GO 5.00 10/1/26 10,000,000 12,131,500 Harris County Health Facilities Development Corporation, HR (Memorial Hermann Healthcare System) (Prerefunded) 7.00 12/1/18 5,000,000 a 5,455,650 Harris County-Houston Sports Authority, Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 11/15/22 6,500,000 7,625,605 Houston, Combined Utility System First Lien Revenue 5.00 5/15/21 5,000,000 5,735,100 Houston Community College System, Limited Tax GO 5.00 2/15/32 8,200,000 9,500,766 Houston Community College System, Limited Tax GO Bonds 5.00 2/15/21 2,250,000 2,563,785 North Texas Tollway Authority, First Tier System Revenue 5.00 1/1/26 10,000,000 11,889,300 North Texas Tollway Authority, First Tier System Revenue 5.00 1/1/29 2,885,000 3,461,192 North Texas Tollway Authority, First Tier System Revenue 5.00 1/1/40 5,000,000 5,606,000 North Texas Tollway Authority, Second Tier System Revenue 5.00 1/1/30 3,000,000 3,551,490 North Texas Tollway Authority, Second Tier System Revenue 5.00 1/1/31 11,415,000 13,238,204 San Antonio, Electric and Gas Systems Junior Lien Revenue 3.00 12/1/19 5,800,000 6,023,010 San Antonio Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/23 9,535,000 11,442,095 Schertz-Cibolo-Universal City Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 4.00 2/1/46 3,000,000 3,180,300 Texas Public Finance Authority, GO 5.00 10/1/23 4,220,000 4,866,082 Texas Public Finance Authority, GO 5.00 10/1/24 5,000,000 6,174,650 Texas Public Finance Authority, GO (Prerefunded) 5.00 10/1/21 5,165,000 a 6,005,449 Texas Transportation Commission, GO (Mobility Fund Bonds) 5.00 10/1/24 5,900,000 7,286,087 Texas Transportation Commission, GO (Mobility Fund Bonds) 5.00 10/1/24 4,000,000 4,911,040 Texas Transportation Commission, Highway Improvement GO 5.00 4/1/24 10,000,000 12,252,200 Texas Water Development Board, Revenue 5.00 10/15/45 21,165,000 24,532,351 Long-Term Municipal Investments - Coupon Maturity Principal 99.6% (continued) Rate (%) Date Amount ($) Value ($) Utah - .7% Salt Lake City, Airport Revenue (Salt Lake International Airport) 5.00 7/1/29 2,500,000 3,029,175 Salt Lake City, Airport Revenue (Salt Lake International Airport) 5.00 7/1/30 2,000,000 2,402,680 Salt Lake City, Airport Revenue (Salt Lake International Airport) 5.00 7/1/31 2,400,000 2,865,648 Utah Associated Municipal Power Systems, Revenue (Payson Power Project) 5.00 4/1/22 5,675,000 6,525,228 Virginia - .4% Fairfax County Industrial Development Authority, Health Care Revenue (Inova Health System Project) 4.00 5/15/29 5,000,000 5,418,900 Virginia College Building Authority, Educational Facilities Revenue (21st Century College and Equipment Programs) 5.00 2/1/21 2,235,000 2,552,549 Washington - 3.9% Energy Northwest, Electric Revenue (Columbia Generating Station) 5.00 7/1/20 10,955,000 12,285,704 Energy Northwest, Electric Revenue (Columbia Generating Station) 5.00 7/1/31 7,500,000 8,270,100 FYI Properties, LR (State of Washington Department of Information Services Project) 5.25 6/1/29 5,625,000 6,073,650 King County, Sewer Improvement Revenue 5.00 7/1/39 20,000,000 22,817,200 Port of Seattle, Intermediate Lien Revenue 5.00 3/1/28 1,750,000 2,071,528 Port of Seattle, Intermediate Lien Revenue 5.00 4/1/29 1,000,000 1,177,720 Port of Seattle, Intermediate Lien Revenue 5.00 4/1/30 2,840,000 3,324,362 Washington, Federal Highway Grant Anticipation Revenue (State Road 520 Corridor Program) 5.00 9/1/22 5,000,000 5,901,400 Washington, Federal Highway Grant Anticipation Revenue (State Road 520 Corridor Program) 5.00 9/1/23 5,000,000 6,014,800 Washington, GO (Motor Vehicle Fuel Tax) 5.00 2/1/23 5,315,000 6,375,874 Washington Health Care Facilities Authority, Revenue (Providence Health and Services) 5.00 10/1/21 5,550,000 6,365,628 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 99.6% (continued) Rate (%) Date Amount ($) Value ($) West Virginia - 1.1% West Virginia Economic Development Authority, LR (Correctional, Juvenile and Public Safety Facilities) 5.00 6/1/28 10,000,000 11,606,800 West Virginia Economic Development Authority, LR (Correctional, Juvenile and Public Safety Facilities) 5.00 6/1/29 10,000,000 11,591,100 Wisconsin - 1.3% Wisconsin, GO (Prerefunded) 5.00 5/1/20 5,000,000 a 5,567,350 Wisconsin Health and Educational Facilities Authority, Revenue (Ascension Senior Credit Group) 4.00 11/15/34 10,000,000 10,538,800 Wisconsin Transportation, Revenue 5.00 7/1/36 1,800,000 2,099,322 Wisconsin Transportation, Revenue 5.00 7/1/37 1,600,000 1,861,536 WPPI Energy, Power Supply System Revenue 5.00 7/1/29 1,000,000 1,163,830 WPPI Energy, Power Supply System Revenue 5.00 7/1/30 1,000,000 1,157,140 WPPI Energy, Power Supply System Revenue 5.00 7/1/31 1,000,000 1,152,230 WPPI Energy, Power Supply System Revenue 5.00 7/1/32 500,000 574,030 WPPI Energy, Power Supply System Revenue 5.00 7/1/33 2,000,000 2,285,020 U.S. Related - .6% A.B. Won International Airport Authority of Guam, General Revenue (Insured; Assured Guaranty Municipal Corp.) 5.50 10/1/33 1,000,000 1,179,810 Guam, LOR (Section 30) 5.00 12/1/28 2,000,000 2,310,020 Guam, LOR (Section 30) 5.00 12/1/29 2,000,000 2,288,640 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/18 5,000,000 3,387,500 Puerto Rico Public Buildings Authority, Government Facilities Revenue (Escrowed to Maturity) 5.75 7/1/17 5,000 5,020 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.25 8/1/33 2,500,000 g 502,325 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.75 8/1/32 11,000,000 2,832,500 Total Long-Term Municipal Investments (cost $2,012,130,401) Short-Term Municipal Investments - .3% Mississippi - .2% Mississippi Business Finance Corporation, Revenue (Chevron Corporation) 0.80 6/1/17 5,400,000 h New York - .1% New York State Dormitory Authority, Revenue (University of Rochester) (LOC; HSBC Bank USA) 0.80 6/1/17 1,425,000 h Total Short-Term Municipal Investments (cost $6,825,000) Total Investments (cost $2,018,955,401) % Cash and Receivables (Net) % Net Assets % a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Variable rate security—rate shown is the interest rate in effect at period end. d Non-income producing—security in default. e The fund held Level 3 securities at May 31, 2017, this security was valued at $14,258 or .0% of net assets. f Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2017, these securities were valued at $12,412,055 or .59% of net assets. g Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. h Variable rate demand note—rate shown is the interest rate in effect at May 31, 2017. Maturity date represents the next demand date, or the ultimate maturity date if earlier. STATEMENT OF FINANCIAL FUTURES BNY Mellon National Intermediate Municipal Bond Fund May 31, 2017 (Unaudited) Market Value Covered by Unrealized Contracts Contracts ($) Expiration (Depreciation) ($) Futures Short U.S. Treasury 10 Year Notes 166 (20,965,281) September 2017 (45,660 ) U.S. Treasury 5 Year Notes 221 (26,147,063) September 2017 (14,896 ) Ultra 10 Year U.S. Treasury Notes 500 (67,867,187) September 2017 (250,844 ) Gross Unrealized Depreciation ) See notes to financial statements. STATEMENT OF INVESTMENTS BNY Mellon National Intermediate Municipal Bond Fund May 31, 2017 (Unaudited) The following is a summary of the inputs used as of May 31, 2017 in valuing the fund’s investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds † - 2,093,207,146 - Liabilities ($) Other Financial Instruments: Futures †† (311,400 ) - - ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized (depreciation) at period end. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the "Board") Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at NOTES fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All of the preceding securities are generally categorized within Level 2 of the fair value hierarchy. The Service is engaged under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Options and financial futures on municipal and U.S. Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at May 31, 2017 is discussed below. Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in futures in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations. There is minimal counterparty credit risk to the fund with futures since they are exchange traded, and the exchange guarantees the futures against default. NOTES At May 31, 2017, accumulated net unrealized appreciation on investments was $74,266,003, consisting of $89,040,112 gross unrealized appreciation and $14,774,109 gross unrealized depreciation. At May 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon National Municipal Money Market Fund May 31, 2017 (Unaudited) Coupon Maturity Principal Short-Term Investments - 100.0% Rate (%) Date Amount ($) Value ($) Alabama - 2.6% Chatom Industrial Development Board, Gulf Opportunity Zone Revenue (PowerSouth Energy Cooperative Projects) (LOC; National Rural Utilities Cooperative Finance Corporation) 0.90 6/7/17 12,700,000 a Alaska - 1.2% Tender Option Bond Trust Receipts (Series 2017-XL0044), Revenue (Liquidity Facility; JPMorgan Chase Bank) 0.88 6/7/17 5,750,000 a,b,c Arizona - .6% Casa Grande Industrial Development Authority, MFHR, Refunding (Center Park Apartments Project) (LOC; FNMA) 0.83 6/7/17 2,010,000 a 2,010,000 Phoenix Industrial Development Authority, Facilities Revenue (Southwest Human Development Project) (LOC; Wells Fargo Bank) 0.86 6/7/17 1,140,000 a 1,140,000 California - 13.7% ABAG Finance Authority for Nonprofit Corporations, Revenue (The Grauer Foundation for Education Project) (LOC; Comerica Bank) 0.85 6/7/17 2,185,000 a 2,185,000 California Enterprise Development Authority, IDR (Pocino Foods Company Project) (LOC; FHLB) 0.83 6/7/17 6,585,000 a 6,585,000 California Enterprise Development Authority, IDR (Tri Tool Inc. Project) (LOC; Comerica Bank) 0.85 6/7/17 5,900,000 a 5,900,000 California Enterprise Development Authority, Recovery Zone Facility Revenue (Regional Properties, Inc. Project) (LOC; FHLB) 0.83 6/7/17 10,800,000 a 10,800,000 California Health Facilities Financing Authority, Revenue (Dignity Health) (LOC; JPMorgan Chase Bank) 0.92 6/7/17 3,600,000 a 3,600,000 California Municipal Finance Authority, MFHR (Pacific Meadows Apartments) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.81 6/7/17 2,945,000 a 2,945,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Investments - 100.0% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) California - 13.7% (continued) California Pollution Control Financing Authority, SWDR (Mission Trail Waste Systems, Inc. Project) (LOC; Comerica Bank) 0.89 6/7/17 1,500,000 a 1,500,000 California Statewide Communities Development Authority, CP (Kaiser Permanente) 0.88 6/8/17 8,575,000 8,574,803 California Statewide Communities Development Authority, MFHR (Pine View Apartments) (LOC; Citibank NA) 0.84 6/7/17 4,500,000 a 4,500,000 RIB Floater Trust (Series 2017-004), (California Health Facilities Financing Authority, Revenue (Dignity Health)) (LOC; Barclays Bank PLC and Liquidity Facility; Barclays Bank PLC) 0.86 6/7/17 14,000,000 a,b,c 14,000,000 Sacramento County Housing Authority, MFHR, Refunding (Stonebridge Apartments) (LOC; FNMA) 0.81 6/7/17 5,300,000 a 5,300,000 San Diego County, COP (Friends of Chabad Lubavitch) (LOC; Comerica Bank) 0.83 6/7/17 400,000 a 400,000 Tender Option Bond Trust Receipts/Certificates Various States, Revenue (El Camino Hospital) (Liquidity Facility; Barclays Bank PLC and LOC; Barclays Bank PLC) 0.84 6/7/17 700,000 a,b,c 700,000 Colorado - 5.5% Colorado Educational and Cultural Facilities Authority, Revenue (Telluride Mountain School Project) (LOC; Wells Fargo Bank) 0.86 6/7/17 1,165,000 a 1,165,000 Colorado Health Facilities Authority, Revenue (Arapahoe House Project) (LOC; Wells Fargo Bank) 0.86 6/7/17 1,835,000 a 1,835,000 Southern Ute Indian Tribe of the Southern Ute Indian Reservation, Revenue 0.88 6/7/17 24,000,000 a 24,000,000 Delaware - 4.0% Delaware Health Facilities Authority, Revenue (Christiana Care Health Services) 0.80 6/1/17 19,710,000 a District of Columbia - .2% District of Columbia, Revenue (District of Columbia Preparatory Academy Issue) (LOC; M&T Trust) 0.88 6/7/17 1,000,000 a Florida - 2.7% Brevard County, Revenue (Holy Trinity Episcopal Academy Project) (LOC; Wells Fargo Bank) 0.91 6/7/17 445,000 a 445,000 Short-Term Investments - 100.0% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Florida - 2.7% (continued) Florida Municipal Power Agency, Revenue, Refunding (All-Requirements Power Supply Project) (LOC; Bank of America) 0.83 6/1/17 10,075,000 a 10,075,000 Jacksonville, Educational Facilities Revenue (Edward Waters College Project) (LOC; Wells Fargo Bank) 0.86 6/7/17 2,900,000 a 2,900,000 Illinois - 6.5% Illinois Development Finance Authority, Revenue (American Academy of Dermatology Project) (LOC; JPMorgan Chase Bank) 0.87 6/7/17 1,225,000 a 1,225,000 Illinois Development Finance Authority, Revenue (Evanston Northwestern Healthcare Corporation) (Liquidity Facility; Wells Fargo Bank) 0.78 6/1/17 13,635,000 a 13,635,000 Illinois Finance Authority, Revenue (Everest Academy of Lemont Inc. Project) (Liquidity Facility; FHLB and LOC; FHLB) 0.86 6/7/17 2,010,000 a 2,010,000 Illinois Finance Authority, Revenue (Marwen Foundation Project) (LOC; Northern Trust Company) 0.84 6/7/17 5,080,000 a 5,080,000 Illinois Housing Development Authority, MFHR (Woodlawn Six Apartments) (LOC; FHLMC) 0.80 6/7/17 7,740,000 a 7,740,000 Lake Villa, Revenue (The Allendale Association Project) (LOC; Wells Fargo Bank) 0.82 6/7/17 1,880,000 a 1,880,000 Indiana - 4.1% Crawfordsville, IDR, Refunding (National Service Industries, Inc. Project) (LOC; Wells Fargo Bank) 0.86 6/7/17 4,000,000 a 4,000,000 Indiana Development Finance Authority, EDR (Goodwill Industries of Michiana, Inc. Project) (LOC; PNC Bank NA) 0.82 6/7/17 5,350,000 a 5,350,000 Indiana Development Finance Authority, Educational Facilities Revenue (Brebeuf Preparatory School Project) (LOC; JPMorgan Chase Bank) 0.87 6/7/17 3,500,000 a 3,500,000 Indiana Health Facility Financing Authority, Revenue (Anthony Wayne Rehabilitation Center for Handicapped and Blind, Inc. Project) (LOC; Wells Fargo Bank) 0.86 6/7/17 1,900,000 a 1,900,000 Saint Joseph County, Health Care Facility Revenue (South Bend Medical Foundation Project) (LOC; PNC Bank NA) 0.82 6/7/17 5,255,000 a 5,255,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Investments - 100.0% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Iowa - .4% Iowa Finance Authority, EDR (Iowa West Foundation Project) (LOC; U.S. Bank NA) 0.84 6/7/17 1,880,000 a Kentucky - .9% Jefferson County, Industrial Revenue, Refunding (Zeochem L.L.C. Project) (LOC; UBS AG) 0.87 6/7/17 3,625,000 a 3,625,000 Lexington-Fayette Urban County Government, Industrial Building Revenue (Community Action Council Project) (LOC; PNC Bank NA) 0.82 6/7/17 705,000 a 705,000 Louisiana - 1.0% Louisiana Public Facilities Authority, Revenue (Air Products and Chemicals Project) 0.81 6/1/17 5,000,000 a Maryland - 1.3% Baltimore County, Revenue (Cross Creek Apartments Facility) (LOC; PNC Bank NA) 0.79 6/7/17 4,165,000 a 4,165,000 Maryland Economic Development Corporation, EDR (Prologue, Inc. Project) (LOC; Bank of America) 0.90 6/7/17 2,145,000 a 2,145,000 Minnesota - .3% Minneapolis, MFHR (Seven Corners Apartments Project) (LOC; Wells Fargo Bank) 0.86 6/7/17 240,000 a 240,000 Minnesota Higher Education Facilities Authority, Revenue (Macalester College) 0.84 6/7/17 1,200,000 a 1,200,000 Mississippi - 3.7% Jackson County, Port Facility Revenue, Refunding (Chevron U.S.A. Inc. Project) 0.78 6/1/17 16,900,000 a 16,900,000 Mississippi Business Finance Corporation, Revenue, Refunding (Jackson Heart Realty Refunding Project) (LOC; FHLB) 0.83 6/7/17 1,000,000 a 1,000,000 New Jersey - 5.1% Lawrence Township, BAN 2.00 7/21/17 2,600,000 2,603,740 New Jersey Economic Development Authority, EDR (Community Options, Inc. Project) (LOC; Wells Fargo Bank) 0.91 6/7/17 400,000 a 400,000 New Jersey Economic Development Authority, Revenue (ESARC, Inc.) (Liquidity Facility; TD Bank) 0.81 6/7/17 1,140,000 a 1,140,000 Short-Term Investments - 100.0% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) New Jersey - 5.1% (continued) New Jersey Health Care Facilities Financing Authority, Revenue (AHS Hospital Corporation Issue) (LOC; JPMorgan Chase Bank) 0.77 6/7/17 4,300,000 a 4,300,000 Tender Option Bond Trust Receipts (Series 2016-XF2370), (New Jersey Transportation Trust Fund Authority, Federal Highway Reimbursement Revenue Notes) (Liquidity Facility; Barclays Bank PLC and LOC; Barclays Bank PLC) 0.84 6/7/17 3,870,000 a,b,c 3,870,000 Tender Option Bond Trust Receipts (Series 2016-ZF0468), (New Jersey Transportation Trust Fund Authority (Transportation System)) (LOC; Royal Bank of Canada) 0.83 6/7/17 11,500,000 a,b,c 11,500,000 Tender Option Bond Trust Receipts (Series 2016-ZF0470), (New Jersey Turnpike Authority, Turnpike Revenue) (LOC; Royal Bank of Canada) 0.83 6/7/17 1,200,000 a,b,c 1,200,000 New York - 18.4% Eastport-South Manor Central School District, TANS 2.00 6/23/17 5,000,000 5,003,184 JPMorgan Chase Putters/Drivers Trust (Series 5012), (Battery Park City Authority, Junior Revenue) (Liquidity Facility; JPMorgan Chase Bank and LOC; JPMorgan Chase Bank) 0.84 6/1/17 2,500,000 a,b,c 2,500,000 Metropolitan Transportation Authority of New York, (Liquidity Facility; Citibank NA) 0.83 6/7/17 2,590,000 a,b,c 2,590,000 New York City, GO (LOC; Mizuho Bank, Ltd.) 0.82 6/1/17 13,010,000 a 13,010,000 New York City, GO Notes (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.86 6/1/17 11,000,000 a 11,000,000 New York City Capital Resource Corporation, Recovery Zone Facility Revenue (WytheHotel Project) (LOC; M&T Trust) 0.90 6/7/17 3,700,000 a 3,700,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; Mizuho Bank, Ltd.) 0.82 6/1/17 17,000,000 a 17,000,000 New York State Housing Finance Agency, Housing Revenue (505 West 37th Street) (LOC; Landesbank Hessen- Thuringen Girozentrale) 0.82 6/1/17 5,000,000 a 5,000,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Investments - 100.0% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) New York - 18.4% (continued) Tender Option Bond Trust Receipts (Series 2016-XF2360), (Port Authority of New York and New Jersey, Consolidated Bonds, 194th Series) (Liquidity Facility; Citibank NA) 0.81 6/7/17 700,000 a,b,c 700,000 Tompkins County Industrial Development Agency, Civic Facility Revenue (Community Development Properties Ithaca, Inc. Project) (LOC; M&T Trust) 0.88 6/7/17 5,300,000 a 5,300,000 Triborough Bridge and Tunnel Authority, General Revenue, Refunding (MTA Bridges and Tunnels) (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.83 6/1/17 24,000,000 a 24,000,000 North Carolina - .5% North Carolina Capital Facilities Finance Agency, Revenue (North Carolina Aquarium Society Project) (LOC; Bank of America) 0.83 6/7/17 1,620,000 a 1,620,000 North Carolina Medical Care Commission, Health Care Facilities Revenue (Lower Cape Fear Hospice, Inc.) (LOC; Branch Banking and Trust Co.) 0.81 6/7/17 1,050,000 a 1,050,000 Ohio - 6.3% Allen County, Hospital Facilities Revenue (Catholic Healthcare Partners) (LOC; Bank of Tokyo-Mitsubishi UFJ) 0.78 6/1/17 10,070,000 a 10,070,000 Hamilton County, Hospital Facilities Revenue (Beechwood Home Project) (LOC; PNC Bank NA) 0.82 6/7/17 3,190,000 a 3,190,000 RIB Floater Trust (Series 2017-003), (Middletown, Hospital Facilities Revenue (Premier Health Partners Obligated Group)) (Liquidity Facility; Barclays Bank PLC and LOC; Barclays Bank PLC) 0.93 6/7/17 10,200,000 a,b,c 10,200,000 Salem, Civic Facility Revenue (Community Center, Inc. Project) (LOC; PNC Bank NA) 0.82 6/7/17 5,470,000 a 5,470,000 Stark County Port Authority, Revenue (Community Action Agency Project) (LOC; JPMorgan Chase Bank) 0.86 6/7/17 1,665,000 a 1,665,000 Pennsylvania - .1% Pennsylvania Economic Development Financing Authority, EDR (Homewood Retirement Centers Project) (LOC; M&T Bank) 0.98 6/7/17 400,000 a Short-Term Investments - 100.0% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) South Carolina - .5% South Carolina Jobs-Economic Development Authority, EDR (YMCA of Coastal Carolina Project) (LOC; Wells Fargo Bank) 0.86 6/7/17 2,290,000 a Tennessee - 3.6% Clarksville Public Building Authority, Pooled Financing Revenue (Tennessee Municipal Bond Fund) (LOC; Bank of America) 0.86 6/1/17 5,200,000 a 5,200,000 Clarksville Public Building Authority, Pooled Financing Revenue (Tennessee Municipal Bond Fund) (LOC; Bank of America) 0.82 6/7/17 8,725,000 a 8,725,000 Clarksville Public Building Authority, Revenue (City OF Morristown Loans) (LOC; Bank of America) 0.86 6/1/17 2,055,000 a 2,055,000 Hawkins County Industrial Development Board, IDR, Refunding (Leggett and Platt, Inc. Project) (LOC; Wells Fargo Bank) 0.97 6/7/17 1,750,000 a 1,750,000 Texas - 12.4% Atascosa County Industrial Development Corporation, PCR, Refunding (San Miguel Electric Cooperative, Inc. Project) (LOC; National Rural Utilities Cooperative Finance Corporation) 0.82 6/7/17 24,000,000 a 24,000,000 Gulf Coast Industrial Development Authority, Revenue (Petrounited Term Inc.) (LOC; BNP Paribas) 0.88 6/7/17 2,350,000 a 2,350,000 Harris County Health Facilities Development Corporation, Revenue, Refunding (The Methodist Hospital System) 0.80 6/1/17 24,000,000 a 24,000,000 Mission Economic Development Corporation, SWDR (IESI TX Corporation Project) (LOC; Bank of America) 0.82 6/7/17 3,600,000 a 3,600,000 Port of Arthur Navigation District Industrial Development Corporation, Exempt Facilities Revenue (Air Products Project) 0.81 6/1/17 6,600,000 a 6,600,000 Utah - .4% Ogden City Redevelopment Agency, Tax Increment Revenue (LOC; Wells Fargo Bank) 0.86 6/7/17 2,185,000 a Vermont - .2% Vermont Educational and Health Buildings Financing Agency, Revenue (Capital Asset Financing Program) (LOC; Wells Fargo Bank) 0.98 6/7/17 870,000 a STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Investments - 100.0% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Washington - 1.6% Squaxin Island Tribe, Tribal Infrastructure Revenue (LOC; Bank of America) 0.84 6/7/17 7,530,000 a 7,530,000 Washington Housing Finance Commission, Nonprofit Revenue (The Evergreen School Project) (LOC; Wells Fargo Bank) 0.86 6/7/17 495,000 a 495,000 Wisconsin - 2.2% Byron, IDR, Refunding (Ocean Spray Cranberries, Inc. Project) (LOC; Bank of America) 0.86 6/7/17 5,250,000 a 5,250,000 Wisconsin Health and Educational Facilities Authority, Revenue (Goodwill Industries of North Central Wisconsin, Inc.) (LOC; Wells Fargo Bank) 0.86 6/7/17 5,470,000 a 5,470,000 Wisconsin Health and Educational Facilities Authority, Revenue (Sinsinawa Nursing, Inc. Project) (LOC; JPMorgan Chase Bank) 0.87 6/7/17 155,000 a 155,000 Total Investments (cost $489,161,727) % Liabilities, Less Cash and Receivables % ) Net Assets % a Variable rate demand note—rate shown is the interest rate in effect at May 31, 2017. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2017, these securities amounted to $53,010,000 or 10.84% of net assets. c The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security. The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short- term rates). STATEMENT OF INVESTMENTS BNY Mellon National Municipal Money Market Fund May 31, 2017 (Unaudited) The following is a summary of the inputs used as of May 31, 2017 in valuing the fund’s investments: Valuation Inputs Short-Term Investments ($) † Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 489,161,727 Level 3 - Significant Unobservable Inputs - Total † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the fund’s Board Members (“Board”). The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected within Level 2 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon National Short-Term Municipal Bond Fund May 31, 2017 (Unaudited) Long-Term Municipal Investments - Coupon Maturity Principal 100.1% Rate (%) Date Amount ($) Value ($) Alabama - .4% Black Belt Energy Gas District, Gas Supply Revenue 4.00 6/1/21 3,500,000 Alaska - .3% Valdez, Marine Terminal Revenue (BP Pipelines (Alaska) Inc. Project) 5.00 1/1/18 3,000,000 Arizona - 2.2% Arizona, COP 5.00 10/1/19 7,000,000 7,626,220 Coconino County Pollution Control, Revenue (Nevada Power Company) 1.60 5/21/20 1,100,000 a 1,102,904 Maricopa County, COP (Lease Purchase Agreement) 5.00 7/1/18 5,000,000 5,222,700 Maricopa County Pollution Control Corporation, PCR (Arizona Public Service Company Palo Verde Project) 1.75 5/30/18 5,000,000 5,028,300 Phoenix Union High School District Number 210, GO (School Improvement Bonds) 5.00 7/1/20 1,000,000 1,118,230 Arkansas - .6% Arkansas, GO 5.00 4/1/20 5,000,000 California - 10.2% Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 1.50 4/2/18 8,160,000 8,176,891 California, GO 5.00 8/1/20 8,000,000 8,998,400 California Health Facilities Financing Authority, Revenue (Providence Saint Joseph Health) 1.25 10/1/20 5,000,000 4,988,600 California Health Facilities Financing Authority, Revenue (Saint Joseph Health System) 5.00 10/17/17 1,390,000 1,411,086 California Health Facilities Financing Authority, Revenue (Sutter Health) 1.00 8/15/19 10,000,000 9,952,300 California Municipal Finance Authority, Revenue (Community Medical Centers) 5.00 2/1/18 500,000 512,990 California Municipal Finance Authority, Revenue (Community Medical Centers) 5.00 2/1/19 1,000,000 1,062,010 California Pollution Control Finance Authority, SWDR (USA Waste Services, Inc. Project) 1.50 6/1/18 1,500,000 1,503,285 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 100.1% (continued) Rate (%) Date Amount ($) Value ($) California - 10.2% (continued) California State University Trustees, Systemwide Revenue 3.00 11/1/19 1,690,000 1,754,203 Chula Vista, IDR (San Diego Gas and Electric Company) 1.65 7/1/18 20,130,000 20,144,091 Escondido Union School District, GO 4.00 8/1/18 1,000,000 1,037,120 Escondido Union School District, GO 4.00 8/1/20 1,250,000 1,367,538 Golden State Tobacco Securitization Corporation, Revenue 5.00 6/1/19 7,000,000 7,532,770 Golden State Tobacco Securitization Corporation, Revenue 5.00 6/1/20 3,000,000 3,329,460 Hayward Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 0.00 8/1/20 12,500,000 b,c 3,868,250 Simi Valley Unified School District, GO 5.00 8/1/19 1,000,000 1,088,290 Simi Valley Unified School District, GO 5.00 8/1/20 1,000,000 1,125,140 Simi Valley Unified School District, GO 5.00 8/1/21 1,000,000 1,158,380 South Monterey County Joint Union High School District, GO 5.00 8/1/19 1,665,000 1,801,130 Successor Agency to the Redevelopment Agency of the City of Pittsburg, Subordinate Tax Allocation Revenue (Los Medanos Community Development Project) (Insured; Assured Guaranty Municipal Corp.) 5.00 9/1/18 2,750,000 2,885,437 Sulphur Springs Union School District, GO, BAN (Escrowed to Maturity) 0.00 1/1/18 2,750,000 c 2,736,278 Sulphur Springs Union School District, GO, BAN (Escrowed to Maturity) 0.00 7/1/19 5,000,000 c 4,898,200 Colorado - 2.0% Colorado Educational and Cultural Facilities Authority, Revenue (Johnson and Wales University Project) 5.00 4/1/20 1,300,000 1,427,244 Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 1.88 11/6/19 5,000,000 5,046,700 Denver Urban Renewal Authority, Stapleton Senior Tax Increment Revenue 5.00 12/1/17 4,005,000 4,084,099 Regional Transportation District of Colorado, COP (Lease Purchase Agreement) 5.00 6/1/18 5,000,000 5,199,950 University of Colorado Hospital Authority, Revenue 4.00 3/1/20 2,000,000 a 2,123,620 Connecticut - 2.9% Bridgeport, GO 4.00 8/15/18 2,000,000 2,062,340 Long-Term Municipal Investments - Coupon Maturity Principal 100.1% (continued) Rate (%) Date Amount ($) Value ($) Connecticut - 2.9% (continued) Connecticut, GO 1.49 6/15/18 11,495,000 11,507,759 Connecticut Health and Educational Facilities Authority, Revenue (Yale University Issue) 1.38 7/11/18 7,500,000 7,527,450 Connecticut Health and Educational Facilities Authority, Revenue (Yale University Issue) 1.20 2/1/19 5,000,000 5,007,000 Delaware - .4% Delaware, GO 5.00 3/1/20 3,650,000 Florida - 4.9% Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/19 3,685,000 3,971,693 Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/20 3,000,000 3,333,840 Miami-Dade County, Aviation Revenue 5.00 10/1/18 3,700,000 3,893,436 Miami-Dade County, Water and Sewer System Revenue 5.00 10/1/20 4,000,000 4,504,920 Miami-Dade County School Board, COP (Master Lease Purchase Agreement with Miami-Dade County School Board Foundation, Inc.) 4.00 11/1/17 3,205,000 3,246,921 Miami-Dade County School Board, COP (Master Lease Purchase Agreement with Miami-Dade County School Board Foundation, Inc.) 5.00 5/1/18 5,000,000 5,185,000 Orange County Health Facilities Authority, HR (Orlando Health, Inc.) 5.25 10/1/20 5,000,000 5,480,250 Orlando Utilities Commission Utility System, Revenue 5.00 10/1/20 2,000,000 a 2,246,160 Orlando-Orange County Expressway Authority, Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/21 5,000,000 5,612,200 Palm Beach County Health Facilities Authority, Retirement Communities Revenue (Adult Communities Total Services, Inc. Retirement - Life Communities, Inc. Obligated Group) 4.00 11/15/19 2,000,000 2,110,660 Palm Beach County Health Facilities Authority, Retirement Communities Revenue (Adult Communities Total Services, Inc. Retirement - Life Communities, Inc. Obligated Group) 4.00 11/15/20 2,000,000 2,142,080 Putnam County Development Authority, PCR (Seminole Electric Cooperative, Inc. Project) (Insured; AMBAC) 5.35 5/1/18 2,250,000 2,332,958 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 100.1% (continued) Rate (%) Date Amount ($) Value ($) Georgia - 2.4% Atlanta, Airport General Revenue 5.00 1/1/18 1,000,000 1,023,440 Burke County Development Authority, PCR (Georgia Power Company Plant Vogtle Project) 2.35 12/11/20 5,000,000 5,075,450 Georgia Municipal Association, Inc., Installment Sale Program, COP (City Court of Atlanta Project) 5.00 12/1/19 2,270,000 2,476,525 Monroe County Development Authority, PCR (Gulf Power Company Plant Scherer Project) 2.00 6/21/18 7,000,000 7,057,330 Muscogee County School District, GO (LOC; State Aid Withholding) 4.00 10/1/19 2,000,000 2,136,820 Richmond County Board of Education, GO Sales Tax Bonds 5.00 10/1/20 3,000,000 3,389,220 Illinois - 5.5% Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/18 6,000,000 6,141,660 Chicago, Second Lien Water Revenue 5.00 11/1/19 3,250,000 3,516,760 Chicago Board of Education, Unlimited Tax GO (Dedicated Alternate Revenues) 9.00 3/1/32 2,400,000 2,402,880 Chicago Board of Education, Unlimited Tax GO (Dedicated Revenues) 5.00 12/1/17 2,345,000 2,323,684 Chicago Board of Education, Unlimited Tax GO (Dedicated Revenues) 4.25 12/1/18 5,020,000 4,763,478 Chicago Board of Education, Unlimited Tax GO (Dedicated Revenues) (Insured; Assured Guaranty Municipal Corp.) 5.00 12/1/18 1,455,000 1,478,513 Illinois, GO 5.00 7/1/17 3,150,000 3,159,040 Illinois, GO 4.00 7/1/18 5,000,000 5,080,100 Illinois, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 6/1/18 1,960,000 1,976,778 Illinois, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/19 10,000,000 10,477,900 Illinois Department of Employment Security, Unemployment Insurance Fund Building Receipts Revenue 5.00 6/15/17 2,000,000 2,003,360 Illinois Development Finance Authority, Revenue (Saint Vincent de Paul Center Project) 1.88 3/1/19 3,500,000 3,534,510 Illinois Toll Highway Authority, Toll Highway Senior Revenue 5.00 12/1/18 2,000,000 2,120,600 Indiana - 2.2% Indiana Finance Authority, EIR (Southern Indiana Gas and Electric Company Project) 1.95 9/14/17 2,500,000 2,507,275 Long-Term Municipal Investments - Coupon Maturity Principal 100.1% (continued) Rate (%) Date Amount ($) Value ($) Indiana - 2.2% (continued) Indiana Health Facility Financing Authority, Revenue (Ascension Health Subordinate Credit Group) 2.80 8/1/19 1,720,000 a 1,773,492 Whiting, Environmental Facilities Revenue (BP Products North America Inc. Project) 1.85 10/1/19 10,000,000 10,080,700 Whiting, Environmental Facilities Revenue (BP Products North America Inc. Project) 1.49 12/2/19 5,000,000 a 5,000,200 Kentucky - 2.9% Kentucky Property and Buildings Commission, Revenue (Project Number 112) 5.00 11/1/20 10,000,000 11,240,700 Kentucky Property and Buildings Commission, Revenue (Project Number 99) 5.00 11/1/17 4,200,000 4,273,542 Kentucky Public Transportation Infrastructure Authority, Subordinate Toll Revenue, BAN (Downtown Crossing Project) 5.00 7/1/17 10,000,000 10,023,700 Louisiana - 2.1% East Baton Rouge Sewerage Commission, Revenue 1.20 8/1/18 7,055,000 7,027,415 England District Sub-District Number 1, Revenue (State of Louisiana - Economic Development Project) 5.00 8/15/17 3,055,000 3,081,273 Louisiana Citizens Property Insurance Corporation, Assessment Revenue 5.00 6/1/18 5,000,000 5,191,800 Louisiana Public Facilities Authority, Revenue (Hurricane Recovery Program) 5.00 6/1/20 2,800,000 3,097,724 Maryland - .6% University System of Maryland, Revolving Loan Program Bonds 1.25 6/1/18 5,000,000 Massachusetts - 1.9% Massachusetts, GO (Consolidation Loan) 1.05 7/1/20 10,000,000 9,911,200 Massachusetts Educational Financing Authority, Education Loan Revenue (Issue J) 4.00 7/1/18 2,780,000 2,850,445 Massachusetts Health and Educational Facilities Authority, Revenue (University of Massachusetts Issue) 1.15 4/1/19 4,000,000 4,005,360 Michigan - 3.7% Michigan, Grant Anticipation Bonds 5.00 3/15/20 3,700,000 4,101,191 Michigan Building Authority, Revenue (Facilities Program) 5.00 10/15/20 2,250,000 2,538,630 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 100.1% (continued) Rate (%) Date Amount ($) Value ($) Michigan - 3.7% (continued) Michigan Finance Authority, Hospital Project Revenue (Ascension Senior Credit Group) 1.10 8/15/19 3,000,000 2,993,490 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Regional Convention Facility Authority Local Project Bonds) 4.00 10/1/17 1,155,000 1,166,723 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Regional Convention Facility Authority Local Project Bonds) 5.00 10/1/18 2,280,000 2,391,424 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Sewage Disposal System Revenue Senior Lien Local Project Bonds) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/18 1,500,000 1,561,815 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Water Supply System Revenue Senior Lien Local Project Bonds) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/18 1,000,000 1,041,210 Michigan Finance Authority, Unemployment Obligation Assessment Revenue 5.00 1/1/20 5,525,000 6,003,465 Michigan Finance Authority, Unemployment Obligation Assessment Revenue 5.00 7/1/21 10,000,000 10,455,400 Michigan Strategic Fund, LOR (The Detroit Edison Company Pollution Control Bonds Project) 1.45 9/1/21 1,000,000 988,280 Minnesota - .4% Rochester, Health Care Facilities Revenue (Mayo Clinic) 4.00 11/15/18 1,755,000 1,831,079 Rochester, Health Care Facilities Revenue (Mayo Clinic) 4.00 11/15/18 2,050,000 2,138,868 Missouri - .4% Missouri State Environmental Improvement and Energy Resources Authority, EIR (Kansas City Power and Light Company Project) 2.88 7/2/18 3,400,000 Nebraska - 1.8% Central Plains Energy Project, Gas Supply Revenue (Liquidity Facility; Royal Bank of Canada) 5.00 12/1/19 14,625,000 Nevada - 1.7% Clark County Nevada Airport System, Revenue 4.00 7/1/19 3,000,000 3,177,390 Long-Term Municipal Investments - Coupon Maturity Principal 100.1% (continued) Rate (%) Date Amount ($) Value ($) Nevada - 1.7% (continued) Clark County Nevada Airport System, Revenue 5.00 7/1/20 3,010,000 3,351,304 Clark County Pollution Control, Revenue (Nevada Power Company) 1.60 5/21/20 3,000,000 a 3,007,920 Washoe County, Gas Facilities Revenue (Sierra Pacific Power Company Projects) 1.50 6/3/19 5,500,000 5,471,840 New Hampshire - .1% New Hampshire Business Finance Authority, SWDR (Waste Management, Inc. Project) 2.13 6/1/18 1,000,000 New Jersey - 4.5% New Jersey Economic Development Authority, Cigarette Tax Revenue 5.00 6/15/18 6,500,000 6,700,980 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.00 6/15/20 3,000,000 3,228,570 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.00 12/15/18 1,500,000 1,563,780 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.00 6/15/19 10,700,000 11,240,457 New Jersey Sports and Exposition Authority, State Contract Bonds 5.00 9/1/18 3,950,000 4,088,447 New Jersey Transportation Trust Fund Authority, (Transportation System) 5.75 6/15/17 2,500,000 2,504,625 New Jersey Transportation Trust Fund Authority, (Transportation System) (Insured; XLCA) 5.00 12/15/17 2,500,000 2,553,825 New Jersey Transportation Trust Fund Authority, Federal Highway Reimbursement Revenue Notes 5.00 6/15/21 5,000,000 5,176,550 New Jersey Water Supply Authority, Manasquan Reservoir Water Supply System Revenue 5.00 8/1/19 2,670,000 2,900,715 New Mexico - .3% New Mexico Finance Authority, Subordinate Lien Public Project Revolving Fund Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 6/15/18 2,605,000 New York - 11.8% Brooklyn Arena Local Development Corporation, PILOT Revenue (Barclays Center) 5.00 7/15/17 155,000 155,722 Harrisville Central School District, GO Notes, BAN 1.50 7/19/17 3,500,000 3,500,875 Long Island Power Authority, Electric System General Revenue 1.34 11/1/18 10,000,000 10,011,800 Metropolitan Transportation Authority, Transportation Revenue 5.00 2/15/20 10,000,000 10,954,400 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 100.1% (continued) Rate (%) Date Amount ($) Value ($) New York - 11.8% (continued) Monroe County Industrial Development Corporation, Revenue (University of Rochester Project) 5.00 7/1/20 1,000,000 1,119,520 Nassau County, GO (General Improvement) 5.00 4/1/19 10,000,000 10,723,800 New York City, GO (Insured; Assured Guaranty Municipal Corp.) 4.25 8/1/17 5,000,000 a 4,998,000 New York City Housing Development Corporation, MFHR (Sustainable Neighborhood Bonds) 1.38 5/1/20 5,000,000 5,009,300 New York City Industrial Development Agency, PILOT Revenue (Yankee Stadium Project) (Insured; National Public Finance Guarantee Corp.) 3.23 3/1/23 2,000,000 a 1,999,740 New York State Environmental Facilities Corporation, SWDR (Waste Management, Inc. Project) 2.75 7/1/17 2,000,000 2,002,540 New York State Environmental Facilities Corporation, SWDR (Waste Management, Inc. Project) 1.25 8/1/17 1,500,000 a 1,500,000 New York State Housing Finance Agency, Affordable Housing Revenue (Collateralized: FHLMC, FNMA and GNMA) 1.00 11/1/19 3,465,000 3,459,491 New York State Thruway Authority, General Revenue Junior Indebtedness Obligations 5.00 5/1/19 15,475,000 16,643,053 New York State Urban Development Corporation, Service Contract Revenue 5.00 1/1/21 5,005,000 5,508,853 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 1.30 12/1/18 15,000,000 15,024,450 Triborough Bridge and Tunnel Authority, Subordinate Revenue (MTA Bridges and Tunnels) (Insured; Assured Guaranty Municipal Corp.) 1.18 1/1/19 250,000 249,928 TSASC, Inc. of New York, Senior Tobacco Settlement Bonds 4.00 6/1/19 3,000,000 3,141,780 TSASC, Inc. of New York, Senior Tobacco Settlement Bonds 5.00 6/1/20 2,500,000 2,735,300 Yonkers, GO 3.00 8/1/17 2,045,000 2,051,749 Yonkers, GO 4.00 8/1/18 3,130,000 3,229,816 Yonkers, GO 4.00 9/1/18 1,230,000 1,272,681 North Carolina - .4% North Carolina Medical Care Commission, Health Care Facilities Revenue (Wake Forest Baptist Obligated Group) 1.52 12/1/17 2,300,000 2,297,309 Long-Term Municipal Investments - Coupon Maturity Principal 100.1% (continued) Rate (%) Date Amount ($) Value ($) North Carolina - .4% (continued) North Carolina Medical Care Commission, Health System Revenue (Mission Health Combined Group) 5.00 10/1/20 890,000 992,510 Ohio - .6% Hamilton County, Sales Tax Revenue 4.00 12/1/20 1,280,000 1,405,094 Miami University (A State University of Ohio), General Receipts Revenue 5.00 9/1/19 4,015,000 4,371,331 Oklahoma - .8% Oklahoma County Independent School, GO 5.00 7/1/20 3,625,000 4,036,619 Oklahoma County Independent School District Number 12, GO Combined Purpose Bonds (Edmond School District) 2.00 8/1/19 3,020,000 3,085,323 Pennsylvania - 9.1% Delaware River Port Authority, Port District Project Revenue 5.00 1/1/18 1,080,000 1,101,665 Norwin School District, GO (Insured; Assured Guaranty Municipal Corporation) 4.00 11/15/20 1,325,000 1,451,220 Pennsylvania, GO 5.00 8/15/19 4,995,000 5,434,011 Pennsylvania Economic Development Financing Authority, Private Activity Revenue (The Pennsylvania Rapid Bridge Replacement Project) 4.00 6/30/18 4,000,000 4,103,520 Pennsylvania Economic Development Financing Authority, Private Activity Revenue (The Pennsylvania Rapid Bridge Replacement Project) 5.00 6/30/19 2,500,000 2,661,250 Pennsylvania Economic Development Financing Authority, Private Activity Revenue (The Pennsylvania Rapid Bridge Replacement Project) 5.00 12/31/19 2,000,000 2,156,080 Pennsylvania Economic Development Financing Authority, Private Activity Revenue (The Pennsylvania Rapid Bridge Replacement Project) 5.00 6/30/20 2,000,000 2,179,180 Pennsylvania Economic Development Financing Authority, SWDR (Waste Management, Inc. Project) 2.25 7/1/19 5,000,000 5,064,250 Pennsylvania Economic Development Financing Authority, Unemployment Compensation Revenue 5.00 7/1/20 3,720,000 4,036,498 Pennsylvania Higher Educational Facilities Authority, Revenue 5.00 6/15/20 11,030,000 12,303,083 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 100.1% (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania - 9.1% (continued) Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 1.42 12/1/18 5,000,000 5,000,050 Philadelphia, Water and Wastewater Revenue 5.00 1/1/20 6,150,000 6,749,256 Philadelphia, Water and Wastewater Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 8/1/17 3,690,000 3,715,978 Philadelphia School District, GO 5.00 9/1/18 5,350,000 5,566,942 Pittsburgh, GO 5.00 9/1/18 7,000,000 7,350,770 Pittsburgh and Allegheny County Sports and Exhibition Authority, Regional Asset District Sales Tax Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 2/1/18 2,540,000 2,606,370 Scranton School District, GO 3.00 6/1/17 150,000 150,000 Scranton School District, GO 3.00 6/1/17 300,000 300,000 Scranton School District, GO 4.00 6/1/18 215,000 219,577 Scranton School District, GO 4.00 6/1/18 250,000 255,323 State Public School Building Authority, Revenue (Albert Gallatin Area School District Project) 1.47 9/1/18 2,665,000 2,664,280 State Public School Building Authority, School LR (The School District of Philadelphia Project) 5.00 6/1/17 1,500,000 1,500,000 Woodland Hills School District, GO 5.00 9/1/17 5,010,000 5,059,048 Rhode Island - .7% Rhode Island Commerce Corporation, Grant Anticipation Bonds (Rhode Island Department of Transportation) 5.00 6/15/19 2,000,000 2,150,380 Rhode Island Health and Educational Building Corporation, Hospital Financing Revenue (Lifespan Obligation Group Issue) 5.00 5/15/18 1,250,000 1,291,013 Rhode Island Health and Educational Building Corporation, Hospital Financing Revenue (Lifespan Obligation Group Issue) 5.00 5/15/19 1,500,000 1,594,590 Rhode Island Health and Educational Building Corporation, Hospital Financing Revenue (Lifespan Obligation Group Issue) 5.00 5/15/20 1,500,000 1,633,155 South Carolina - 1.5% South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.00 12/1/18 5,000,000 5,265,350 Long-Term Municipal Investments - Coupon Maturity Principal 100.1% (continued) Rate (%) Date Amount ($) Value ($) South Carolina - 1.5% (continued) South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.00 12/1/19 7,500,000 8,137,200 Tennessee - 1.2% Memphis-Shelby County Airport Authority, Airport Revenue 5.38 7/1/18 3,175,000 3,320,034 Metropolitan Government of Nashville and Davidson County Health and Educational Facilities Board, Revenue (Ascension Senior Credit Group) 1.55 11/3/20 7,500,000 7,538,100 Texas - 12.5% Alvin Independent School District, Unlimited Tax Schoolhouse Bonds (Permanent School Fund Guarantee Program) 3.00 8/14/19 4,000,000 4,152,080 Clear Creek Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 1.35 8/15/18 2,000,000 2,007,100 Corpus Christi, General Improvement Bonds 4.00 3/1/19 2,000,000 2,103,580 Dallas Independent School District, Limited Maintenance Tax Notes 1.50 8/15/18 4,050,000 4,064,377 Dallas Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/21 3,000,000 3,385,440 Denton Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 2.00 8/1/20 1,000,000 a 1,021,120 Eagle Mountain-Saginaw Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 2.00 8/1/19 9,925,000 10,104,940 Fort Bend Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 0.90 8/1/18 5,500,000 5,487,240 Harris County Cultural Education Facilities Finance Corporation, Medical Facilities Mortgage Revenue (Baylor College of Medicine) 5.00 11/15/18 1,550,000 1,636,986 Houston Convention and Entertainment Facilities Department, Hotel Occupancy Tax and Special Revenue 4.88 9/1/17 5,000,000 5,016,700 Houston Independent School District, GO (Insured; Texas Permanent School Fund Guarantee Program) 3.00 6/1/19 5,000,000 a 5,184,050 Katy Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.00 8/15/17 4,000,000 4,033,400 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 100.1% (continued) Rate (%) Date Amount ($) Value ($) Texas - 12.5% (continued) Lamar Consolidated Independent School District, Unlimited Tax Schoolhouse Bonds (Permanent School Fund Guarantee Program) 1.05 8/15/18 9,300,000 9,302,790 New Hope Cultural Education Facilities Finance Corporation, Student Housing Construction Revenue (CHF - Collegiate Housing Commerce, L.L.C. - Texas A&M University - Commerce Project) 1.00 2/1/18 1,460,000 1,458,058 North Central Texas Health Facilities Development Corporation, HR (Children's Medical Center of Dallas Project) 5.00 8/15/17 1,000,000 1,008,590 North Harris County Regional Water Authority, Senior Lien Revenue 5.00 12/15/19 1,150,000 1,261,205 Northside Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 1.35 6/1/18 9,550,000 9,576,549 Northside Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 2.00 6/1/21 5,000,000 5,110,750 Plano, Tax Notes 5.00 9/1/20 2,125,000 2,392,941 Round Rock Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 1.50 8/1/21 10,000,000 10,002,000 San Antonio Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 2.00 8/1/17 8,710,000 8,721,758 San Antonio Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 2.00 8/1/18 2,810,000 2,839,926 Texas, GO 4.00 10/1/20 5,845,000 6,424,415 Texas Department of Housing and Community Affairs, MFHR (Fifty Oaks and Edinburg Village Apartments) 0.65 8/1/17 2,100,000 2,098,278 Texas Municipal Gas Acquisition and Supply Corporation I, Gas Supply Senior Lien Revenue 5.25 12/15/18 3,325,000 3,511,333 Virginia - 1.9% Greater Richmond Convention Center Authority, Hotel Tax Revenue 5.00 6/15/18 1,750,000 1,823,203 Peninsula Ports Authority of Virginia, Coal Terminal Revenue (Dominion Terminal Associates Project - Dominion Energy Terminal Company Issue) 1.55 10/1/19 2,750,000 2,745,820 Long-Term Municipal Investments - Coupon Maturity Principal 100.1% (continued) Rate (%) Date Amount ($) Value ($) Virginia - 1.9% (continued) York County Economic Development Authority, PCR (Virginia Electric and Power Company Project) 1.88 5/16/19 12,075,000 12,224,126 Washington - 2.7% Port of Seattle, Intermediate Lien Revenue 5.00 2/1/19 5,875,000 6,264,395 Port of Seattle, Passenger Facility Charge Revenue 5.00 12/1/21 5,000,000 5,626,700 Seattle, Municipal Light and Power Revenue 1.44 11/1/18 7,500,000 7,500,300 Washington, COP (State and Local Agency Personal Property) 4.00 7/1/20 1,000,000 1,085,770 Washington, COP (State and Local Agency Real and Personal Property) 5.00 7/1/20 3,345,000 3,732,920 West Virginia - .3% West Virginia Economic Development Authority, Solid Waste Disposal Facilities Revenue (Appalachian Power Company - Amos Project) 1.70 9/1/20 2,500,000 Wisconsin - 2.1% La Crosse County, GO, BAN 1.00 10/15/17 6,200,000 6,200,124 Muskego, GO Promissory Notes 2.25 9/1/18 1,500,000 1,504,995 Stanley, Sewerage System Revenue, BAN 2.25 3/1/18 4,725,000 4,739,553 Wisconsin, COP (Master Lease Certificates) 4.00 3/1/19 2,340,000 2,454,917 Wisconsin, COP (Master Lease Certificates) 5.00 3/1/20 2,280,000 2,503,873 Wisconsin Health and Educational Facilities Authority, Revenue (Ascension Health Alliance Senior Credit Group) 4.00 3/1/18 1,500,000 1,533,945 U.S. Related - .1% Puerto Rico Highways and Transportation Authority, Transportation Revenue 5.00 7/1/17 2,885,000 Total Long-Term Municipal Investments (cost $896,090,794) Short-Term Municipal Investments - .1% Mississippi - .0% Mississippi Business Finance Corporation, Gulf Opportunity Zone IDR (Chevron U.S.A. Inc. Project) 0.80 6/1/17 400,000 d STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Municipal Investments - .1% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) New York - .1% New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue (Liquidity Facility; JPMorgan Chase Bank) 0.77 6/1/17 900,000 d Total Short-Term Municipal Investments (cost $1,300,000) Total Investments (cost $897,390,794) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Variable rate security—rate shown is the interest rate in effect at period end. Date shown represents the earlier of the next interest reset date or ultimate maturity date. b These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d Variable rate demand note—rate shown is the interest rate in effect at May 31, 2017. Maturity date represents the next demand date, or the ultimate maturity date if earlier. STATEMENT OF INVESTMENTS BNY Mellon National Short-Term Municipal Bond Fund May 31, 2017 (Unaudited) The following is a summary of the inputs used as of May 31, 2017 in valuing the fund’s investments: Level 2 - Other Level 3 -Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds † - 896,770,302 - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the "Board") Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at NOTES fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All of the preceding securities are generally categorized within Level 2 of the fair value hierarchy. The Service is engaged under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. At May 31, 2017, accumulated net unrealized depreciation on investments was $620,492, consisting of $3,244,520 gross unrealized appreciation and $3,865,012 gross unrealized depreciation. At May 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon New York Intermediate Tax-Exempt Bond Fund May 31, 2017 (Unaudited) Long-Term Municipal Investments - Coupon Maturity Principal 99.1% Rate (%) Date Amount ($) Value ($) Illinois - .7% Chicago, GO (Neighborhoods Alive 21 Program) 5.25 1/1/22 1,150,000 Michigan - .8% Michigan Finance Authority, HR (Trinity Health Credit Group) 5.00 12/1/33 1,150,000 New Jersey - 2.2% New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; AMBAC) 5.25 12/15/20 1,000,000 1,094,860 New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 12/15/21 1,265,000 1,429,286 New Jersey Transportation Trust Fund Authority, Federal Highway Reimbursement Revenue Notes 5.00 6/15/24 1,000,000 1,032,050 New York - 92.9% Albany County Airport Authority, Airport Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 12/15/23 1,500,000 1,660,305 Battery Park City Authority, Senior Revenue 5.00 11/1/23 1,065,000 1,309,875 Dormitory Authority of the State of New York, Revenue (Interagency Council Pooled Loan Program) 4.00 7/1/26 1,200,000 1,376,448 Dutchess County Local Development Corporation, Revenue (Health Quest Systems, Inc. Project) 5.00 7/1/27 1,000,000 1,199,320 Erie County Fiscal Stability Authority, Sales Tax and State Aid Secured Revenue 5.00 12/1/24 1,000,000 1,158,830 Haverstraw-Stony Point Central School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 10/15/33 725,000 852,136 Haverstraw-Stony Point Central School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 10/15/34 730,000 855,158 Hudson Yards Infrastructure Corporation Second Indenture, Revenue 5.00 2/15/32 1,500,000 1,804,140 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 99.1% (continued) Rate (%) Date Amount ($) Value ($) New York - 92.9% (continued) Hudson Yards Infrastructure Corporation Second Indenture, Revenue 4.00 2/15/44 1,000,000 1,055,990 Long Island Power Authority, Electric System General Revenue 5.00 5/1/20 1,000,000 1,109,400 Long Island Power Authority, Electric System General Revenue 5.00 5/1/21 1,000,000 1,141,120 Long Island Power Authority, Electric System General Revenue 5.00 9/1/24 1,270,000 1,541,158 Long Island Power Authority, Electric System General Revenue 5.00 9/1/30 1,000,000 1,192,220 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue 5.25 11/15/28 1,000,000 1,275,510 Metropolitan Transportation Authority, Revenue (Dedicated Tax Fund) (Climate Board Certified Green Bond) 4.00 11/15/33 1,000,000 1,100,490 Metropolitan Transportation Authority, Transportation Revenue 6.25 11/15/23 60,000 64,717 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/24 1,465,000 1,793,570 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/28 2,375,000 2,778,322 Metropolitan Transportation Authority, Transportation Revenue (Prerefunded) 6.25 11/15/18 5,000 a 5,391 Metropolitan Transportation Authority Hudson Rail Yards Trust, Obligations Revenue 5.00 11/15/46 2,200,000 2,361,964 Monroe County Industrial Development Corporation, Revenue (The Rochester General Hospital Projects) 5.00 12/1/28 1,095,000 1,305,295 Monroe County Industrial Development Corporation, Revenue (The Rochester General Hospital Projects) 5.00 12/1/32 1,000,000 1,162,470 Monroe County Industrial Development Corporation, Revenue (University of Rochester Project) 5.00 7/1/30 1,000,000 1,239,710 Monroe County Industrial Development Corporation, Revenue (University of Rochester Project) 5.00 7/1/33 1,335,000 1,614,923 Nassau County, GO 5.00 10/1/20 2,000,000 2,174,320 Nassau County, GO (General Improvement Bonds) 5.00 4/1/29 1,500,000 1,738,530 Nassau County, GO (General Improvement Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/23 1,100,000 1,317,976 Nassau County Sewer and Storm Water Finance Authority, System Revenue (Insured; Berkshire Hathaway Assurance Corporation) (Prerefunded) 5.38 11/1/18 1,000,000 a 1,063,960 Long-Term Municipal Investments - Coupon Maturity Principal 99.1% (continued) Rate (%) Date Amount ($) Value ($) New York - 92.9% (continued) New York City, GO 5.00 8/1/20 750,000 842,100 New York City, GO 5.00 8/1/25 1,255,000 1,558,547 New York City Industrial Development Agency, PILOT Revenue (Yankee Stadium Project) (Insured; Assured Guaranty Corp.) 7.00 3/1/49 1,000,000 1,100,780 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/44 2,110,000 2,343,092 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/1/18 1,750,000 1,851,517 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/1/25 1,000,000 1,250,030 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 5/1/29 2,000,000 2,331,280 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/1/31 1,980,000 2,214,016 New York City Trust for Cultural Resources, Revenue (Lincoln Center for the Performing Arts, Inc.) 5.00 12/1/26 1,075,000 1,328,485 New York City Trust for Cultural Resources, Revenue (The Juilliard School) 5.00 1/1/34 2,000,000 2,119,480 New York City Trust for Cultural Resources, Revenue (The Juilliard School) 5.00 1/1/39 2,500,000 2,648,125 New York City Trust for Cultural Resources, Revenue (Wildlife Conservation Society) 5.00 8/1/31 1,480,000 1,749,538 New York Counties Tobacco Trust VI, Tobacco Settlement Pass-Through Bonds 5.00 6/1/45 1,000,000 1,071,210 New York Liberty Development Corporation, Liberty Revenue (7 World Trade Center Project) 5.00 9/15/29 1,000,000 1,158,120 New York Liberty Development Corporation, Liberty Revenue, Series 1 World Trade Center - 2011 (Secured by Port Authority Consolidated Bonds) 5.00 12/15/41 1,205,000 1,355,529 New York Liberty Development Corporation, Revenue (3 World Trade Center Project) 5.15 11/15/34 1,500,000 b 1,632,915 New York Liberty Development Corporation, Revenue (3 World Trade Center Project) 5.00 11/15/44 1,500,000 b 1,612,860 New York Local Government Assistance Corporation, Subordinate Lien Revenue 5.00 4/1/21 1,000,000 1,113,980 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 99.1% (continued) Rate (%) Date Amount ($) Value ($) New York - 92.9% (continued) New York State Dormitory Authority, Consolidated Revenue (City University System) (Insured; National Public Finance Guarantee Corp.) 5.75 7/1/18 695,000 713,890 New York State Dormitory Authority, Revenue (Columbia University) 5.00 10/1/41 2,500,000 2,812,550 New York State Dormitory Authority, Revenue (Convent of the Sacred Heart) (Insured; Assured Guaranty Municipal Corp.) 5.63 11/1/35 1,000,000 1,145,660 New York State Dormitory Authority, Revenue (Icahn School of Medicine at Mount Sinai) 5.00 7/1/23 1,000,000 1,186,470 New York State Dormitory Authority, Revenue (Mount Sinai Hospital Obligated Group) 5.00 7/1/26 3,000,000 3,310,440 New York State Dormitory Authority, Revenue (New York State Department of Health) 5.00 7/1/25 1,000,000 1,241,440 New York State Dormitory Authority, Revenue (New York University) 5.00 7/1/31 2,000,000 2,404,380 New York State Dormitory Authority, Revenue (New York University) 5.00 7/1/37 2,155,000 2,472,712 New York State Dormitory Authority, Revenue (New York University) 5.00 7/1/37 650,000 753,083 New York State Dormitory Authority, Revenue (New York University) 5.00 7/1/43 2,400,000 2,759,976 New York State Dormitory Authority, Revenue (Non Supported Debt) (School Districts Board Financing Program) (Insured; Build America Mutual Assurance Company) 5.00 10/1/28 1,805,000 2,199,194 New York State Dormitory Authority, Revenue (Rochester Institute of Technology) 5.00 7/1/23 1,000,000 1,112,430 New York State Dormitory Authority, Revenue (The New School) 5.00 7/1/32 1,530,000 1,785,189 New York State Dormitory Authority, Revenue (The Rockefeller University) 5.00 7/1/40 3,000,000 3,238,710 New York State Dormitory Authority, Sales Tax Revenue 5.00 3/15/35 1,100,000 1,301,971 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 2/15/20 1,000,000 1,108,130 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/20 1,000,000 1,111,180 New York State Dormitory Authority, State Sales Tax Revenue 5.00 3/15/21 1,000,000 1,148,010 New York State Dormitory Authority, State Sales Tax Revenue 5.00 3/15/30 1,275,000 1,569,308 New York State Energy Research and Development Authority, PCR (New York State Electric and Gas Corporation Project) 2.00 5/1/20 2,000,000 2,007,160 Long-Term Municipal Investments - Coupon Maturity Principal 99.1% (continued) Rate (%) Date Amount ($) Value ($) New York - 92.9% (continued) New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue (New York City Municipal Water Finance Authority Projects - Second Resolution Bonds) 4.00 6/15/46 1,475,000 1,586,156 New York State Thruway Authority, General Revenue 5.00 1/1/32 1,000,000 1,165,690 New York State Thruway Authority, General Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/31 2,000,000 2,360,060 New York State Urban Development Corporation, Service Contract Revenue 5.00 1/1/20 2,075,000 2,285,571 New York State Urban Development Corporation, State Personal Income Tax Revenue 5.00 3/15/25 1,000,000 1,245,700 New York State Urban Development Corporation, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/23 1,410,000 1,694,228 New York State Urban Development Corporation, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/29 1,000,000 1,186,750 Onondaga County Trust for Cultural Resources, Revenue (Syracuse University Project) 5.00 12/1/19 1,500,000 1,650,450 Oyster Bay, Public Improvement GO (Insured; Assured Guaranty Municipal Corp.) 4.00 11/1/19 2,000,000 2,101,120 Oyster Bay, Public Improvement GO (Insured; Assured Guaranty Municipal Corp.) 5.00 3/15/21 1,330,000 1,481,128 Oyster Bay, Public Improvement GO (Insured; Build America Mutual Assurance Company) 5.00 8/15/22 1,715,000 1,961,737 Port Authority of New York and New Jersey, (Consolidated Bonds, 189th Series) 5.00 5/1/30 1,000,000 1,194,920 Port Authority of New York and New Jersey, Revenue 5.00 10/15/41 1,000,000 1,163,960 Rockland County, GO (Insured; Build America Mutual Assurance Company) 5.00 6/1/23 575,000 672,997 Sales Tax Asset Receivable Corporation, Sales Tax Asset Revenue 5.00 10/15/21 1,000,000 1,165,800 Sales Tax Asset Receivable Corporation, Sales Tax Asset Revenue 5.00 10/15/31 1,060,000 1,272,922 St. Lawrence County New York Development Agency, Revenue (Clarkson University Project) 5.00 9/1/29 1,000,000 1,195,330 Suffolk County, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 2/1/22 1,000,000 1,157,060 Suffolk County, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 5/15/24 2,205,000 2,644,501 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 99.1% (continued) Rate (%) Date Amount ($) Value ($) New York - 92.9% (continued) Suffolk County, GO Notes (Insured; Assured Guaranty Municipal Corporation) 4.00 2/1/24 2,115,000 2,393,228 Suffolk County, Revenue 4.00 6/1/38 1,000,000 1,082,470 Suffolk County Water Authority, Water System Revenue 4.00 6/1/30 1,895,000 2,124,712 The Trust for Cultural Resources of the City of New York, Revenue (American Museum of Natural History) 5.00 7/1/37 1,000,000 1,168,420 Triborough Bridge & Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 11/15/23 1,000,000 1,219,830 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 11/15/30 1,645,000 1,954,803 TSASC, Inc. of New York, Senior Tobacco Settlement Bonds 5.00 6/1/22 1,000,000 1,140,030 Utility Debt Securitization Authority of New York, Restructuring Bonds 5.00 6/15/26 2,000,000 2,422,600 Westchester County Health Care Corporation, Senior Lien Revenue 5.00 11/1/20 1,400,000 1,564,234 Westchester County Health Care Corporation, Senior Lien Revenue 5.00 11/1/24 1,500,000 1,694,025 Westchester County Local Development Corporation, Revenue (Westchester Medical Center Obligated Group Project) 5.00 11/1/28 1,000,000 1,156,610 Yonkers, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 9/1/21 2,640,000 3,025,202 Yonkers, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 11/15/26 1,000,000 1,217,710 U.S. Related - 2.5% Guam, Business Privilege Tax Revenue 5.00 1/1/24 1,000,000 1,101,230 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/19 2,500,000 2,658,625 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.75 8/1/32 1,200,000 309,000 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.25 8/1/33 500,000 c 100,465 Total Long-Term Municipal Investments (cost $157,922,184) Short-Term Municipal Investments - 1.1% New York - 1.1% New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue (Liquidity Facility; JPMorgan Chase Bank) 0.80 6/1/17 1,500,000 d 1,500,000 New York State Housing Finance Agency, Housing Revenue (160 Madison Avenue) (LOC; PNC Bank NA) 0.80 6/1/17 405,000 d 405,000 Total Short-Term Municipal Investments (cost $1,905,000) Total Investments (cost $159,827,184) % Liabilities, Less Cash and Receivables %) ) Net Assets % a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2017, these securities were valued at $3,245,775 or 1.97% of net assets. c Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. d Variable rate demand note—rate shown is the interest rate in effect at May 31, 2017. Maturity date represents the next demand date, or the ultimate maturity date if earlier. STATEMENT OF FINANCIAL FUTURES BNY Mellon New York Intermediate Tax-Exempt Bond Fund May 31, 2017 (Unaudited) Market Value Covered by Unrealized Contracts Contracts ($) Expiration (Depreciation) ($) Futures Short U.S. Treasury 10 Year Notes 13 (1,641,859) September 2017 (3,576 ) U.S. Treasury 5 Year Notes 18 (2,129,625) September 2017 (1,213 ) Ultra 10 Year U.S. Treasury Notes 40 (5,429,375) September 2017 (20,068 ) Gross Unrealized Depreciation ) See notes to financial statements. STATEMENT OF INVESTMENTS BNY Mellon New York Intermediate Tax-Exempt Bond Fund May 31, 2017 (Unaudited) The following is a summary of the inputs used as of May 31, 2017 in valuing the fund’s investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds † - 165,391,808 - Liabilities ($) Other Financial Instruments: Futures †† (24,857 ) - - ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized (depreciation) at period end. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the "Board") Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at NOTES fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All of the preceding securities are generally categorized within Level 2 of the fair value hierarchy. The Service is engaged under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Options and financial futures on municipal and U.S. Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at May 31, 2017 is discussed below. Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in futures in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations. There is minimal counterparty credit risk to the fund with futures since they are exchange traded, and the exchange guarantees the futures against default. NOTES At May 31, 2017, accumulated net unrealized appreciation on investments was $5,564,624, consisting of $6,917,549 gross unrealized appreciation and $1,352,925 gross unrealized depreciation. At May 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Pennsylvania Intermediate Municipal Bond Fund May 31, 2017 (Unaudited) Long-Term Municipal Investments - Coupon Maturity Principal 99.8% Rate (%) Date Amount ($) Value ($) Alabama - 1.6% Jefferson County, Limited Obligation School Warrants (Insured; Assured Guaranty Municipal Corp.) 5.50 1/1/21 3,500,000 Florida - .8% Lake County School Board, COP (Master Lease Purchase Agreement) 5.00 6/1/27 1,620,000 Illinois - 2.2% Chicago, GO 5.00 1/1/24 500,000 510,375 Chicago, GO (Neighborhoods Alive 21 Program) 5.25 1/1/22 1,285,000 1,333,624 Illinois, GO 5.25 2/1/29 2,000,000 2,084,740 Illinois, GO (Insured; National Public Finance Guarantee Corp.) 5.50 8/1/17 1,000,000 1,006,740 Michigan - 1.0% Michigan Finance Authority, HR (Trinity Health Credit Group) 5.00 12/1/33 1,850,000 New Jersey - 3.2% New Jersey Economic Development Authority, School Facilities Construction Revenue 5.00 3/1/27 2,000,000 2,109,600 New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; AMBAC) 5.25 12/15/20 1,250,000 1,368,575 New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 12/15/21 2,000,000 2,259,740 New Jersey Transportation Trust Fund Authority, Federal Highway Reimbursement Revenue Notes 5.00 6/15/24 1,250,000 1,290,063 New York - 2.3% Metropolitan Transportation Authority Hudson Rail Yards Trust, Obligations Revenue 5.00 11/15/46 1,550,000 1,664,111 New York Liberty Development Corporation, Revenue (3 World Trade Center Project) 5.00 11/15/44 1,750,000 a 1,881,670 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 99.8% (continued) Rate (%) Date Amount ($) Value ($) New York - 2.3% (continued) New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue (New York City Municipal Water Finance Authority Projects - Second Resolution Bonds) 4.00 6/15/46 1,000,000 1,075,360 TSASC, Inc. of New York, Senior Tobacco Settlement Bonds 5.00 6/1/22 450,000 513,014 Pennsylvania - 85.7% Allegheny County Higher Education Building Authority, Revenue (Duquesne University) 5.00 3/1/26 750,000 906,248 Allegheny County Port Authority, Special Transportation Revenue 5.25 3/1/24 2,000,000 2,285,600 Beaver County Hospital Authority, Revenue (Heritage Valley Health System, Inc.) 5.00 5/15/23 1,345,000 1,521,370 Beaver County Hospital Authority, Revenue (Heritage Valley Health System, Inc.) 5.00 5/15/25 1,250,000 1,399,938 Berks County Municipal Authority, Revenue (The Reading Hospital and Medical Center Project) 5.00 11/1/19 2,000,000 2,184,640 Boyertown Area School District, GO 5.00 10/1/34 1,060,000 1,219,011 Boyertown Area School District, GO 5.00 10/1/35 1,425,000 1,636,840 Bucks County, GO 5.00 6/1/25 1,070,000 1,335,060 Canonsburg-Houston Joint Authority, Sewer Revenue 5.00 12/1/23 1,260,000 1,486,863 Dallastown Area School District York County, GO Notes 5.00 4/15/31 1,400,000 1,655,248 Dallastown Area School District York County, GO Notes 5.00 4/15/32 1,000,000 1,176,840 Dauphin County General Authority, Health System Revenue (Pinnacle Health Systems Project) 5.00 6/1/29 1,000,000 1,175,780 Delaware County Authority, Revenue (Villanova University) 5.00 8/1/30 1,000,000 1,170,590 Easton Area School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.50 4/1/23 2,260,000 2,345,112 Erie County, GO (Insured; National Public Finance Guarantee Corp.) 5.50 9/1/22 1,640,000 1,969,328 Fox Chapel Area School District, GO 5.00 8/1/34 3,190,000 3,645,053 Geisinger Authority, Health Systems Revenue (General Health System) 5.00 2/15/34 1,000,000 1,170,960 Lancaster County Hospital Authority, Health System Revenue (University of Pennsylvania Health System) 5.00 8/15/31 1,250,000 1,466,212 Long-Term Municipal Investments - Coupon Maturity Principal 99.8% (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania - 85.7% (continued) Lancaster County Solid Waste Management Authority, Guaranteed Authority Bonds (Dauphin County Guaranty) 5.00 12/15/33 1,895,000 2,190,260 Lower Paxton Township, GO 5.00 4/1/42 1,000,000 1,131,280 Monroeville Finance Authority, Revenue (University of Pittsburgh Medical Center) 5.00 2/15/25 1,000,000 1,219,620 Montgomery County, GO (Prerefunded) 5.00 12/15/19 100,000 b 110,041 Montgomery County Industrial Development Authority, FHA Insured Mortgage Revenue (New Regional Medical Center Project) (Prerefunded) 5.50 8/1/20 995,000 b 1,133,146 Montgomery County Industrial Development Authority, Health System Revenue (Albert Einstein Healthcare Network Issue) 5.00 1/15/20 1,000,000 1,078,810 Montgomery County Industrial Development Authority, Retirement Community Revenue (Adult Communities Total Services, Inc. Retirement - Life Communities, Inc. Obligated Group) 5.00 11/15/36 1,000,000 1,112,190 Northhampton County General Purpose Authority, College Revenue (Lafayette College) 5.00 11/1/43 3,500,000 4,011,245 Pennsylvania, GO 5.00 7/1/20 5,000,000 5,586,300 Pennsylvania, GO 5.00 9/15/23 1,000,000 1,196,550 Pennsylvania, GO 5.00 3/15/28 2,200,000 2,593,096 Pennsylvania, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 8/15/22 3,060,000 3,605,965 Pennsylvania Economic Development Financing Authority, Exempt Facilities Revenue (Amtrak Project) 5.00 11/1/26 1,000,000 1,132,200 Pennsylvania Economic Development Financing Authority, Governmental LR (Forum Place Project) 5.00 3/1/25 1,000,000 1,147,850 Pennsylvania Economic Development Financing Authority, Revenue (University of Pittsburgh Medical Center) 5.00 2/1/26 2,455,000 2,935,615 Pennsylvania Economic Development Financing Authority, SWDR (Waste Management, Inc. Project) 2.25 7/1/19 5,000,000 5,064,250 Pennsylvania Economic Development Financing Authority, Unemployment Compensation Revenue 5.00 7/1/20 2,500,000 2,712,700 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 99.8% (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania - 85.7% (continued) Pennsylvania Higher Educational Facilities Authority, Health System Revenue (University of Pennsylvania Health System) 5.00 8/15/24 1,310,000 1,591,977 Pennsylvania Higher Educational Facilities Authority, Health System Revenue (University of Pennsylvania) 5.00 8/15/40 2,000,000 2,281,140 Pennsylvania Higher Educational Facilities Authority, Revenue (Drexel University) 5.00 5/1/31 775,000 905,363 Pennsylvania Higher Educational Facilities Authority, Revenue (Saint Joseph's University) 5.00 11/1/25 2,010,000 2,244,366 Pennsylvania Higher Educational Facilities Authority, Revenue (State System of Higher Education) 5.00 6/15/22 1,500,000 1,741,365 Pennsylvania Higher Educational Facilities Authority, Revenue (State System of Higher Education) 5.25 6/15/24 5,000,000 5,735,550 Pennsylvania Higher Educational Facilities Authority, Revenue (State System of Higher Education) 5.00 6/15/26 1,000,000 1,106,560 Pennsylvania Higher Educational Facilities Authority, Revenue (State System of Higher Education) 5.00 6/15/30 1,875,000 2,113,106 Pennsylvania Higher Educational Facilities Authority, Revenue (Temple University) 5.00 4/1/26 1,000,000 1,148,360 Pennsylvania Higher Educational Facilities Authority, Revenue (The Trustees of the University of Pennsylvania) 5.00 8/15/32 2,240,000 2,717,725 Pennsylvania Higher Educational Facilities Authority, Revenue (Thomas Jefferson University) (Insured; AMBAC) 5.25 9/1/18 1,485,000 1,560,572 Pennsylvania Industrial Development Authority, EDR 5.00 7/1/21 5,000,000 5,682,050 Pennsylvania Infrastructure Investment Authority, Revenue (PENNVEST/Commonwealth Funded Loan Pool Program) 5.00 5/15/22 2,155,000 2,540,098 Pennsylvania Intergovernmental Cooperation Authority, Special Tax Revenue (City of Philadelphia Funding Program) 5.00 6/15/21 1,000,000 1,118,350 Pennsylvania Intergovernmental Cooperation Authority, Special Tax Revenue (City of Philadelphia Funding Program) 5.00 6/15/22 3,395,000 3,789,024 Long-Term Municipal Investments - Coupon Maturity Principal 99.8% (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania - 85.7% (continued) Pennsylvania State University, GO 5.00 3/1/40 3,000,000 3,274,140 Pennsylvania State University, Revenue 5.00 9/1/33 1,010,000 1,209,950 Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Turnpike Subordinate Special Revenue 5.00 12/1/32 1,190,000 1,363,050 Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Turnpike Subordinate Special Revenue 5.00 12/1/38 2,415,000 2,730,085 Pennsylvania Turnpike Commission, Oil Franchise Tax Senior Revenue 5.00 12/1/30 1,325,000 1,596,320 Pennsylvania Turnpike Commission, Registration Fee Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 7/15/25 2,500,000 3,091,400 Pennsylvania Turnpike Commission, Turnpike Revenue 5.00 12/1/40 2,000,000 2,186,940 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 5.25 12/1/35 2,280,000 2,627,267 Perkiomen Valley School District, GO 4.00 3/1/28 3,345,000 3,674,416 Philadelphia, Airport Revenue 5.00 6/15/20 1,750,000 1,939,332 Philadelphia, GO 5.00 8/1/29 1,000,000 1,193,370 Philadelphia, GO Notes (Insured; Assured Guaranty Municipal Corporation) 5.00 8/1/30 1,275,000 1,523,931 Philadelphia, Water and Waster Water Revenue 5.00 10/1/33 1,250,000 1,481,662 Philadelphia, Water and Wastewater Revenue 5.00 11/1/27 2,840,000 3,309,083 Philadelphia, Water and Wastewater Revenue 5.00 7/1/31 2,000,000 2,333,580 Philadelphia, Water and Wastewater Revenue 5.00 1/1/36 2,830,000 3,121,094 Philadelphia Authority for Industrial Development, Revenue (Temple University) 5.00 4/1/25 2,500,000 3,042,325 Philadelphia Authority for Industrial Development, Revenue (Temple University) 5.00 4/1/31 2,000,000 2,335,040 Philadelphia Authority for Industrial Development, Revenue (Thomas Jefferson University) 5.00 9/1/35 2,000,000 2,293,960 Philadelphia Authority for Industrial Development Hospital, Revenue (The Children's Hospital of Philadelphia Project) 4.00 7/1/35 2,000,000 2,125,500 Philadelphia School District, GO 5.00 9/1/20 1,805,000 1,966,457 Pittsburgh, GO 5.00 9/1/25 2,000,000 2,340,320 Pittsburgh, GO 5.00 9/1/26 5,000,000 5,830,700 Pittsburgh, GO Notes 5.00 9/1/36 700,000 818,006 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 99.8% (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania - 85.7% (continued) Pittsburgh Water and Sewer Authority, Water and Sewer System First Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 9/1/25 2,580,000 3,055,262 Saint Mary Hospital Authority, Health System Revenue (Catholic Health East Issue) 5.25 11/15/23 2,000,000 2,241,020 Southcentral Pennsylvania General Authority, Revenue (WellSpan Health Obligation Group) 5.00 6/1/27 2,085,000 2,442,786 Southeastern Pennsylvania Transportation Authority, Capital Grant Receipts Bonds (Federal Transit Administration Section 5309 Fixed Guideway Modernization Formula Funds) 5.00 6/1/23 2,000,000 2,258,460 State Public School Building Authority, School Lease Revenue (The School District of Philadelphia Project) (Insured; Assured Guaranty Municipal Corp.) 5.00 6/1/24 2,000,000 2,340,260 State Public School Building Authority, School Lease Revenue (The School District of Philadelphia Project) (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/31 2,490,000 2,740,668 Swarthmore Borough Authority, Revenue (Swarthmore College) 5.00 9/15/38 1,800,000 2,123,388 Upper Merion Area School District, GO 5.00 1/15/35 650,000 752,837 Upper Merion Area School District, GO 5.00 1/15/37 400,000 460,900 Upper Merion Area School District, GO Notes 5.00 1/15/34 620,000 720,409 West Mifflin Area School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/26 1,000,000 1,169,390 West View Borough Municipal Authority, Water Revenue 5.00 11/15/32 3,000,000 3,513,900 Westmoreland County Municipal Authority, Municipal Service Revenue (Insured; Build America Mutual Assurance Company) 5.00 8/15/27 1,500,000 1,796,310 Westmoreland County Municipal Authority, Municipal Service Revenue (Insured; Build America Mutual Assurance Company) 5.00 8/15/28 1,000,000 1,188,690 U.S. Related - 3.0% Guam, Business Privilege Tax Revenue 5.00 1/1/24 1,500,000 1,651,845 Guam, LOR (Section 30) (Prerefunded) 5.63 12/1/19 1,000,000 b 1,114,390 Puerto Rico Commonwealth, Public Improvement GO (Insured; AMBAC) 5.50 7/1/19 3,000,000 3,082,950 Long-Term Municipal Investments - Coupon Maturity Principal 99.8% (continued) Rate (%) Date Amount ($) Value ($) U.S. Related - 3.0% (continued) Puerto Rico Infrastructure Financing Authority, Special Tax Revenue 5.00 7/1/21 4,000,000 c 275,000 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.75 8/1/32 1,000,000 257,500 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.25 8/1/33 500,000 d 100,465 Total Long-Term Municipal Investments (cost $214,489,297) Short-Term Municipal Investments - .1% Iowa - .1% Iowa Higher Education Loan Authority, Private College Facility Revenue (Des Moines University Project) (LOC; BMO Harris Bank NA) (cost $200,000) 0.79 6/1/17 200,000 e Total Investments (cost $214,689,297) % Cash and Receivables (Net) % Net Assets % a Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2017, these securities were valued at $1,881,670 or .86% of net assets. b These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. c Non-income producing—security in default. d Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. e Variable rate demand note—rate shown is the interest rate in effect at May 31, 2017. Maturity date represents the next demand date, or the ultimate maturity date if earlier. STATEMENT OF FINANCIAL FUTURES BNY Mellon Pennsylvania Intermediate Municipal Bond Fund May 31, 2017 (Unaudited) Market Value Covered by Unrealized Contracts Contracts ($) Expiration (Depreciation) ($) Futures Short U.S. Treasury 10 Year Notes 17 (2,147,047) September 2017 (4,676 ) U.S. Treasury 5 Year Notes 23 (2,721,187) September 2017 (1,550 ) Ultra 10 Year U.S. Treasury Notes 53 (7,193,922) September 2017 (26,590 ) Gross Unrealized Depreciation ) See notes to financial statements. STATEMENT OF INVESTMENTS BNY Mellon Pennsylvania Intermediate Municipal Bond Fund May 31, 2017 (Unaudited) The following is a summary of the inputs used as of May 31, 2017 in valuing the fund’s investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds † - 219,431,296 - Liabilities ($) Other Financial Instruments: Futures †† (32,816 ) - ) † See Statement of Investments for additional detailed categorizations. Amount shown represents unrealized (depreciation) at period end. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the "Board") Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at NOTES fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All of the preceding securities are generally categorized within Level 2 of the fair value hierarchy. The Service is engaged under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Options and financial futures on municipal and U.S. Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at May 31, 2017 is discussed below. Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in futures in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations. There is minimal counterparty credit risk to the fund with futures since they are exchange traded, and the exchange guarantees the futures against default. NOTES At May 31, 2017, accumulated net unrealized appreciation on investments was $4,741,999, consisting of $9,755,128 gross unrealized appreciation and $5,013,129 gross unrealized depreciation. At May 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Short-Term U.S. Government Securities Fund May 31, 2017 (Unaudited) Coupon Maturity Principal Bonds and Notes - 98.7% Rate (%) Date Amount ($) Value ($) Municipal Bonds - 4.6% California Earthquake Authority, Revenue 2.81 7/1/19 1,275,000 1,285,761 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue 2.11 7/1/18 2,850,000 2,870,948 Kansas Development Finance Authority, Revenue (State of Kansas - Kansas Public Employees Retirement System) 1.88 4/15/18 1,000,000 1,002,150 University of California Regents, General Revenue 1.50 7/1/17 3,000,000 a 3,000,000 U.S. Government Agencies - 35.6% Federal Farm Credit Bank, Bonds 1.10 10/15/18 6,500,000 6,478,465 Federal Farm Credit Bank, Bonds 1.23 1/25/19 7,660,000 7,641,463 Federal Farm Credit Bank, Bonds 1.11 1/28/19 3,050,000 3,033,002 Federal Farm Credit Bank, Bonds 1.25 3/4/19 2,775,000 2,763,528 Federal Farm Credit Bank, Bonds 1.18 8/1/19 2,000,000 1,986,720 Federal Farm Credit Bank, Bonds 1.16 9/26/19 1,000,000 992,004 Federal Farm Credit Bank, Bonds 1.17 1/13/20 3,000,000 2,974,044 Federal Home Loan Bank, Bonds 5.38 5/15/19 650,000 700,077 Federal Home Loan Mortgage Corp., Notes 1.30 5/24/19 2,000,000 b 1,992,838 Federal Home Loan Mortgage Corp., Notes 1.25 8/15/19 2,105,000 b 2,096,256 Federal Home Loan Mortgage Corp., Notes 1.30 9/20/19 4,000,000 b 3,981,372 Federal Home Loan Mortgage Corp., Notes 1.80 4/28/20 3,450,000 b 3,451,860 Federal Home Loan Mortgage Corp., Notes, Ser. 1 1.05 2/26/18 3,000,000 b 2,997,534 Federal National Mortgage Association, Notes 1.25 2/26/19 1,810,000 b 1,806,588 Federal National Mortgage Association, Notes 1.27 2/26/19 1,710,000 b 1,705,072 Federal National Mortgage Association, Notes 1.38 6/21/19 6,000,000 b 5,983,776 Federal National Mortgage Association, Notes 1.15 7/26/19 1,815,000 b 1,801,816 Federal National Mortgage Association, Notes 1.25 7/26/19 2,180,000 b 2,168,923 Federal National Mortgage Association, Notes 1.20 8/16/19 1,800,000 b 1,789,715 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 98.7% (continued) Rate (%) Date Amount ($) Value ($) U.S. Government Agencies - 35.6% (continued) Federal National Mortgage Association, Notes 1.54 7/6/21 2,965,000 b 2,891,385 Federal National Mortgage Association, Notes, Ser. 1 1.00 4/30/18 3,310,000 b 3,303,324 Federal National Mortgage Association, Unscd. Notes, Ser. 3 1.15 8/23/19 1,000,000 b 988,231 U.S. Government Agencies/Mortgage-Backed - 34.0% Federal Home Loan Mortgage Corp.: REMIC, Ser. 3846, Cl. CK, 1.50%, 9/15/20 61,866 b 61,796 REMIC, Ser. 4020, Cl. PC, 1.75%, 3/15/27 1,189,405 b 1,173,675 2.00%, 5/1/23 906,086 b 912,309 REMIC, Ser. 4079, Cl. WA, 2.00%, 10/15/21 5,059,996 b 5,073,258 Multifamily Structured Pass Through Certificates, Ser. K709, Cl. A2, 2.09%, 3/25/19 2,000,000 b 2,014,783 REMIC, Ser. 3684, Cl. CM, 2.50%, 8/15/24 796,263 b 799,497 2.50%, 8/1/25 1,328,926 b 1,360,169 REMIC, Ser. 3928, Cl. A, 3.00%, 9/15/25 1,314,931 b 1,342,210 3.50%, 10/1/26-5/1/27 3,038,224 b 3,128,293 REMIC, Ser. 3986, Cl. P, 4.00%, 9/15/18 44,680 b 44,943 4.50%, 9/1/26 289,425 b 297,012 Federal National Mortgage Association: REMIC, Ser. 2010-124, Cl. AG, 1.75%, 11/25/20 2,727,908 b 2,705,183 2.00%, 4/1/23-2/1/27 12,875,717 b 12,954,352 REMIC, Ser. 2010-13, Cl. KA, 2.00%, 12/25/18 204,503 b 204,470 2.50%, 12/1/23-10/1/26 10,079,305 b 10,270,310 REMIC, Ser. 2013-138, Cl. BE, 2.50%, 1/25/29 1,394,514 b 1,405,258 REMIC, Ser. 2011-23, Cl. AB, 2.75%, 6/25/20 604,703 b 607,289 REMIC, Ser. 2012-94, Cl. E, 3.00%, 6/25/22 884,718 b 896,761 REMIC, Ser. 2009-41, Cl. LE, 4.00%, 3/25/24 39,657 b 39,623 4.50%, 11/1/22 1,989,775 b 2,045,848 REMIC, Ser. 2003-67, Cl. TJ, 4.75%, 7/25/18 120,945 b 123,670 Government National Mortgage Association I: Ser. 2013-101, Cl. A, 0.51%, 5/16/35 2,738,496 2,686,698 Ser. 2013-73, Cl. A, 0.98%, 12/16/35 3,964,988 3,906,399 Ser. 2012-55, Cl. A, 1.70%, 8/16/33 1,872,157 1,868,855 Coupon Maturity Principal Bonds and Notes - 98.7% (continued) Rate (%) Date Amount ($) Value ($) U.S. Government Agencies/Mortgage-Backed - 34.0% (continued) Ser. 2013-105, Cl. A, 1.71%, 2/16/37 3,437,129 3,380,632 Ser. 2011-20, Cl. A, 1.88%, 4/16/32 438,752 438,393 Ser. 2011-49, Cl. A, 2.45%, 7/16/38 1,054,010 1,055,546 U.S. Government Securities - 24.5% U.S. Treasury Notes 1.00 8/15/18 1,000,000 997,539 U.S. Treasury Notes 0.75 10/31/18 2,500,000 c 2,483,350 U.S. Treasury Notes 1.00 11/30/18 2,000,000 1,993,124 U.S. Treasury Notes 1.13 1/15/19 2,000,000 1,996,132 U.S. Treasury Notes 0.88 4/15/19 3,250,000 3,226,450 U.S. Treasury Notes 0.88 6/15/19 4,000,000 c 3,967,032 U.S. Treasury Notes 0.75 7/15/19 4,000,000 c 3,954,452 U.S. Treasury Notes 0.88 9/15/19 1,500,000 1,485,119 U.S. Treasury Notes 1.00 10/15/19 4,750,000 c 4,714,004 U.S. Treasury Notes 1.00 11/15/19 5,000,000 4,959,080 U.S. Treasury Notes 1.38 1/15/20 5,000,000 5,000,780 U.S. Treasury Notes 1.38 2/15/20 4,000,000 c 3,997,812 U.S. Treasury Notes 1.63 3/15/20 5,000,000 5,030,080 Total Bonds and Notes (cost $177,399,071) Other Investment - 2.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $3,547,869) 3,547,869 d Total Investments (cost $180,946,940) % Liabilities, Less Cash and Receivables %) ) Net Assets % REMIC—Real Estate Mortgage Investment Conduit a Variable rate security—rate shown is the interest rate in effect at period end. Date shown represents the earlier of the next interest reset date or ultimate maturity date. b The Federal Housing Finance Agency (“FHFA”) placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. c Security, or portion thereof, on loan. At May 31, 2017, the value of the fund’s securities on loan was $14,809,539 and the value of the collateral held by the fund was $15,323,701, consisting of U.S. Government & Agency securities. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) U.S. Government Agencies/Mortgage-Backed 69.6 U.S. Government Securities 24.5 Municipal Bonds 4.6 Money Market Investment 2.0 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS BNY Mellon Short-Term U.S. Government Securities Fund May 31, 2017 (Unaudited) The following is a summary of the inputs used as of May 31, 2017 in valuing the fund’s investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds † - 8,158,859 - Registered Investment Company 3,547,869 - - U.S. Government Agencies/Mortgage-Backed - 124,325,225 - U.S. Treasury - 43,804,954 - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are generally categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S. Treasury Bills), financial futures and forward foreign currency exchange contracts ("forward contracts") are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the "Board"). Investments for which quoted bid prices are readily available and are representative of the bid side of the NOTES market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service is engaged under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. NOTES Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At May 31, 2017, accumulated net unrealized depreciation on investments was $1,110,033, consisting of $95,472 gross unrealized appreciation and $1,205,505 gross unrealized depreciation. At May 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Small Cap Multi-Strategy Fund May 31, 2017 (Unaudited) Common Stocks - 98.1% Shares Value ($) Automobiles & Components - .9% Dana Holding 50,759 1,072,030 Gentherm 43,135 a,b 1,626,189 Visteon 19,325 b 1,938,104 Banks - 12.1% Ameris Bancorp 23,899 1,036,022 Associated Banc-Corp 83,450 1,990,282 Atlantic Capital Bancshares 67,167 b 1,245,948 Banner 86,927 4,667,111 Brookline Bancorp 50,056 690,773 Bryn Mawr Bank 19,724 a 805,725 Capital Bank Financial, Cl. A 20,218 750,088 Central Pacific Financial 37,852 1,145,023 CoBiz Financial 34,607 544,714 Columbia Banking System 53,613 1,968,133 CVB Financial 45,541 924,482 FCB Financial Holdings, Cl. A 118,586 b 5,431,239 First Interstate BancSystem, Cl. A 59,831 a 2,088,102 First Merchants 23,626 937,716 First Midwest Bancorp 74,984 1,661,645 Fulton Financial 88,483 a 1,548,452 Great Western Bancorp 47,406 1,794,791 Hancock Holding 51,591 2,383,504 MGIC Investment 437,146 b 4,625,005 Midland States Bancorp 32,902 1,149,596 National Bank Holdings, Cl. A 57,646 1,759,356 Old National Bancorp 77,025 1,216,995 Pinnacle Financial Partners 21,190 1,274,579 Seacoast Banking Corporation of Florida 38,623 b 871,335 South State 27,145 2,255,749 SVB Financial Group 22,206 b 3,786,123 Synovus Financial 29,889 1,221,862 TriState Capital Holdings 31,891 b 739,871 UMB Financial 23,192 1,624,136 Umpqua Holdings 136,026 2,304,961 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.1% (continued) Shares Value ($) Banks - 12.1% (continued) Union Bankshares 44,249 1,486,766 United Community Banks 58,767 1,514,426 Webster Financial 67,959 3,310,962 Capital Goods - 6.5% Aerojet Rocketdyne Holdings 30,615 a,b 670,469 Aerovironment 41,172 b 1,277,979 Astec Industries 15,660 876,490 Atkore International Group 11,893 248,088 Beacon Roofing Supply 45,314 b 2,185,494 Chart Industries 31,390 b 1,078,247 Comfort Systems USA 24,799 854,326 Curtiss-Wright 11,065 996,182 EMCOR Group 23,684 1,492,566 EnerSys 20,597 1,525,414 Granite Construction 53,962 a 2,528,659 Herc Holdings 16,755 b 633,842 Kennametal 41,689 1,603,776 KEYW Holding 197,536 a,b 1,819,307 Lindsay 19,314 a 1,649,029 Mercury Systems 66,485 a,b 2,644,108 Simpson Manufacturing 36,249 1,456,485 Teledyne Technologies 6,869 b 903,342 Tennant 23,212 a 1,624,840 Thermon Group Holdings 68,595 b 1,270,379 Trinity Industries 42,031 1,072,631 Universal Forest Products 21,421 1,883,549 Valmont Industries 8,584 1,256,698 Watsco 7,375 1,040,760 Commercial & Professional Services - 1.7% Aqua Metals 45,078 a,b 535,076 Interface 64,042 1,316,063 Knoll 88,138 1,894,967 Korn/Ferry International 49,573 1,591,789 LSC Communications 46,820 995,861 Steelcase, Cl. A 35,854 600,555 WageWorks 22,595 b 1,598,596 Common Stocks - 98.1% (continued) Shares Value ($) Consumer Durables & Apparel - 2.2% Cavco Industries 7,417 b 817,724 Deckers Outdoor 27,669 a,b 1,919,122 Ethan Allen Interiors 27,284 735,304 G-III Apparel Group 247,399 b 4,841,598 Oxford Industries 16,000 a 859,840 TRI Pointe Group 42,412 a,b 524,636 Vera Bradley 48,429 b 455,717 William Lyon Homes, Cl. A 51,732 a,b 1,171,730 Consumer Services - 3.6% Belmond, Cl. A 116,224 b 1,435,366 Bright Horizons Family Solutions 9,041 b 693,626 Buffalo Wild Wings 10,690 a,b 1,536,153 Cheesecake Factory 32,007 1,887,773 Houghton Mifflin Harcourt 265,664 b 3,280,950 Planet Fitness, Cl. A 378,156 8,262,709 Texas Roadhouse 19,902 973,606 Diversified Financials - 4.9% Cohen & Steers 30,347 a 1,189,602 Donnelley Financial Solutions 62,425 1,422,041 Federated Investors, Cl. B 45,281 a 1,202,663 FNFV Group 134,009 b 1,869,426 Green Dot, Cl. A 96,193 b 3,534,131 Investment Technology Group 124,209 2,475,485 Landcadia Holdings 60,686 649,340 Morningstar 14,485 1,060,012 Raymond James Financial 48,305 3,491,002 SLM 654,600 b 6,801,294 WisdomTree Investments 118,508 a 1,127,011 Energy - 4.1% Arch Coal, Cl. A 43,808 a 3,100,292 Callon Petroleum 102,004 a,b 1,154,685 Dril-Quip 17,363 a,b 861,205 Geospace Technologies 31,869 b 477,716 Laredo Petroleum 104,943 a,b 1,233,080 Natural Gas Services Group 25,569 b 669,908 Newpark Resources 84,095 b 622,303 Oasis Petroleum 99,334 b 969,500 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.1% (continued) Shares Value ($) Energy - 4.1% (continued) Oceaneering International 32,485 a 791,984 Oil States International 55,094 a,b 1,611,499 PDC Energy 57,155 a,b 2,838,317 RPC 82,501 a 1,550,194 Select Energy Services, Cl. A 54,625 b 829,208 SemGroup, Cl. A 39,872 a 1,236,032 SRC Energy 134,723 a,b 926,894 TPI Composites 20,403 347,259 US Silica Holdings 38,504 a 1,463,152 Exchange-Traded Funds - 1.1% iShares Russell 2000 ETF 7,302 a 995,409 iShares Russell 2000 Growth ETF 12,760 2,084,091 iShares Russell 2000 Value ETF 22,870 2,629,364 Food & Staples Retailing - 1.5% Performance Food Group 50,586 b 1,431,584 Sprouts Farmers Market 72,196 b 1,729,816 United Natural Foods 80,690 b 3,222,759 US Foods Holding 37,335 1,118,557 Food, Beverage & Tobacco - 1.9% Boston Beer, Cl. A 14,155 a,b 2,020,626 Calavo Growers 39,288 a 2,659,798 Freshpet 108,307 a,b 1,646,266 Hain Celestial Group 44,470 b 1,553,337 Snyder's-Lance 23,681 a 870,277 SpartanNash 23,939 713,382 Health Care Equipment & Services - 4.2% Align Technology 13,283 b 1,928,692 Allscripts Healthcare Solutions 125,204 b 1,428,578 Amedisys 22,699 b 1,360,124 AMN Healthcare Services 32,126 a,b 1,164,568 Analogic 10,798 776,376 Brookdale Senior Living 162,238 b 2,229,150 DexCom 26,388 b 1,763,774 Endologix 127,874 a,b 616,353 Globus Medical, Cl. A 64,866 a,b 1,994,629 Natus Medical 25,059 a,b 849,500 Common Stocks - 98.1% (continued) Shares Value ($) Health Care Equipment & Services - 4.2% (continued) NxStage Medical 70,773 b 1,532,943 Omnicell 39,615 b 1,580,638 Spectranetics 55,109 b 1,487,943 Tivity Health 32,589 a,b 1,106,397 WellCare Health Plans 6,616 b 1,136,629 Household & Personal Products - .8% Avon Products 539,640 b 1,834,776 Inter Parfums 63,126 a 2,196,785 Insurance - .4% Safety Insurance Group 9,526 633,955 Selective Insurance Group 23,699 a 1,211,019 Materials - 4.1% Calgon Carbon 45,739 642,633 Carpenter Technology 75,138 2,740,283 Commercial Metals 60,987 a 1,103,865 Haynes International 11,873 425,053 Hecla Mining Co 148,181 850,559 Louisiana-Pacific 68,265 b 1,520,944 Methanex 121,668 5,018,805 OMNOVA Solutions 202,089 b 1,748,070 Summit Materials, Cl. A 84,638 b 2,273,377 Sun Hydraulics 42,149 1,803,556 US Concrete 39,232 a,b 2,593,235 Media - 3.5% E.W. Scripps, Cl. A 101,350 a,b 1,741,193 Gray Television 69,489 b 837,342 IMAX 62,666 a,b 1,569,783 New York Times, Cl. A 103,681 a 1,824,786 Nexstar Media Group, Cl. A 70,988 4,060,514 Pinnacle Entertainment 72,742 1,425,016 Scholastic 24,535 1,043,474 Sinclair Broadcast Group, Cl. A 164,661 5,335,016 Pharmaceuticals, Biotechnology & Life Sciences - 7.2% Aerie Pharmaceuticals 23,246 a,b 1,288,991 Anika Therapeutics 11,544 a,b 534,141 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.1% (continued) Shares Value ($) Pharmaceuticals, Biotechnology & Life Sciences - 7.2% (continued) Avadel Pharmaceuticals, ADR 49,010 b 483,729 Cambrex 69,627 b 3,745,933 Flexion Therapeutics 222,980 a,b 3,810,728 Foamix Pharmaceuticals 105,695 a,b 466,115 Galapagos, ADR 14,518 b 1,195,267 Halozyme Therapeutics 105,873 a,b 1,249,301 Ligand Pharmaceuticals 20,410 a,b 2,209,995 Natera 134,806 b 1,380,413 NeoGenomics 130,519 a,b 986,724 Otonomy 58,570 b 717,483 Radius Health 39,915 a,b 1,381,857 Retrophin 52,938 a,b 839,067 Revance Therapeutics 159,364 a,b 3,545,849 Sage Therapeutics 93,374 a,b 6,172,955 Supernus Pharmaceuticals 47,920 b 1,801,792 TherapeuticsMD 1,080,104 b 4,482,432 Real Estate - 3.2% Agree Realty 19,117 a,c 870,397 CareTrust 40,699 c 742,757 CyrusOne 29,302 c 1,648,531 DuPont Fabros Technology 35,228 a,c 1,924,506 LaSalle Hotel Properties 38,334 a,c 1,090,602 Monmouth Real Estate Investment 44,755 c 653,423 Outfront Media 28,090 c 641,857 Parkway 50,617 c 1,009,303 Pebblebrook Hotel Trust 61,523 a,c 1,902,291 Physicians Realty Trust 61,002 c 1,240,781 STAG Industrial 53,034 c 1,430,857 STORE Capital 42,875 c 873,793 Tanger Factory Outlet Centers 33,699 c 878,196 Washington Prime Group 160,096 a,c 1,221,532 Retailing - 3.9% Burlington Stores 10,026 b 981,044 Core-Mark Holding 12,788 435,431 Dillard's, Cl. A 27,357 a 1,408,338 Duluth Holdings, Cl. B 62,640 a,b 1,222,733 Guess? 30,394 a 365,944 Lithia Motors, Cl. A 52,646 a 4,782,889 Common Stocks - 98.1% (continued) Shares Value ($) Retailing - 3.9% (continued) Monro Muffler Brake 28,014 a 1,389,494 Office Depot 869,573 4,443,518 Ollie's Bargain Outlet Holdings 32,050 a,b 1,318,858 RH 23,936 a,b 1,343,049 The Children's Place 8,250 892,650 Urban Outfitters 57,267 a,b 1,080,628 Zoe's Kitchen 14,792 b 205,757 Semiconductors & Semiconductor Equipment - 5.1% Brooks Automation 42,092 1,159,635 Cirrus Logic 21,100 b 1,391,545 First Solar 11,336 b 436,549 Impinj 63,850 a 2,787,052 Inphi 75,488 a,b 2,995,364 MaxLinear 90,678 a,b 2,824,620 Mellanox Technologies 31,124 a,b 1,478,390 Microsemi 56,976 b 2,798,091 Nanometrics 9,668 b 268,770 Photronics 97,286 b 977,724 Power Integrations 44,281 a 2,964,613 Teradyne 151,626 5,390,304 Software & Services - 11.1% 2U 25,231 a,b 1,078,625 Acxiom 50,198 b 1,315,188 CACI International, Cl. A 14,910 b 1,835,421 Carvana 34,453 b 346,253 CommVault Systems 66,857 b 3,752,349 Criteo, ADR 72,817 a,b 3,817,795 CSG Systems International 26,830 1,070,249 DST Systems 16,198 1,957,042 Envestnet 24,290 b 870,797 HubSpot 41,296 b 2,977,442 LogMeIn 21,367 2,371,737 MicroStrategy, Cl. A 8,281 b 1,510,123 Mimecast 101,797 b 2,730,196 New Relic 70,584 b 3,082,403 Proofpoint 28,746 a,b 2,472,156 Shopify, Cl. A 39,016 b 3,584,010 Shutterfly 24,816 b 1,228,144 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.1% (continued) Shares Value ($) Software & Services - 11.1% (continued) Shutterstock 24,596 b 1,145,190 Silver Spring Networks 89,032 b 906,346 Square, Cl. A 317,582 b 7,301,210 Teradata 77,916 b 2,123,990 Twilio, Cl. A 81,915 a 1,991,354 Varonis Systems 59,590 b 2,166,096 Verint Systems 41,043 b 1,686,867 WebMD Health 30,894 b 1,729,446 Zendesk 38,405 b 997,762 Technology Hardware & Equipment - 8.9% Airgain 45,768 a 610,087 CalAmp 38,455 a,b 726,800 Ciena 326,219 a,b 7,659,622 Cray 50,043 b 888,263 Electronics For Imaging 24,656 a,b 1,169,188 FARO Technologies 17,702 a,b 615,145 FLIR Systems 16,596 628,822 Infinera 395,266 a,b 3,841,986 Lumentum Holdings 57,269 b 3,267,196 Methode Electronics 89,041 3,574,996 NETGEAR 47,428 b 1,989,605 NetScout Systems 45,595 b 1,668,777 Novanta 62,628 b 2,129,352 Plantronics 19,717 1,043,424 Sierra Wireless 130,147 a,b 3,520,476 Tech Data 14,263 a,b 1,383,083 Universal Display 8,458 a 959,137 VeriFone Systems 112,375 b 2,055,339 Viavi Solutions 635,229 b 7,133,622 Transportation - 3.1% Avis Budget Group 159,164 a,b 3,643,264 Kirby 24,604 a,b 1,630,015 Knight Transportation 86,273 a 2,877,205 Marten Transport 70,320 1,740,420 Swift Transportation 81,284 a,b 1,946,752 Werner Enterprises 133,106 a 3,627,138 Common Stocks - 98.1% (continued) Shares Value ($) Utilities - 2.1% American States Water 19,567 a 895,973 Calpine 92,084 b 1,183,279 Chesapeake Utilities 19,963 1,482,253 Dynegy 149,098 b 1,233,040 Hawaiian Electric Industries 42,789 a 1,418,027 Portland General Electric 27,548 1,304,122 Vectren 21,121 1,295,562 WGL Holdings 24,193 2,001,729 Total Common Stocks (cost $421,798,900) Other Investment - 1.7% Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $8,629,146) 8,629,146 d Investment of Cash Collateral for Securities Loaned - 12.3% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares (cost $61,830,776) 61,830,776 d Total Investments (cost $492,258,822) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR—American Depository Receipt ETF—Exchange-Traded Fund a Security, or portion thereof, on loan. At May 31, 2017, the value of the fund’s securities on loan was $127,537,980 and the value of the collateral held by the fund was $130,940,395, consisting of cash collateral of $61,830,776 and U.S. Government & Agency securities valued at $69,109,619. b Non-income producing security. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Money Market Investments 14.0 Banks 12.1 Software & Services 11.1 Technology Hardware & Equipment 8.9 Pharmaceuticals, Biotechnology & Life Sciences 7.2 Capital Goods 6.5 Semiconductors & Semiconductor Equipment 5.1 Diversified Financials 4.9 Health Care Equipment & Services 4.2 Materials 4.1 Energy 4.1 Retailing 3.9 Consumer Services 3.6 Media 3.5 Real Estate 3.2 Transportation 3.1 Consumer Durables & Apparel 2.2 Utilities 2.1 Food, Beverage & Tobacco 1.9 Commercial & Professional Services 1.7 Food & Staples Retailing 1.5 Exchange-Traded Funds 1.1 Automobiles & Components .9 Household & Personal Products .8 Insurance .4 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS BNY Mellon Small Cap Multi-Strategy Fund May 31, 2017 (Unaudited) The following is a summary of the inputs used as of May 31, 2017 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 464,910,122 - - Equity Securities— Foreign Common Stocks † 23,821,542 - - Exchange-Traded Funds 5,708,864 - - Registered Investment Companies 70,459,922 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At May 31, 2017, accumulated net unrealized appreciation on investments was $72,641,628, consisting of $91,684,752 gross unrealized appreciation and $19,043,124 gross unrealized depreciation. At May 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Small/ Mid Cap Multi-Strategy Fund May 31, 2017 (Unaudited) Common Stocks - 98.7% Shares Value ($) Automobiles & Components - .4% Visteon 12,336 a Banks - 7.5% Banner 40,402 2,169,183 Columbia Banking System 13,320 488,977 Cullen/Frost Bankers 25,168 2,306,899 First Republic Bank 47,211 4,348,133 Great Western Bancorp 42,970 b 1,626,844 Huntington Bancshares 184,717 2,316,351 KeyCorp 182,713 3,191,996 National Bank Holdings, Cl. A 22,347 682,030 SVB Financial Group 16,737 a 2,853,658 TriState Capital Holdings 12,533 a 290,766 Webster Financial 79,123 3,854,873 Capital Goods - 5.1% AGCO 26,590 1,702,558 Allegion 4,632 364,214 AMETEK 11,442 698,191 Beacon Roofing Supply 17,808 a 858,880 BWX Technologies 8,852 430,207 Curtiss-Wright 4,326 389,470 Graco 3,611 396,741 Granite Construction 9,610 450,325 HD Supply Holdings 20,060 a 809,421 Herc Holdings 6,585 a 249,111 Hubbell 14,735 1,707,934 Ingersoll-Rand 3,097 277,491 Mercury Systems 25,860 a 1,028,452 Nordson 2,937 340,340 Quanta Services 11,484 a 352,099 Roper Technologies 1,529 347,389 Snap-on 9,238 1,493,415 Sun Hydraulics 16,180 692,342 Universal Forest Products 8,229 723,576 Valmont Industries 19,170 2,806,488 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.7% (continued) Shares Value ($) Capital Goods - 5.1% (continued) Watsco 2,899 409,107 Commercial & Professional Services - 2.4% Aqua Metals 17,479 a,b 207,476 Clean Harbors 57,790 a 3,375,514 Copart 11,247 a 350,794 Korn/Ferry International 53,494 1,717,692 Steelcase, Cl. A 57,145 957,179 WageWorks 8,680 a 614,110 Waste Connections 6,494 617,904 Consumer Durables & Apparel - 1.2% G-III Apparel Group 146,289 a,b 2,862,876 Newell Brands 13,476 713,554 PVH 3,592 380,572 Consumer Services - 5.2% Bright Horizons Family Solutions 3,552 a 272,509 Buffalo Wild Wings 4,110 a,b 590,607 Cheesecake Factory 51,894 b 3,060,708 Grand Canyon Education 58,578 a 4,592,515 Penn National Gaming 93,215 a 1,801,846 Planet Fitness, Cl. A 106,579 2,328,751 Service Corporation International 116,394 3,710,641 Texas Roadhouse 7,651 374,287 Diversified Financials - 5.1% CBOE Holdings 4,548 392,811 E*TRADE Financial 158,496 a 5,485,547 FNFV Group 70,047 a 977,156 Green Dot, Cl. A 25,839 a 949,325 Invesco 9,679 306,824 Leucadia National 94,372 2,301,733 Raymond James Financial 23,315 1,684,975 SLM 389,993 a 4,052,027 WisdomTree Investments 46,570 b 442,881 Energy - 3.9% Arch Coal, Cl. A 28,229 b 1,997,766 Diamondback Energy 4,502 a 417,606 Common Stocks - 98.7% (continued) Shares Value ($) Energy - 3.9% (continued) Dril-Quip 53,566 a,b 2,656,874 Laredo Petroleum 40,730 a,b 478,578 Oil States International 87,353 a 2,555,075 PDC Energy 19,819 a,b 984,212 RPC 134,836 b 2,533,568 Superior Energy Services 34,048 a,b 353,078 TechnipFMC 5,337 a 154,506 US Silica Holdings 14,876 b 565,288 Exchange-Traded Funds - .8% iShares Russell 2000 Growth ETF 4,858 793,457 iShares Russell 2000 Value ETF 14,459 1,662,351 Food & Staples Retailing - 2.5% Casey's General Stores 25,213 b 2,934,541 Performance Food Group 19,880 a 562,604 Sprouts Farmers Market 10,627 a 254,623 United Natural Foods 74,490 a,b 2,975,131 US Foods Holding 49,992 1,497,760 Food, Beverage & Tobacco - 1.7% Boston Beer, Cl. A 18,182 a,b 2,595,481 Calavo Growers 15,436 1,045,017 Freshpet 42,386 a,b 644,267 Molson Coors Brewing, Cl. B 7,050 668,270 Snyder's-Lance 9,091 b 334,094 TreeHouse Foods 3,363 a 259,556 Health Care Equipment & Services - 6.4% ABIOMED 2,422 a 332,855 Align Technology 9,239 a 1,341,503 Amedisys 23,828 a 1,427,774 athenahealth 2,331 a,b 312,307 Boston Scientific 24,370 a 658,721 Brookdale Senior Living 125,995 a 1,731,171 Centene 5,980 a 434,327 Dentsply Sirona 7,854 498,886 DexCom 50,152 a,b 3,352,160 Endologix 50,251 a,b 242,210 Globus Medical, Cl. A 95,394 a,b 2,933,365 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.7% (continued) Shares Value ($) Health Care Equipment & Services - 6.4% (continued) Laboratory Corporation of America Holdings 4,700 a 653,300 MEDNAX 17,136 a,b 930,485 NxStage Medical 27,761 a 601,303 Omnicell 43,960 a 1,754,004 Premier, Cl. A 72,845 a 2,514,609 Spectranetics 21,294 a 574,938 WellCare Health Plans 2,600 a 446,680 Household & Personal Products - .5% Avon Products 265,612 a 903,081 Inter Parfums 24,238 843,482 Insurance - 1.0% MGIC Investment 309,731 a Materials - 3.4% Carpenter Technology 16,770 611,602 Compass Minerals International 37,809 b 2,425,447 Eagle Materials 7,595 716,209 Methanex 69,615 2,871,619 Packaging Corporation of America 23,653 2,416,390 Summit Materials, Cl. A 32,541 a 874,051 US Concrete 9,813 a,b 648,639 Vulcan Materials 2,672 333,065 Media - 2.3% IMAX 24,407 a,b 611,395 Liberty Media, Cl. C 5,546 a 184,682 Nexstar Media Group, Cl. A 56,342 b 3,222,762 Sinclair Broadcast Group, Cl. A 107,023 b 3,467,545 Pharmaceuticals, Biotechnology & Life Sciences - 6.1% Aerie Pharmaceuticals 8,961 a 496,887 Agilent Technologies 6,140 370,488 Alkermes 10,718 a 619,072 BioMarin Pharmaceutical 4,521 a 396,220 Cambrex 62,743 a 3,375,573 Flexion Therapeutics 35,349 a,b 604,114 Foamix Pharmaceuticals 41,350 a,b 182,354 Galapagos, ADR 5,675 a 467,223 Halozyme Therapeutics 41,606 a,b 490,951 Common Stocks - 98.7% (continued) Shares Value ($) Pharmaceuticals, Biotechnology & Life Sciences - 6.1% (continued) Jazz Pharmaceuticals 20,572 a 2,994,460 Ligand Pharmaceuticals 8,021 a,b 868,514 Natera 52,975 a 542,464 NeoGenomics 51,292 a,b 387,768 Neurocrine Biosciences 9,637 a,b 418,920 Otonomy 23,016 a 281,946 Radius Health 15,345 a,b 531,244 Retrophin 20,804 a 329,743 Sage Therapeutics 55,896 a,b 3,695,285 TherapeuticsMD 654,379 a 2,715,673 Real Estate - 4.5% DuPont Fabros Technology 13,610 b,c 743,514 Empire State Realty Trust, Cl. A 109,090 b,c 2,269,072 Equinix 1,028 c 453,358 Healthcare Trust of America, Cl. A 93,261 c 2,862,180 Jones Lang LaSalle 22,103 2,552,233 Monmouth Real Estate Investment 17,531 b,c 255,953 Pebblebrook Hotel Trust 96,064 b,c 2,970,299 Physicians Realty Trust 23,972 c 487,590 STORE Capital 91,215 c 1,858,962 Retailing - 5.2% Burlington Stores 3,825 a 374,276 Carvana 13,239 133,052 Core-Mark Holding 4,963 168,990 Dick's Sporting Goods 52,987 b 2,179,355 Dollar Tree 7,492 a 582,128 Duluth Holdings, Cl. B 24,204 a,b 472,462 Expedia 5,245 b 754,126 Lithia Motors, Cl. A 32,040 b 2,910,834 LKQ 11,351 a 357,443 Monro Muffler Brake 10,771 b 534,242 Office Depot 533,320 2,725,265 Ollie's Bargain Outlet Holdings 12,229 a,b 503,223 Ross Stores 10,341 660,997 Ulta Beauty 1,710 a 521,276 Williams-Sonoma 78,902 3,839,371 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.7% (continued) Shares Value ($) Semiconductors & Semiconductor Equipment - 4.1% Impinj 24,545 b 1,071,389 Inphi 29,008 a,b 1,151,037 Marvell Technology Group 42,245 728,304 Maxim Integrated Products 18,897 903,277 MaxLinear 35,406 a,b 1,102,897 Mellanox Technologies 19,991 a,b 949,573 Microsemi 24,318 a 1,194,257 NVIDIA 1,258 181,592 Power Integrations 17,383 b 1,163,792 Skyworks Solutions 6,350 675,831 Teradyne 101,344 3,602,779 United Microelectronics, ADR 254,333 523,926 Software & Services - 15.2% 2U 9,864 a 421,686 Amdocs 47,998 3,109,310 ANSYS 2,468 a 311,782 Booz Allen Hamilton Holdings 18,744 739,263 Broadridge Financial Solutions 15,956 1,210,901 CACI International, Cl. A 5,729 a 705,240 Cognizant Technology Solutions, Cl. A 6,228 416,715 CommVault Systems 24,388 a 1,368,777 CoreLogic 80,381 a 3,480,497 CoStar Group 1,638 a,b 428,452 Criteo, ADR 38,256 a,b 2,005,762 Envestnet 15,168 a 543,773 Fidelity National Information Services 8,902 764,415 First Data, Cl. A 122,294 a 2,094,896 HubSpot 26,153 a 1,885,631 Intuit 2,504 352,163 Jack Henry & Associates 34,431 3,656,917 KEYW Holding 77,627 a,b 714,945 LogMeIn 8,397 932,067 Mimecast 39,106 a 1,048,823 New Relic 39,561 a 1,727,629 Nuance Communications 67,090 a 1,241,836 Paychex 3,969 235,084 Proofpoint 13,498 a,b 1,160,828 Science Applications International 5,180 393,628 ServiceNow 7,481 a 782,887 Common Stocks - 98.7% (continued) Shares Value ($) Software & Services - 15.2% (continued) Shopify, Cl. A 25,422 a 2,335,265 Splunk 4,354 a 266,639 Square, Cl. A 242,448 a,b 5,573,880 SS&C Technologies Holdings 11,256 b 423,000 Teradata 108,202 a,b 2,949,587 Twilio, Cl. A 54,631 b 1,328,080 Varonis Systems 22,835 a 830,052 WebMD Health 57,681 a 3,228,982 Zendesk 14,687 a 381,568 Technology Hardware & Equipment - 9.5% Airgain 17,587 b 234,435 Amphenol, Cl. A 9,366 698,704 Ciena 174,784 a,b 4,103,928 Dolby Laboratories, Cl. A 45,745 2,305,091 FLIR Systems 76,178 2,886,384 Infinera 70,553 a,b 685,775 IPG Photonics 28,634 a 3,981,271 Lumentum Holdings 33,828 a,b 1,929,887 Methode Electronics 50,425 2,024,564 National Instruments 71,044 b 2,710,329 NETGEAR 12,070 a,b 506,337 Novanta 24,611 a 836,774 Trimble 10,418 a 375,465 Universal Display 5,117 b 580,268 VeriFone Systems 72,523 a 1,326,446 Viavi Solutions 411,899 a 4,625,626 Zebra Technologies, Cl. A 9,721 a 1,014,289 Transportation - 4.2% Avis Budget Group 107,758 a,b 2,466,581 J.B. Hunt Transport Services 5,481 467,968 Kirby 46,786 a,b 3,099,572 Knight Transportation 77,287 b 2,577,521 Marten Transport 10,450 258,638 Ryder System 39,890 2,649,494 Werner Enterprises 71,714 1,954,207 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.7% (continued) Shares Value ($) Utilities - .5% Calpine 124,041 a Total Common Stocks (cost $268,683,465) Other Investment - 1.2% Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $3,907,202) 3,907,202 d Investment of Cash Collateral for Securities Loaned - 15.8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares (cost $51,043,539) 51,043,539 d Total Investments (cost $323,634,206) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR—American Depository Receipt ETF—Exchange-Traded Fund a Non-income producing security. b Security, or portion thereof, on loan. At May 31, 2017, the value of the fund’s securities on loan was $71,979,573 and the value of the collateral held by the fund was $74,913,701, consisting of cash collateral of $51,043,539 and U.S. Government & Agency securities valued at $23,870,162. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Money Market Investments 17.0 Software & Services 15.2 Technology Hardware & Equipment 9.5 Banks 7.5 Health Care Equipment & Services 6.4 Pharmaceuticals, Biotechnology & Life Sciences 6.1 Consumer Services 5.2 Retailing 5.2 Diversified Financials 5.1 Capital Goods 5.1 Real Estate 4.5 Transportation 4.2 Semiconductors & Semiconductor Equipment 4.1 Energy 3.9 Materials 3.4 Food & Staples Retailing 2.5 Commercial & Professional Services 2.4 Media 2.3 Food, Beverage & Tobacco 1.7 Consumer Durables & Apparel 1.2 Insurance 1.0 Exchange-Traded Funds .8 Household & Personal Products .5 Utilities .5 Automobiles & Components .4 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS BNY Mellon Small/Mid Cap Multi-Strategy Fund May 31, 2017 (Unaudited) The following is a summary of the inputs used as of May 31, 2017 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 306,564,190 - - Equity Securities— Domestic Common Stocks † 10,200,873 - - Exchange-Traded Funds 2,455,808 - - Registered Investment Companies 54,950,741 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At May 31, 2017, accumulated net unrealized appreciation on investments was $50,537,406, consisting of $62,721,699 gross unrealized appreciation and $12,184,293 gross unrealized depreciation. At May 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund May 31, 2017 (Unaudited) Common Stocks - 66.3% Shares Value ($) Automobiles & Components - .2% Delphi Automotive 1,380 121,399 Ford Motor 7,213 80,209 General Motors 1,835 62,262 Goodyear Tire & Rubber 3,325 107,132 Harley-Davidson 3,444 182,566 Banks - 2.4% Bank of America 70,799 1,586,606 BB&T 10,767 448,446 Citigroup 13,705 829,701 Citizens Financial Group 6,935 236,483 Fifth Third Bancorp 3,234 76,775 JPMorgan Chase & Co. 24,169 1,985,483 KeyCorp 10,500 183,435 M&T Bank 630 98,576 PNC Financial Services Group 5,881 698,075 SunTrust Banks 1,700 90,729 U.S. Bancorp 5,242 266,765 Wells Fargo & Co. 32,632 1,668,800 Zions Bancorporation 2,665 106,787 Capital Goods - 5.7% 3M 15,456 3,160,288 Allegion 2,996 235,575 Arconic 4,565 125,401 Boeing 5,599 1,050,540 Caterpillar 4,600 484,978 Deere & Co. 771 94,417 Donaldson 3,630 174,095 Dover 4,704 388,315 Eaton 32,841 2,541,237 Emerson Electric 6,115 361,519 Fastenal 6,520 281,468 Flowserve 6,865 332,952 Fortive 2,056 128,397 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 66.3% (continued) Shares Value ($) Capital Goods - 5.7% (continued) General Dynamics 741 150,608 General Electric 48,310 1,322,728 Honeywell International 21,920 2,915,141 Illinois Tool Works 15,678 2,214,047 Ingersoll-Rand 5,740 514,304 Johnson Controls International 1,141 47,648 Lockheed Martin 1,377 387,116 Masco 815 30,359 Northrop Grumman 1,146 297,066 Parker-Hannifin 612 96,372 Raytheon 4,125 676,541 Rockwell Collins 1,753 191,165 Stanley Black & Decker 653 89,879 Toro 4,390 300,671 TransDigm Group 745 199,720 United Rentals 875 a 95,139 United Technologies 2,681 325,152 W.W. Grainger 358 61,676 Xylem 2,698 140,674 Commercial & Professional Services - .1% Robert Half International 2,005 93,212 Stericycle 656 a 53,641 Waste Management 2,644 192,774 Consumer Durables & Apparel - .6% Hanesbrands 970 20,031 Leggett & Platt 5,590 290,792 Lennar, Cl. A 6,550 336,080 Mattel 2,505 57,390 NIKE, Cl. B 20,690 1,096,363 VF 3,480 187,224 Consumer Services - 1.6% Carnival 2,398 153,640 Chipotle Mexican Grill 285 a 136,045 Marriott International, Cl. A 608 65,451 McDonald's 7,831 1,181,620 Starbucks 22,158 1,409,470 Wyndham Worldwide 840 84,832 Common Stocks - 66.3% (continued) Shares Value ($) Consumer Services - 1.6% (continued) Wynn Resorts 1,145 147,361 Yum! Brands 30,077 2,184,793 Diversified Financials - 4.1% American Express 1,959 150,725 Ameriprise Financial 2,408 290,862 Berkshire Hathaway, Cl. B 10,842 a 1,791,966 BlackRock 749 306,521 Capital One Financial 4,908 377,523 Charles Schwab 72,346 2,803,407 CME Group 3,750 439,837 Discover Financial Services 5,797 340,284 Goldman Sachs Group 2,240 473,222 H&R Block 3,780 100,321 Intercontinental Exchange 50,773 3,056,027 Invesco 77,735 2,464,199 Moody's 720 85,284 Morgan Stanley 6,300 262,962 Navient 13,675 197,330 S&P Global 1,858 265,341 State Street 5,811 473,364 Synchrony Financial 2,795 75,046 T. Rowe Price Group 31 2,184 Energy - 4.2% Anadarko Petroleum 4,930 249,113 Apache 4,250 198,730 Baker Hughes 1,160 63,974 Cabot Oil & Gas 5,290 117,385 Chevron 9,964 1,031,075 Cimarex Energy 937 100,784 ConocoPhillips 2,706 120,931 Devon Energy 6,515 221,380 EOG Resources 9,932 896,959 EQT 390 21,555 Exxon Mobil 23,949 1,927,894 Halliburton 5,272 238,242 Helmerich & Payne 3,515 185,100 Hess 3,350 153,731 Kinder Morgan 13,195 247,538 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 66.3% (continued) Shares Value ($) Energy - 4.2% (continued) Marathon Oil 15,500 201,810 Marathon Petroleum 3,221 167,621 Murphy Oil 5,355 130,716 Nabors Industries 171,000 1,504,800 National Oilwell Varco 570 18,622 Newfield Exploration 3,375 a 109,620 Occidental Petroleum 6,584 387,995 ONEOK 1,865 92,653 Phillips 66 3,963 301,624 Pioneer Natural Resources 2,003 334,221 Range Resources 1,780 41,047 Schlumberger 11,147 775,720 TechnipFMC 1,640 a 47,478 Tesoro 22,100 1,839,604 Transocean 11,080 a 100,717 Valero Energy 35,693 2,194,049 Williams Cos. 4,239 121,235 Food & Staples Retailing - 1.5% Costco Wholesale 17,070 3,079,940 CVS Health 7,141 548,643 Kroger 13,152 391,667 Sysco 1,650 90,024 Walgreens Boots Alliance 7,587 614,699 Wal-Mart Stores 6,167 484,726 Food, Beverage & Tobacco - 3.6% Altria Group 15,089 1,138,314 Archer-Daniels-Midland 4,910 204,158 Coca-Cola 19,090 868,022 Constellation Brands, Cl. A 13,777 2,517,747 General Mills 5,075 287,955 Hershey 281 32,391 Kraft Heinz 4,451 410,382 McCormick & Co. 2,837 295,474 Mead Johnson Nutrition 82 7,332 Molson Coors Brewing, Cl. B 4,105 389,113 Mondelez International, Cl. A 16,565 771,763 Monster Beverage 2,265 a 114,518 PepsiCo 10,796 1,261,729 Common Stocks - 66.3% (continued) Shares Value ($) Food, Beverage & Tobacco - 3.6% (continued) Philip Morris International 27,618 3,308,636 Reynolds American 6,818 458,510 Tyson Foods, Cl. A 1,390 79,703 Health Care Equipment & Services - 4.3% Abbott Laboratories 63,293 2,889,958 Aetna 3,693 534,968 AmerisourceBergen 2,378 218,229 Anthem 2,774 505,839 Baxter International 1,555 92,227 Becton Dickinson & Co. 3,199 605,347 Boston Scientific 21,064 a 569,360 C.R. Bard 1,801 553,681 Cardinal Health 1,135 84,319 Cerner 6,940 a 453,529 Cigna 2,998 483,368 Danaher 4,112 349,273 Edwards Lifesciences 1,820 a 209,427 Envision Healthcare 500 a 27,305 Express Scripts Holding 213 a 12,727 Henry Schein 2,028 a 373,091 Humana 1,673 388,571 Intuitive Surgical 872 a 797,601 McKesson 1,422 231,914 Medtronic 8,775 739,557 ResMed 3,597 255,747 Stryker 3,526 504,077 UnitedHealth Group 20,181 3,535,308 Varian Medical Systems 3,119 a 308,843 Household & Personal Products - .9% Clorox 2,630 356,970 Colgate-Palmolive 11,218 856,606 Estee Lauder, Cl. A 6,255 588,846 Kimberly-Clark 1,345 174,487 Procter & Gamble 13,801 1,215,730 Insurance - 1.8% Aflac 250 18,845 Allstate 4,925 425,224 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 66.3% (continued) Shares Value ($) Insurance - 1.8% (continued) American International Group 8,685 552,627 Aon 4,496 588,571 Chubb 1,116 159,800 Cincinnati Financial 1,410 98,813 Hartford Financial Services Group 55,795 2,755,715 Lincoln National 2,076 134,898 Marsh & McLennan Cos. 5,996 465,050 MetLife 6,757 341,837 Prudential Financial 1,076 112,819 Travelers 4,531 565,695 Materials - 2.3% Air Products & Chemicals 3,487 502,337 CF Industries Holdings 2,605 70,075 Dow Chemical 43,126 2,672,087 E.I. du Pont de Nemours & Co. 7,741 610,920 Ecolab 2,610 346,712 FMC 5,130 386,648 Freeport-McMoRan 25,405 a 291,903 International Flavors & Fragrances 2,020 278,538 International Paper 2,004 105,972 LyondellBasell Industries, Cl. A 3,186 256,537 Monsanto 6,002 704,755 Mosaic 1,530 34,624 Newmont Mining 4,165 142,235 Nucor 1,060 61,586 PPG Industries 3,746 398,425 Praxair 3,057 404,411 Sealed Air 1,150 51,083 Sherwin-Williams 186 61,709 Vulcan Materials 2,949 367,593 Media - 2.8% CBS, Cl. B 1,149 70,215 Charter Communications, Cl. A 612 a 211,477 Comcast, Cl. A 110,297 4,598,282 Discovery Communications, Cl. A 1,070 a 28,355 Nielsen Holdings 1,250 48,100 Omnicom Group 820 68,650 TEGNA 1,085 25,758 Common Stocks - 66.3% (continued) Shares Value ($) Media - 2.8% (continued) Time Warner 6,747 671,259 Twenty-First Century Fox, Cl. A 69,196 1,876,596 Viacom, Cl. B 675 23,483 Walt Disney 16,380 1,768,057 Pharmaceuticals, Biotechnology & Life Sciences - 5.0% AbbVie 8,413 555,426 Agilent Technologies 38,010 2,293,523 Alexion Pharmaceuticals 1,150 a 112,734 Allergan 11,658 2,608,477 Amgen 5,181 804,298 Biogen 2,821 a 698,959 Bristol-Myers Squibb 12,402 669,088 Celgene 10,175 a 1,164,122 Eli Lilly & Co. 9,386 746,844 Gilead Sciences 14,356 931,561 Incyte 202 a 26,125 Johnson & Johnson 20,631 2,645,926 Mallinckrodt 1,409 a 60,770 Merck & Co. 15,701 1,022,292 Mettler-Toledo International 595 a 346,772 Pfizer 36,658 1,196,884 Regeneron Pharmaceuticals 252 a 115,683 Thermo Fisher Scientific 4,722 815,914 Vertex Pharmaceuticals 471 a 58,216 Real Estate - 1.1% American Tower 2,360 b 309,608 Apartment Investment & Management, Cl. A 955 b 40,989 AvalonBay Communities 2,636 b 504,109 Crown Castle International 2,870 b 291,735 Equinix 373 b 164,497 Equity Residential 5,022 b 326,882 Extra Space Storage 1,205 b 93,351 GGP 10,575 235,611 HCP 3,075 b 96,371 Host Hotels & Resorts 990 b 17,810 Iron Mountain 7,405 b 258,583 Kimco Realty 12,020 b 210,831 Macerich 1,470 b 84,393 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 66.3% (continued) Shares Value ($) Real Estate - 1.1% (continued) Simon Property Group 1,672 b 257,906 SL Green Realty 2,005 b 202,565 Ventas 3,150 b 209,443 Weyerhaeuser 8,085 b 266,482 Retailing - 3.4% Amazon.com 5,411 a 5,381,889 Dollar Tree 3,454 a 268,376 eBay 2,742 a 94,051 Genuine Parts 414 38,345 Home Depot 10,234 1,571,021 Kohl's 2,060 79,166 L Brands 289 14,912 Lowe's 9,727 766,196 Macy's 414 9,729 Netflix 3,234 a 527,368 Nordstrom 255 10,659 O'Reilly Automotive 2,133 a 516,357 Priceline Group 435 a 816,534 Ross Stores 2,388 152,641 Signet Jewelers 29 1,395 Staples 1,975 17,933 Target 50 2,758 The TJX Companies 14,927 1,122,660 Tractor Supply 4,536 250,160 Semiconductors & Semiconductor Equipment - 4.4% Advanced Micro Devices 4,170 a 46,662 Analog Devices 1,503 128,897 Applied Materials 5,935 272,298 Broadcom 13,749 3,292,611 Intel 34,362 1,240,812 Lam Research 3,655 567,146 Micron Technology 118,965 a 3,660,553 NVIDIA 30,610 4,418,553 QUALCOMM 5,757 329,703 Texas Instruments 10,679 880,911 Xilinx 1,834 122,346 Common Stocks - 66.3% (continued) Shares Value ($) Software & Services - 10.2% Accenture, Cl. A 4,575 569,450 Adobe Systems 29,762 a 4,222,037 Alliance Data Systems 172 41,474 Alphabet, Cl. A 5,612 a 5,539,549 Alphabet, Cl. C 2,322 a 2,240,405 Autodesk 1,980 a 221,305 Automatic Data Processing 9,022 923,582 Cognizant Technology Solutions, Cl. A 9,227 617,379 DXC Technology 1,729 134,032 Electronic Arts 26,920 a 3,050,844 Facebook, Cl. A 15,070 a 2,282,502 Fiserv 4,267 a 534,570 International Business Machines 4,091 624,409 Intuit 929 130,655 Jack Henry & Associates 3,915 415,812 Manhattan Associates 3,820 a 178,929 Mastercard, Cl. A 13,653 1,677,681 Microsoft 62,228 4,346,004 Oracle 20,905 948,878 Paychex 11,844 701,520 PayPal Holdings 2,742 a 143,160 salesforce.com 7,734 a 693,276 Visa, Cl. A 39,230 3,735,873 Western Union 4,157 79,066 Yahoo! 11,407 a 574,000 Technology Hardware & Equipment - 2.8% Amphenol, Cl. A 11,544 861,182 Apple 34,944 5,338,045 Cisco Systems 45,742 1,442,245 Corning 14,950 435,045 Hewlett Packard Enterprise 20,128 378,608 HP 20,128 377,601 IPG Photonics 3,800 a 528,352 Motorola Solutions 768 64,182 Seagate Technology 1,350 58,820 Western Digital 1,496 134,730 Telecommunication Services - .9% AT&T 34,068 1,312,640 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 66.3% (continued) Shares Value ($) Telecommunication Services - .9% (continued) CenturyLink 13,250 330,587 TE Connectivity 3,240 255,474 Verizon Communications 22,655 1,056,629 Transportation - 1.0% CSX 7,713 417,813 Delta Air Lines 3,995 196,274 Expeditors International of Washington 6,440 343,767 FedEx 2,533 490,997 Kansas City Southern 325 30,940 Norfolk Southern 757 93,891 Ryder System 1,780 118,228 Southwest Airlines 10,010 601,501 Union Pacific 6,826 752,908 United Parcel Service, Cl. B 2,638 279,549 Utilities - 1.4% AES 11,440 133,619 American Electric Power 2,915 209,239 CenterPoint Energy 5,755 164,651 CMS Energy 8,781 416,307 Dominion Resources 3,673 296,668 DTE Energy 660 72,283 Duke Energy 1,647 141,115 Eversource Energy 7,290 452,490 Exelon 5,575 202,428 NextEra Energy 5,595 791,357 NiSource 10,190 265,653 NRG Energy 7,975 128,078 Pinnacle West Capital 1,425 125,899 SCANA 1,330 90,706 Sempra Energy 4,585 534,107 Southern 1,243 62,908 Xcel Energy 10,635 509,523 Total Common Stocks (cost $125,282,391) Other Investment - 33.7% Shares Value ($) Registered Investment Company; BNY Mellon Income Stock Fund, Cl. M 3,193,477 c 29,124,509 Dreyfus Institutional Preferred Government Plus Money Market Fund 2,565,357 d 2,565,357 Other Investment - 33.7% (continued) Shares Value ($) Registered Investment Company; (continued) Dreyfus Research Growth Fund, Cl. Y 2,309,959 c 35,065,170 Dreyfus Strategic Value Fund, Cl. Y 1,216,131 c 47,733,158 Total Other Investment (cost $102,195,419) Total Investments (cost $227,477,810) % Cash and Receivables (Net) .0 % Net Assets % a Non-income producing security. b Investment in real estate investment trust. c Investment in affiliated mutual fund. d Investment in affiliated money market mutual fund. STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Mutual Funds: Domestic 33.0 Software & Services 10.2 Capital Goods 5.7 Pharmaceuticals, Biotechnology & Life Sciences 5.0 Semiconductors & Semiconductor Equipment 4.4 Health Care Equipment & Services 4.3 Energy 4.2 Diversified Financials 4.1 Food, Beverage & Tobacco 3.6 Retailing 3.4 Technology Hardware & Equipment 2.8 Media 2.8 Banks 2.4 Materials 2.3 Insurance 1.8 Consumer Services 1.6 Food & Staples Retailing 1.5 Utilities 1.4 Real Estate 1.1 Transportation 1.0 Household & Personal Products .9 Telecommunication Services .9 Money Market Investment .7 Consumer Durables & Apparel .6 Automobiles & Components .2 Commercial & Professional Services .1 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund May 31, 2017 (Unaudited) The following is a summary of the inputs used as of May 31, 2017 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 221,395,743 - - Equity Securities— Foreign Common Stocks † 3,442,201 - - Registered Investment Companies 114,488,194 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board Members ('Board"). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial NOTES assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At May 31, 2017, accumulated net unrealized appreciation on investments was $111,848,328, consisting of $112,863,492 gross unrealized appreciation and $1,015,164 gross unrealized depreciation. At May 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. BNY Mellon Funds Trust By: /s/ Patrick T.
